 

Exhibit 10.1

 

Execution Version

 

 



 

CREDIT AND GUARANTEE AGREEMENT

 

Dated as of December 8, 2016

 

among

 

LIONS GATE ENTERTAINMENT CORP.

as Borrower

 

THE GUARANTORS REFERRED TO HEREIN

 

THE LENDERS REFERRED TO HEREIN

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

J.P. MORGAN SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS*,

CREDIT SUISSE SECURITIES (USA) LLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

(solely with respect to the Term B Facility),

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

 

SUNTRUST ROBINSON HUMPHREY, INC.

(solely with respect to the Term A Facility and the Revolving Facility)

as Joint Lead Arranger and Joint Bookrunner

 

SUNTRUST BANK,

(solely with respect to the Term A Facility and the Revolving Facility)

as Co-Syndication Agent

 

WELLS FARGO SECURITIES, LLC,

(solely with respect to the Term A Facility and the Revolving Facility)

as Documentation Agent

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

(solely with respect to the Term A Facility and the Revolving Facility),

BARCLAYS BANK PLC,

SUNTRUST BANK

(solely with respect to the Term B Facility),

as Co-Documentation Agents

 

and

 

BNP PARIBAS,

as Managing Agent

 



 



 

 



*RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates



 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 DEFINITIONS 1       ARTICLE 2 THE LOANS 64      
Section 2.1. The Term Loans 64 Section 2.2. Revolving Credit Commitments 64
Section 2.3. Letters of Credit 64 Section 2.4. Applicable Interest Rates 68
Section 2.5. Manner of Borrowing Loans and Designating Applicable Interest Rates
69 Section 2.6. Minimum Borrowing Amounts; Maximum Eurodollar Loans 71
Section 2.7. Maturity of Loans 71 Section 2.8. Prepayments 72 Section 2.9. Place
and Application of Payments 76 Section 2.10. Commitment Terminations 77
Section 2.11. Evidence of Indebtedness 78 Section 2.12. Fees 79 Section 2.13.
Incremental Credit Extensions 79 Section 2.14. Extensions of Term Loans and
Revolving Credit Commitments 82 Section 2.15. Refinancing Facilities 85
Section 2.16. Defaulting Lenders 88       ARTICLE 3 CHANGES IN CIRCUMSTANCES,
TAXES, INDEMNITY 90       Section 3.1. Inability to Determine Interest Rate 90
Section 3.2. Change in Legality 90 Section 3.3. Change in Circumstances 90
Section 3.4. Withholding Taxes 92 Section 3.5. Foreign Currency Conversion;
Withholding 95 Section 3.6. Indemnity 95 Section 3.7. Replacement of Lenders 95
Section 3.8. Interest Adjustments 96       ARTICLE 4 REPRESENTATIONS AND
WARRANTIES OF CREDIT PARTIES 96       Section 4.1. Existence and Power 96
Section 4.2. Authority and No Violation 97 Section 4.3. Governmental Approval 97
Section 4.4. Binding Agreements 97 Section 4.5. Financial Statements 98
Section 4.6. No Material Adverse Change; No Default; Solvency 99 Section 4.7.
Ownership of Subsidiaries, etc. 99 Section 4.8. Title to Properties 99
Section 4.9. Litigation 100 Section 4.10. Federal Reserve Regulations 100
Section 4.11. Investment Company Act 100 Section 4.12. Taxes 100

 

i

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 4.13. Compliance with ERISA; Labor Disputes 100
Section 4.14. Non-U.S. Plan Compliance 101 Section 4.15. Agreements 101
Section 4.16. Creation, Validity and Perfection of Security Interest 102
Section 4.17. Disclosure 102 Section 4.18. Distribution Rights 102 Section 4.19.
Environmental Liabilities 102 Section 4.20. Compliance with Laws 103
Section 4.21. Real Property 103 Section 4.22. OFAC, FCPA, etc. 103 Section 4.23.
Use of Proceeds 104       ARTICLE 5 CONDITIONS PRECEDENT 104       Section 5.1.
Conditions to Initial Credit Extension 104 Section 5.2. Conditions to Each
Subsequent Credit Extension 107       ARTICLE 6 AFFIRMATIVE COVENANTS 108      
Section 6.1. Financial Statements and Other Information 108 Section 6.2.
Compliance Certificate and Other Information 109 Section 6.3. Taxes 110
Section 6.4. Corporate Existence 110 Section 6.5. Maintenance of Properties and
Insurance 110 Section 6.6. Books and Records 111 Section 6.7. Inspection Rights
111 Section 6.8. Compliance with Laws 111 Section 6.9. Compliance with
Agreements 111 Section 6.10. ERISA Event Notice 111 Section 6.11. Non-U.S. Plan
Compliance and Reports 112 Section 6.12. Environmental Laws 112 Section 6.13.
Additional Guarantors 112 Section 6.14. Further Assurances 113 Section 6.15.
OFAC, FCPA 114 Section 6.16. Maintenance of Ratings 114 Section 6.17.
Post-Closing Actions 115 Section 6.18. ERISA Matters 115       ARTICLE 7
NEGATIVE COVENANTS 115       Section 7.1. Limitations on Indebtedness 115
Section 7.2. Limitations on Restricted Payments 120 Section 7.3. Limitation on
Liens 124 Section 7.4. Limitation on Restrictions on Distribution from
Restricted Subsidiaries 124 Section 7.5. Limitation on Affiliate Transactions
126 Section 7.6. Limitation on Mergers and Consolidations 127 Section 7.7.
Limitation on Lines of Business 130 Section 7.8. Limitation on Sales of Assets
130

 

ii

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 7.9. Financial Covenant 131       ARTICLE 8 EVENTS OF
DEFAULT 131       Section 8.1. Events of Default 131 Section 8.2. Non-Bankruptcy
Defaults 134 Section 8.3. Bankruptcy Defaults 134 Section 8.4. Collateral for
Undrawn Letters of Credit 134 Section 8.5. Right to Realize on Collateral and
Enforce Guarantees 135 Section 8.6. Borrower’s Right to Cure 135       ARTICLE 9
GUARANTEE 136       Section 9.1. Guarantee 136 Section 9.2. No Impairment of
Guarantee, etc. 137 Section 9.3. Continuation and Reinstatement, etc. 137
Section 9.4. Limitation on Guaranteed Amount, etc. 138 Section 9.5. Voluntary
Arrangements 138 Section 9.6. Release of Guarantees 139 Section 9.7. Indemnity
and Subrogation 139 Section 9.8. Contribution and Subrogation 140 Section 9.9.
Subordination 140 Section 9.10. Luxembourg Guarantors 140       ARTICLE 10 THE
ADMINISTRATIVE AGENT AND THE ISSUING BANKS 142       Section 10.1.
Administration by the Administrative Agent 142 Section 10.2. Sharing of Setoffs
143 Section 10.3. Notice to the Lenders 144 Section 10.4. Liability of the
Administrative Agent, Issuing Banks 144 Section 10.5. Reimbursement and
Indemnification 145 Section 10.6. Rights of Administrative Agent 146
Section 10.7. Independent Investigation by Lenders 146 Section 10.8. Agreement
of Required Lenders 146 Section 10.9. Notice of Transfer 146 Section 10.10.
Successor Administrative Agent 146 Section 10.11. Administrative Agent May File
Proofs of Claim 147 Section 10.12. Québec Security 147 Section 10.13. Other
Agent Titles 148       ARTICLE 11 MISCELLANEOUS 148       Section 11.1. Notices
148 Section 11.2. Termination, Survival of Agreement, Representations and
Warranties, etc. 148 Section 11.3. Successors and Assigns; Syndications; Loan
Sales; Participations 149 Section 11.4. Expenses; Documentary Taxes 153
Section 11.5. Indemnification of the Administrative Agent, the Issuing Banks and
the Lenders 153

 

iii

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 11.6. Set-Off 154 Section 11.7. CHOICE OF LAW 154
Section 11.8. WAIVER OF JURY TRIAL 155 Section 11.9. WAIVER WITH RESPECT TO
DAMAGES 155 Section 11.10. No Waiver 155 Section 11.11. Extension of Payment
Date 155 Section 11.12. Amendments, etc. 156 Section 11.13. Severability 158
Section 11.14. SERVICE OF PROCESS; SUBMISSION TO JURISDICTION 158 Section 11.15.
Headings 159 Section 11.16. Execution in Counterparts 159 Section 11.17. USA
Patriot Act 159 Section 11.18. Entire Agreement 159 Section 11.19.
Confidentiality 159 Section 11.20. Judgment Currency 160 Section 11.21. Lender
Obligations Several 161 Section 11.22. Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 161

 

iv

 

 

Schedules

 

1.1 Schedule of Commitments 1.2 Certain Excluded Assets 1.3 Initial LUX/UK
Guarantors 1.4 Existing Investment Commitments 2.3 Existing Letters of Credit
4.7(b) Unrestricted Subsidiaries 4.15 Agreements for Indebtedness 4.21 Real
Property 6.17 Post-Closing Actions

 

Exhibits

 

A Notice of Borrowing B Notice of Continuation/Conversion C-1 Term A Note C-2
Term B Note C-3 Revolving Note D Form of Compliance Certificate E Form of
Solvency Certificate F Form of Assignment and Assumption G Form of Joinder
Agreement

 

v

 

 

CREDIT AND GUARANTEE AGREEMENT, dated as of December 8, 2016 (as may be amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among (i) LIONS GATE ENTERTAINMENT CORP., a corporation
organized under the laws of the province of British Columbia, Canada (the
“Borrower”); (ii) the Guarantors referred to herein; (iii) the Lenders referred
to herein; and (iv) JPMorgan Chase Bank, N.A., as agent for the Lenders.

 

PRELIMINARY STATEMENTS

 

Pursuant to that certain Agreement and Plan of Merger, dated as of June 30, 2016
(as amended, supplemented or modified and in effect from time to time, and
including all schedules and exhibits thereto, the “Merger Agreement”), by and
among the Borrower, Orion Arm Acquisition Inc., a Delaware corporation and an
indirect wholly owned Subsidiary of the Borrower (“Merger Sub”), and Starz, a
Delaware corporation (the “Target”), Merger Sub will merge with and into the
Target, with the Target surviving such merger as a wholly-owned subsidiary of
the Borrower, on the terms and subject to the conditions set forth in the Merger
Agreement (the “Acquisition”).

 

The Borrower has requested that: (i) the Term A Lenders extend the Term A Loans
to the Borrower on the Closing Date in an aggregate principal amount of
$1,000,000,000 pursuant to this Credit Agreement, (ii) the Term B Lenders extend
the Term B Loans to the Borrower on the Closing Date in an aggregate principal
amount of $2,000,000,000 pursuant to this Credit Agreement and (iii) the
Revolving Lenders provide the Revolving Facility in an aggregate principal
amount of $1,000,000,000 pursuant to this Credit Agreement.

 

The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE 1DEFINITIONS

 

(a)       Definitions. The following terms when used herein shall have the
following meanings (unless the context otherwise requires, any of the following
terms may be used in the singular or the plural, depending on the reference):

 

“Acquisition” shall have the meaning given to such term in the preliminary
statements to this Credit Agreement.

 

“Additional Assets” shall mean:

 

(1)         any property, plant, equipment or other assets (excluding working
capital or current assets for the avoidance of doubt) to be used by the Borrower
or a Restricted Subsidiary in a Related Business; or

 

(2)         an investment in any one or more businesses or capital expenditures
(which for purposes of this definition, shall include the acquisition of any
item of Product) and any Permitted Investment, in each case used or useful to a
Related Business.

 

“Additional Lender” shall mean any Additional Revolving Lender or any Additional
Term Lender, as applicable.

 

 1 

 

 

“Additional Revolving Lender” shall mean, at any time, any bank or other
financial institution that agrees to provide any portion of any Revolving Credit
Commitment Increase or Incremental Revolving Credit Facility pursuant to an
Incremental Amendment in accordance with Section 2.13; provided that the
relevant Persons under Section 11.3 (including those specified in the definition
of “Eligible Assignee”) shall have consented to such Additional Revolving
Lender’s providing such Commitment Increases, if such consent would be required
under Section 11.3 for an assignment of Revolving Credit Commitments to such
Additional Revolving Lender.

 

“Additional Term Lender” shall mean, at any time, any bank or other financial
institution that agrees to provide any portion of any Term Commitment Increase
or Incremental Term Loan pursuant to an Incremental Amendment in accordance with
Section 2.13; provided that the relevant Persons under Section 11.3 (including
those specified in the definition of “Eligible Assignee”) shall have consented
to such Additional Term Lender’s making such Incremental Term Loans, if such
consent would be required under Section 11.3 for an assignment of Loans to such
Additional Term Lender.

 

“Adjusted EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, to the extent the same was deducted in calculating Consolidated Net
Income, in each case as to such Person and its Restricted Subsidiaries on a
consolidated basis:

 

(1)         Consolidated Taxes; plus

 

(2)         Consolidated Interest Expense; plus

 

(3)         Consolidated Adjusted Charges; plus

 

(4)         restructuring charges, reserves or expenses and one-time charges
(which, for the avoidance of doubt, shall include, without limitation,
retention, severance, systems establishment costs, contract termination costs,
integration costs and future lease commitments); plus

 

(5)         business optimization expenses; provided that any such business
optimization expenses added back pursuant to this clause (5), together with the
Non-S-X Adjustment Amount for such period, shall not exceed 15% of Adjusted
EBITDA for such period; plus

 

(6)         non-operating expenses (minus non-operating income); plus

 

(7)         charges, costs and expenses relating to any issuance or incurrence
of Capital Stock, any incurrence or repayment of Indebtedness or the
consummation of any Investment, acquisition or disposition, in each case
permitted by this Credit Agreement and whether or not successful, including
fees, charges and expenses relating to the Transactions; plus

 

(8)         start-up costs relating to the Comic Con business; plus

 

(9)         other start-up costs in an aggregate amount not to exceed
$25,000,000 for the relevant four-quarter reference period;

 

less, without duplication,

 

(10)        non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or

 

 2 

 

 

cash reserve for, anticipated cash charges in any prior period and any items for
which cash was received in a prior period);

 

provided that effects of purchase accounting adjustments (including the effects
of such adjustments pushed down to such Person and such Subsidiaries and
including, without limitation, the effects of adjustments to (A) Capitalized
Lease Obligations or (B) any other deferrals of income) in amounts required or
permitted by GAAP, resulting from the application of purchase accounting or the
amortization or write-off of any amounts thereof shall be excluded from the
calculation of Adjusted EBITDA.

 

“Adjustment Date” shall have the meaning given to such term in the Applicable
Pricing Grid.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
agent for the Lenders hereunder or such successor Administrative Agent as may be
appointed pursuant to Section 10.10.

 

“Administrative Agent Fee Letter” shall mean the Fee Letter dated as of June 27,
2016 among the Administrative Agent and the Borrower, as amended, supplemented
or amended and restated from time to time.

 

“Affiliate” of any specified Person shall mean any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) when used with respect to any
Person means possession, directly or indirectly, of the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Transaction” shall have the meaning given to such term in
Section 7.5(a).

 

“Affiliated Persons” mean, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.

 

“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of the United States, England and Wales, the Grand Duchy of Luxembourg or
Canada, any state or province thereof or municipality therein or of any foreign
governmental body or of any regulatory agency applicable to the Person in
question, and all orders and decrees of all courts and arbitrators in
proceedings or actions in which the Person in question is a party.

 

“Applicable Margin” shall mean:

 

(a) with respect to the Term B Loans, (i) 3.00% per annum, in the case of a
Eurodollar Loan, or (ii) 2.00% per annum, in the case of a Base Rate Loan;

 

(b) with respect to the Term A Loans and the Revolving Loans, (i) 2.50% per
annum, in the case of a Eurodollar Loan, and (ii) 1.50% per annum, in the case
of a Base Rate Loan; provided, that

 

 3 

 

 

on and after the first Adjustment Date occurring after the completion of the
first full fiscal quarter of the Borrower after the Closing Date, the Applicable
Margin with respect to the Term A Loans and the Revolving Loans will be
determined pursuant to the Applicable Pricing Grid.

 

“Applicable Pricing Grid” shall mean, with respect to the Term A Loans and the
Revolving Loans, the table set forth below:

 

Net First Lien Leverage Ratio  Term A Loans and
Revolving Loans
Applicable Margin per
annum for Eurodollar
Loans   Term A Loans and
Revolving Loans
Applicable Margin per
annum for
Base Rate Loans  Category 1           Equal or Less than 3.75 to 1.00   2.00% 
 1.00% Category 2           Equal or less than 4.50 to 1.00 but greater than
3.75 to 1.00   2.25%   1.25% Category 3           Greater than 4.50 to 1.00 
 2.50%   1.50%

 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Net First Lien Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements and the related Compliance Certificate
are delivered to the Lenders pursuant to Section 6.1(a) and Section 6.1(b) and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements or Compliance Certificate referred to
above are not delivered within the time periods specified in Section 6.1(a) and
Section 6.1(b), then, until the date that is three Business Days after the date
on which such financial statements and Compliance Certificate are delivered, the
highest rate set forth in each column of the Applicable Pricing Grid shall
apply. In addition, at all times while an Event of Default shall have occurred
and be continuing under Section 8.1(a), (f) or (g), the highest rate set forth
in each column of the Applicable Pricing Grid shall apply.

 

In the event that any financial statements under Section 6.1(a) and
Section 6.1(b) or the related Compliance Certificate is shown to be inaccurate
at any time and such inaccuracy, if corrected, would have led to a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall promptly
(and in no event later than five (5) Business Days thereafter) deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate, and (iii) the Borrower shall pay to the
Administrative Agent promptly upon written demand (and in no event later than
five (5) Business Days after written demand) any additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
the terms hereof.

 

“Application” shall have the meaning given to such term in Section 2.3(b).

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

 4 

 

 

“Approved Jurisdiction” shall mean (1) the United States or Canada or any state
(but not any territory) or province thereof, (2) if elected by the Borrower,
England or Luxembourg or (3) any other jurisdiction approved by the
Administrative Agent.

 

“Arranger” shall mean, collectively, the Joint Lead Arrangers and Joint
Bookrunners identified on the cover page of this Credit Agreement.

 

“Arranger Fee Letter” shall mean the Fee Letter dated as of June 27, 2016 among
the Borrower, the Administrative Agent, the Arrangers party thereto and the
other financial institutions party thereto, as amended, supplemented or amended
and restated from time to time.

 

“Asset Sale” shall mean any direct or indirect sale, lease, transfer, issuance
or other disposition, or a series of related sales, leases, transfers, issuances
or dispositions that are part of a common plan, including any Sale/Leaseback
Transaction, of (x) shares of Capital Stock of a Subsidiary (other than
directors’ qualifying shares) or (y) other than in the ordinary course of
business, other property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of the Restricted
Subsidiaries, including any disposition by means of a merger, amalgamation,
consolidation or similar transaction.

 

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:

 

(1)         a disposition of assets by a Restricted Subsidiary to the Borrower
or by the Borrower or a Restricted Subsidiary to a Restricted Subsidiary;
provided that in the case of a sale by a Restricted Subsidiary to another
Restricted Subsidiary, the Borrower directly and/or indirectly owns an equal or
greater percentage of the Common Stock of the transferee than of the transferor;
provided, that in the case of a disposition of Collateral, the transferee, if a
Guarantor subject to the Collateral Documents, shall cause such amendments,
supplements or other instruments to be executed, filed, and recorded in such
jurisdictions as may be required by Applicable Law to preserve and protect the
Lien on the Collateral owned by or transferred to the transferee, together with
such financing statements or comparable documents as may be required to perfect
any security interests in such Collateral which may be perfected by the filing
of a financing statement or a similar document under the UCC, the applicable
PPSA, the CCQ, or other similar statute or regulation of the relevant provinces,
states or jurisdictions;

 

(2)         the sale of Cash Equivalents or tax credits;

 

(3)         a disposition of inventory, including without limitation, Product
(not constituting the sale of a Product that in the aggregate would be
considered a “library”), in the ordinary course of business;

 

(4)         a disposition of obsolete or worn out equipment or equipment that is
no longer useful in the conduct of the business of the Borrower and the
Restricted Subsidiaries and that is disposed of in each case in the ordinary
course of business (including the abandonment of any intellectual property or
surrender or transfer for no consideration) or otherwise as may be required
pursuant to the terms of any lease, sublease, license or sublicense;

 

(5)         the disposition of all or substantially all of the assets of the
Borrower in a manner permitted under Section 7.6 or any disposition that
constitutes a Change of Control;

 

 5 

 

 

(6)         an issuance of Capital Stock by a Restricted Subsidiary to the
Borrower or to a Wholly-Owned Subsidiary;

 

(7)         any Permitted Investment and any Restricted Payment that is
permitted to be made, and is made, under Section 7.2;

 

(8)         dispositions of assets or issuance or sale of Capital Stock of a
Restricted Subsidiary in a single transaction or series of related transactions
with an aggregate Fair Market Value of less than $20,000,000;

 

(9)         the creation of a Permitted Lien and dispositions in connection with
Permitted Liens;

 

(10)       dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or insolvency or similar proceedings and exclusive of factoring or
similar arrangements;

 

(11)        the issuance by a Restricted Subsidiary of Preferred Stock that is
permitted under Section 7.1;

 

(12)        the licensing or sublicensing of intellectual property or other
general intangibles and licenses, leases or subleases of other property in the
ordinary course of business which do not materially interfere with the business
of the Borrower and the Restricted Subsidiaries;

 

(13)        foreclosure on assets;

 

(14)        any sale of Capital Stock in, Indebtedness or other securities of or
Investments in, an Unrestricted Subsidiary;

 

(15)        any exchange of assets (including Capital Stock) (including a
combination of assets and Cash Equivalents) for assets (including Capital Stock)
related to a Related Business of comparable or greater market value or
usefulness to the business of the Borrower and its Restricted Subsidiaries as a
whole, as determined in good faith by the Borrower;

 

(16)        sales of Product outside of the ordinary course of business
(including the sale of Product that in the aggregate would be considered a
“library”) if sold for not less than Fair Market Value and not in excess of
$45,000,000 in the aggregate from the Closing Date;

 

(17)        sales of all or a portion of an interest in a Foreign Subsidiary
that is not a Credit Party, provided that the consideration received is not less
than Fair Market Value;

 

(18)        (A) the sale or transfer of Product or intellectual property Product
to any ProdCo as part of any Permitted Slate Transaction or (B) any Permitted
Slate Financing, including the sale or transfer of any interests in copyrights,
distribution rights and/or financial proceeds as contemplated by the definition
thereof; and

 

(19)        the creation of revenue participations of the type described in
Section 7.1(c)(xvi).

 

“Assignment and Assumption” shall mean an agreement substantially in the form of
Exhibit F hereto or such other form as is acceptable to the Administrative
Agent, executed by the assignor, assignee and other parties as contemplated
thereby.

 

 6 

 

 

“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, as codified at 11 U.S.C. § 101 et seq.

 

“Bankruptcy Law” shall mean the Bankruptcy Code, the Companies’ Creditors
Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada), the
Winding-Up and Restructuring Act (Canada) or other U.S. federal or state law,
Canadian federal or provincial law or the law of any other applicable
jurisdiction relating to bankruptcy, insolvency, winding up, liquidation,
reorganization or relief of debtors or plans of arrangement.

 

“Base Rate” shall mean for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Eurodollar Rate on such day (or, if such day is not
a Business Day, the next preceding Business Day) for a deposit in Dollars with a
maturity of one month plus 1.0%, provided that Base Rate with respect to the
Term B Facility shall be at all times not less than 1.75%. Any change in the
Base Rate due to a change in the Prime Rate, the NYFRB Rate or such Eurodollar
Rate shall be effective as of the opening of business on the day of such change
in the Prime Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.

 

“Base Rate Loans” shall mean Loans the rate of interest applicable to which is
based upon the Base Rate.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, as to any Person, the board of directors or
managers, as applicable, of such Person (or, if such Person is a partnership,
the board of directors or other governing body of the general partner of such
Person) or any duly authorized committee thereof.

 

“Borrower” shall have the meaning given to such term in the introductory
paragraph of this Credit Agreement.

 

“Borrowing” shall mean the total of Loans of a single type advanced, continued
for an additional Interest Period, or converted from a different type into such
type by the Lenders under the applicable Facility on a single date and, in the
case of Eurodollar Loans, for a single Interest Period. Borrowings of Loans are
made and maintained ratably from each of the Lenders under the applicable
Facility according to their Percentages of such Facility. A Borrowing of Loans
is “advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date

 

 7 

 

 

a new Interest Period for the same type of Loans commences for such Borrowing,
and is “converted” when such Borrowing is changed from one type of Loan to the
other, all as requested by the Borrower pursuant to Section 2.5(a) hereof. Base
Rate Loans and Eurodollar Loans are each a “type” of Loan.

 

“Bridge Credit Facility” shall mean the Bridge Credit and Guarantee Agreement,
dated as of December 8, 2016, among the Borrower, the guarantors referred to
therein, the lenders referred to therein, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time. For the avoidance
of doubt, the Bridge Credit Facility shall include any bridge loans or exchange
notes incurred or entered into in accordance therewith.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are required or permitted to close in the State of New York, the
State of California, the Province of British Columbia or the Province of
Ontario.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures by the Borrower and the Restricted Subsidiaries for the acquisition
or leasing (pursuant to a capital lease) of Product, fixed or capital assets,
additions to equipment (including replacements, capitalized repairs and
improvements during such period) or other assets that should be capitalized
under GAAP on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

 

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock and limited liability or partnership interests (whether general or
limited), but excluding any Indebtedness convertible into such equity.

 

“Capitalized Lease Obligations” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation will be the capitalized amount of such obligation at the time
any determination thereof is to be made as determined in accordance with GAAP,
and the Stated Maturity thereof will be the date of the last payment of rent or
any other amount due under such lease prior to the first date such lease may be
terminated without penalty; provided that obligations of Borrower or the
Restricted Subsidiaries, or of a special purpose or other entity not
consolidated with Borrower and the Restricted Subsidiaries, either existing on
the Closing Date or created thereafter that (a) initially were not included on
the consolidated balance sheet of Borrower as capital lease obligations and were
subsequently characterized as capital lease obligations or, in the case of such
a special purpose or other entity becoming consolidated with Borrower and the
Restricted Subsidiaries were required to be characterized as capital lease
obligations upon such consideration, in either case, due to a change in
accounting treatment or otherwise, or (b) did not exist on the Closing Date and
were required to be characterized as capital lease obligations but would not
have been required to be treated as capital lease obligations on the Closing
Date had they existed at that time, shall for all purposes not be treated as
Capitalized Lease Obligations or Indebtedness.

 

“Cash Equivalents” shall mean:

 

(1)         Dollars, Canadian Dollars, pound sterling, euros, the national
currency of any member state of the European Union or, in the case of any
Foreign Subsidiary, such other local currencies held by it from time to time in
the ordinary course of business;

 

(2)         securities issued or directly and fully Guaranteed or insured by the
United States, Canada, Switzerland, the United Kingdom or any country that is a
member of the European

 

 8 

 

 

Union, or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof), having
maturities of not more than two years from the date of acquisition;

 

(3)         marketable general obligations issued by any State of the United
States of America or any political subdivision thereof or any Canadian province
or any public instrumentality thereof maturing within two years from the date of
acquisition and, at the time of acquisition, having a credit rating of “A” or
better from either S&P or Moody’s, or carrying an equivalent rating by a
nationally recognized Rating Agency, if both of the two named Rating Agencies
cease publishing ratings of investments;

 

(4)         certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances having maturities of not more
than two years from the date of acquisition thereof issued by any commercial
bank having a short term deposit rating at the time of acquisition thereof at
least “A-2” or the equivalent thereof by S&P, or “P-2” or the equivalent thereof
by Moody’s, or carrying an equivalent rating by a nationally recognized Rating
Agency, if both of the two named Rating Agencies cease publishing ratings of
investments;

 

(5)         repurchase obligations for underlying securities of the types
described in clauses (2), (3) and (4) entered into with any bank meeting the
qualifications specified in clause (4) above;

 

(6)         commercial paper rated at the time of acquisition thereof at least
“A-2” or the equivalent thereof by S&P or “P-2” or the equivalent thereof by
Moody’s, or carrying an equivalent rating by a nationally recognized Rating
Agency, if both of the two named Rating Agencies cease publishing ratings of
investments and in any case maturing within one year after the date of
acquisition thereof;

 

(7)         Indebtedness issued by Persons with a rating of “A” or higher from
S&P or “A2” or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition;

 

(8)         interests in any investment company or money market fund which
invests 95% or more of its assets in instruments of the type specified in
clauses (1) through (7) above; and

 

(9)         instruments equivalent to those referred to in clauses (1) through
(8) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

 

“CCQ” shall mean the Civil Code of Québec as in effect in the province of Québec
on the date of execution of this Credit Agreement (as amended from time to
time).

 

“Change in Law” shall mean the occurrence, after the date of this Credit
Agreement, of any of the following: (i) the adoption or taking effect of any
law, rule, regulation or treaty, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority, in each case not publicly announced before the
date of this Credit Agreement; provided that notwithstanding anything herein to
the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all

 

 9 

 

 

requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall mean:

 

(i)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than any Permitted Holder, becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that such person or group shall be deemed to have “beneficial ownership”
of all shares that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock of the Borrower (or its successor by merger, amalgamation, consolidation,
plan of arrangement or purchase of all or substantially all of its assets) (for
the purposes of this clause, such person or group shall be deemed to
beneficially own any Voting Stock of the Borrower held by a parent entity, if
such person or group “beneficially owns” (as defined above), directly or
indirectly, more than 50% of the voting power of the Voting Stock of such parent
entity);

 

(ii)         the first day on which Continuing Directors cease to constitute a
majority of the members of the Board of Directors of the Borrower or any
Permitted Parent Holdco;

 

(iii)        the sale, assignment, lease, transfer, conveyance or other
disposition (other than by way of merger, amalgamation, consolidation or plan of
arrangement), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and the Restricted Subsidiaries
taken as a whole, to any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) other than any Permitted Holder or a Restricted
Subsidiary; or

 

(iv)        any change of control as defined in the Indenture for the Senior
Notes.

 

“Claiming Guarantor” shall have the meaning given to such term in Section 9.8.

 

“Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Term A Loan Commitments or outstanding Term A Loans,
(ii) Lenders having Term B Loan Commitments or outstanding Term B Loans and
(iii) Lenders having Revolving Exposure and (b) with respect to Loans, each of
the following classes of Loans: (i) Term A Loans, (ii) Term B Loans and (iii)
Revolving Loans.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 5.1 hereof have been satisfied or waived.

 

“Closing Date Refinancing” shall mean all existing third party debt for borrowed
money of (i) the Borrower and its Subsidiaries under (1) the Second Lien Credit
and Guarantee Agreement dated as of March 17, 2015 (as amended, supplemented,
modified, renewed or replaced prior to the date hereof) among the Borrower, the
guarantors referred to therein, certain lenders parties hereto and JPMorgan
Chase Bank, N.A., as administrative agent., (2) the Third Amended and Restated
Credit, Security, Guaranty and Pledge Agreement, dated as of September 27, 2012,
among LGEI, as borrower, the guarantors referred to therein, the lenders
referred to therein, and JPMorgan Chase Bank, N.A., as administrative agent and
issuing bank, as amended by Amendment No. 1 thereto, dated as of December 20,
2013, pursuant to which Lions Gate Entertainment Corp. became the borrower
thereunder, and as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to

 

 10 

 

 

time prior to the date hereof, and (3) the Borrower’s Senior Secured Second
Priority Notes due 2018 which were issued pursuant to that certain Indenture,
dated as of July 19, 2013 (as amended, supplemented, modified, renewed or
replaced prior to the date hereof), by and among the Borrower, the other
guarantors referred to therein and U.S. Bank National Association, as trustee
and (ii) the Target and its Subsidiaries under (1) the Credit Agreement, dated
as of April 20, 2015 among Starz, LLC, as the borrower, the Bank of Nova Scotia,
as administrative agent, and the other parties named therein and (2) the
Indenture dated as of September 13, 2012 among Starz, LLC and Starz Finance
Corp. as issuers, the guarantors named therein and U.S. Bank National
Association, as trustee, in each case, being repaid, redeemed, defeased,
discharged, refinanced or terminated in full and all guarantees and Liens (if
any) in respect thereof being terminated and released (or arrangements
reasonably satisfactory to the Administrative Agent being in place for the
termination and release of such guarantees and Liens).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all property and assets, whether now owned or hereafter
acquired, in which Liens are, from time to time, purported to be granted to
secure the Obligations pursuant to the Collateral Documents, provided, that
notwithstanding anything to the contrary herein or in any Fundamental Document,
in no case shall the Collateral include any Excluded Assets.

 

“Collateral Account” shall have the meaning given to such term in
Section 8.4(b).

 

“Collateral Documents” shall mean the Pledge and Security Agreement, the
Copyright Security Agreement, the Copyright Security Agreement Supplements, the
Patent Security Agreement, the Patent Security Agreement Supplements, the
Trademark Security Agreement, the Trademark Security Agreement Supplements, the
Hypothec, and any other instruments and documents executed and delivered
pursuant to this Credit Agreement or any of the foregoing, as the same may be
amended, supplemented or otherwise modified from time to time and pursuant to
which Collateral is pledged, assigned or granted to or on behalf of the
Administrative Agent for the ratable benefit of the Lenders.

 

“Comic Con” shall mean that certain subscription video on demand service (as
such service may continue to organically evolve) or other related service
operated by the Borrower, its Subsidiaries or its designees under the name
“Comic Con HQ” or other derivation of the word “Comic Con”.

 

“Commitment Fee” shall have the meaning given to such term in Section 2.12(a).

 

“Commitment Fee Rate” shall mean 0.375% per annum; provided, that on and after
the first Adjustment Date occurring after the completion of the first full
fiscal quarter of the Borrower after the Closing Date, the Commitment Fee Rate
will be determined pursuant to the following grid:

 

Net First Lien Leverage Ratio  Commitment Fee Rate per
annum  Category 1      Equal or Less than 3.75 to 1.00   0.250% Category 2     
Greater than 3.75 to 1.00   0.375%

 

If any financial statements are not delivered within the time periods specified
in Section 6.1(a) and Section 6.1(b), then, until the date that is three
Business Days after the date on which such financial statements are delivered,
the highest rate set forth in the grid shall apply. In addition, at all

 

 11 

 

 

times while an Event of Default shall have occurred and be continuing under
Section 8.1(a), (f) or (g), the highest rate set forth in the grid shall apply

 

“Commitment Increase” shall have the meaning given to such term in
Section 2.13(a).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute

 

“Common Stock” shall mean with respect to any Person, any and all shares,
interests or other participations in, and other equivalents (however designated
and whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Closing Date, and includes, without limitation, all series
and classes of such common stock.

 

“Company Material Adverse Effect” shall mean (with all capitalized terms used in
this definition of “Company Material Adverse Effect” (other than “Arrangers”),
having the meanings ascribed thereto in the Merger Agreement): any event,
occurrence, fact, condition, change, development or effect that, individually or
in the aggregate, (A) is materially adverse to the business, assets, properties,
liabilities, results of operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole; provided, however, that none of
the following shall be deemed in and of themselves, either alone or in
combination, to constitute, nor shall any of the following be taken into account
(in either case, after giving effect to any event, occurrence, fact, condition,
change, development or effect resulting therefrom) in determining whether there
has been or will be, a Company Material Adverse Effect: (a) general economic
conditions attributable to the U.S. economy or financial or credit markets, or
changes therein (including changes in prevailing interest rates, credit
availability and liquidity, currency exchange rates, price levels or trading
volumes in the United States or foreign securities markets), (b) general
political conditions or changes therein (including any changes arising out of
acts of terrorism or war, weather conditions or other force majeure events), (c)
financial or security market fluctuations or conditions, (d) changes in, or
events affecting, the industries in which the Company and its Subsidiaries
operate, (e) any effect arising out of a change in GAAP or applicable Law, (f)
(1) the announcement, pendency or consummation of the transactions contemplated
by the Agreement, (2) any actions required by the Agreement or, if the Company
has requested in writing the consent of Parent (with the consent of the
Arrangers, not to be unreasonably withheld or delayed, and which the Arrangers
will in any case provide (or notify Parent that they will not provide) within
two business days of the written request therefor from the Company) to take a
specified action that is expressly prohibited by the Agreement and Parent
unreasonably withholds its consent thereto, the failure to take such action, or
(3) any action taken at the prior written request of Parent (with the consent of
the Arrangers, not to be unreasonably withheld or delayed, and which the
Arrangers will in any case provide (or notify Parent that they will not provide)
within two business days of the written request therefor from the Company)
(provided that, for purposes of Sections 3.5(a) and 3.5(b) of the Agreement,
events, occurrences, facts, conditions, changes, developments or effects
described in subclauses (1) and (2) of this clause (f) shall not be excluded in
determining whether a Company Material Adverse Effect has occurred or would
reasonably be expected to occur), (g) any changes in the price or trading volume
of the Company Common Stock (provided that the events, occurrences, facts,
conditions, changes, developments or effects giving rise to or contributing to
such change may be taken into account in determining whether a Company Material
Adverse Effect has occurred or would reasonably be expected to occur) or (h) any
failure by the Company to meet published or unpublished revenue or earning
projections (provided that the events, occurrences, facts, conditions, changes,
developments or effects giving rise to or contributing to such failure may be
taken into account in determining whether a Company Material Adverse Effect has
occurred or would reasonably be expected to occur); provided, that in the cases
of clauses (a) through (e), any such event, occurrence, fact, condition, change,
development or effect which disproportionately affects the Company and its
Subsidiaries relative to other participants in the industries in which the
Company or its

 

 12 

 

 

Subsidiaries operate shall not be excluded from the determination of whether
there has been a Company Material Adverse Effect, or (B) prevents or materially
impairs or delays the ability of the Company to perform its obligations under
the Agreement or to consummate the transactions contemplated thereby or would
reasonably be expected to do so. Any event, occurrence, fact, condition, change,
development or effect that does not constitute a Company Material Adverse Effect
under the Agreement due to the scheduling thereof in the Company Disclosure
Schedule shall not constitute a Company Material Adverse Effect for purposes of
this definition.

 

“Complete” or “Completed” or “Completion” shall mean with respect to any item of
Product, that (1) either (a) sufficient elements have been delivered by the
Borrower or applicable Restricted Subsidiary to, and accepted, deemed or
determined to be accepted and/or exploited by, a Person (other than the Borrower
or applicable Restricted Subsidiary or Affiliates thereof) to permit such Person
to exhibit the item of Product in the theatrical or other medium for which the
item of Product is intended for initial exploitation or (b) an independent
laboratory has in its possession a complete final 35 mm or 70 mm (or other size
which has become standard in the industry) composite positive print, video
master or other equivalent master copy of the item of Product as finally cut,
main and end titled, edited, scored and assembled with sound track printed
thereon in perfect synchronization with the photographic action and fit and
ready for exhibition and distribution in the theatrical or other medium for
which the item of Product is intended for initial exploitation, and (2) if such
item of Product was acquired by the Borrower or a Restricted Subsidiary from an
unaffiliated third party, the entire acquisition price or minimum advance shall
have been paid to the extent then due and there is no condition or event
(including, without limitation, the payment of money not yet due) the occurrence
of which might result in the Borrower or such Restricted Subsidiary losing any
of its rights in such item of Product.

 

“Completion Guarantee” shall mean, with respect to any item of Product, a
completion guarantee, in customary form consistent with the Borrower’s past
practice or otherwise reasonable and customary for transactions of such nature,
which (1) names the production financier to the extent such item of Product is
financed in accordance with Sections 7.1(a), Section 7.1(b) or
Section 7.1(c)(xii) as a beneficiary thereof to the extent of the Borrower’s or
applicable Restricted Subsidiary’s financial interest in such item of Product
and (2) guarantees that such item of Product will be Completed in a timely
manner, or else payment may be made to such production financier of an amount of
up to the aggregate amount expended on the production of such item of Product
by, or for the account of, the Borrower or applicable Restricted Subsidiary plus
interest on, and other bank charges with respect to, such amount.

 

“Compliance Certificate” shall mean the Compliance Certificate to be delivered
pursuant to Section 6.2, substantially in the form of Exhibit D.

 

“Consolidated Adjusted Charges” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

 

(a) depreciation; plus

 

(b) amortization other than direct operating expenses, as calculated on the
Closing Date; plus

 

(c) other non-cash expenses (including, without limitation, stock based
compensation expenses including for stock appreciation rights or write-off of
deferred financing charges, and non-cash reductions of Consolidated Net Income
attributable to consideration paid to any Person in Capital Stock) of such
Person and its Restricted Subsidiaries reducing Consolidated Net Income of such
Person for such period on a consolidated basis and otherwise determined in
accordance with GAAP,

 

 13 

 

 

(but for each of clauses (a)-(c) excluding any such charge which consists of or
requires an accrual of, or cash reserve for, anticipated cash charges for any
future period (other than accruals for stock appreciation rights));

 

plus

 

(d) print and advertising expenses (irrespective of whether such Person has
actually made a cash payment in respect thereof during such period) for which
such Person has an off-setting right of payment and/or guarantee (including, for
the avoidance of doubt, any partial guarantee which such Person believes in good
faith to be sufficient in size to cover any reasonably anticipated loses from
these expenses) from a third-party producer (less the amortization of
participation charges that would have been expensed had the print and
advertising expense not been expensed in the GAAP financial statements, such
amortization to be calculated in accordance with accounting based on the film
forecasting method); plus

 

(e) any non-cash accelerated amortization of programming costs and other
intangibles.

 

For the avoidance of doubt, the amortization of the allocation of the purchase
price of a business to increase or decrease the carrying value of the assets and
liabilities in accordance with GAAP is considered a non-cash expense.

 

“Consolidated Applicable Interest Charge” shall mean, with respect to any Person
for any period, the sum, without duplication, of:

 

(1)         consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including the interest component of
Capitalized Lease Obligations, and net payments and receipts (if any) pursuant
to interest rate Hedging Obligations and excluding amortization of original
issue discount and deferred financing fees and expensing of any bridge or other
financing fees); plus

 

(2)         consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, other than capitalized
interest included in the cost of any item of Product; minus

 

(3)         interest income for such period (other than interest income
attributable to the discounting of accounts receivable); minus

 

(4)         interest expense accrued as a result of Financial Accounting
Standards Board Staff Position No. APB 14-1, to the extent such interest expense
was included in clause (1) of this definition.

 

“Consolidated Current Assets” shall mean, at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date.

 

“Consolidated Current Liabilities” shall mean, at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date, but excluding

 

 14 

 

 

(a) the current portion of any Indebtedness of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans to the extent otherwise included therein.

 

“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of all Indebtedness of the type set
forth in clauses (1), (2), (3) (other than to the extent undrawn), (5), (6), (7)
(to the extent related to any Indebtedness that would otherwise constitute
Consolidated Debt) and (8) (to the extent related to any Indebtedness that would
otherwise constitute Consolidated Debt) of the definition of “Indebtedness” of
the Borrower and the Subsidiaries determined on a consolidated basis on such
date; provided, that the amount of any Indebtedness with respect to which the
applicable obligors have entered into currency hedging arrangements shall be
calculated giving effect to such currency hedging arrangements and provided
further, that neither (i) unfunded commitments for Indebtedness nor (ii) Other
Permitted Priority Indebtedness shall be included in the calculation of
Consolidated Debt.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

 

(1)         consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including the interest component of
Capitalized Lease Obligations and net payments and receipts (if any) pursuant to
interest rate Hedging Obligations and including amortization of deferred
financing fees, debt issuance costs and expensing of any bridge or other
financing fees); plus

 

(2)         consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, other than capitalized
interest included in the cost of any item of Product; minus

 

(3)         interest income for such period (other than interest income
attributable to the discounting of accounts receivables).

 

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and its consolidated Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided, however, that there will
not be included in such Consolidated Net Income:

 

(1)         any net income (loss) of any Person if such Person is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting, except that, subject to the limitations contained in clauses (3)
through (6) below, equity of the Borrower or any Restricted Subsidiary in the
net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Borrower or a Restricted Subsidiary as
a dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in clause
(2) below);

 

(2)         any net income (but not loss) of any Restricted Subsidiary (other
than (i) a Guarantor, (ii) Pilgrim JV and (iii) any other Restricted Subsidiary
to the extent any such restriction relates to a Joint Venture, charter or other
agreement or instrument entered into by the Borrower or a Restricted Subsidiary
with a minority shareholder to the extent the Borrower has a call option on such
minority shareholder’s Capital Stock) if such Subsidiary is subject to prior
government approval or other restrictions due to the operation of its charter or
any agreement, instrument, judgment, decree, order statute, rule or government
regulation (which have not been

 

 15 

 

 

waived), directly or indirectly, on the payment of dividends or the making of
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower, except that, subject to the limitations contained in clauses (3)
through (6) below, the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period will be included in such Consolidated Net
Income up to the aggregate amount of cash that could have been distributed by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary as a dividend (subject, in the case of a dividend to
another Restricted Subsidiary, to the limitation contained in this clause);

 

(3)         any gain or loss (less all fees and expenses relating thereto)
realized upon sales or other dispositions of any assets of the Borrower or such
Restricted Subsidiary, other than in the ordinary course of business, as
determined in good faith by the Borrower;

 

(4)         any after-tax effect of income (loss) from the early extinguishment
of Indebtedness or Hedging Obligations or other derivative instruments;

 

(5)         any extraordinary, nonrecurring or unusual gain or loss; and

 

(6)         the cumulative effect of a change in accounting principles.

 

“Consolidated Taxes” shall mean provision for taxes based on income, profits or
capital, including, without limitation, state, franchise and similar taxes taken
into account in calculating Consolidated Net Income.

 

“Consolidated Working Capital” shall mean, at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

 

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board of Directors of the Borrower or Permitted Parent Holdco, as the
case may be, who: (1) was a member of such Board of Directors on the Closing
Date (or, in the case of a Permitted Parent Holdco, the date such Permitted
Parent Holdco acquired 100% of the Voting Stock of the Borrower if the members
of the Board of Directors of such Permitted Parent Holdco were approved for the
purpose of this definition, on or prior to such date, by a majority of the
Continuing Directors of the Borrower); or (2) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of the relevant Board of Directors at the
time of such nomination or election.

 

“Contributing Guarantor” shall have the meaning given to such term in
Section 9.8 hereof.

 

“Controlled Foreign Corporation” means any Subsidiary that is a “controlled
foreign corporation” as defined in Section 957(a) of the Code.

 

“Copyright Security Agreement” shall have the meaning given to such term in the
Pledge and Security Agreement.

 

“Copyright Security Agreement Supplement” shall have the meaning given to such
term in the Pledge and Security Agreement.

 

“Credit Agreement” shall have the meaning given to such term in the introductory
paragraph of this Credit Agreement.

 

 16 

 

 

“Credit Extension” shall mean the advancing of any Loan or the issuance or
extension of, or increase in the amount of, any Letter of Credit.

 

“Credit Parties” shall mean the Borrower and the Guarantors and “Credit Party”
shall mean any one of them.

 

“Currency Agreement” shall mean in respect of a Person any foreign exchange
contract, currency swap agreement, futures contract, option contract or other
similar agreement as to which such Person is a party or a beneficiary.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Default Excess” shall have the meaning given to such term in Section 2.8(d)
hereof.

 

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three (3) Business Days of the date required to be funded by it
hereunder, unless determined by the Administrative Agent to be the subject of a
good faith dispute, (b) notified the Administrative Agent, the Issuing Bank, any
Lender (subject to such Lender having given notice thereof to the Administrative
Agent) or the Borrower (subject to the Borrower having given notice thereof to
the Administrative Agent) in writing that it does not intend to comply with any
of its funding obligations under this Credit Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Credit Agreement or under other agreements in which it
commits to extend credit, unless with respect to such other agreements, the
Required Lenders determine there to be a good faith dispute, (c) failed, within
three (3) Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Credit Agreement relating to its
obligations to fund prospective Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless
determined by the Administrative Agent to be the subject of a good faith
dispute, (e) (1) on or after the Closing Date, becomes or is insolvent or has a
parent company that becomes or is insolvent, or (2) on or after the Closing
Date, becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not become a Defaulting Lender pursuant to this clause (e) solely as a result of
the acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender, or the exercise of control over such Lender or Person
controlling such Lender, in each case by a Governmental Authority or
instrumentality thereof, or (f) on or after the Closing Date, has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.

 

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officers’ Certificate, setting forth such valuation, less the
amount of Cash Equivalents received in connection with a subsequent sale of such
Designated Non-cash Consideration.

 

“Disqualified Lender” shall mean (a) banks, financial institutions and other
institutional lenders separately identified in writing by the Borrower to the
Administrative Agent and made available

 

 17 

 

 

to the Lenders prior to the Closing Date and otherwise specified in writing by
the Borrower to the Administrative Agent and made available to the Lenders from
time to time (it being understood that any update shall not apply retroactively
to disqualify any Person that has previously acquired an assignment or
participation interest in the Loans), (b) any competitors of the Borrower, the
Target or their respective Subsidiaries that were separately identified in
writing by the Borrower to the Administrative Agent made available to the
Lenders (it being understood that any update shall not apply retroactively to
disqualify any Person that has previously acquired an assignment or
participation interest in the Loans), and (c) in the case of each of the
entities covered by clauses (a) and (b), any of their Affiliates (other than
bona fide debt funds) that are either (i) identified in writing by the Borrower
to the Administrative Agent and made available to the Lenders from time to time
or (ii) clearly identifiable on the basis of such Affiliate’s name. In no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any prospective assignee is a Disqualified Lender or have any
liability with respect to any assignment made to a Disqualified Lender.

 

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable) or upon the happening of any
event:

 

(1)         matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

 

(2)         is convertible into or exchangeable for Indebtedness or Disqualified
Stock (excluding Capital Stock which is convertible or exchangeable solely at
the option of the Borrower or a Restricted Subsidiary (it being understood that
upon such conversion or exchange it shall be an Incurrence of such Indebtedness
or Disqualified Stock)); or

 

(3)         is redeemable at the option of the holder of the Capital Stock in
whole or in part, in each case on or prior to the date that is 91 days after the
earlier of (a) the Final Maturity Date or (b) the date on which there are no
Loans and no Revolving Credit Commitments outstanding, provided, however, that
only the portion of Capital Stock which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date will be deemed to be Disqualified Stock;
provided, further, that any Capital Stock that would constitute Disqualified
Stock solely because the holders thereof have the right to require the Borrower
or its Subsidiaries to repurchase such Capital Stock upon the occurrence of a
change of control or asset sale (each defined in a substantially identical
manner to the corresponding definitions in this Credit Agreement) shall not
constitute Disqualified Stock if the terms of such Capital Stock (and all such
securities into which it is convertible or for which it is ratable or
exchangeable) provide that the Borrower or its Subsidiaries, as applicable, may
not repurchase or redeem any such Capital Stock (and all such securities into
which it is convertible or for which it is ratable or exchangeable) pursuant to
such provision prior to the termination of the Facilities.

 

“Distribution Agreements” shall mean (i) any and all agreements entered into by
a Credit Party pursuant to which such Credit Party has sold, leased, licensed or
assigned distribution rights or other exploitation rights to any item of Product
to a Person that is not an Affiliate of such Credit Party and (ii) any and all
agreements hereafter entered into by a Credit Party pursuant to which such
Credit Party sells, leases, licenses or assigns distribution rights or other
exploitation rights to any item of Product to a Person that is not an Affiliate
of such Credit Party.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

 18 

 

 

“ECF Payment” shall have the meaning given to such term in Section 2.8(c)(iii).

 

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, (c)
an Approved Fund, and (d) any other Person (other than a natural person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) approved in writing by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving Credit
Commitment, the Issuing Banks, and (iii) unless an Event of Default described in
Section 8.1(a), (f) or (g) has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that, in the
case of assignments of Term B Loans, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice from the Administrative Agent of such request for its
consent; provided further that, notwithstanding the foregoing, (A) “Eligible
Assignee” shall not include (x) any Disqualified Lenders, (y) any natural person
or any holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or (z) except as provided in
Section 11.3, the Borrower or any Subsidiary of the Borrower and (B) in the case
of assignments of Revolving Credit Commitments or Revolving Exposure, no Person
shall be an Eligible Assignee pursuant to clause (a), (b) or (c) above unless
such Person is, or is an Affiliate or an Approved Fund of, an existing Lender
under the Revolving Facility.

 

“Environmental Laws” shall mean any and all federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or requirements of any Governmental Authority regulating, relating to, or
imposing liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Clean Air
Act, 42 U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the
Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499, 100
Stat. 1613, the Emergency Planning and Community Right to Know Act, 42 U.S.C. §
11001 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., the Occupational Safety and Health Act as amended, 29 U.S.C. § 655 and §
657, the Waste Management Act, R.S.B.C. 1996, c. 481, the Transportation of
Dangerous Goods Act, R.S.B.C. 1996, c. 458 and other such laws relating to the ,
storage, transportation, treatment and disposal of Hazardous Materials into the
air, surface water, ground water, land surface, subsurface strata or any
building or structure and, together, in each case, with any amendment thereto,
and the regulations adopted pursuant thereto.

 

“Equity Cure Period” shall have the meaning given to such term in Section 8.6.

 

 19 

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
heretofore and hereafter amended, as codified at 29 U.S.C. § 1001 et seq. and
the regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is under common control with any Credit Party under Section 4001 of ERISA
or which is treated as a single employer under Section 414(b), (c), (m) or (o)
of the Code.

 

“ERISA Event” shall mean:

 

(a)         the failure of any Plan to be maintained and operated in all
respects in accordance with all Applicable Laws, including ERISA;

 

(b)         the present value of all benefits under a Title IV Plan exceed the
actuarial value of the assets of such Title IV Plan allocable to such benefits
(based on those assumptions used to fund such Title IV Plan) as of the last
valuation date applicable thereto;

 

(c)         any event described in Section 4043(c) of ERISA and the regulations
promulgated thereunder with respect to a Title IV Plan (other than an event for
which the thirty (30) day notice period is waived);

 

(d)        the imposition of any liability, or the existence of any
circumstances pursuant to which any liability could be imposed, upon any Credit
Party or any of their respective ERISA Affiliates under Chapter 43 of the Code
with respect to any Title IV Plan or Multiemployer Plan, or with respect to any
Plan that provides post retirement welfare coverage (other than as required
pursuant to Section 4980B of the Code);

 

(e)         the withdrawal of any Credit Party or ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)          the complete or partial withdrawal of any Credit Party or any ERISA
Affiliate from any Multiemployer Plan;

 

(g)         the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA;

 

(h)         the termination of a Title IV Plan or Multiemployer Plan by the PBGC
pursuant to Section 4042 of ERISA;

 

(i)          the failure by any Credit Party or ERISA Affiliate to make when due
required contributions to a Multiemployer Plan or Title IV Plan;

 

(j)          the termination of a Multiemployer Plan under Section 4041A of
ERISA or the insolvency of a Multiemployer Plan under Section 4245 of ERISA or a
determination that a Multiemployer Plan is in “endangered”, “critical” or
“critical and declining” status under the meaning of Section 432 of the Code or
Section 304 or 305 of ERISA;

 

(k)         the termination of a Plan described in Section 4064 of ERISA;

 

 20 

 

 

(l)          the failure to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, with respect to any Title IV Plan;

 

(m)         a determination that any Title IV Plan is or is expected to be in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA);

 

(n)         the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA (other than non-delinquent premiums
payable to the PBGC under Sections 4006 and 4007 of ERISA);

 

(o)         the imposition of liability on any Credit Party or any ERISA
Affiliate due to the cessation of operations at a facility under the
circumstances described in Section 4062(e) of ERISA,

 

(p)         the occurrence of a non-exempt “prohibited transaction” with respect
to which any Credit Party or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or a “party in interest”
(within the meaning of Section 406 of ERISA) or with respect to which any Credit
Party or any such Subsidiary could otherwise be liable.

 

“ERISA Lien” shall mean any Liens under ERISA or Section 412 of the Code.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Reserve Requirements” shall mean for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the rates (expressed as
a decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D) maintained
by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate” shall mean with respect to any Eurodollar Loan for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Credit Agreement; provided, further, that
if the Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) with respect to Dollars, then the Eurodollar
Base Rate shall be the Interpolated Rate at such time (provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Credit Agreement) and, provided, further, provided, that
the Eurodollar Base Rate with respect to the Term B Facility shall be at all
times not less than 0.75%.

 

“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

 

 21 

 

 

 

“Eurodollar Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula:

 

  Eurodollar Base Rate   1.00 - Eurocurrency Reserve Requirements

 

“Event of Default” shall have the meaning given to such term in Section 8.1.

 

“Event of Loss” shall mean, with respect to any property or other assets, any of
the following: (a) any loss, destruction or damage of such property or other
assets or (b) any condemnation, seizure, or taking, by exercise of the power of
eminent domain or otherwise, of such property or other assets, or confiscation
of such property or other assets, provided that to the extent that any property
or assets subject to any such event would not have, if sold or disposed of
immediately prior to such event, constituted an “Asset Sale” hereunder, such
event will not constitute an “Event of Loss” for all purposes hereunder.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess,
if any, of:

 

(a)         the sum, without duplication, of:

 

(i)          Consolidated Net Income for such fiscal year;

 

(ii)         the amount of all non-cash charges (including depreciation and
amortization, including but not limited to amortization of film and television
programs and programming rights, deferred financing costs or other non-cash
interest, non-cash stock based compensation, or deferred tax provision) deducted
in arriving at such Consolidated Net Income;

 

(iii)        decreases in Consolidated Working Capital for such fiscal year
(provided that, for purposes of this clause (a)(iii) and clause (b)(iv) below,
Consolidated Working Capital shall exclude the current portion of programming
costs and tax credits receivable on film production);

 

(iv)        the aggregate net amount of non-cash loss on Asset Sales by the
Borrower and its Restricted Subsidiaries during such fiscal year, to the extent
deducted in arriving at such Consolidated Net Income; and

 

(v)         amounts received by the Borrower and its Restricted Subsidiaries
during such fiscal year and included in deferred revenue which are not expected
to be recognized within a year and thus are excluded from Consolidated Working
Capital;

 

over

 

(b)         the sum, without duplication, of:

 

(i)          the amount of all non-cash credits included in arriving at such
Consolidated Net Income;

 

 22 

 

 

(ii)        the aggregate amount actually paid by the Borrower and its
Restricted Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred to finance
such Capital Expenditures and any such Capital Expenditures financed with the
proceeds of any Reinvested Deferred Amount);

 

(iii)        the aggregate amount of voluntary or mandatory payments or
repurchases made or otherwise paid by the Borrower and its Restricted
Subsidiaries during such period in respect of all principal on all Indebtedness,
which payments are not prohibited under this Credit Agreement at the time made
(whether such payment is made at maturity, as a result of mandatory or voluntary
prepayment, acceleration or otherwise, but excluding (i) the principal amount of
Indebtedness incurred to finance such payments or repurchases, (ii) the
voluntary prepayments deducted pursuant to Section 2.8(c)(iii)(B) and (iii)
payments of revolving loans or swingline loans to the extent not accompanied
with a permanent reduction of commitments thereunder);

 

(iv)         increases in Consolidated Working Capital for such fiscal year;

 

(v)         the aggregate amount of spending by the Borrower and its Restricted
Subsidiaries on investment in film and television programs or programing rights
net of (A) borrowings and repayments on production loans and (B) tax credits
received, in each case by the Borrower and its Restricted Subsidiaries in such
fiscal year;

 

(vi)        any amounts utilized by the Borrower and its Restricted Subsidiaries
subsequent to the applicable fiscal year and prior to the calculation of Excess
Cash Flow to make payments on production loans relating to Product released
before the end of such fiscal year;

 

(vii)       the aggregate net amount of non-cash gain on Asset Sales by the
Borrower and its Restricted Subsidiaries during such fiscal year, to the extent
included in arriving at such Consolidated Net Income;

 

(viii)      Revenue amounts included in Consolidated Net Income for such fiscal
year which are not expected to be paid within a year and thus are excluded from
Consolidated Working Capital;

 

(ix)         Payments made by the Borrower and its Restricted Subsidiaries
during such fiscal year to pay tax liabilities incurred by current or former
officers, directors and employees of the Borrower and its Subsidiaries upon the
vesting of equity interests of any kind held thereby, including restricted stock
units; and

 

(x)          any amounts included in the Consolidated Net Income attributable to
the net income of any Subsidiary which is not a Wholly-Owned Subsidiary pursuant
to clause (2) of the definition of Consolidated Net Income to the extent (and
only for so long as) the distribution or dividend of such amounts to the
Borrower or a Guarantor is subject to prior government approval or other
restrictions due to the operation of such Subsidiary’s charter or any agreement,
instrument, judgment, decree, order statute, rule or government regulation,
directly or indirectly, on the payment of dividends or the making of
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower.

 

 23 

 

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Assets” shall mean:

 

(1)         the Fractional Aircraft Interest;

 

(2)         interests in the Headquarters JV;

 

(3)         any Capital Stock or other equity interests owned by the Borrower or
any Guarantor to the extent that, and for so long as, a pledge of such Capital
Stock or other equity interests would violate Applicable Law or an enforceable
contractual obligation binding on or relating to such Capital Stock or other
equity interests;

 

(4)         rights of any of the Borrower or any Guarantor under any license,
contract or agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that pursuant to the terms of such
license, contract, agreement, purchase money arrangement or similar arrangement
the granting of a security interest in such rights would result in a termination
or right of termination of, or is otherwise prohibited under, such agreement by
the other party thereto, but only to the extent such prohibition on assignment
is enforceable; provided, however, that upon the ineffectiveness, lapse or
termination of any such provision, the Collateral shall include, and such Person
shall be deemed to have granted a security interest in, all such rights and
interests as if such provision had never been in effect;

 

(5)         any other assets to the extent that, and for so long as, taking a
security interest in such assets would violate any Applicable Law or regulation
or an enforceable contractual obligation binding on the assets that existed at
the time of the acquisition thereof and was not created or made binding on the
assets in contemplation of or in connection with the acquisition of such assets;

 

(6)         any leasehold interest in real property;

 

(7)         any fee interest in real property with a Fair Market Value of
$15,000,000 or less individually;

 

(8)         motor vehicles and other assets subject to certificates of title;

 

(9)         assets to the extent a security interest in such assets would result
in a material adverse tax consequence (including as a result of the operation of
Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) as reasonably determined by the Borrower;

 

(10)        those assets as to which the Administrative Agent and the Borrower
reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Secured
Parties of the security to be afforded thereby, including those assets set forth
on Schedule 1.2 hereto;

 

(11)        any of the Capital Stock of Subsidiaries not owned directly by a
Credit Party;

 

(12)        any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or

 

 24 

 

 

authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the UCC;

 

(13)        “intent-to-use” trademark applications;

 

(14)       letter of credit rights (except to the extent a security interest
therein can be perfected by the filing of UCC financing statements);

 

(15)       any commercial tort claim with a value not in excess of $15,000,000
individually;

 

(16)        voting equity interests (and any other interests constituting “stock
entitled to vote” within the meaning of U.S. Treasury Regulations Section
1.956-2(c)(2)) in excess of 65% of all such voting equity interests (and “stock
entitled to vote”) in (i) any Controlled Foreign Corporation, (ii) any FSHCO and
(iii) any subsidiary that is a disregarded entity for U.S. federal income tax
purposes and owns any equity interests (or any other interests constituting
“stock entitled to vote” within the meaning of U.S. Treasury Regulations Section
1.956-2(c)(2)) in a Controlled Foreign Corporation or FSHCO; and

 

(17)       any demand deposit account established by a Credit Party at a
commercial bank for the sole purpose of paying the production costs of a
particular item of Product (or, in connection with any Permitted Slate
Financing, the audio visual works (including motion pictures) to which such
Permitted Slate Financing relates) in the ordinary course of business (each, a
“Production Account”).

 

“Excluded Contributions” shall mean Net Cash Proceeds received by the Borrower
from:

 

(1)         contributions to its common equity capital; or

 

(2)         the sale (other than to a Subsidiary of the Borrower or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or any Subsidiary) of Capital Stock
(other than Disqualified Stock) of the Borrower;

 

in each case designated as Excluded Contributions pursuant to an Officers'
Certificate executed by the principal financial officer of the Borrower on the
date such capital contributions are made or the date such equity interests are
sold, as the case may be.

 

“Excluded Subsidiary” shall mean any of the following:

 

(a)         each Immaterial Subsidiary;

 

(b)         each Subsidiary that is not a Wholly-Owned Subsidiary ;

 

(c)         each Subsidiary that is prohibited from guaranteeing or granting
Liens to secure the Obligations by any Applicable Law or that would require
consent, approval, license or authorization of a Governmental Authority to
guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received);

 

(d)         each Subsidiary that is prohibited by any applicable contractual
requirement (not created in contemplation of the acquisition by the Borrower of
such Subsidiary) from Guaranteeing or granting Liens to secure the Obligations
on the Closing Date or at the time such

 

 25 

 

 

Subsidiary becomes a Subsidiary not in violation of Section 7.4 (and for so long
as such restriction or any replacement or renewal thereof is in effect);

 

(e)         any Subsidiary which engages in no activities other than in
connection with the financing of accounts receivable;

 

(f)          any Foreign Subsidiary of any Subsidiary organized in the United
States, any state thereof, or the District of Columbia;

 

(g)         any U.S. Subsidiary (i) that is an FSHCO or (ii) that is a
Subsidiary of a Controlled Foreign Corporation;

 

(f)         any Foreign Subsidiary other than a Subsidiary which is organized in
Canada or any province thereof other than Lions Gate International Motion
Pictures S.A.R.L.;

 

(g)         any other Subsidiary with respect to which the Administrative Agent
and the Borrower reasonably agree that the cost or other consequences
(including, without limitation, tax consequences (including as a result of the
operation of Section 956 of the Code or any similar Applicable Law in any
applicable jurisdiction)) of providing a guarantee of or granting Liens to
secure the Obligations are likely to be excessive in relation to the value to be
afforded thereby;

 

(h)         any other Subsidiary if in the reasonable good faith determination
of the Borrower in consultation with the Administrative Agent, a guarantee by
such Subsidiary would result in materially adverse tax consequences to the
Borrower or any of its Subsidiaries;

 

(i)          each Unrestricted Subsidiary;

 

(j)          any Subsidiary that is a “captive” insurance company;

 

(k)         not-for-profit Subsidiaries;

 

(l)          Subsidiaries which are Special Purpose Producers to the extent that
(i) such Special Purpose Producer (A) has incurred (or is reasonably expected in
connection with the financing plan for such Special Purpose Producer to incur)
production loans or any Other Permitted Priority Indebtedness or (B)(I) was
formed for the purpose of holding or collecting tax credits in connection with
the applicable production and (II) has guaranteed or granted liens on any of its
assets to secure, or is reasonably expected to guarantee or grant liens on its
assets to secure, the applicable production loan or any Other Permitted Priority
Indebtedness and (ii) all distribution and other exploitation rights in the
relevant Product or the audio-visual product or live or location-based
entertainment produced by such Special Purpose Producer are licensed to a Credit
Party; and

 

(m)        any ProdCo.

 

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
obligation to pay or perform under any Hedging Obligation if, and to the extent
that, and only for so long as, all or a portion of the guarantee of such Credit
Party of, or the grant by such Credit Party of a security interest to secure, as
applicable, such Hedging Obligations (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of (a) such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity

 

 26 

 

 

Exchange Act and the regulations thereunder or (b) in the case of a Hedging
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), in each case the
time the guarantee given by such Credit Party or the grant of such security
interest, as applicable, becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” shall mean taxes imposed on or with respect to a Person or
required to be withheld or deducted from a payment to a Person pursuant to this
Credit Agreement or any other Fundamental Document: (1) where such Person is
subject to such taxes by reason of its carrying on business (other than any
taxes arising solely from such Lender having entered into this Credit Agreement)
in the jurisdiction imposing such tax (the “Relevant Taxing Jurisdiction”),
having a permanent establishment in the Relevant Taxing Jurisdiction, being
organized under the laws of the Relevant Taxing Jurisdiction or a subdivision
thereof, or being an actual or deemed resident in the Relevant Taxing
Jurisdiction; (2) by reason of such Person not dealing at arm’s length with the
Borrower or any Guarantor for any purpose, including pursuant to the Income Tax
Act (Canada) or any applicable income tax treaty; (3) by reason of the failure
of such Person to complete, execute and deliver to the Borrower or the
applicable Guarantor any form or document to the extent applicable to such
Person that may be required by law or by reason of administration of such law or
which is reasonably requested in writing to be delivered to the Borrower or such
Guarantor in order to enable the Borrower or such Guarantor to make any payments
hereunder or under any other Fundamental Document without deduction or
withholding for taxes, or with deduction or withholding of a lesser amount,
which form or document shall be delivered prior to the date on which the
relevant payment is made; or (4) in respect of any taxes imposed under FATCA.

 

“Existing Convertible Notes” shall mean (a) the 4.00% Convertible Senior
Subordinated Notes Due 2017 dated as of January 11, 2012 and related Guarantees
issued under the Indenture dated as of January 11, 2012 among the Borrower, LGEI
and The Bank of New York Mellon Trust Company, N.A.; and (b) the 1.25%
Convertible Senior Subordinated Notes Due 2018 dated as of April 15, 2013 and
related Guarantees issued under the Indenture dated as of April 15, 2013 among
the Borrower, LGEI and U.S. Bank National Association.

 

“Extended Revolving Credit Commitment” shall have the meaning given to such term
in Section 2.14(a)(ii).

 

“Extended Revolving Loans” shall have the meaning given to such term in
Section 2.14(a)(ii).

 

“Extended Term Loans” shall have the meaning given to such term in
Section 2.14(a)(ii).

 

“Extension” shall have the meaning given to such term in Section 2.14(a).

 

“Extension Offer” shall have the meaning given to such term in Section 2.14(a).

 

“Facility” shall mean any of the Revolving Facility and any Term Facility.

 

“Fair Market Value” shall mean, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

 

 27 

 

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements between the United States and any other jurisdiction entered into in
connection with the foregoing (including any treaty, law, regulation or other
official guidance adopted pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” shall mean, for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“Fee Letters” shall mean the Arranger Fee Letter and the Administrative Agent
Fee Letter.

 

“Fee Payment Date” shall mean (a) the third Business Day following the last day
of each March, June, September and December and (b) the final maturity date for
the Revolving Facility.

 

“Final Maturity Date” shall mean, as at any date, the latest to occur of (a) the
Term A Termination Date, (b) the Term B Termination Date, (c) the latest
maturity date in respect of any outstanding Extended Term Loans and (d) the
latest maturity date in respect of any Incremental Term Loans.

 

“Final Revolving Credit Termination Date” shall mean, as at any date, the latest
to occur of (a) the Revolving Credit Termination Date, (b) the latest
termination date in respect of any outstanding Extended Revolving Credit
Commitments and (c) the latest termination date in respect of any Incremental
Revolving Credit Facility.

 

“FinanceCo” means LG FinanceCo Corp., a British Columbia corporation and a
direct Wholly-Owned Subsidiary of the Borrower.

 

“Fixed Dollar Incremental Amount” shall have the meaning given to such term in
Section 2.14(b).

 

“Flood Insurance Laws” shall mean, collectively, (i) National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute there-to and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not organized
under the laws of the United States of America or any state thereof or the
District of Columbia and any Subsidiary of such Restricted Subsidiary.

 

“Fractional Aircraft Interest” shall mean a fractional interest in an executive
jet aircraft and/or a single purpose trust formed solely to hold such interest,
with an acquisition cost for such interest or such trust which may not exceed
$10,000,000.

 

 28 

 

 

“FSHCO” shall mean any Subsidiary that owns no material assets (directly or
through subsidiaries) other than equity interests (and any other interests
constituting “stock entitled to vote” within the meaning of U.S. Treasury
Regulations Section 1.956-2(c)(2)) of one or more Controlled Foreign
Corporations.

 

“Fundamental Documents” shall mean this Credit Agreement, the Notes, the
Collateral Documents, each Refinancing Amendment and each Incremental Amendment.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession,
subject in all cases to paragraph (c) below of this Article 1. All ratios and
computations based on GAAP contained in this Credit Agreement will be computed
in conformity with GAAP, except that in the event the Borrower is acquired in a
transaction that is accounted for using purchase accounting, the effects of the
application of purchase accounting shall be disregarded in the calculation of
such ratios and other computations contained in this Credit Agreement.

 

“Governmental Authority” shall mean any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case whether of the United States,
Canada, Luxembourg or any foreign jurisdiction.

 

“Guarantee” shall mean any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(1)         to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or

 

(2)         entered into for purposes of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided, however, that
the term “Guarantee” will not include endorsements for collection or deposit or
for indemnification in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantors” shall mean each Restricted Subsidiary which is a signatory of this
Credit Agreement (including the Initial LUX/UK Guarantors) and any other direct
or indirect Restricted Subsidiary acquired or created after the date hereof
which becomes a signatory to this Credit Agreement as a Guarantor pursuant to
Section 6.13.

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined in any Environmental Law.

 

“Headquarters JV” shall mean either (i) LGJW Colorado Partners, LLC or (ii) any
other entity which is directly or indirectly owned in whole or in part by the
Borrower and which is formed for the sole purpose of constructing, maintaining
and owning an office building to be used as a headquarters of the Borrower
and/or Subsidiaries thereof.

 

 29 

 

 

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Interest Rate Agreement or Currency Agreement.

 

“Hypothec” shall have the meaning given to such term in the Pledge and Security
Agreement.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 6.1(a) or 6.1(b), have assets with a value in excess of 2.5% of the
Total Assets or revenues representing in excess of 2.5% of total revenues of the
Borrower and the Subsidiaries on a consolidated basis as of such date, and (b)
taken together with all such Subsidiaries as of such date, did not have assets
with a value in excess of 5.0% of Total Assets or revenues representing in
excess of 5.0% of total revenues of the Borrower and the Subsidiaries on a
consolidated basis as of such date.

 

“Impacted Interest Period” shall have the meaning given to such term in the
definition of “Eurodollar Base Rate”.

 

“Incremental Amendment” shall have the meaning given to such term in
Section 2.13(a).

 

“Incremental Cap” shall have the meaning given to such term in Section 2.13(b).

 

“Incremental Equivalent Debt” shall mean secured or unsecured loans or notes
issued in lieu of Incremental Facilities; provided that such loans or notes, if
secured (i) are secured only by the Collateral and on a pari passu or junior
basis with the liens securing the Obligations and (ii) are subject to a
customary Intercreditor Agreement reasonably satisfactory to the Administrative
Agent and provided, further that any such Incremental Equivalent Debt (x)
otherwise satisfies clauses (A)(i), (B), (E), (F), (H) (solely with respect to
such additional secured Indebtedness in the form of term loans that are secured
on a pari passu basis with the Obligations), (I), (J) and (K) of Section 2.13(a)
as if such Incremental Equivalent Debt were an Incremental Facility and (y)
together with any Incremental Facility, does not exceed the Incremental Cap.

 

“Incremental Facility” shall mean, without duplication, (a) any Incremental Term
Facility, (b) any Incremental Revolving Credit Facility, (c) the commitments (if
any) of Additional Revolving Lenders to make Incremental Revolving Loans in
respect of any Revolving Credit Commitment Increase and the Incremental
Revolving Loans in respect thereof and/or (d) the commitments (if any) of
Additional Term Lenders to make Incremental Term Loans in respect of any Term
Commitment Increase and the Incremental Term Loans in respect thereof.

 

“Incremental Revolving Credit Facility” shall have the meaning given to such
term in Section 2.13(a).

 

“Incremental Revolving Loans” shall mean any revolving loans made under any
Incremental Revolving Credit Facility or in respect of any Revolving Credit
Commitment Increase.

 

“Incremental Term A Facility” shall mean the commitments (if any) of Additional
Term Lenders to make Incremental Term A Loans in accordance with Section 2.13
and the Incremental Term A Loans in respect thereof.

 

 30 

 

 

“Incremental Term A Loans” shall mean any term A loans (i.e., having no more
than a 5 year maturity and no less than 2.5% average annual amortization per
annum (except during any grace period or initial period)) made pursuant to
Section 2.13.

 

“Incremental Term B Facility” shall mean the commitments (if any) of Additional
Term Lenders to make Incremental Term B Loans in accordance with Section 2.13
and the Incremental Term B Loans in respect thereof.

 

“Incremental Term B Loans” shall mean any term B loans made pursuant to
Section 2.13.

 

“Incremental Term Facility” shall mean the commitments (if any) of Additional
Term Lenders to make Incremental Term Loans in accordance with Section 2.13 and
the Incremental Term Loans in respect thereof.

 

“Incremental Term Loans” means any term loans made pursuant to Section 2.13.

 

“Incur” shall mean issue, create, assume, Guarantee, incur or otherwise become
liable for; provided, however, that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Restricted Subsidiary (whether
by merger, amalgamation, consolidation, acquisition or otherwise) will be deemed
to be Incurred by such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary; and the terms “Incurred” and “Incurrence” have meanings correlative
to the foregoing.

 

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

 

(1)         the principal of and premium (if any) in respect of indebtedness of
such Person for borrowed money;

 

(2)         the principal of and premium (if any) in respect of obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

 

(3)         the principal component of all obligations of such Person in respect
of letters of credit, bankers’ acceptances or other similar instruments
(including reimbursement obligations with respect thereto except to the extent
such reimbursement obligation relates to a trade payable and such obligation is
satisfied within 90 days of Incurrence);

 

(4)         the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property, which purchase price is due more
than six months after the date of placing such property in service or taking
delivery and title thereto, except (a) any such balance that constitutes a trade
payable or similar obligation to a trade creditor, in each case accrued in the
ordinary course of business and (b) any earn-out obligation until the amount of
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP;

 

(5)         Capitalized Lease Obligations of such Person (whether or not such
items would appear on the balance sheet of the guarantor or obligor);

 

(6)         the principal component or liquidation preference of all obligations
of such Person with respect to the redemption, repayment or other repurchase of
any Disqualified Stock or, with respect to any Subsidiary of the Borrower that
is not a Guarantor, any Preferred Stock;

 

 31 

 

 

(7)         the principal component of all Indebtedness of other Persons secured
by a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person; provided, however, that the amount of such Indebtedness
will be the lesser of (a) the Fair Market Value of such asset at such date of
determination and (b) the amount of such Indebtedness of such other Persons;

 

(8)         the principal component of Indebtedness of other Persons to the
extent Guaranteed by such Person (whether or not such items would appear on the
balance sheet of the guarantor or obligor);

 

(9)         to the extent not otherwise included in this definition, net
obligations of such Person under Hedging Obligations (the amount of any such
obligations to be equal at any time to the termination value of such agreement
or arrangement giving rise to such Hedging Obligation that would be payable by
such Person at such time); and

 

(10)       to the extent not otherwise included in this definition, the amount
of obligations outstanding under the legal documents entered into as part of a
securitization transaction or series of securitization transactions that would
be characterized as principal if such transaction were structured as a secured
lending transaction rather than as a purchase outstanding relating to a
securitization transaction or series of securitization transactions.

 

Notwithstanding anything in this Credit Agreement to the contrary, Indebtedness
shall not include, and shall be calculated without giving effect to, the effects
of Financial Accounting Standards Board Accounting Standards Codification 825
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Credit
Agreement as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness and any such amounts that would have constituted
Indebtedness under this Credit Agreement but for the application of this
sentence shall not be deemed an incurrence of Indebtedness under this Credit
Agreement.

 

“Indemnified Party” shall have the meaning given to such term in Section 10.4.

 

“Initial LUX/UK Guarantors” shall mean the Subsidiaries listed on Schedule 1.3.

 

“Initial Unrestricted Subsidiaries” shall mean each Subsidiary of the Borrower
set forth in Schedule 4.7(b) to this Credit Agreement.

 

“Intercreditor Agreement” shall mean such intercreditor or subordination
agreements reasonably acceptable to the Administrative Agent to be entered into
from time to time with respect to Other Permitted Priority Indebtedness,
Incremental Equivalent Debt, Permitted Slate Financing, Permitted Slate
Transaction, Refinancing Notes, Refinancing Term Loans, Replacement Facilities,
and Indebtedness secured by Liens permitted by clauses (1), (16), (17), (18),
(20), (24), (33), (38) or (39) of the definition of “Permitted Liens”, or other
secured Indebtedness permitted hereunder.

 

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of:

 

(1)         Adjusted EBITDA of the Borrower, calculated on a Pro Forma Basis,
for the most recently ended Test Period; to

 

(2)         Consolidated Applicable Interest Charge of the Borrower, calculated
on a Pro Forma Basis, for such Test Period.

 

 32 

 

 

“Interest Deficit” shall have the meaning given to such term in Section 3.8.

 

“Interest Payment Date” shall mean (a) as to any Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period,
and (d) as to any Loan (other than any Revolving Loan that is a Base Rate Loan),
the date of any repayment or prepayment made in respect thereof.

 

“Interest Period” shall mean, as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six (or, if agreed
to by all Lenders under the relevant Facility twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility twelve) months thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not later than
11:00 A.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

 

(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)         the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the applicable Maturity Date of such Facility;
and

 

(iii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Interest Rate Agreement” shall mean with respect to any Person any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

 

“Interpolated Rate” shall mean, at any time, the rate per annum (rounded to the
same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate (for the longest period for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate (for the shortest period for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, as of the Specified Time on the Quotation Day for such Interest
Period. When determining the rate for a period which is less than the shortest
period for which the Screen Rate is available, the Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight rate for Dollars determined
by the Administrative Agent from such service as the Administrative Agent may
select.

 

 33 

 

 

“Intra Group Liabilities” shall have the meaning given to such term in
Section 9.10.

 

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of any direct or
indirect advance, loan (other than advances or extensions of credit to customers
in the ordinary course of business) or other extensions of credit (including by
way of Guarantee or similar arrangement, but excluding any debt or extension of
credit represented by a bank deposit other than a time deposit or indemnity
provision) or capital contribution to (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), or any purchase or acquisition of Capital Stock, Indebtedness or
other similar instruments issued by such other Person and all other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP; provided that none of the following will be deemed to be
an Investment:

 

(1)         Hedging Obligations entered into in compliance with this Credit
Agreement;

 

(2)         endorsements of negotiable instruments and documents in the ordinary
course of business;

 

(3)         an acquisition of assets, Capital Stock or other securities by the
Borrower or a Subsidiary for consideration to the extent such consideration
consists of Common Stock of the Borrower;

 

(4)         accounts receivable, trade credit and advances to customers in the
ordinary course of business;

 

(5)         commission, travel and similar advances to officers, employees and
consultants made in the ordinary course of business; and

 

(6)         any assets or securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business.

 

For purposes of Section 7.2 of this Credit Agreement,

 

(a)       “Investment” will include the portion (proportionate to the Borrower’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the Fair Market Value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (i) the Borrower’s aggregate “Investment” in such Subsidiary
as of the time of such redesignation less (ii) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time that such Subsidiary is so
re-designated a Restricted Subsidiary;

 

(b)        any property transferred to or from an Unrestricted Subsidiary will
be valued at its Fair Market Value at the time of such transfer; and

 

(c)         if the Borrower or any Restricted Subsidiary sells or otherwise
disposes of any Voting Stock of any Restricted Subsidiary such that, after
giving effect to any such sale or disposition, such entity is no longer a
Subsidiary of the Borrower, the Borrower shall be deemed

 

 34 

 

 

to have made an Investment on the date of any such sale or disposition equal to
the Fair Market Value of the Capital Stock of such Subsidiary not sold or
disposed of.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” shall mean each of (i)(a) JPMorgan Chase Bank, N.A., with respect
to up to $100,000,000 of Letters of Credit, (b) Bank of America, N.A., with
respect to up to $50,000,000 of Letters of Credit and (c) Deutsche Bank AG New
York Branch, with respect to up to $50,000,000 of Letters of Credit, in each
case, acting through any of its affiliates or branches, and (ii) any other
Issuing Bank designated pursuant to Section 2.3(j) in each case in its capacity
as an Issuing Bank, and its successors in such capacity as provided in
Section 2.3(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by affiliates of such Issuing Bank, in which case
the term Issuing Bank shall include any such affiliates with respect to Letters
of Credit issued by such Affiliate. Each reference herein to “the Issuing Bank”
shall be deemed to be a reference to the relevant Issuing Bank.

 

“Joinder Agreement” shall mean the “Instrument of Assumption and Joinder”,
substantially in the form attached hereto as Exhibit G.

 

“Joint Venture” shall mean a joint venture or similar venture with one or more
unrelated parties (whether structured as a corporation, partnership, limited
liability company or other entity) in which the Borrower or any of its
Restricted Subsidiaries own Capital Stock and which is formed and operated to
conduct a Related Business.

 

“Judgment Conversion Date” shall have the meaning given to such term in
Section 11.10.

 

“L/C Backstop” shall mean, in respect of any Letter of Credit, (a) a letter of
credit delivered to the Issuing Bank which may be drawn by the Issuing Bank to
satisfy any obligations of the Borrower in respect of such Letter of Credit or
(b) cash or Cash Equivalents deposited with the Issuing Bank to satisfy any
obligation of the Borrower in respect of such Letter of Credit, in each case, in
an amount not to exceed 102.00% of the undrawn face amount and any unpaid
Reimbursement Obligations with respect to such Letter of Credit and on terms and
pursuant to arrangements (including, if applicable, any appropriate
reimbursement agreement) reasonably satisfactory to the respective Issuing Bank.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Lender at any time
shall be its Revolver Percentage of the total L/C Exposure at such time. For all
purposes of this Credit Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.13 or 3.14 of the ISP or Article 36 of the
UCP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of

 

 35 

 

 

Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

“L/C Obligations” shall mean the aggregate undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” shall mean $200,000,000, as reduced pursuant to the terms hereof.

 

“Lender” and “Lenders” shall mean the several banks and other financial
institutions and other lenders from time to time party to this Credit Agreement
(excluding Disqualified Lenders), including each assignee Lender pursuant to
Section 11.3.

 

“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which such Lender’s Loans are made or
maintained and for the account of which all payments of principal of, and
interest on, such Lender’s Loans are made, as notified to the Administrative
Agent from time to time.

 

“Letter of Credit” shall have the meaning given to such term in Section 2.3(a).

 

“Letter of Credit Commitment” shall have the meaning given to such term in
Section 2.3(a).

 

“LGEI” shall mean Lions Gate Entertainment Inc., a Delaware corporation, and its
successors.

 

“LGF” shall mean Lions Gate Films Inc. and its successors.

 

“LGT” shall mean Lions Gate Television Inc. and its successors.

 

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under Applicable Law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any other agreement to give a security interest in and any filing of or
agreement to give any financing statement under the applicable PPSA, the CCQ, or
UCC (or equivalent statutes) of any jurisdiction; provided that in no event
shall an operating lease be deemed to constitute a Lien.

 

“Loan” or “Loans” shall mean any Revolving Loan, Term Loan, any loan issued
under any Incremental Facility, any Extended Revolving Loan or Extended Term
Loan, any loan issued pursuant to the final paragraph of Section 11.12(a) hereof
or any Refinancing Term Loans or Loans under any Replacement Revolving Facility.

 

“Luxembourg Guarantor” shall have the meaning assigned to such term in
Section 9.10.

 

“Majority Facility Lenders” shall mean, with respect to any Term Facility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans under such Term Facility, and with respect to the Revolving Facility, the
holders of Revolving Exposures and Unused Revolving Credit Commitments
representing more than 50% of the sum of the total Revolving Exposures and
Unused Revolving Credit Commitments at such time.

 

 36 

 

 

“Material Adverse Effect” shall mean any change or effect that has a materially
adverse effect on (a) the business, assets, properties, operations or financial
condition of the Borrower and its Restricted Subsidiaries, taken as a whole, (b)
the legal right, power or authority of any material Credit Party to perform its
respective payment obligations under the Fundamental Documents to which it is a
party or (c) the validity or enforceability of, or the rights, remedies or
benefits available to the Lenders under, the Fundamental Documents, taken as a
whole.

 

“Material Indebtedness” shall mean Consolidated Debt of the Borrower and the
Guarantors in an aggregate principal amount equal to or greater than
$75,000,000.

 

“Material Specified Guarantor” shall include each Guarantor representing at
least 5% of the Total Assets or consolidated revenue of the Borrower and the
Guarantors in the aggregate, provided that if the aggregate of all such Material
Specified Guarantors does not represent at least 90% of the consolidated total
assets and consolidated revenue of the Borrower and the Guarantors, one or more
Guarantors shall be deemed to be a “Material Specified Guarantor” such that the
requirement set forth above is satisfied on the Closing Date.

 

“Maturity Date” shall mean the Final Maturity Date or the Final Revolving Credit
Termination Date, as applicable.

 

“Merger Agreement” shall have the meaning set forth in the preliminary
statements hereto.

 

“Merger Sub” shall have the meaning set forth in the preliminary statements
hereto.

 

“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.14(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and any
successor-in-interest thereto.

 

“MQP” shall mean MQP, LLC and its successors.

 

“Multiemployer Plan” shall mean a plan described in Section 4001(a)(3) of ERISA
to which any Credit Party or ERISA Affiliate is making or accruing an obligation
to make contributions, or has within any of the seven preceding plan years made
or accrued an obligation to make contributions.

 

“Negative Pick-up Obligation” shall mean, with respect to any item of Product
produced by anyone other than the Borrower or a Restricted Subsidiary, a
commitment to pay a certain sum of money or other Investment made by the
Borrower or Restricted Subsidiary in order to obtain ownership, distribution
rights or sales agency rights in such item of Product. Negative Pick-up
Obligation includes both “traditional” negative pickup arrangements and indirect
structures.

 

“Net Available Cash” from an Asset Sale shall mean cash payments actually
received (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable, but only as and when
actually received, but excluding any other consideration received in the form of
assumption by the acquiring Person of Indebtedness or other obligations relating
to the properties or assets that are the subject of such Asset Sale or received
in any other non-cash form) therefrom, in each case net of:

 

 37 

 

 

(1)         all legal, accounting, investment banking, title and recording
taxes, fees, expenses, commissions and other fees and expenses Incurred, and all
Federal, state, provincial, foreign and local taxes required to be paid or
accrued as a liability under GAAP or otherwise payable (in the good faith
determination of the Borrower) in connection with such Asset Sale (including any
repatriation of the proceeds of such Asset Sale);

 

(2)         all payments made on any Indebtedness that is secured by any assets
subject to such Asset Sale, in accordance with the terms of such Indebtedness,
or which must by its terms, or in order to obtain a necessary consent to such
Asset Sale, or by Applicable Law be repaid out of the proceeds from such Asset
Sale;

 

(3)         all distributions and other payments required to be made to minority
interest holders in Subsidiaries or Joint Ventures as a result of such Asset
Sale;

 

(4)         the deduction of appropriate amounts to be provided by the seller as
a reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such Asset Sale and retained by the Borrower or any
Restricted Subsidiary after such Asset Sale; and

 

(5)          in the case of any Asset Sale by a Subsidiary which is not a
Wholly-Owned Subsidiary, a portion of the cash payments received by such
Subsidiary equal to the portion of the economic interests in such Subsidiary
which are not directly or indirectly owned by the Borrower.

 

“Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock or
any Incurrence of Indebtedness, shall mean the cash proceeds of such issuance or
sale or such Incurrence net of attorneys’ fees, accountants’ fees, underwriters’
or placement agents’ fees, listing fees, discounts or commissions and brokerage,
consultant and other fees, expenses and charges actually Incurred in connection
with such issuance or sale or such Incurrence and net of taxes paid or payable
(in the good faith determination of the Borrower) in connection with such
issuance or sale or such Incurrence (including any repatriation of the proceeds
of such sale or Incurrence).

 

“Net First Lien Leverage Ratio” shall mean, as of any date of determination, the
ratio of:

 

(1)         (A) the total principal amount of Secured Funded Indebtedness that
would appear on a balance sheet of the Borrower and its Restricted Subsidiaries
as of such determination date, minus (B) Unrestricted Cash as of such
determination date in an amount not to exceed $200,000,000, to

 

(2)         Adjusted EBITDA of the Borrower, calculated on a Pro Forma Basis,
for the most recent Test Period.

 

“Net Total Leverage Ratio” shall mean, as of any date of determination, the
ratio of:

 

(1)         (A) the total principal amount of Consolidated Debt that would
appear on a balance sheet of the Borrower and its Restricted Subsidiaries as of
such determination date, minus (B) Unrestricted Cash as of such determination
date in an amount not to exceed $200,000,000, to

 

(2)         Adjusted EBITDA of the Borrower, calculated on a Pro Forma Basis,
for the most recent Test Period.

 

“Non-Guarantor Subsidiary” shall mean any Restricted Subsidiary that is not a
Guarantor.

 

 38 

 

 

“Non-S-X Adjustment Amount” shall have the meaning given to such term in the
definition of “Pro Forma Basis”.

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by a Credit Party or one or
more Subsidiaries of a Credit Party primarily for the benefit of employees of
the Credit Party or such Subsidiaries residing outside the United States, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code;
provided, however, that “Non-U.S. Plan” shall not include any such plan, fund or
program sponsored or maintained by a Governmental Authority.

 

“Note” or “Notes” shall have the meaning given to such term in Section 2.11(d).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Credit Agreement

 

“Obligations” shall mean (a) the obligation of the Borrower to make due and
punctual payment of principal and interest on the Loans, the face amount of the
Commitment Fees, any reimbursement obligations in respect of Letters of Credit,
costs and attorneys’ fees and all other monetary obligations of the Borrower and
the Guarantors to the Administrative Agent, the Issuing Banks or any Lender
under this Credit Agreement, the Notes, any other Fundamental Document or the
Fee Letters (including interest accruing after the maturity of the Loans and
reimbursement obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to any Credit Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) and (b) all amounts
payable under any Specified Swap Agreement or any Specified Cash Management
Agreement, provided that (i) the Obligations of the Credit Parties under any
Specified Swap Agreement and Specified Cash Management Agreements shall be
secured and guaranteed pursuant to the Collateral Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (ii) any release of Collateral or Guarantors effected in the manner
permitted by this Credit Agreement or any Collateral Document shall not require
the consent of any counterparty under such agreement pursuant to any Fundamental
Document; and, provided, further, that notwithstanding anything to the contrary,
for all purposes of the Fundamental Documents, the Obligations of any Guarantor
shall exclude any Excluded Swap Obligation of such Guarantor.

 

“OFAC” shall have the meaning given to such term in Section 4.22.

 

“Officer” shall mean the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, Chief Strategic Officer, any President,
any Executive Vice President, Senior Vice President or Vice President, the
Treasurer or the Secretary of the Borrower. Officer of any Guarantor has a
correlative meaning.

 

 39 

 

 

“Officers’ Certificate” shall mean a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Borrower.

 

“Other Applicable Indebtedness” shall have the meaning given to such term in
Section 2.8(c)(ii).

 

“Other Permitted Priority Indebtedness” shall mean any Indebtedness which is (a)
permitted to be Incurred after the Closing Date by Section 7.1(c)(xii),
Section 7.1(c)(xiii), 7.1(c)(xiv), 7.1(c)(xvii) or 7.1(c)(xviii) hereof or (b)
incurred prior to the Closing date but of any type described in the foregoing
clause (a).

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” shall have the meaning given to such term in Section 11.3(d)

 

“Participant Register” shall have the meaning given to such term in
Section 11.3(d).

 

“Participating Interest” shall have the meaning given to such term in
Section 2.3(d).

 

“Participating Lender” shall have the meaning given to such term in
Section 2.3(d).

 

“payment default” shall have the meaning given to such term in Section 8.1(e).

 

“Patent Security Agreement” shall have the meaning given to such term in the
Pledge and Security Agreement.

 

“Patent Security Agreement Supplement” shall have the meaning given to such term
in the Pledge and Security Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and its successors.

 

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

 

“Percentage” shall mean for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis, such aggregate percentage shall be calculated by aggregating
the separate components of the Revolver Percentage and Term Loan Percentage, and
expressing such components on a single percentage basis.

 

“Permitted Holder” shall mean, at any time, each of:

 

(a)(i) Mark H. Rachesky, M.D., (ii) John C. Malone and (iii) any Affiliate of
such Persons, or any Affiliated Persons of such Persons;

 

(b) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) of which any Person described in
clause (a) hereof is a member, provided that Persons described in clause (a)
hereof beneficially own a majority of the Voting Stock of the Borrower
beneficially owned by all members of such group; and

 40 

 

 

(c) any Person (including the Borrower upon a sale of all or substantially all
of its assets to a Subsidiary thereof in a transaction permitted under
Section 7.6) (x) that acquires (or otherwise holds), directly or indirectly,
100% of the voting power of the Voting Stock of the Borrower (or the Successor
Borrower) and, immediately after giving effect to such acquisition and any
related transactions, has no material assets other than Capital Stock of the
Borrower and (y) of which no other Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) other than any of the Permitted Holders specified in clauses (a) and
(b) above, holds more than 50% of the total voting power of the Voting Stock
thereof (any Person described in clause (c) hereof, a “Permitted Parent
Holdco”).

 

“Permitted Investment” shall mean an Investment by the Borrower or any
Restricted Subsidiary in:

 

(1)         the Borrower or a Restricted Subsidiary;

 

(2)         a Person that is engaged in a Related Business if as a result of
such Investment:

 

(a)       such Person becomes a Restricted Subsidiary; or

 

(b)       such Person, in one transaction or a series of related transactions,
is merged, amalgamated, or consolidated with or into, or transfers or conveys
all or substantially all of its assets to, or is liquidated into the Borrower or
a Restricted Subsidiary,

 

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, amalgamation, consolidation or transfer;

 

(3)         cash and Cash Equivalents;

 

(4)         receivables owing to the Borrower or any Restricted Subsidiary
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Borrower or
any such Restricted Subsidiary deems reasonable under the circumstances;

 

(5)         payroll, travel, services (e.g., shared services arrangements) to
the extent permitted by Section 7.5(b)(vii) and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business;

 

(6)         loans or advances to employees, officers or directors of the
Borrower or any Restricted Subsidiary not in excess of $10,000,000 at any time
outstanding;

 

(7)         any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

 

(a)         in exchange for any other Investment or accounts receivable held by
the Borrower or any such Restricted Subsidiary in connection with or as a result
of a bankruptcy, insolvency, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable; or

 

(b)         as a result of a foreclosure (or similar remedy) by the Borrower or
any of its Restricted Subsidiaries with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

 41 

 

 

(8)         Investments made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 7.8 or any other disposition of assets not constituting an Asset
Sale;

 

(9)         Investments in existence on the Closing Date (including, for the
avoidance of doubt, Investments of Target and its Subsidiaries) and all
exchanges, extensions, refinancings and renewals thereof;

 

(10)       Currency Agreements, Interest Rate Agreements and related Hedging
Obligations, which transactions or obligations are Incurred in compliance with
Section 7.1;

 

(11)       Guarantees and other Investments issued in accordance with
Section 7.1 relating to Negative Pick-up Obligations, Program Acquisition
Guarantees, minimum guarantees to acquire items of Product or interests therein,
or similar activities, in each case in the ordinary course of business;

 

(12)       Investments made in connection with the funding of contributions
under any non-qualified retirement plan or similar employee compensation plan in
an amount not to exceed the amount of compensation expense recognized by the
Borrower and its Restricted Subsidiaries in connection with such plans;

 

(13)       Investments made pursuant to investment commitments existing on the
Closing Date set forth on Schedule 1.4 in (i) Playco Holdings Limited and (ii)
other Joint Ventures in existence on the Closing Date;

 

(14)       with respect to the purchase price and/or construction costs expended
by the Borrower and Guarantors for Borrower’s headquarters or any other real
property of the Borrower and Guarantors, the portion of such purchase prices in
excess of any mortgage related to such purchase price;

 

(15)       Investments in the Headquarters JV, at any time outstanding, not to
exceed $40,000,000 (exclusive of any permitted guarantee);

 

(16)       Investments in Joint Ventures and Unrestricted Subsidiaries, in an
amount, at any time outstanding, not to exceed the greater of $200,000,000 and
2.25% of Total Assets when made;

 

(17)       Investments (including debt obligations) received in connection with
the bankruptcy, insolvency or reorganization of suppliers, customers or other
debtors or in settlement of delinquent obligations arising in the ordinary
course of business;

 

(18)       nominal Investments in Special Purpose Producers;

 

(19)       Investments in and Guarantees of obligations of the Borrower, any
Restricted Subsidiary, or any of their respective direct or indirect
Subsidiaries or Joint Ventures (which Subsidiaries or Joint Ventures may engage
in business unrelated to such Investment to the extent otherwise permissible
under this Credit Agreement) in connection with co-productions, co-ventures or
co-financing arrangements related to the production, distribution and/or
acquisition of Product or an interest therein, in each case in the ordinary
course of business consistent with past practice;

 

 42 

 

 

(20)       Investments in an aggregate amount at any time outstanding not to
exceed the greater of (a) $275,000,000 and (b) 3.0% of Total Assets when made;
provided that at the time of and after giving effect to such Investment, no
Default shall have occurred and be continuing or would occur as a consequence
thereof;

 

(21)       the Transactions, including the consummation of the Acquisition
pursuant to the terms of the Merger Agreement;

 

(22)       any acquisition or production of Product in the ordinary course of
business, to the extent such action would be considered an Investment;

 

(23)       Letters of credit as to which the Borrower or a Restricted Subsidiary
is the beneficiary and which are issued for the account of third party investors
in Product of the Borrower or a Restricted Subsidiary;

 

(24)       Investments consisting of the contribution or transfer of the (A)
Comic Con business or (B) Spanish-language OTT to an Unrestricted Subsidiary or
Joint Venture (or the transfer of Capital Stock in a Subsidiary that owns the
Comic Con business or Spanish-language OTT, as the case may be, such that such
Subsidiary becomes a Joint Venture), provided that at the time of and after
giving effect to such Investment, (x) no Default shall have occurred and be
continuing or would occur as a consequence thereof and (y) the Borrower shall be
in compliance with the financial ratios set forth in Section 7.9(a) and (b) for
the relevant fiscal quarter on a Pro Forma Basis;

 

(25)       Investments in any ProdCo in accordance with the definition of
“Permitted Slate Transaction”; and

 

(26)       Guarantees made in accordance with Section 7.1 or Section 6.13.

 

“Permitted Liens” shall mean, with respect to any Person:

 

(1)         Liens, which Liens may be pari passu with or junior to the Liens
securing the Obligations pursuant to the Collateral Documents, securing (i) the
Obligations, including without limitation the Loans and the Guarantees under
Article 9 and any obligations owing to the Administrative Agent, Issuing Banks
or Lenders under this Credit Agreement and the Collateral Documents (including
Liens securing any Indebtedness pursuant to Section 2.13, Section 2.14, and
Section 2.15), (ii) any Incremental Equivalent Debt or (iii) any Refinancing
Notes;

 

(2)         pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import or customs duties
or for the payment of rent, in each case Incurred in the ordinary course of
business;

 

(3)         Liens imposed by law, including carriers’, warehousemen’s,
mechanics’, materialmen’s and repairmen’s Liens;

 

(4)         Liens for taxes, assessments or other governmental charges not yet
subject to penalties for non-payment or that are being contested in good faith
by appropriate proceedings,

 

 43 

 

 

provided that any appropriate reserves required pursuant to GAAP have been made
in respect thereof;

 

(5)         Liens in favor of issuers of surety or performance bonds or letters
of credit or bankers’ acceptances or similar obligations issued pursuant to the
request of and for the account of such Person in the ordinary course of its
business;

 

(6)         encumbrances, ground leases, easements or reservations of, or rights
of others for, licenses, rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions or agreements (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties that do not in the aggregate materially
impair their use in the operation of the business of such Person;

 

(7)         Liens securing Hedging Obligations so long as the related
Indebtedness is permitted under this Credit Agreement;

 

(8)         leases, licenses, subleases and sublicenses of assets (including,
without limitation, real property and intellectual property rights) that do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of the Restricted Subsidiaries;

 

(9)         Liens arising out of attachments, judgments (to the extent not
resulting in an Event of Default) or awards as to which an appeal or other
appropriate proceedings for contest or review are timely commenced (and as to
which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed)) and as to which
any appropriate reserves have been established in accordance with GAAP;

 

(10)        Liens for the purpose of securing the payment of all or a part of
the purchase price of, or Capitalized Lease Obligations, mortgage financings,
purchase money obligations or other payments Incurred to finance assets or
property (other than Capital Stock or other Investments) acquired, constructed
or improved; provided that:

 

(a)         the aggregate principal amount of Indebtedness secured by such Liens
is otherwise permitted to be Incurred under this Credit Agreement and does not
exceed the cost of the assets or property so acquired, constructed or improved;
and

 

(b)         such Liens are created within 180 days of construction, acquisition
or improvement of such assets or property and do not encumber any other assets
or property of the Borrower or any Restricted Subsidiary other than such assets
or property and assets affixed or appurtenant thereto;

 

(11)       Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depositary
institution;

 

(12)        Liens arising from any applicable UCC, CCQ or PPSA financing
statement filings or other similar filings regarding operating leases entered
into by the Borrower and the Restricted Subsidiaries;

 

 44 

 

 

(13)       Liens existing on the Closing Date (other than Liens permitted under
clauses (1), (16) or (20) of this definition) including, for the avoidance of
doubt, Liens on assets of Target and its Subsidiaries;

 

(14)       Liens on property or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary; provided, however, that such Liens are
not created in connection with, or in contemplation of, such other Person
becoming a Restricted Subsidiary; provided further, however, that any such Lien
may not extend to any other property owned by the Borrower or any Restricted
Subsidiary;

 

(15)       Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger,
amalgamation or consolidation with or into, or plan of arrangement with, the
Borrower or any Restricted Subsidiary; provided, however, that such Liens are
not created in connection with, or in contemplation of, such acquisition;
provided further, however, that such Liens may not extend to any other property
owned by the Borrower or any Restricted Subsidiary;

 

(16)       Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or a Wholly-Owned Subsidiary, which are junior
in priority to the Liens securing the Loans and the Guarantees under Article 9
pursuant to an Intercreditor Agreement;

 

(17)       [reserved];

 

(18)       Liens securing Refinancing Indebtedness Incurred to refinance,
refund, replace, amend, extend or modify, as a whole or in part, Indebtedness
that was previously so secured pursuant to clauses (1) (only with respect to
Incremental Equivalent Debt and Refinancing Notes), (10), (13), (14), (15), (18)
and (25) of this definition, provided that any such Lien is limited to all or
part of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced or is in respect of property that is the security
for a Permitted Lien hereunder;

 

(19)       any interest or title of a lessor under any Capitalized Lease
Obligation or operating lease;

 

(20)       Liens in favor of the Borrower or any Restricted Subsidiary, which
are junior in priority to the Liens securing the Loans and the Guarantees under
Article 9 pursuant to an Intercreditor Agreement;

 

(21)       Liens to secure payment and performance obligations of the Borrower
and Guarantors in connection with a revenue participation purchase agreement or
similar arrangement for third-party investments in Product produced, acquired or
distributed by the Borrower and such Guarantors in the ordinary course of
business consistent with past practice;

 

(22)       Liens under industrial revenue, municipal or similar bonds;

 

(23)       Liens to secure Negative Pick-up Obligations, Program Acquisition
Guarantees and other direct or indirect guarantees (including minimum
guarantees) related to the acquisition, production or distribution of items of
Product in the ordinary course of business to the extent such Lien is limited
solely to such item of Product related to such Negative Pick-up Obligation,
Program Acquisition Guarantee or other guarantee;

 

 45 

 

 

(24)       Liens to secure Other Permitted Priority Indebtedness to the extent
such Lien is limited solely to the item or items of Product or related
Production Accounts relating to such Other Permitted Priority Indebtedness,
which Liens may be prior to the Liens securing the Obligations pursuant to the
Collateral Documents;

 

(25)       Liens securing Indebtedness in an aggregate principal amount
outstanding at any one time not to exceed at the time of Incurrence thereof,
together with all other outstanding (x) Indebtedness secured by Liens pursuant
to this clause (25) and (y) Refinancing Indebtedness secured by Liens incurred
under clause (18) above in respect of Indebtedness previously secured by Liens
under this clause (25), the greater of (a) $100,000,000 and (b) 1.25% of Total
Assets;

 

(26)       Liens on assets of a Subsidiary that is not a Guarantor securing
Indebtedness of a Subsidiary that is not a Guarantor permitted to be Incurred
pursuant to Section 7.1;

 

(27)       Liens in favor of guilds or unions (whether pursuant to written
security agreements, any producer’s or distributor’s assumption agreements, or
otherwise), in each case which are required in the ordinary course of business
pursuant to collective bargaining agreements;

 

(28)       Liens to secure distribution, exhibition and/or exploitation rights
of licensees pursuant to Distribution Agreements or of licensors from whom any
of the Borrower or the Restricted Subsidiaries has (directly or indirectly)
obtained any distribution rights or other exploitation rights to any item of
Product (or of Persons providing financing to obtain such rights) or Liens to
secure production advances on an item of Product, provided that such Liens are
limited to such distribution, exhibition and/or exploitation rights and the
applicable revenue therefrom;

 

(29)       Liens customarily granted or incurred in the ordinary course of
business with regard to services rendered by laboratories and post-production
houses, record warehouses and suppliers of materials and equipment which secure
outstanding trade payables;

 

(30)       possessory Liens (other than those of laboratories and production
houses) which (a) occur in the ordinary course of business, (b) secure normal
trade debt which is not yet due and payable and (c) do not secure Indebtedness;

 

(31)       customary Liens in favor of completion guarantors granted in
connection with Completion Guarantees;

 

(32)       Liens granted by the Borrower or any Restricted Subsidiary that is a
Special Purpose Producer to secure outside production financing otherwise
permitted under this Credit Agreement;

 

(33)       Liens granted in connection with any Permitted Slate Financing in
accordance with the definition thereof;

 

(34)       Liens to secure Replication Advances permitted by
Section 7.1(c)(xiv);

 

(35)       Liens on tax credits to secure Indebtedness which is otherwise
non-recourse to the Borrower or any Restricted Subsidiary, other than customary
representations and warranties;

 

 46 

 

 

(36)       Liens granted by either MQP, any Services Company that is the
Borrower or any Restricted Subsidiary, LGF or LGT to secure MQP’s obligations to
SGF pursuant to the SGF Co-Financing Arrangement;

 

(37)       Liens in connection with reversion or turnaround rights with respect
to a project in development;

 

(38)       Liens granted by one or more of the Borrower and its Restricted
Subsidiaries to secure Secured Funded Indebtedness permitted to be Incurred
under Section 7.1(a) or any refinancing of such Indebtedness permitted pursuant
to Section 7.1(c)(xi), in each case, which Liens are pari passu in priority with
the liens securing the Obligations pursuant to the Collateral Documents pursuant
to an Intercreditor Agreement;

 

(39)       Liens granted by one or more of the Borrower and its Restricted
Subsidiaries to secure Indebtedness permitted to be Incurred under
Section 7.1(b) or any refinancing of such Indebtedness permitted pursuant to
Section 7.1(c)(xi), in each case, which Liens are junior in priority to the with
the liens securing the Obligations pursuant to the Collateral Documents
Obligations pursuant to an Intercreditor Agreement;

 

(40)       rights or other interests granted under the Co-Publishing Agreement,
dated April 5, 2013 and effective as of January 1, 2012, among Lions Gate Music
Publishing LLC and Lions Gate Records, Inc. and Warner/Chappell and its
affiliated entities (as the same may be amended, restated, supplemented, or
otherwise modified from time to time); and

 

(41)       Liens securing the Senior Notes in connection with the escrow of the
proceeds thereof.

 

“Permitted Parent Holdco” shall have the meaning given to such term in the
definition of “Permitted Holder”.

 

“Permitted Slate Financing” shall mean a financing arrangement in which two or
more of the Borrower’s and/or Guarantor’s (as applicable) audio visual works
(including motion pictures) are partially financed through an arrangement with a
third party (“Permitted Financier”) who may be granted an interest in or share
of the copyright, distribution rights, and/or certain financial proceeds from
the subject audio visual works (collectively, “Permitted Financier Rights”) in
connection with such financing arrangement, provided that (i) the only recourse
of the Permitted Financier in connection with such arrangement against the
Borrower or such Guarantor shall be limited to the Permitted Financier Rights,
interests in related Production Accounts (if any), and customary representations
and warranties given by the Borrower and/or Guarantor in connection with such
arrangement and (ii) any such interest granted to the Permitted Financier in the
Permitted Financier Rights and the other terms of such arrangement shall be
reasonable and on an arm’s length basis and consistent with customary practice
for transactions of such nature (as determined in good faith by the Borrower).
The Borrower and/or Guarantors shall be entitled to grant any of the Permitted
Financier Rights to a Permitted Financier and if a Lien is granted to the
Permitted Financier in connection with such financing arrangement, such Lien
shall be subject to an Intercreditor Agreement entered into by the
Administrative Agent (a) setting forth that: (x) the Permitted Financier shall
maintain a first priority security interest over any of the Permitted Financier
Rights and/or any related Production Account, and (y) the Administrative Agent’s
rights, claims and security interests in any such Permitted Financier Rights
and/or related Production Accounts with the Permitted Financier shall be
subordinated to the rights, claims and security interests of the applicable
Permitted Financier with respect to such Permitted Financier Rights and/or any
related Production Accounts and (b) otherwise on terms that are no less
favorable, taken as a whole, to the Lenders than the terms of similar
intercreditor

 

 47 

 

 

arrangements entered into by the Borrower and its Subsidiaries consistent with
past and customary practice.

 

“Permitted Slate Transaction” shall mean a transaction which the Borrower and/or
the Guarantors may at their option consummate and which satisfies all of the
following criteria:

 

(i)          the borrower or the issuer in such transaction (each, a “ProdCo”)
will be a new corporation, limited liability company or limited partnership
formed solely for the purpose of a Permitted Slate Transaction;

 

(ii)         each ProdCo will not engage in any business other than producing,
acquiring or funding the print and advertising expenses of items of Product to
be distributed by the Borrower or one or more Guarantors;

 

(iii)        the Borrower or any Guarantor and the other third party investors
or financiers in such transaction will acquire (1) shares, membership interests,
limited partnership interests, or other Capital Stock in the applicable ProdCo
and/or (2) revenue participations in the items of Product to be produced by such
ProdCo;

 

(iv)        the shares, membership interests, limited partnership interests,
other Capital Stocks and/or revenue participations, in any ProdCo owned by the
Borrower or one or more Guarantors will be Collateral but such ProdCo will not
be a Guarantor;

 

(v)         each ProdCo will acquire from the Borrower or the Guarantors
ownership of items of Product;

 

(vi)        each ProdCo will grant to the Borrower or any Guarantor distribution
and exploitation rights in those items of Product acquired by such ProdCo;

 

(vii)       nothing in the documentation and/or structure for a Permitted Slate
Transaction shall permit ProdCo to distribute the contractually mandated revenue
generated thereby except on a pro rata or a basis which is greater than pro rata
in favor of the Borrower or a Guarantor, other than a customary production fee
or interest return on the amount invested (provided, however, that if this
condition is not satisfied, such transaction will qualify as a Permitted Slate
Transaction, but the Investment in such transaction will be included in and
subject to the Slate Cap); and

 

(viii)      ProdCo may not incur Indebtedness other than Subordinated
Obligations (provided, however, that if this condition is not satisfied, such
transaction will qualify as a Permitted Slate Transaction, but the Investment in
such transaction will be included in and subject to the Slate Cap).

 

“Person” shall mean any natural person, corporation, division of a corporation,
limited liability company, partnership, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.

 

“Pilgrim JV” means Pilgrim Media Group, LLC.

 

“Plan” means at any time, an “employee benefit plan”, as defined in Section 3(3)
of ERISA (other than a Multiemployer Plan), that any Credit Party or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to or has
maintained, contributed to or had an obligation to contribute to at any time
within the past seven (7) years and in respect of which any Credit Party or

 

 48 

 

 

ERISA Affiliate is (or, if such Plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in section 3(5) of ERISA.

 

“Pledge and Security Agreement” shall mean the Pledge and Security Agreement,
dated as of the date hereof, among the Credit Parties party thereto and the
Administrative Agent.

 

“PPSA” shall mean unless otherwise provided in this Credit Agreement, the
Personal Property Security Act B.C. 1996 chapter 359 as heretofore and hereafter
amended and in effect in the Province of British Columbia, or, where the context
requires, the legislation of the other provinces or territories of Canada (other
than Québec) relating to security in personal property generally, including
accounts receivable, as adopted by and in effect from time to time in such
provinces or territories of Canada, as applicable.

 

“Preferred Stock,” as applied to the Capital Stock of any corporation, shall
mean Capital Stock of any class or classes (however designated) that is
preferred as to the payment of dividends upon liquidation, dissolution or
winding up.

 

“Prime Rate” shall mean the rate of interest per annum determined by JPMorgan
Chase Bank, N.A. as its prime rate in effect at its principal office in New York
City and notified to the Borrower (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).

 

“Pro Forma Basis” shall mean, as to any Person, for any events as described
below that occur subsequent to the commencement of a period, such calculation as
will give pro forma effect to such events as if such events occurred on the
first day of such period (the “Reference Period”):

 

(a)the Transactions, any Asset Sale, any asset acquisition or Investment (or
series of related Investments) permitted under this Credit Agreement, in each
case, in excess of $25,000,000, any merger, amalgamation, consolidation (or any
similar transaction or transactions) and any dividend, distribution or other
similar payment,

 

(b)any operational changes or restructurings of the business of the Borrower or
any of its Restricted Subsidiaries that the Borrower or any of its Restricted
Subsidiaries has determined to make and/or made during or subsequent to the
Reference Period (including in connection with an Asset Sale or asset
acquisition described in clause (a) above) and which are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and other
operational changes and other cost savings in connection therewith,

 

(c)the designation of any Subsidiary as an Unrestricted Subsidiary or of any
Unrestricted Subsidiary as a Subsidiary,

 

(d)any incurrence, repayment, repurchase or redemption of Indebtedness (or any
issuance, repurchase or redemption of Disqualified Stock or preferred stock),
other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause (a)
above); and

 

 49 

 

 

(e)any other event, in each case that by the terms of the Fundamental Documents
requires a test, financial ratio or covenant to be calculated on a “Pro Forma
Basis”.

 

Pro forma calculations made pursuant to this definition shall be determined in
good faith by the Borrower, and shall be made without duplication of amounts
already included pursuant to the definition of “Adjusted EBITDA”. Any such pro
forma calculation may include adjustments appropriate, in the reasonable good
faith determination of the Borrower to reflect operating expense reductions,
other operating improvements, synergies or such operational changes or
restructurings described in clause (b) of the immediately preceding paragraph
reasonably expected to result from the applicable pro forma event in the 18
month period following the consummation of such pro forma event; provided that
the aggregate amount of such adjustments described in clause (b) of the
immediately preceding paragraph that do not either (X) comply with Article 11 of
Regulation S-X for any Reference Period or (Y) relate to or arise from the
Transaction (the “Non-S-X Adjustment Amount”) shall not, when aggregated with
the amount of any increase to Adjusted EBITDA pursuant to clause (5) thereof for
such Reference Period, exceed 15% of Adjusted EBITDA for such Reference Period.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by the Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period, except to the
extent the outstandings thereunder are reasonably expected to increase as a
result of any transactions described in clause (a) of the first paragraph of
this definition of “Pro Forma Basis” which occurred during the respective period
or thereafter and on or prior to the date of determination. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such applicable optional rate as the Borrower may
designate.

 

In the event that any financial ratio is being calculated for purposes of
determining whether Indebtedness or any Lien relating thereto may be incurred,
the Borrower may elect, pursuant to an Officers’ Certificate thereof delivered
to the Administrative Agent, to treat all or any portion of the commitment
relating thereto as being incurred at the time of such commitment (such election
to be consistently applied for all purposes under this Credit Agreement), in
which case Indebtedness in an amount equal to such commitment shall be deemed to
be outstanding for all financial calculations until such commitment is
terminated, but any subsequent incurrence of Indebtedness under such commitment
shall not be deemed, for purposes of this calculation, to be an incurrence at
such subsequent time.

 

“Pro Forma Financial Statements” shall have the meaning given to such term in
Section 4.5(e).

 

“ProdCo” shall have the meaning given to such term in the definition of
“Permitted Slate Transaction”.

 

“Product” shall mean any motion picture, live event, film, music or video tape
or other audio-visual work or episode thereof produced for theatrical,
non-theatrical or television release or for

 

 50 

 

 

exploitation in any other medium (including, without limitation, interactive
media, multi-channel and digital platforms, stage plays, museum tours, theme
parks or other location-based entertainment), in each case whether recorded on
film, videotape, cassette, cartridge, disc or on or by any other means, method,
process or device whether now known or hereafter devised, with respect to which
the Borrower or any of its Restricted Subsidiaries (1) is the copyright owner or
(2) acquires an equity interest or distribution or sales agency rights. The term
“item of Product” shall include, without limitation, the scenario, screenplay or
script upon which such item of Product is based, all of the properties thereof,
tangible and intangible, and whether now in existence or hereafter to be made or
produced, whether or not in possession of the Borrower and the Restricted
Subsidiaries, and all rights therein and thereto, of every kind and character.

 

“Production Account” shall have the meaning given to such term in the definition
of “Excluded Assets”.

 

“Program Acquisition Guarantees” shall mean any commitment of the Borrower or
any Restricted Subsidiary to a producer or owner of Product in conjunction with
the acquisition of Product, distribution rights or sales agency rights in
Product by the Borrower or such Restricted Subsidiary to the effect that (1) the
gross revenues to be generated in the future from the exploitation of such
Product or the net revenues to be received by such producer or owner from the
exploitation of such Product are reasonably anticipated by the Borrower to equal
or exceed an amount specified in the acquisition agreement related to such
Product or (2) otherwise requires payment by the Borrower or Restricted
Subsidiary of a minimum amount specified in the acquisition agreement related to
such Product regardless of actual performance of such Product.

 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the Code.

 

“Quotation Day” shall mean, with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

 

“Rating Agencies” shall mean each of S&P and Moody’s or if S&P or Moody’s or
both of them shall not make a rating on the Loans publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Borrower which shall be substituted for S&P or Moody’s as the
case may be.

 

“Ratio-Based Incremental Amount” shall have the meaning given to such term in
Section 2.13(b).

 

“Refinancing Amendment” shall have the meaning given to such term in
Section 2.15.

 

“Refinancing Effective Date” shall have the meaning given to such term in
Section 2.15(a).

 

“Refinancing Indebtedness” shall mean Indebtedness that is Incurred in exchange
for, or to refund, refinance, replace, exchange, renew, repay or extend
(including pursuant to any defeasance or discharge mechanism) (collectively, to
“refinance,” “refinances” and “refinanced” each having a correlative meaning)
any Indebtedness being refinanced (or previous refinancing thereof), provided,
however, that:

 

(1)         the Refinancing Indebtedness has a Stated Maturity no earlier than
the earlier of (a) the Stated Maturity of the Indebtedness being refinanced or
(b) 91 days later than the latest Maturity Date;

 

 51 

 

 

(2)         the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the lesser
of (a) the remaining Average Life of the Indebtedness being refinanced or (b) 91
days after the remaining Average Life of the class of Term Loans then
outstanding with the greatest remaining Average Life;

 

(3)         such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication,
interest or premiums required by the instruments governing such existing
Indebtedness, any tender premiums with respect thereto, and fees and expenses
Incurred in connection therewith);

 

(4)         if the Indebtedness being refinanced is subordinated in right of
payment to the Loans or the Guarantees under Article 9, such Refinancing
Indebtedness is subordinated in right of payment to the Loans or the Guarantees
under Article 9 on terms in the aggregate not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being refinanced (as determined by the Borrower in good faith); and

 

(5)         Refinancing Indebtedness shall not include Indebtedness of a
Non-Guarantor Subsidiary that refinances Indebtedness of the Borrower or a
Guarantor.

 

“Refinancing Notes” shall mean one or more series of secured or unsecured notes
issued by a Credit Party (which, if secured, are secured (x) on a pari passu
basis with the Facilities or (y) on a junior basis to the Facilities) in each
case issued to refinance outstanding Indebtedness of the Borrower under any one
or more Classes of Term Loans; provided that:

 

(a) if such Refinancing Notes shall be secured by a security interest in the
Collateral, then such Refinancing Notes shall be issued subject to an
Intercreditor Agreement;

 

(b) no Refinancing Notes shall mature prior to the Final Maturity Date, or have
an Average Life that is less than the Average Life of the Class of Term Loans
being refinanced;

 

(c) no Refinancing Notes shall be subject to any amortization prior to the final
maturity thereof, or be subject to any mandatory redemption or prepayment
provisions or rights (except customary assets sale or change of control
provisions);

 

(d) such Refinancing Notes shall have pricing (including interest, fees and
premiums), optional prepayment and redemption terms as may be agreed to by the
Borrower and the lenders party thereto;

 

(e) the other terms and conditions (excluding those referenced in clauses (b)
and (d) above) of such Refinancing Notes shall be substantially identical to, or
(taken as a whole) no less favorable (as reasonably determined by the Borrower)
to the Borrower than, those applicable to the Term Loans being refinanced or
replaced (except for covenants or other provisions applicable only to periods
after the latest Maturity Date of the relevant Term Loans existing at the time
of such refinancing or replacement);

 

(f) the Refinancing Notes may not have guarantors, obligors or security in any
case more extensive than that which applied to the applicable Term Loans being
so refinanced and the borrower of the Refinancing Notes shall be the Borrower
with respect to the Indebtedness being refinanced; and

 

 52 

 

 

(g) the Net Cash Proceeds of such Refinancing Notes shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Loans under the applicable Class of Term Loans
being so refinanced in accordance with Section 2.8(c).

 

“Refinancing Term Loans” shall have the meaning given to such term in
Section 2.15(a).

 

“Register” shall have the meaning given such term in Section 11.3(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation S-X” shall mean Regulation S-X (and the interpretations of the SEC)
under the Securities Act.

 

“Regulations T, U and X” shall mean such regulation of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Reimbursement Obligations” shall have the meaning given to such term in
Section 2.3(c).

 

“Reinvested Deferred Amount” shall have the meaning given to such term in
Section 2.8(c).

 

“Rejecting Lender” shall have the meaning given to such term in Section 2.8(c).

 

“Related Business” shall mean the (1) development, production, distribution,
acquisition or disposition of intellectual properties including films, live
event, television, interactive media, music and video product or any other
audio-visual work and/or rights therein or thereto, (2) operation of physical
production facilities, (3) acquisition and operation of television channels and
internet or digital distribution platforms and (4) any business which is
related, ancillary or complementary to any of the foregoing activities,
including, without limitation, the acquisition and operation of theme parks,
museum tours, stage plays, or other live or location-based entertainment.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s affiliates.

 

“Relevant Existing Facility” shall have the meaning given to such term in
Section 2.13(a).

 

“Relevant Taxing Jurisdiction” shall have the meaning given to such term in the
definition of “Excluded Taxes”.

 

“Replacement Revolving Credit Commitments” shall have the meaning given to such
term in Section 2.15(c).

 

“Replacement Revolving Credit Facility Effective Date” shall have the meaning
given to such term in Section 2.15(c).

 

“Replacement Revolving Facility” shall have the meaning given to such term in
Section 2.15(c).

 

 53 

 

 

“Replication Advances” shall mean advances incurred pursuant to DVD replication,
tape duplication or film processing transactions which require repayment if
certain volume commitments are not fulfilled, provided that repayment of such
advances (1) may not be accelerated or be required to be paid on demand unless
such repayment obligation is completely unsecured, (2) do not require cash
payments of interest and (3) are on terms at least as favorable as the
Borrower’s or Restricted Subsidiary’s current replication deals; provided that,
the granting of a Lien in respect of the related assets, which is junior in
right to the Lien on such assets which secures the Loans, to secure any such
Replication Advances will not be considered to be less favorable to the
Borrower.

 

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Term B Loans
with the proceeds of any term loans incurred or guaranteed by the Borrower or
any Guarantor incurred for the primary purpose of reducing the effective yield
(with the comparative determinations to be made by the Administrative Agent in a
manner consistent with generally accepted financial practices, and in any event
consistent with Section 2.13(a)) to less than the effective yield (as determined
by the Administrative Agent on the same basis) applicable to such Term B Loans
so prepaid, repaid, refinanced, substituted or replaced and (b) any amendment,
waiver or other modification to, or consent under, this Credit Agreement
incurred for the primary purpose of reducing the effective yield (to be
determined by the Administrative Agent on the same basis as set forth in
preceding clause (a)) of the Term B Loans; provided that in no event shall any
such prepayment, repayment, refinancing, substitution, replacement, amendment,
waiver, modification or consent in connection with a Change of Control or with
any acquisition or investment which is not permitted by the terms of the Credit
Agreement, constitute a Repricing Transaction. Any determination by the
Administrative Agent of any effective interest rate as contemplated by preceding
clauses (a) and (b) shall be conclusive and binding on all Lenders, and the
Administrative Agent shall have no liability to any Person with respect to such
determination.

 

“Required Lenders” shall mean, as of the date of determination thereof, Lenders
whose outstanding Loans and interests in Letters of Credit and Unused Revolving
Credit Commitments constitute more than 50% of the sum of the total outstanding
Loans, interests in Letters of Credit and Unused Revolving Credit Commitments;
provided that the Revolving Credit Commitment of, and the portion of the
outstanding Loans, interests in Letters of Credit and Unused Revolving Credit
Commitments held or deemed held by, any Defaulting Lender (so long as such
Lender is a Defaulting Lender) or the Borrower or any of the Borrower’s
Affiliates shall be excluded for purposes of making a determination of Required
Lenders.

 

“Required RC Lenders” means, at any time, Lenders having Revolving Exposures and
Unused Revolving Credit Commitments representing more than 50% of the sum of the
total Revolving Exposures and Unused Revolving Credit Commitments at such time;
provided that the Revolving Exposures and Unused Revolving Credit Commitments
held or deemed held by any Defaulting Lender (so long as such Lender is a
Defaulting Lender) or the Borrower or any of the Borrower’s Affiliates shall be
excluded for purposes of making a determination of Required RC Lenders.

 

“Required RC/TLA Lenders” means, at any time, Lenders having Revolving
Exposures, Term A Loans and unused Revolving Credit Commitments in respect of
the foregoing representing more than 50% of the sum of the total Revolving
Exposures, outstanding Term A Loans and unused Revolving Credit Commitments in
respect of the foregoing at such time; provided that the Revolving Exposures,
Term A Loans and unused Revolving Credit Commitments in respect of the foregoing
held or deemed held by any Defaulting Lender (so long as such Lender is a
Defaulting Lender) or the Borrower or any of the Borrower’s Affiliates shall be
excluded for purposes of making a determination of Required RC/TLA Lenders.

 

 54 

 

 

“Resignation Effective Date” shall have the meaning given to such term in
Section 10.10.

 

“Responsible Officer” shall mean, when used with respect to the Administrative
Agent, any officer within the corporate trust department of the Administrative
Agent having direct responsibility for the administration of this Credit
Agreement, or any other officer to whom any corporate trust matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

 

“Restricted Asset Sale Amount” shall have the meaning given to such term in
Section 2.8(a).

 

“Restricted ECF Amount” shall have the meaning given to such term in
Section 2.8(c).

 

“Restricted Investment” shall mean any Investment other than a Permitted
Investment.

 

“Restricted Payment” shall have the meaning given to such term in
Section 7.2(a).

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolver Percentage” means, for each Revolving Lender, the percentage of the
aggregate Revolving Credit Commitments represented by such Revolving Lender’s
Revolving Credit Commitment or, if the Revolving Credit Commitments have been
terminated, the percentage held by such Revolving Lender (including through
participation interests in Reimbursement Obligations) of the aggregate principal
amount of all Revolving Loans and L/C Obligations then outstanding.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Lender’s name on Schedule 1.1 attached hereto and made a part
hereof, as the same may be reduced, increased or otherwise modified at any time
or from time to time pursuant to the terms hereof. The Borrower and the
Revolving Lenders acknowledge and agree that the Revolving Credit Commitments of
the Revolving Lenders aggregate $1,000,000,000 on the date hereof.

 

“Revolving Credit Commitment Increase” shall have the meaning given to such term
in Section 2.13(a).

 

“Revolving Credit Termination Date” means the earliest of (a) December 8, 2021,
(b) such earlier date on which the Revolving Credit Commitments are terminated
in whole pursuant to Section 2.10, Section 8.2 or Section 8.3 hereof and (c)
with respect to any Revolving Lender that has extended its Revolving Credit
Commitment pursuant to an Extension consummated under Section 2.14 and with
respect to any Issuing Bank that has consented to such extension, the extended
maturity date of such Revolver Lender’s Revolving Credit Commitment.

 

“Revolving Exposure” shall mean, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Credit Commitments,
that Lender’s Revolving Credit Commitment; and (ii) after the termination of the
Revolving Credit Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of an Issuing
Bank, the aggregate L/C Exposure in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit) and
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit.

 

 55 

 

 

“Revolving Facility” shall mean the credit facility for making revolving Loans
and issuing Letters of Credit described in Section 2.2 and Section 2.3.

 

“Revolving Lender” shall mean each Lender that has a Revolving Credit Commitment
or that holds Revolving Loans.

 

“Revolving Loans” shall have the meaning given to such term in Section 2.2.

 

“Revolving Note” shall have the meaning given to such term in Section 2.11(d).

 

“S&P” shall mean Standard & Poor’s Financial Services, LLC and any
successor-in-interest thereto.

 

“Sale/Leaseback Transaction” shall mean an arrangement relating to property now
owned or hereafter acquired whereby the Borrower or a Restricted Subsidiary
transfers such property to a Person (other than the Borrower or any of its
Restricted Subsidiaries) and the Borrower or a Restricted Subsidiary leases it
from such Person.

 

“Screen Rate” shall have the meaning given to such term in the definition of
“Eurodollar Base Rate”.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Secured Funded Indebtedness” shall mean Consolidated Debt of the Borrower and
its Restricted Subsidiaries that is secured by a Lien on any asset of the
Borrower or any Restricted Subsidiary (excluding (i) Liens that are junior in
priority to the Liens securing the Loans and the Guarantees under Article 9 and
(ii) Permitted Liens other than (a) Permitted Liens incurred pursuant to clauses
(1), (10), (13), (15), (25) or (38) of the definition thereof (to the extent any
such Lien is not, pursuant to an Intercreditor Agreement, subordinated to the
Liens securing the Obligations) and (b) Permitted Liens with respect to any
permitted Refinancing Indebtedness or Refinancing Notes with respect to
Indebtedness secured by Liens described in clause (a) (to the extent any such
Lien is not, pursuant to an Intercreditor Agreement, subordinated in right of
payment to the Obligations)).

 

“Secured Parties” shall have the meaning given to such term in the Pledge and
Security Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Senior Notes” means the 5.875% Senior Notes due 2024 of FinanceCo initially
issued in an aggregate principal amount of $520,000,000 pursuant to the Senior
Notes Indenture.

 

“Senior Notes Indenture” means the Indenture, dated as of October 27, 2016,
between FinanceCo and Deutsche Bank Trust Company Americas, as trustee (the
“Trustee”), under which the Senior Notes were issued, as supplemented by the
First Supplemental Indenture, dated as of December 8, 2016, among the Borrower,
the Guarantors (as defined therein), FinanceCo and the Trustee.

 

 56 

 

 

“Services Company” shall mean a corporation (which may or may not be a
subsidiary of the Borrower) having a permanent establishment in Québec which
provides production services pursuant to a production services agreement between
MQP and such Services Company.

 

“SGF” shall mean SGF Entertainment Inc., a subsidiary of the Société Générale
Financement du Québec and its successors.

 

“SGF Co-Financing Arrangement” shall mean the co-financing arrangement by and
among MQP, the Borrower and SGF pursuant to which, among other things, (i) MQP
agreed to sell revenue participation interests in certain motion pictures and
television productions to SGF pursuant to that certain Revenue Participation
Purchase Agreement among MQP, SGF, LGF and LGT dated as of July 25, 2007, (ii)
MQP licensed certain motion pictures to LGF pursuant to that certain Master
Distribution Agreement (Film Productions) between MQP and LGF, dated as of July
25, 2007 and (iii) MQP agreed to license certain television productions to LGT
pursuant to that certain Master Distribution Agreement (Television Productions)
between MQP and LGT, dated as of July 25, 2007.

 

“Significant Subsidiary” shall mean any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

 

“Slate Cap” shall mean, at any time, the greater of (a) $300,000,000 (plus any
returns of capital actually received by the Borrower and the Guarantors in
respect of Investments made after the Closing Date by them in all Permitted
Slate Transactions) or (B) 3.5% of Total Assets at such time.

 

“Solvency Certificate” means the Solvency Certificate delivered pursuant to
Section 5.1(f) hereof, substantially in the form of Exhibit E to this Credit
Agreement.

 

“Spanish-language OTT” means the Borrower’s current Spanish-language
subscription video on demand service (as such service may continue to
organically evolve) or other related service operated by the Borrower, its
Subsidiaries or its designees.

 

“Special Purpose Producer” shall mean a special purpose corporation or limited
liability company formed solely for the purpose of producing a Product or any
audio-visual product or live or location-based entertainment which, in each
case, will be purchased or distributed in whole or in part by the Borrower or
any of its Restricted Subsidiaries.

 

“Specified Acquisition” shall mean any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or substantially all of the assets of a Person, or of any
line of business or division of a Person, (b) the acquisition of in excess of
50% of the capital stock, partnership interests, membership interests or equity
of any Person (other than a Person that is a Restricted Subsidiary), but, at the
Borrower’s option, including acquisitions of Capital Stock increasing the
ownership of the Borrower or a Subsidiary in an existing Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is already a Restricted Subsidiary); provided that the Borrower or
a Restricted Subsidiary is the surviving entity or the surviving entity becomes
a Restricted Subsidiary.

 

“Specified Cash Management Agreement” shall mean any agreement providing for
treasury, depositary, purchasing card or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions owing by any Credit Party to any entity that was a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent at
the time such relevant agreement was entered into or, if later, as of the
Closing Date (or, if later, who

 

 57 

 

 

becomes a Lender or an Affiliate of a Lender within 30 days after the Closing
Date), provided that the Borrower may in its sole discretion designate, by
delivering a written designation by the Borrower and such counterparty to the
Administrative Agent, any agreement by a Restricted Subsidiary which is not a
Credit Party which would constitute a “Specified Cash Management Agreement” if
such Subsidiary were a Credit Party as (a) constituting a Specified Cash
Management Agreement or (b) only partially constituting a Specified Cash
Management Agreement.

 

“Specified Equity Contribution” shall have the meaning given to such term in
Section 8.6.

 

“Specified Merger Agreement Representations” shall mean such of the
representations made by or with respect to the Target and its Subsidiaries in
the Merger Agreement as are material to the interests of the Lenders in their
capacities as such, but only to the extent that the Borrower (or its Affiliate)
has the right to terminate its obligations under the Merger Agreement or to
decline to consummate the Acquisition as a result of a breach of such
representations in the Merger Agreement.

 

“Specified Representations” shall mean those representations and warranties made
by the Borrower and the Guarantors (after giving effect to the Acquisition) in
the following Sections of this Credit Agreement:

 

(a)solely as to corporate or other organizational existence with respect to the
Borrower and each Material Specified Guarantor, Section 4.1(a);

 

(b)solely with respect to power and authority, due authorization, execution and
delivery, and enforceability of the Fundamental Documents as to the Borrower and
each Material Specified Guarantor, Section 4.1(b);

 

(c)Section 4.2(i) and (iii) (in each case, solely with respect to the Borrower
and each Material Specified Guarantor);

 

(d)Section 4.4 (solely with respect to the Borrower and each Material Specified
Guarantor);

 

(e)Section 4.6(c);

 

(f)Section 4.10;

 

(g)Section 4.11;

 

(h)Section 4.16; and

 

(i)Section 4.22(b)(ii) and (c) (in each case, solely as it relates to the use of
proceeds of the Loans to be made on the Closing Date).

 

“Specified Swap Agreement” shall mean any Interest Rate Agreement or Currency
Agreement owing by any Credit Party to any entity that was a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent at
the time such relevant agreement was entered into or, if later, as of the
Closing Date (or, if later, who becomes a Lender or an Affiliate of a Lender
within 30 days after the Closing Date), provided that the Borrower may in its
sole discretion designate, by delivering a written designation by the Borrower
and such counterparty to the Administrative Agent, any agreement by a Restricted
Subsidiary which is not a Credit Party which would constitute a “Specified

 

 58 

 

 

Swap Agreement” if such Subsidiary were a Credit Party as (a) constituting a
Specified Swap Agreement or (b) only partially constituting a Specified Swap
Agreement. Notwithstanding the foregoing, for all purposes of the Fundamental
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Specified Swap Agreement by a Guarantor shall not include any
Excluded Swap Obligations with respect to such Guarantors.

 

“Specified Time” shall mean 11:00 a.m., London time.

 

“Stated Maturity” shall mean, with respect to any security, the date specified
in the agreement governing or certificate relating to such Indebtedness as the
fixed date on which the final payment of principal of such security is due and
payable, including pursuant to any mandatory redemption provision, but shall not
include any contingent obligations to repay, redeem or repurchase any such
principal prior to the date originally scheduled for the payment thereof.

 

“Submitting Party” shall have the meaning given to such term in Section 11.12.

 

“Subordinated Obligation” shall mean any Indebtedness of the Borrower or any
Guarantor (whether outstanding on the Closing Date or thereafter Incurred) that
is subordinated or junior in right of payment to the Loans and the Guarantees
under Article 9 pursuant to a written agreement. For the avoidance of doubt,
such determination will be made without reference to the presence or absence of
security in respect of any such Indebtedness.

 

“Subsidiary” of any Person shall mean (x) (1) any corporation, association or
other business entity (other than a partnership, joint venture, limited
liability company, unlimited liability company or similar entity) of which more
than 50% of the total ordinary voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof (or Persons performing similar
functions) or (2) any partnership, joint venture, limited liability company,
unlimited liability company or similar entity of which more than 50% of the
capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (1) and (2), at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person, and (y) any corporation,
association or other business entity (including any partnership, joint venture,
limited liability company, unlimited liability company or similar entity) (1) as
to which such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies thereof, whether through the
ownership of voting securities, by contract or otherwise and (2) which is
consolidated with such Person pursuant to GAAP. Unless otherwise specified
herein, each reference to a Subsidiary will refer to a Subsidiary of the
Borrower.

 

“Successor Borrower” shall have the meaning given to such term in
Section 7.6(a).

 

“Successor Guarantor” shall have the meaning given to such term in
Section 7.6(c).

 

“Target” shall have the meaning given to such term in the preliminary statements
of this Credit Agreement.

 

“Term A Facility” shall mean the credit facility for the Term A Loans described
in Section 2.1(a).

 

“Term A Lender” shall mean each Lender that holds all or a portion of the Term A
Facility.

 

 59 

 

 

“Term A Loan” shall have the meaning given to such term in Section 2.1(a).

 

“Term A Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender to make Term A Loans on the Closing Date pursuant to Section 2.1(a)
hereof, in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.1 attached hereto and made a part
hereof, as the same may be reduced pursuant to Section 2.10. The Borrower and
the Term A Lenders acknowledge and agree that the Term A Loan Commitments of the
Term A Lenders aggregate $1,000,000,000 as of the date hereof.

 

“Term A Loan Percentage” shall mean, for any Term A Lender, the percentage held
by such Term A Lender of the aggregate principal amount of all Term A Loans then
outstanding.

 

“Term A Note” shall have the meaning given to such term in Section 2.11(d).

 

“Term A Termination Date” shall have the meaning given to such term in
Section 2.7(a).

 

“Term B Facility” shall mean the credit facility for the Term B Loans described
in Section 2.1(b).

 

“Term B Lender” means any Lender holding all or a portion of the Term B
Facility.

 

“Term B Loan” shall have the meaning given to such term in Section 2.1(b).

 

“Term B Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender to make Term B Loans hereunder in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1 attached
hereto and made a part hereof, as the same may be reduced pursuant to
Section 2.10. The Borrower and the Term B Lenders acknowledge and agree that the
Term B Loan Commitments of the Term B Lenders aggregate $2,000,000,000 as of the
date hereof.

 

“Term B Loan Percentage” shall mean, for any Term B Lender, the percentage held
by such Term B Lender of the aggregate principal amount of all Term B Loans then
outstanding.

 

“Term B Note” shall have the meaning given to such term in Section 2.11(d).

 

“Term B Termination Date” shall have the meaning given to such term in
Section 2.7(b).

 

“Term Commitment Increase” shall have the meaning given to such term in
Section 2.13(a).

 

“Term Facilities” shall mean, collectively, the Term A Facility and the Term B
Facility.

 

“Term Loans” shall mean, collectively, the Term A Loans and the Term B Loans.

 

“Term Loan Percentage” means any or all of the Term A Loan Percentage or the
Term B Loan Percentage, as the context requires.

 

“Termination Date” shall mean the date on which (a) all Revolving Credit
Commitments shall have been terminated, (b) the principal of and interest on
each Loan, all fees and all other expenses or amounts payable under any
Fundamental Document shall have been paid in full in cash (other than in respect
of contingent indemnification and expense reimbursement claims not then due),
and

 

 60 

 

 

(c) all Letters of Credit (other than those subject to an L/C Backstop) have
been cancelled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full in cash.

 

“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower most recently ended for which
financial statements of the Borrower have been (or were required to be)
delivered by Section 6.1(a) or 6.1(b) of this Credit Agreement; provided that
prior to the first date financial statements are required to be so delivered,
the Test Period in effect shall be the most recently ended full four fiscal
quarter period prior to the Closing Date for which financial statements would
have been required to be delivered hereunder had the Closing Date occurred prior
to the end of such period.

 

“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA or Section 412 of the Code that is maintained or
contributed to by any Credit Party, or any ERISA Affiliate, or with respect to
which any Credit Party could otherwise have any liability.

 

“Total Assets” shall mean the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower.

 

“Trademark Security Agreement” shall have the meaning given to such term in the
Pledge and Security Agreement.

 

“Trademark Security Agreement Supplement” shall have the meaning given to such
term in the Pledge and Security Agreement.

 

“tranche” shall have the meaning given to such term in Section 2.14(a).

 

“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
by the Borrower or its Restricted Subsidiaries in connection with the
Transactions.

 

“Transactions” shall mean, collectively, (a) the transactions contemplated by
this Credit Agreement and the other Fundamental Documents and the borrowing of
Loans hereunder, (b) the Acquisition and the transactions to occur pursuant to
or in connection with the Merger Agreement, (c) the issue and sale of the Senior
Notes pursuant to the Senior Notes Indenture, (d) the entry into and borrowing
of an aggregate principal amount of $150,000,000 under the Bridge Credit
Facility, (e) the consummation of the Closing Date Refinancing, (f) the
liquidation of FinanceCo immediately following the consummation of the
Acquisition and (g) the payment of Transaction Expenses.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York on the date of execution of this Credit Agreement.

 

“Unrestricted Cash” means, as of any date, all cash and Cash Equivalents owned
by the Borrower or any Restricted Subsidiary which would not appear as
“restricted” on a consolidated balance sheet of the Borrower as of such date.
For purposes of determining the ability under this Credit Agreement to Incur any
Incremental Facility, Incremental Equivalent Debt and any other Indebtedness
permitted to be incurred under Section 7.1, the proceeds of any such Incurred
Indebtedness shall be disregarded in determining Unrestricted Cash when
calculating the Net First Lien Leverage Ratio and/or the Net Leverage Ratio as
of such date.

 

“Unrestricted Subsidiary” shall mean:

 

 61 

 

 

(1)         any Subsidiary of the Borrower that at the time of determination
shall be designated an Unrestricted Subsidiary by the Borrower in the manner
provided below; and

 

(2)         any Subsidiary of an Unrestricted Subsidiary.

 

The Borrower may designate any Subsidiary of the Borrower (including any newly
acquired or newly formed Subsidiary or a Person becoming a Subsidiary through
merger, amalgamation or consolidation or Investment therein) to be an
Unrestricted Subsidiary only if:

 

(1)         such Subsidiary (or any of its Subsidiaries) does not own any
Capital Stock of any Subsidiary which, following such designation, will remain a
Restricted Subsidiary, or hold any Lien on any property of the Borrower or any
Subsidiary which, following such designation, will remain a Restricted
Subsidiary of the Borrower;

 

(2)         any Guarantee by the Borrower or any Restricted Subsidiary of any
Indebtedness of such Subsidiary (or any of its Subsidiaries) shall be deemed an
“Incurrence” of such Indebtedness and an “Investment” by the Borrower or such
Restricted Subsidiary and complies with Section 7.1;

 

(3)         such designation and the Investment of the Borrower in such
Subsidiary complies with Section 7.2; and

 

(4)         such Subsidiary, either alone or in the aggregate with all other
Unrestricted Subsidiaries, does not operate, directly or indirectly, all or
substantially all of the business of the Borrower and its Subsidiaries.

 

Any such designation by the Borrower shall be evidenced to the Administrative
Agent by filing with the Administrative Agent an Officers’ Certificate giving
effect to such designation and certifying that such designation complies with
the foregoing conditions.

 

An Officer of the Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that immediately after giving effect to such
designation, (X) no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof and (Y) the Borrower shall be
in compliance with the financial ratios set forth in Section 7.9(a) and (b) for
the relevant fiscal quarter on a Pro Forma Basis.

 

For the avoidance of doubt, the Borrower shall be permitted to designate any
Subsidiary a Restricted Subsidiary or Unrestricted Subsidiary, in each case, in
accordance with the terms of this Credit Agreement, notwithstanding the
designation of such Subsidiary under any other agreement, provided, that no
Subsidiary may be designated as an Unrestricted Subsidiary or subsequently
re-designated as a Restricted Subsidiary unless it is simultaneously so
designated or re-designated, as applicable, under the Bridge Credit Facility
and/or the Senior Notes, as applicable (and to the extent outstanding).

 

Notwithstanding the foregoing, as of the Closing Date, the Initial Unrestricted
Subsidiaries and each of their Subsidiaries shall be Unrestricted Subsidiaries.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

 

 62 

 

 

“USA Patriot Act” shall mean the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) as amended, and the rules and regulations
thereunder and any successors thereto.

 

“U.S. Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America or any state thereof or the District of Columbia.

 

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled to vote in the election of
directors, managers or trustees, as applicable, of such Person.

 

“Wholly-Owned Subsidiary” shall mean a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned by the
Borrower or another Wholly-Owned Subsidiary.

 

“Withdrawal Liability” shall mean any liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are used in sections 4203 and 4205, respectively, of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

(b)       Interpretation. For the purposes hereof unless the context otherwise
requires, all Section references herein shall be deemed to correspond with
Sections herein, the above terms shall have the meanings indicated, all
accounting terms not otherwise defined herein shall have the respective meanings
accorded to them under GAAP and all terms defined in the UCC and not otherwise
defined herein shall have the respective meanings accorded to them therein. For
purposes hereof, all references herein to “the date hereof” shall mean December
8, 2016.

 

(c)       GAAP; Change in Accounting Principles. Except as otherwise expressly
provided herein (including, for the avoidance of doubt, the proviso in the
definition of “Capitalized Lease Obligations”), all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that if at any time, any change in GAAP would affect the
computation of any financial ratio or requirement in the Fundamental Documents
and the Borrower notifies the Administrative Agent that the Borrower requests an
amendment (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment), the Administrative Agent, the Lenders
and the Borrower shall, at no cost to the Borrower, negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such financial ratio or requirement
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such provision is amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting

 

 63 

 

 

Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (iii) for
the avoidance of doubt, except as provided in the definition of “Consolidated
Net Income”, without giving effect to the financial condition, results and
performance of the Unrestricted Subsidiaries.

 

ARTICLE 2THE LOANS

 

Section 2.1.          The Term Loans.

 

(a)         Subject to the terms and conditions set forth herein, each Term A
Lender agrees, severally and not jointly, to, and shall, make a term loan (each
individually, a “Term A Loan” and, collectively, the “Term A Loans”) in Dollars
to the Borrower on the Closing Date in a principal amount not to exceed such
Term A Lender’s Term A Loan Commitment. As provided in Section 2.5(a) and
subject to the terms hereof, the Borrower may elect that the Term A Loans
comprising the Borrowing hereunder of Term A Loans be either Base Rate Loans
and/or Eurodollar Loans.

 

(b)         Subject to the terms and conditions set forth herein, each Term B
Lender agrees, severally and not jointly, to, and shall, make a term loan (each
individually, a “Term B Loan” and, collectively, the “Term B Loans”) in Dollars
to the Borrower on the Closing Date in a principal amount not to exceed such
Term B Lender’s Term B Loan Commitment. As provided in Section 2.5(a) and
subject to the terms hereof, the Borrower may elect that the Term B Loans
comprising the Borrowing hereunder of Term B Loans be either Base Rate Loans or
Eurodollar Loans.

 

(c)         Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

 

Section 2.2.          Revolving Credit Commitments. Prior to the Revolving
Credit Termination Date, each Revolving Lender severally and not jointly agrees,
subject to the terms and conditions hereof, to make revolving loans (each
individually a “Revolving Loan” and, collectively, the “Revolving Loans”) in
Dollars to the Borrower from time to time during the period from the Closing
Date to the Revolving Credit Termination Date up to the amount of such Lender’s
Revolving Credit Commitment in effect at such time; provided, however, that the
sum of the aggregate principal amount of Revolving Loans and L/C Obligations at
any time outstanding shall not exceed the sum of the total Revolving Credit
Commitments in effect at such time. Each Borrowing of Revolving Loans shall be
made ratably by the Revolving Lenders in proportion to their respective Revolver
Percentages. As provided in Section 2.5(a), and subject to the terms hereof, the
Borrower may elect that each Borrowing of Revolving Loans be either Base Rate
Loans or Eurodollar Loans. Revolving Loans may be repaid and reborrowed before
the Revolving Credit Termination Date, subject to the terms and conditions
hereof. Notwithstanding the foregoing, the aggregate principal amount of
Revolving Loans made on the Closing Date shall not exceed (i) an amount equal to
$150,000,000 to fund Transaction Expenses in connection with the Acquisition
plus (ii) an amount equal to $100,000,000 to fund working capital needs in the
ordinary course (including the refinancing of existing Indebtedness Incurred for
working capital needs in the ordinary course, provided that such Indebtedness
was not Incurred in anticipation or in contemplation of the Transactions to
occur on the Closing Date).

 

Section 2.3.          Letters of Credit.

 

(a)         General Terms. Subject to the terms and conditions hereof, as part
of the Revolving Facility, commencing with the Closing Date, the Issuing Banks
shall issue standby and documentary letters of credit (each, a “Letter of
Credit”) for the Borrower’s account and/or its Subsidiaries’ account (provided
that each shall be jointly and severally liable) in an aggregate undrawn

 

 64 

 

 

face amount up to the L/C Sublimit; provided, however, that the sum of the
Revolving Loans and L/C Obligations at any time outstanding shall not exceed the
sum of all Revolving Credit Commitments in effect at such time; and provided
further that no Issuing Bank shall have any obligation to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate L/C Obligations
in respect of Letters of Credit issued by such Issuing Bank would exceed the
amount stipulated for it in the definition of “Issuing Bank” (such amount, such
Issuing Bank’s “Letter of Credit Commitment”). Each Revolving Lender shall be
obligated to reimburse the Issuing Banks for such Revolving Lender’s Revolver
Percentage of the amount of each drawing under a Letter of Credit and,
accordingly, each Letter of Credit shall constitute usage of the Revolving
Credit Commitment of each Revolving Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding. The Borrower may,
at any time and from time to time, reduce the Letter of Credit Commitment of any
Issuing Bank with the consent of such Issuing Bank; provided that the Borrower
shall not reduce the Letter of Credit Commitment of any Issuing Bank if, after
giving effect of such reduction, the condition set forth in the last proviso in
the first sentence of this Section 2.3(a) shall not be satisfied.

 

(b)         Applications. At any time after the Closing Date and before the
Revolving Credit Termination Date, the Issuing Banks shall, at the request of
the Borrower, issue one or more Letters of Credit in Dollars, in form and
substance acceptable to the applicable Issuing Bank, with expiration dates no
later than the earlier of (i) 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance and each renewal)
or (ii) five (5) Business Days prior to the Revolving Credit Termination Date,
in an aggregate face amount as requested by the Borrower subject to the
limitations set forth in clause (a) of this Section 2.3, upon the receipt of a
duly executed application for the relevant Letter of Credit in the form then
customarily prescribed by the applicable Issuing Bank for the Letter of Credit
requested (each an “Application”); provided that any Letter of Credit with a
12-month tenor may provide for the renewal thereof for additional 12-month
periods (which shall in no event extend beyond the date referred to in clause
(ii) above, unless an L/C Backstop has been provided to the Issuing Bank thereof
(it being understood that the Participating Interests of the Participating
Lenders shall terminate on the Revolving Credit Termination Date).
Notwithstanding anything contained in any Application to the contrary: (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 2.12(b) hereof, and (ii) if the applicable Issuing Bank is not timely
reimbursed for the amount of any drawing under a Letter of Credit as required
pursuant to clause (c) of this Section 2.3, the Borrower ’s obligation to
reimburse such Issuing Bank for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid to but excluding the date of reimbursement by the Borrower at the rate
applicable to Base Rate Revolving Loans (including, if then applicable,
Section 2.4(c)).

 

(c)         The Reimbursement Obligations. Subject to Section 2.3(b) hereof, the
Borrower shall reimburse the applicable Issuing Bank for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) by no later than (x) 4:00 p.m.
(New York time) on the Business Day after the date of such payment by such
Issuing Bank under a Letter of Credit, if the Borrower has been informed of such
drawing by the applicable Issuing Bank on or before 10:00 a.m. (New York time)
on the date of the payment of such drawing, or (y) if notice of such drawing is
given to the Borrower after 10:00 a.m. (New York time) on the date of the
payment of such drawing, reimbursement shall be made within two Business Days
following the date of the payment of such drawing, by the end of such day, in
all instances in immediately available funds at the Administrative Agent’s
principal office in New York, New York or such other office as the
Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent shall thereafter cause to be distributed to the applicable
Issuing Bank such amount(s) in like funds; provided, that the Borrower may,
subject to the conditions to borrowing set forth herein, request that such
payment be financed with a Base Rate Revolving Loan and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing (and with interest owing thereon from the
date of the respective disbursement). If the

 

 65 

 

 

Borrower does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations in the manner set forth in
Section 2.3(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(d) below. In
addition, for the benefit of the Administrative Agent, the Issuing Banks and
each Lender, the Borrower agrees that, notwithstanding any provision of any
Application, its obligations under this Section 2.3(c) and each Application
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Credit Agreement and the
Applications, under all circumstances whatsoever, and irrespective of any claim
or defense that the Borrower may otherwise have against the Administrative
Agent, the Issuing Banks or any Lender, including without limitation (i) any
lack of validity or enforceability of any Fundamental Document; (ii) any
amendment or waiver of or any consent to departure from all or any of the
provisions of any Fundamental Document; (iii) the existence of any claim of
set-off the Borrower may have at any time against a beneficiary of a Letter of
Credit (or any Person for whom a beneficiary may be acting), the Administrative
Agent, the Issuing Banks, any Lender or any other Person, whether in connection
with this Credit Agreement, another Fundamental Document, the transaction
related to the Fundamental Document or any unrelated transaction; (iv) any
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (v) payment by the
Administrative Agent or an Issuing Bank under a Letter of Credit against
presentation to the Administrative Agent or an Issuing Bank of a draft or
certificate that does not comply with the terms of the Letter of Credit;
provided that the Administrative Agent’s or an Issuing Bank’s determination that
documents presented under the Letter of Credit complied with the terms thereof
did not constitute gross negligence, bad faith or willful misconduct of the
Administrative Agent or an Issuing Bank (as determined by the final,
non-appealable judgment of a court of competent jurisdiction); or (vi) any other
act or omission to act or delay of any kind by the Administrative Agent or an
Issuing Bank, any Lender or any other Person or any other event or circumstance
whatsoever that might, but for the provisions of this Section 2.3(c), constitute
a legal or equitable discharge of the Borrower’s obligations hereunder or under
an Application.

 

(d)         The Participating Interests. Each Revolving Lender (other than the
Lender acting as Issuing Bank) severally and not jointly agrees to purchase from
the Issuing Banks, and each Issuing Bank hereby agrees to sell to each such
Revolving Lender (a “Participating Lender”), an undivided participating interest
(a “Participating Interest”) to the extent of its Revolver Percentage in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, the
Issuing Banks. Upon the Borrower’s failure to pay any Reimbursement Obligation
on the date and at the time required, or if an Issuing Bank is required at any
time to return to the Borrower or to a trustee, receiver, liquidator, custodian
or other Person any portion of any payment of any Reimbursement Obligation, each
Participating Lender shall, not later than the Business Day it receives written
notice from such Issuing Bank (with a copy to the Administrative Agent) to such
effect, if such notice is received before 12:00 noon, or not later than 12:00
noon the following Business Day, if such notice is received after such time, pay
to the Administrative Agent for the account of such Issuing Bank an amount equal
to such Participating Lender’s Revolver Percentage of such unpaid Reimbursement
Obligation together with interest on such amount accrued from the date such
Issuing Bank made the related payment to the date of such payment by such
Participating Lender at a rate per annum equal to: (i) from the date such
Issuing Bank made the related payment to the date two (2) Business Days after
payment by such Participating Lender is due hereunder, the Federal Funds Rate
for each such day and (ii) from the date two (2) Business Days after the date
such payment is due from such Participating Lender to the date such payment is
made by such Participating Lender, the Base Rate in effect for each such day.
Each such Participating Lender shall, after making its appropriate payment, be
entitled to receive its Revolver Percentage of each payment received in respect
of the relevant Reimbursement Obligation and of interest paid thereon, with each
Issuing Bank retaining its Revolver Percentage thereof as a Revolving Lender
hereunder.

 

 66 

 

 

The several obligations of the Participating Lenders to the Issuing Banks under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the Issuing Banks, the Administrative Agent, any Lender or any
other Person. Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Revolving Lender, and each
payment by a Participating Lender under this Section 2.3 shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)         Indemnification. The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the Issuing Banks (to the
extent not reimbursed by the Borrower and without relieving the Borrower of its
obligation to do so) against any cost, expense (including reasonable counsel
fees and disbursements), claim, demand, action, loss or liability (except as a
result from any Issuing Bank’s gross negligence or willful misconduct as
determined by the final, non-appealable judgment of a court of competent
jurisdiction) that such Issuing Bank may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 2.3(e) and all other parts of this Section 2.3 shall survive
termination of this Credit Agreement and of all Applications, Letters of Credit,
and all drafts and other documents presented in connection with drawings
thereunder.

 

(f)          Manner of Requesting a Letter of Credit. The Borrower shall provide
at least three (3) Business Days’ advance written notice to the Administrative
Agent and the applicable Issuing Bank (or such lesser notice as the
Administrative Agent and the Issuing Banks may agree in their sole discretion)
of each request for the issuance of a Letter of Credit, each such notice to be
accompanied by a properly completed and executed Application for the requested
Letter of Credit and, in the case of an extension or amendment or an increase in
the amount of a Letter of Credit, a written request therefor, in a form
acceptable to the Administrative Agent and the applicable Issuing Bank, in each
case, together with the fees called for by this Credit Agreement. The Issuing
Banks shall promptly notify the Administrative Agent and the Lenders of the
issuance, extension or amendment of a Letter of Credit.

 

(g)         Conflict with Application. In the event of any conflict or
inconsistency between this Credit Agreement and the terms of any Application,
the terms of this Credit Agreement shall control.

 

(h)         Existing Letters of Credit. Letters of credit of the Borrower, the
Target and their respective Subsidiaries outstanding on the Closing Date, if
any, and set forth on Schedule 2.3 shall be deemed issued under the Revolving
Facility to the extent the applicable letter of credit issuer under such
facility is an Issuing Bank under the Revolving Facility.

 

(i)          Replacement of Issuing Bank. An Issuing Bank may be replaced by
another Lender at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Credit Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of such Issuing Bank under this Credit Agreement
with respect to Letters of Credit issued by it prior to such replacement but
shall not be required to issue additional Letters of Credit.

 

 67 

 

 

(j)          Additional Issuing Banks. From time to time, the Borrower may by
notice to the Administrative Agent designate one or more additional Lenders as
an Issuing Bank, each of which agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent. Each such
additional Issuing Bank shall execute a counterpart of this Credit Agreement
upon the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.

 

(k)         Provisions Related to Extended Revolving Credit Commitments. If the
maturity date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit issued under such tranche, then
(i) if one or more other tranches of Revolving Credit Commitments in respect of
which the maturity date shall not have occurred are then in effect, (x) the
outstanding Revolving Loans shall be repaid pursuant to Section 2.7(c) on such
maturity date to the extent and in an amount sufficient to permit the
reallocation of the L/C Exposure relating to the outstanding Letters of Credit
contemplated by clause (y) below and (y) such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make payments in respect thereof pursuant to Section 2.3(d)) under (and ratably
participated in by Revolving Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the Revolving Credit
Commitments in respect of such non-terminating tranches at such time (it being
understood that (1) the participations therein of Revolving Lenders under the
maturing tranche shall be correspondingly released and (2) no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), but without
limiting the obligations with respect thereto, the Borrower shall provide an L/C
Backstop with respect to any such Letter of Credit in a manner reasonably
satisfactory to the applicable Issuing Bank. If, for any reason, such L/C
Backstop is not provided or the reallocation does not occur, the Revolving
Lenders under the maturing tranche shall continue to be responsible for their
participating interests in the Letters of Credit; provided that, notwithstanding
anything to the contrary contained herein, upon any subsequent repayment of the
Revolving Loans, the reallocation set forth in clause (i) shall automatically
and concurrently occur to the extent of such repayment (it being understood that
no partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Credit Commitments shall have no effect upon (and
shall not diminish) the percentage participations of the Revolving Lenders in
any Letter of Credit issued before such maturity date. Commencing with the
maturity date of any tranche of Revolving Credit Commitments, the L/C Sublimit
under any tranche of Revolving Credit Commitments that has not so then matured
shall be as agreed by the Borrower with such Revolving Lenders; provided that in
no event shall such sublimit be less than the sum of (x) the L/C Exposure with
respect to the Revolving Lenders under such extended tranche immediately prior
to such maturity date and (y) the face amount of the Letters of Credit
reallocated to such tranche of Revolving Credit Commitments pursuant to clause
(i) of the first sentence of this clause (k) (assuming Revolving Loans are
repaid in accordance with clause (i)(x)).

 

(l)          Applicability of ISP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit.

 

Section 2.4.          Applicable Interest Rates.

 

(a)         Base Rate Loans. Each Loan that is a Base Rate Loan made or
maintained by a Lender shall bear interest (computed on the basis of a year of
360 days (or, at times when the Base Rate is based on the Prime Rate, 365 or 366
days, as the case may be) and the actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or created by conversion from
a Eurodollar

 

 68 

 

 

Loan until, but excluding, the date of repayment thereof at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect for Loans of the applicable Class, payable in arrears on each Interest
Payment Date.

 

(b)         Eurodollar Loans. Each Loan that is a Eurodollar Loan made or
maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until, but
excluding, the date of repayment thereof at a rate per annum equal to the sum of
the Applicable Margin plus the Eurodollar Rate applicable for such Interest
Period for Loans of the applicable Class, payable in arrears on each Interest
Payment Date.

 

(c)         Default Rate. If the Borrower shall default in the payment of any
principal of or interest or fees on any Loan or any other amount due hereunder,
by acceleration or otherwise, or under any other Fundamental Document, then,
until such defaulted amount shall have been paid in full, the Borrower shall on
demand from time to time pay interest, to the extent permitted by Applicable
Law, on any such overdue amount at a rate per annum at (i) in the case of Loans,
2% in excess of the rate then in effect for each such Loan of the applicable
Class and (ii) otherwise, 2% in excess of the rate applicable to Revolving Loans
that are Base Rate Loans.

 

(d)         Applicable Law. Anything in this Credit Agreement or the Notes to
the contrary notwithstanding, the interest rate on the Loans shall in no event
be in excess of the maximum rate permitted by Applicable Law.

 

(e)         Notwithstanding any provision herein to the contrary and without
limiting Section 2.4(d), if Canadian law applies to this Credit Agreement or any
Fundamental Document or to any payment made hereunder or thereunder, then in no
event will the aggregate “interest” (as defined in Section 347 of the Criminal
Code (Canada)) payable by any Credit Party under this Credit Agreement or any
Fundamental Document exceed the maximum effective annual rate of interest on the
“credit advanced” (as defined in that Section 347) permitted under that Section
and, if any payment, collection or demand pursuant to this Credit Agreement or
any such Fundamental Document in respect of “interest” (as defined in that
Section 347) is determined to be contrary to the provisions of such Section 347,
such payment, collection or demand will be deemed to have been made by mutual
mistake of such Credit Party, the Administrative Agent and the applicable Lender
or Lenders and the amount of such payment or collection will be refunded to such
Credit Party only to the extent of the amount which is greater than the maximum
effective annual rate permitted by such laws.

 

(f)          For the purposes of this Credit Agreement, whenever interest is to
be calculated on the basis of a period of time other than a calendar year, the
annual rate of interest to which each rate of interest determined pursuant to
such calculation is equivalent for the purposes of the Interest Act (Canada) is
such rate as so determined multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by the number
of days used in the basis of such determination.

 

Section 2.5.          Manner of Borrowing Loans and Designating Applicable
Interest Rates.

 

(a)         Notice to the Administrative Agent. The Borrower shall give notice
to the Administrative Agent by no later than: (i) 1:00 p.m. (New York time) at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Loans that are Eurodollar Loans denominated in
Dollars and (ii) noon (New York time) on the date the Borrower

 

 69 

 

 

requests the Lenders to advance a Borrowing of Loans that are Base Rate Loans.
The Loans included in each Borrowing of Loans shall bear interest initially at
the type of rate specified in such notice for Loans of such Class. Thereafter,
with respect to Base Rate Loans and Eurodollar Loans that are denominated in
Dollars, the Borrower may from time to time elect to change or continue the type
of interest rate borne by each Borrowing of Loans or, subject to Section 2.6
hereof, a portion thereof, as follows: (i) if such Borrowing of Loans is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing of Loans is of Base Rate Loans, on any Business Day, the Borrower may
convert all or part of such Borrowing into Eurodollar Loans for an Interest
Period or Interest Periods specified by the Borrower. The Borrower shall give
all such notices requesting the advance, continuation or conversion of a
Borrowing of Loans to the Administrative Agent by telephone or telecopy (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit A
(Notice of Borrowing) or Exhibit B (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of the continuation of a Borrowing of Loans that are Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Loans that are Base Rate Loans into Eurodollar Loans must be given by no later
than 1:00 p.m. (New York time) at least three Business Days before the date of
the requested continuation or conversion of a Borrowing of Loans that are
denominated in Dollars. All notices concerning the advance, continuation or
conversion of a Borrowing of Loans shall specify the Class of Loans as to which
the notice relates, the date of the requested advance, continuation or
conversion of a Borrowing of Loans (which shall be a Business Day), the amount
of the requested Borrowing to be advanced, continued or converted, the type of
Loans (Base Rate Loans or Eurodollar Loans) to comprise such new, continued or
converted Borrowing and, if such Borrowing is to be comprised of Eurodollar
Loans, the Interest Period applicable thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Borrowing of Eurodollar Loans, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(b)         Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 2.5(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination.

 

(c)         Borrower’s Failure to Notify; Automatic Continuations and
Conversions. If the Borrower fails to give proper notice of the continuation or
conversion of any outstanding Borrowing of Loans that are Eurodollar Loans
before the last day of its then current Interest Period within the period
required by Section 2.5(a) and such Borrowing is not prepaid in accordance with
Section 2.8(a) or (b), such Borrowing shall, at the end of the Interest Period
applicable thereto, automatically be converted into a Borrowing of Base Rate
Loans (unless such Borrowing is a Borrowing of Term B Loans, in which case such
Term B Loans shall be continued as a Eurodollar Loan with an Interest Period of
one month). In the event the Borrower fails to give notice pursuant to
Section 2.5(a) of a Borrowing of Loans equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 1:00 p.m. (New York
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this Credit
Agreement, the Borrower shall be deemed to have requested a Borrowing of Loans
that are Base Rate Loans on such day in the amount of the Reimbursement
Obligation then due, which Borrowing, if otherwise available hereunder, shall be
applied to pay the Reimbursement Obligation then due.

 

(d)         Disbursement of Loans. Not later than 2:00 p.m., New York City time,
on the date of any requested advance of a new Borrowing of Loans, subject to
Article 5 hereof, each Lender

 

 70 

 

 

shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in New
York, New York. The Administrative Agent shall promptly credit or wire transfer
the proceeds of each new Borrowing of Loans to an account designated by the
Borrower in the applicable notice of borrowing; provided, that Borrowings made
to finance the reimbursement of a Reimbursement Obligation shall be remitted by
the Administrative Agent to the applicable Issuing Bank.

 

(e)         Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to the date (or,
in the case of a Borrowing of Base Rate Loans, by 1:00 p.m. on such date) on
which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent, in
reliance upon such assumption may (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the greater of, for each such day, (x) the Federal Funds Rate and (y)
the Overnight Bank Funding Rate, plus any standard administrative or processing
fees charged by the Administrative Agent in connection with such Lender’s
non-payment and (ii) from the date two (2) Business Days after the date such
payment is due from such Lender to the date such payment is made by such Lender,
the Base Rate in effect for each such day. If such amount is not received from
such Lender by the Administrative Agent immediately upon demand, the Borrower
will, on demand, repay to the Administrative Agent the proceeds of the Loan
attributable to such Lender with interest thereon at a rate per annum equal to
the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 3.6 hereof so
that the Borrower will have no liability under such Section with respect to such
payment.

 

Section 2.6.          Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under the applicable Facility shall be in
an amount not less than $1,000,000 or such greater amount that is an integral
multiple of $500,000. Each Borrowing of Eurodollar Loans advanced, continued or
converted under the applicable Facility shall be in an amount equal to
$1,000,000 or such greater amount that is an integral multiple of $250,000.
Without the Administrative Agent’s consent, there shall not be more than twenty
(20) Borrowings of Eurodollar Loans outstanding at any one time.

 

Section 2.7.          Maturity of Loans.

 

(a)         Scheduled Payments of Term A Loans. Subject to Section 2.14, the
Borrower shall make principal payments on the Term A Loans in installments on
the last Business Day of each March, June, September and December of each year,
commencing on the last Business Day of such month falling on or after the last
Business Day of the first full fiscal quarter of the Borrower following the
Closing Date, in an aggregate amount equal to the following percentages of the
aggregate principal amount of the Term A Loans made on the Closing Date: (i) for
the first four (4) quarterly installments, 1.25%; (ii) for the fifth (5th)
through eighth (8th) quarterly installments, 1.25%; (iii) for the ninth (9th)
through twelfth (12th) quarterly installments, 1.75%; (iv) for the thirteenth
(13th) through sixteenth (16th) quarterly installments, 2.50%, and (v) for each
quarterly installment after such sixteenth (16th) quarterly installment, 2.50%,
(which payments in each case shall be reduced as a result of the application of

 

 71 

 

 

prepayments in accordance with the order of priority set forth in
Section 2.8(a), Section 2.8(c) and Section 2.8(e), as applicable); it being
further agreed that a final payment comprised of all principal and interest not
sooner paid on the Term A Loans, shall be due and payable on December 8, 2021
(the “Term A Termination Date”).

 

(b)         Scheduled Payments of Term B Loans. Subject to Section 2.15, the
Borrower shall make principal payments on the Term B Loans in installments on
the last Business Day of each March, June, September and December of each year,
commencing on the last Business Day of such month falling on or after the last
Business Day of the first full fiscal quarter of the Borrower following the
Closing Date, in an aggregate amount equal to 0.25% of the aggregate principal
amount of the Term B Loans made on the Closing Date (which payments in each case
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.8(a), Section 2.8(c) and
Section 2.8(e), as applicable); it being further agreed that a final payment
comprised of all principal and interest not sooner paid on the Term B Loans,
shall be due and payable on December 8, 2023 (the “Term B Termination Date”).

 

(c)         Revolving Loans. Each Revolving Loan, both for principal and
interest, shall mature and become due and payable by the Borrower on the
Revolving Credit Termination Date.

 

Section 2.8.          Prepayments

 

(a)         Voluntary Prepayments of Term Loans.

 

(i)          The Borrower may, at its option, upon notice as herein provided,
prepay without premium or penalty (subject to the requirements of
Section 2.8(a)(ii) below and except as set forth in Section 3.6) at any time
all, or from time to time any part of, the Term Loans, in each case, in a
minimum aggregate amount of $5,000,000 or such greater amount that is an
integral multiple of $1,000,000 or, if less, the entire principal amount thereof
then outstanding. The Borrower will give the Administrative Agent written notice
(or telephone notice promptly confirmed by written notice) of each prepayment
under this Section 2.8 prior to 1:00 p.m. (New York time) at least one Business
Day in the case of Base Rate Loans and three (3) Business Days in the case of
Eurodollar Loans prior to the date fixed for such prepayment. Each such notice
shall specify the date of such prepayment (which shall be a Business Day), the
principal amount of such Term Loans to be prepaid and the interest to be paid on
the prepayment date with respect to such principal amount being repaid. Such
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any prepayments made pursuant to this
Section 2.8(a) shall be applied against the Class of Term Loans and the
remaining scheduled installments of principal due in respect of such Term Loans
in the manner specified by the Borrower or, if not so specified on or prior to
the date of such optional prepayment, on a pro rata basis to all Classes of Term
Loans in direct order of maturity and may not be reborrowed.

 

(ii)         In the event that, on or prior to the date that is twelve (12)
months after the Closing Date, the Borrower (x) prepays, repays, refinances,
substitutes or replaces any Term B Loans in connection with a Repricing
Transaction (including, for the avoidance of doubt, any prepayment made pursuant
to Section 2.8(c)(i) that constitutes a Repricing Transaction), or (y) effects
any amendment, waiver or other modification of, or consent under, this Credit
Agreement resulting in a Repricing Transaction (including in connection with the
replacement of any Term B Lender which is replaced pursuant to Section 3.7 as a
result of its refusal to consent to an amendment giving rise to such Repricing
Transaction), the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term B Lenders, (A) in the case of
clause (x), a premium of 1.00% of the aggregate principal

 

 72 

 

 

 

amount of the Term B Loans so prepaid, repaid, refinanced, substituted or
replaced and (B) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the Term B Loans outstanding immediately prior to
such amendment, waiver, modification or consent that are the subject of such
Repricing Transaction. All such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.

 

(b)         Voluntary Prepayments of Revolving Loans. The Borrower may prepay
without premium or penalty (except as set forth in Section 3.6) and in whole or
in part any Borrowing of (i) Revolving Loans that are Eurodollar Loans at any
time upon at least three (3) Business Days’ prior notice by the Borrower to the
Administrative Agent or (ii) Revolving Loans that are Base Rate Loans at any
time upon at least one Business Day’s prior notice by the Borrower to the
Administrative Agent (in the case of each of clauses (i) and (ii), such notice
must be in writing (or telephone notice promptly confirmed by written notice)
and received by the Administrative Agent prior to 2:00 p.m. (New York time) on
such date), in each case, such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 3.6; provided, however, that the Borrower may not
partially repay a Borrowing (i) if such Borrowing is of Base Rate Loans, in a
principal amount less than $250,000, and (ii) if such Borrowing is of Eurodollar
Loans, in a principal amount less than $500,000, except, in each case, in such
lesser amount of the entire principal amount thereof then outstanding. Any such
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

 

(c)         Mandatory Prepayments.

 

(i)          From and after the Closing Date, if the Borrower or any Restricted
Subsidiary shall at any time or from time to time incur any Indebtedness (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 7.1 (other than Refinancing Indebtedness, Refinancing Notes and
Refinancing Term Loans and Replacement Credit Commitments to the extent the
proceeds are used to finance Term Loans)), then promptly and in any event within
five (5) Business Days of receipt by the Borrower or the Restricted Subsidiary
of the Net Cash Proceeds from the incurrence of such Indebtedness, the Borrower
shall prepay the Term Loans in an aggregate amount equal to 100% of the amount
of all such Net Cash Proceeds (less any Net Cash Proceeds utilized to repay
amounts outstanding under the Bridge Credit Facility). The amount of each such
prepayment shall be applied to the outstanding Term Loans of each Class, pro
rata, until paid in full.

 

(ii)         From and after the Closing Date, if the Borrower or any Restricted
Subsidiary shall at any time or from time to time make any Asset Sale or shall
suffer an Event of Loss resulting in Net Available Cash in excess of $60,000,000
in the aggregate for all such Asset Sales or Events of Loss in any fiscal year
of the Borrower, then promptly and in any event within five (5) Business Days of
receipt by the Borrower or the Restricted Subsidiary of the Net Available Cash
of such Asset Sale or such Event of Loss, the Borrower shall prepay the Term
Loans in an aggregate amount equal to 100% of the amount of all such Net
Available Cash (less any Net Available Cash utilized to repay amounts
outstanding under the Bridge Credit Facility) in excess of the amount specified
above; provided that, in the case of each Asset Sale and Event of Loss, if the
Borrower or the applicable Restricted Subsidiary intends to invest or reinvest,
as applicable, within twelve (12) months of the later of the date of the
applicable Asset Sale or receipt of Net Available Cash from an Event of Loss,
the Net Available Cash thereof in Additional Assets, or make capital
expenditures that are used or useful in a Related Business or that replace the
businesses, properties and/or assets that are the subject of such Asset Sale or
Event of Loss (the “Reinvested Deferred Amount”), then the Borrower shall not be
required to make a mandatory

 

 73 

 

 

prepayment under this Section in respect of such Reinvested Deferred Amount to
the extent such Reinvested Deferred Amount is actually invested or reinvested
within such twelve-month period, or the Borrower or a Restricted Subsidiary has
committed to so invest or reinvest such Reinvested Deferred Amount during such
twelve-month period and such Reinvested Deferred Amount is so reinvested within
180 days after the expiration of such twelve-month period; provided, however,
that if any Reinvested Deferred Amount has not been so invested or reinvested
prior to the expiration of the applicable period, the Borrower shall promptly
prepay the Term Loans in the amount of such Reinvested Deferred Amount in excess
of the amount specified above not so invested or reinvested; provided, further,
that if, at the time that any such prepayment would be required hereunder, the
Borrower is required to prepay or offer to repurchase any other Indebtedness
secured on a pari passu basis (or any Refinancing Indebtedness in respect
thereof that is secured on a pari passu basis) with the Obligations pursuant to
the terms of the documentation governing such Indebtedness with such Net
Available Cash (such Indebtedness (or Refinancing Indebtedness in respect
thereof) required to be prepaid or offered to be so repurchased, the “Other
Applicable Indebtedness”), then the Borrower may apply such Net Available Cash
on a pro rata basis to the prepayment of the Term Loans and to the repurchase or
prepayment of the Other Applicable Indebtedness (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount)) at such time; provided that the portion of such
Net Available Cash allocated to the Other Applicable Indebtedness shall not
exceed the amount of such Net Available Cash required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such Net Available Cash shall be allocated to the Term Loans
in accordance with the terms hereof, and the amount of the prepayment of the
Term Loans that would have otherwise been required pursuant to this
Section 2.8(c)(ii) shall be reduced accordingly. The amount of each such
prepayment shall be applied to the outstanding Term Loans of each Class pro
rata, until paid in full.

 

(iii)        No later than the fifth (5th) Business Day after the date on which
financial statements with respect to each fiscal year of the Borrower are
required to be delivered pursuant to Section 6.1(b) (beginning with the first
full fiscal year ended after the Closing Date), the Borrower shall prepay the
then outstanding Term B Loans by an amount equal to (A) 50% of Excess Cash Flow
of the Borrower and its Restricted Subsidiaries for the most recently completed
fiscal year of the Borrower; provided that the foregoing percentage shall be
reduced to 25% when the Net First Lien Leverage Ratio calculated on a Pro Forma
Basis as of the last day of the relevant fiscal year is equal to or less than
4.50 to 1.00, and 0% when the Net First Lien Leverage Ratio calculated on a Pro
Forma Basis as of the last day of the relevant fiscal year is equal to or less
than 4.00 to 1.00 minus (B) the principal amount of (1) any Term Loans and, to
the extent pari passu with the Term Loans in right of payment and with respect
to security, Incremental Term Loans, Incremental Equivalent Debt, Refinancing
Term Loans and Refinancing Notes and (2) any Revolving Loans and Incremental
Revolving Loans (in each case, to the extent accompanied by a permanent
reduction of the relevant revolving commitment) voluntarily prepaid pursuant to
paragraphs (a) and (b) of this Section 2.8 or purchased by the Borrower or any
of its Subsidiaries in cash pursuant to Section 11.3 (with the amount of the
deduction pursuant to this subclause (B) for Loans purchased pursuant to
Section 11.3 being limited to the amount of cash paid by the Borrower or any of
its Subsidiaries in connection therewith) or voluntarily prepaid or purchased
during such fiscal year; provided that no such voluntary prepayments or
purchases shall reduce the payments required to be made under this
Section 2.8(c)(iii) to the extent financed with long-term Indebtedness. The
amount of each such prepayment shall be applied to the outstanding Term B Loans
pro rata until paid in full. Any payment under this clause (iii) shall be an
“ECF Payment.”

 

(iv)        The Borrower shall, on each date the Revolving Credit Commitments
are reduced pursuant to Section 2.10, prepay the Revolving Loans and, if
necessary after such Revolving Loans have been repaid in full, replace or cause
to be cancelled (or provide an L/C Backstop or make other arrangements
reasonably satisfactory to the Issuing Banks) outstanding Letters of Credit by
the

 

 74 

 

 

amount, if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans and L/C Obligations then outstanding to the amount to which the
Revolving Credit Commitments have been so reduced.

 

(v)         Notwithstanding any provision under this Section 2.8(c) to the
contrary, (A) any amounts that would otherwise be required to be paid by the
Borrower pursuant to Section 2.8(c)(ii) above shall not be required to be so
prepaid to the extent any such Asset Sale is consummated by a Subsidiary or such
Net Available Cash in respect of any Event of Loss are received by a Subsidiary,
for so long as the repatriation to the United States, Canada or other relevant
jurisdiction of any such amounts would be prohibited under any Applicable Law
(including any such laws with respect to financial assistance, corporate
benefit, thin capitalization, capital maintenance, liquidity maintenance and
similar legal principles, restrictions on upstreaming of cash intra group and
the fiduciary and statutory duties of the directors of the relevant
Subsidiaries) and (B) if the Borrower determines in good faith that the
repatriating of any amounts required to mandatorily prepay the Loans pursuant to
Section 2.8(c)(ii) above would result in a tax liability that is material to the
amount of funds otherwise required to be repatriated (including any withholding
tax) (such amount in clauses (A) and (B), a “Restricted Asset Sale Amount”), the
amount the Borrower shall be required to mandatorily prepay pursuant to
Section 2.8(c)(ii) shall be reduced by the Restricted Asset Sale Amount until
such time as it may repatriate such Restricted Asset Sale Amount without
incurring such tax liability.

 

(vi)        Notwithstanding any provision under this Section 2.8(c) to the
contrary, for purposes of calculating the amount of the ECF Payment in
Section 2.8(c)(iii), “Excess Cash Flow” will be deemed to be reduced by the
amount of Excess Cash Flow generated by a Subsidiary (A) that would be
prohibited under any Applicable Law (including any such laws with respect to
financial assistance, corporate benefit, thin capitalization, capital
maintenance, liquidity maintenance and similar legal principles, restrictions on
upstreaming of cash intra group and the fiduciary and statutory duties of
directors of the relevant Subsidiaries) from being repatriated to the United
States, Canada or other relevant jurisdiction or (B) that the Borrower
determines in good faith would result in a tax liability that is material to the
amount of funds otherwise required to be repatriated (including any withholding
tax) if repatriated to the United States, Canada or other relevant jurisdiction
(the amount of such Foreign Subsidiary Excess Cash Flow in clauses (A) and (B)
without duplication, the “Restricted ECF Amount”); provided that such amounts in
clause (A) shall only constitute a Restricted ECF Amount for so long as such
repatriation to the United States, Canada or other relevant jurisdiction is
prohibited under Applicable Laws, and in clause (B) shall only constitute
Restricted ECF Amount for so long as such repatriation would result in such tax
liability.

 

(vii)       Notwithstanding the foregoing, each Term B Lender shall have the
right to reject its applicable Term Loan Percentage of any mandatory prepayment
of the Term Loans pursuant to Section 2.8(c)(i) (other than Refinancing
Indebtedness in respect of the Term Loans), (ii) and (iii) above (each such
Lender, a “Rejecting Lender”); provided that any amount rejected by a Rejecting
Lender shall be offered on a pro rata basis to the Term A Lenders, which they
may elect to decline such prepayment, and thereafter any amounts so rejected may
be retained by the Borrower.

 

(viii)      Unless the Borrower otherwise directs, prepayments of Revolving
Loans under this Section 2.8(c) shall be applied first to Borrowings of Base
Rate Loans until payment in full thereof with any balance applied to Borrowings
of Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 2.8(c) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans or
Eurodollar Loans, accrued interest thereon to the date of prepayment together
with any amounts due the Lenders under Section 3.6. Except as otherwise provided
in Section 2.8(c)(i), Section 2.8(c)(ii) or Section 2.8(c)(iii), mandatory
prepayments of the Term Loans shall be applied to each Class of Term Loans on a
pro rata basis. All mandatory

 

 75 

 

 

prepayments shall be applied to the installments of the Term Loans being repaid
in the direct order of maturity other than with respect to that portion of any
installment held by a Rejecting Lender.

 

(d)        Defaulting Lenders. Until such time as the Default Excess (as defined
below) with respect to any Defaulting Lender has been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans pursuant to Section 2.8(b) shall, if
the Borrower so directs at the time of making such voluntary prepayment, be
applied to the Revolving Loans of other Lenders as if such Defaulting Lender had
no loans outstanding and the Revolving Credit Commitments of such Defaulting
Lender were zero and (ii) any mandatory prepayment of the Loans pursuant to
Section 2.8(c) shall, if the Borrower so directs at the time of making such
mandatory prepayment, be applied to the Loans of other Lenders (but not to the
Loans of such Defaulting Lender) as if such Defaulting Lender has funded all
defaulted Loans of such Defaulting Lender, it being understood and agreed that
the Borrower shall be entitled to retain any portion of any mandatory prepayment
of the Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (d). “Default Excess” means, with
respect to any Defaulting Lender, the excess, if any, of such Defaulting
Lender’s Percentage of the aggregate outstanding principal amount of the
applicable Loans of all the applicable Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
defaulted Loans) over the aggregate outstanding principal amount of the
applicable Loans of such Defaulting Lender.

 

(e)         The Administrative Agent will promptly advise each Lender of any
notice of prepayment it receives from the Borrower, and in the case of any
partial prepayment under Section 2.8(a) hereof, such prepayment shall be applied
to the Class of Term Loans and the remaining amortization payments on such Term
Loans in the manner specified by the Borrower or, if not so specified on or
prior to the date of such optional prepayment, on a pro rata basis to all
Classes of Term Loans in the direct order of maturity.

 

Section 2.9.          Place and Application of Payments.

 

(a)         Each borrowing of a Class of Loans from the Lenders thereunder shall
be made pro rata according to the Percentages of the applicable Lenders of such
Class in effect on the date of such borrowing. Except as otherwise provided in
this Credit Agreement, each payment on account of any Commitment Fee shall be
allocated by the Administrative Agent among the Lenders under the applicable
Class in accordance with their respective Percentages. Except as otherwise
provided in this Credit Agreement, any reduction of a Class of Revolving Credit
Commitments of the Lenders shall be allocated by the Administrative Agent among
the Revolving Lenders pro rata according to the Percentages of the Revolving
Lenders with respect thereto. Except as otherwise provided in this Credit
Agreement, each payment (including each prepayment) by the Borrower hereunder on
account of principal, interest or commitment fees on a Class of its Loans shall
be allocated by the Administrative Agent pro rata to the Lenders of such Class
according to the respective outstanding principal amounts thereof.

 

(b)         All payments of principal of and interest on the Loans and the
Reimbursement Obligations, and of all other fees and amounts payable by the
Borrower under this Credit Agreement and the other Fundamental Documents, shall
be made by the Borrower to the Administrative Agent by no later than 2:00 p.m.
on the due date thereof at the office of the Administrative Agent in New York,
New York (or such other location as the Administrative Agent may designate to
the Borrower in writing) for the benefit of the Lender or Lenders entitled
thereto. Any payments received after such time shall be deemed to have been
received by the Administrative Agent on the next Business Day. All such payments
shall be made in Dollars, in immediately available funds at the place of
payment, in each case without set-off or counterclaim, except as provided in
Section 10.2. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and

 

 76 

 

 

on Reimbursement Obligations in which the Lenders have purchased Participating
Interests ratably to the Lenders and like funds relating to the payment of any
other amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Credit Agreement.

 

(c)         Anything contained herein to the contrary notwithstanding, (x)
pursuant to the exercise of remedies under Section 8.2 and Section 8.3 hereof or
(y) after written instruction by the Required Lenders or Required RC/TLA
Lenders, as applicable, after the occurrence and during the continuation of an
Event of Default, all payments and collections received in respect of the
Obligations and all proceeds of the Collateral received, in each instance, by
the Administrative Agent or any of the Lenders, shall be remitted to the
Administrative Agent and distributed as follows:

 

(i)           first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Fundamental
Documents, and in any event all costs and expenses of a character which the
Borrower has agreed to pay the Administrative Agent under Section 11.4 hereof
(such funds to be retained by the Administrative Agent for its own account
unless it has previously been reimbursed for such costs and expenses by the
Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);

 

(ii)         second, to the payment of any outstanding interest and fees due
under the Fundamental Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(iii)        third, to the payment of principal on the Term Loans, Revolving
Loans, unpaid Reimbursement Obligations (together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 8.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all Letters of Credit),
to the extent the same have not been replaced or cancelled or otherwise provided
for to the reasonable satisfaction of the Issuing Bank), any unpaid amounts in
respect of Specified Swap Agreements and Specified Cash Management Agreements,
the aggregate amount paid to (or held as collateral security for) the Lenders
and, in the case of Specified Swap Agreements and Specified Cash Management
Agreements, their Affiliates, to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(iv)        fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Collateral Documents to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof; and

 

(v)         fifth, to the Borrower or whoever else may be lawfully entitled
thereto.

 

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

Section 2.10.         Commitment Terminations.

 

(a)         The Term B Loan Commitments and the Term A Loan Commitments shall
automatically terminate upon the making of the Term Loans on the Closing Date.

 

 77 

 

 

(b)         The Borrower shall have the right at any time and from time to time,
upon three Business Days’ prior written notice to the Administrative Agent
(which notice may conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied),
to terminate the Revolving Credit Commitments in whole or in part, any partial
termination to be (i) in an amount not less than $500,000 or any greater amount
that is an integral multiple of $100,000 and (ii) allocated ratably among the
Lenders in proportion to their respective Revolver Percentages; provided that
the Revolving Credit Commitments may not be reduced to an amount less than the
sum of the aggregate principal amount of Revolving Loans and of L/C Obligations
then outstanding; provided further that all Revolving Credit Commitments shall
terminate automatically on the Revolving Credit Termination Date. Any
termination of the Revolving Credit Commitments below the L/C Sublimit then in
effect shall reduce the L/C Sublimit by a like amount. The Administrative Agent
shall give prompt notice to each Lender of any such termination (in whole or in
part) of the Revolving Credit Commitments. Any termination of the Revolving
Credit Commitments pursuant to this Section 2.10 may not be reinstated.

 

Section 2.11.         Evidence of Indebtedness.

 

(a)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(b)         The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Class thereof, the
type thereof and, with respect to Eurodollar Loans, the Interest Period with
respect thereto, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iii)
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

 

(c)          The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Loans and interest therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay such Loans in accordance with their terms.

 

(d)         Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit C-1 (in the case of its Term A Loan and
referred to herein as a “Term A Note”), Exhibit C-2 (in the case of its Term B
Loan and referred to herein as a “Term B Note”), Exhibit C-3 (in the case of its
Revolving Loans and referred to herein as a “Revolving Note”), as applicable
(the Term A Notes, Term B Notes and Revolving Notes being hereinafter referred
to collectively as the “Notes” and individually as a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender in the amount of such Lender’s Percentage of the applicable Term
Loan or Revolving Credit Commitment, as applicable. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 11.3) be represented by one
or more Notes, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above. 



 

 78 

 

 

Section 2.12.         Fees.

 

(a)         Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Revolver Percentages a commitment fee at a rate per annum equal to the
applicable Commitment Fee Rate (computed on the basis of a year of 360 days and
the actual number of days elapsed) on the average daily Unused Revolving Credit
Commitments (the “Commitment Fee”); provided, however, that no Commitment Fee
shall accrue to the Unused Revolving Credit Commitment of a Defaulting Lender,
or be payable for the benefit of such Lender, so long as such Lender shall be a
Defaulting Lender. Such Commitment Fee shall be payable quarterly in arrears on
each Fee Payment Date (commencing on the first such date occurring after the
Closing Date).

 

(b)         Letter of Credit Fees. Quarterly in arrears, on each Fee Payment
Date, commencing on the first such date occurring after the Closing Date, the
Borrower shall pay to the Issuing Banks for their own account a fronting fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
each outstanding Letter of Credit. Quarterly in arrears, on each Fee Payment
Date, commencing on the first such date occurring after the Closing Date, the
Borrower shall pay to the Administrative Agent, for the ratable benefit of the
Lenders according to their Revolver Percentages, a letter of credit fee at a
rate per annum equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility (computed on the basis of a year
of 360 days and the actual number of days elapsed) during each day of such
quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter; provided that no letter of credit fee shall
accrue to the Revolver Percentage of a Defaulting Lender, or be payable for the
benefit of such Lender, so long as such Lender shall be a Defaulting Lender. In
addition, the Borrower shall pay to the Issuing Banks for their own account the
Issuing Banks’ standard drawing, negotiation, amendment, transfer and other
administrative fees for each Letter of Credit. Such standard fees referred to in
the preceding sentence may be established by the Issuing Banks from time to
time.

 

(c)         Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent pursuant to the Administrative Agent Fee Letter or
otherwise.

 

(d)         Fees Generally. All fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the applicable Lenders, except that the Borrower shall
pay the fronting fees directly to the applicable Issuing Bank. Once paid when
due and payable, none of the fees shall be refundable under any circumstances.

 

Section 2.13.         Incremental Credit Extensions.

 

(a)         At any time and from time to time after the Closing Date, subject to
the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), pursuant to an Incremental
Amendment (“Incremental Amendment”) request to effect (i) one or more additional
term loan facilities hereunder or increases in the aggregate amount of any Term
Facility (each such increase, a “Term Commitment Increase”) from one or more
Additional Term Lenders or (ii) one or more additional revolving credit
facilities (each such additional facility, an “Incremental Revolving Credit
Facility”) or increases in the aggregate amount of the Revolving Credit
Commitments (each such increase, a “Revolving Credit Commitment Increase” and
together with any Term Commitment Increase, any Incremental Term Facility and
any Incremental Revolving Credit Facility, a “Commitment Increase”) from
Additional Revolving Lenders; provided that, unless otherwise provided below,
upon the effectiveness of each Incremental Amendment:

 

 79 

 

 

(A)         except as otherwise agreed by the Additional Term Lenders providing
an Incremental Facility to finance a Specified Acquisition permitted under this
Credit Agreement, (i) no Default or Event of Default shall have occurred and be
continuing or would exist after giving effect thereto, and (ii) the
representations and warranties made by the Credit Parties pursuant to the
Fundamental Documents shall be true and correct in all material respects (or in
all respects, if qualified by materiality); provided that representations and
warranties that are expressly stated to be as of an earlier date shall be
accurate in all material respects as of such earlier date (or in all respects,
if qualified by materiality) immediately prior to, and after giving effect to,
the incurrence of such Incremental Facility,

 

(B)          so long as any Revolving Credit Commitments or Term A Loans are
outstanding on such date, on the date of the incurrence or effectiveness of such
Incremental Facility (in the case of the incurrence or effectiveness of an
Incremental Revolving Credit Facility, assuming such Incremental Revolving
Credit Facility has been drawn in full), the Borrower shall be in compliance, on
a Pro Forma Basis, with the financial ratios set forth in Section 7.9(a) and (b)
for the relevant fiscal quarter;

 

(C)          each Incremental Term A Facility shall have a final maturity date
no earlier than the Term A Termination Date then in effect,

 

(D)          each Incremental Term B Facility and each other Incremental Term
Facility (other than an Incremental Term A Facility) shall have a final maturity
date no earlier than the Term B Termination Date then in effect,

 

(E)          the Average Life of any Incremental Term A Loans shall not be
shorter than the Average Life of the Term A Loans then outstanding,

 

(F)          the Average Life of any Incremental Term B Loans and any other
Incremental Term Loans (other than Incremental Term A Loans) shall not be
shorter than the Average Life of the Term B Loans then outstanding,

 

(G)          any Incremental Revolving Loans will mature no earlier than, and
will require no scheduled amortization or mandatory reduction of the commitments
related thereto prior to, the Revolving Credit Termination Date then in effect
and all other terms of any such Incremental Revolving Credit Facility shall be
substantially identical to the Revolving Facility,

 

(H)          the interest rate applicable to any Incremental Term Facility or
Incremental Term Loans will be determined by the Borrower and the Additional
Lenders providing such Incremental Term Facility or Incremental Term Loans;
provided that, in the case of Incremental Term Loans (other than Incremental
Term A Loans) or Incremental Term Facilities (other than Incremental Term A
Facilities) that are secured pari passu in right of payment and with respect to
security with any then existing Term B Loans (the “Relevant Existing Facility”),
such interest rate will not be more than 0.50% higher than the corresponding
interest rate applicable to the Relevant Existing Facility unless the interest
rate with respect to the Relevant Existing Facility is adjusted to be equal to
the interest rate with respect to the relevant Incremental Term Loans or
Incremental Term Facility, minus 0.50%; provided, further, that in determining
the applicable interest rate under this clause (H): (w) original issue discount
or upfront fees paid in connection with the Relevant Existing Facility or such
Incremental Term Facility or Incremental Term Loans (based on a four-year
average life to maturity), shall be included assuming a four year life to
maturity, (x) any amendments to or changes in the Applicable Margin with respect
to the Relevant Existing Facility that became effective subsequent to the
Closing Date but prior to the time of (or concurrently with) the addition of
such Incremental Term Facility or Incremental Term Loans shall be included, (y)
arrangement, commitment, structuring and underwriting fees and any amendment
fees paid or payable to the Arrangers (or their affiliates) in their respective
capacities as such in connection with the

 

 80 

 

 

Relevant Existing Facility or to one or more arrangers (or their affiliates) in
their capacities as such applicable to such Incremental Term Facility or
Incremental Term Loans shall be excluded and (z) if such Incremental Term
Facility or Incremental Term Loans include any interest rate floor which is less
or greater than that applicable to the Relevant Existing Facility, and a floor
is applicable to the Relevant Existing Facility on the date of determination,
such lesser or greater amount shall correspondingly reduce or increase interest
margin for determining the increase,

 

(I)           all Incremental Term Facilities shall rank pari passu or junior in
right of payment and right of security in respect of the Collateral with the
Term Loans or may be unsecured; provided that to the extent any such Incremental
Term Facilities are subordinated in right of payment or right of security, or
pari passu in right of security and subject to separate documentation, they
shall be subject to an Intercreditor Agreement,

 

(J)           no Incremental Facility shall be guaranteed by any Person which is
not a Credit Party,

 

(K)          any mandatory prepayment (other than scheduled amortization
payments) of Incremental Term Loans that are pari passu in right of payment with
any then-existing Term Loans shall be made on a pro rata basis with such
then-existing Term Loans (and all other then-existing Incremental Term Loans
requiring ratable prepayment), except that the Borrower and the Additional
Lenders in respect of such Incremental Term Loans shall be permitted, in their
sole discretion, to elect to prepay or receive, as applicable, any prepayments
on a less than pro rata basis (but not on a greater than pro rata basis),
notwithstanding anything in this Credit Agreement or any other Fundamental
Document to the contrary,

 

(L)          the Borrower shall have delivered to the Administrative Agent a
certificate of a financial officer certifying to the effect set forth in
subclauses (A) and (B), if applicable, above, together with, if applicable,
reasonably detailed calculations demonstrating compliance with subclause (B)
above, and

 

(M)         to the extent the terms of any Incremental Term Loans are not
substantially identical to the terms applicable to the relevant Term Facility
(except with respect to pricing and fees and to the extent permitted by the
foregoing clauses above and other than any terms which are applicable only after
the then-existing maturity date with respect to the relevant Term Facility),
such terms shall be reasonably satisfactory to the Administrative Agent.

 

(b)        Notwithstanding anything to contrary herein, the aggregate principal
amount of all Commitment Increases shall not exceed (i) $500,000,000 (less the
aggregate principal amount of Incremental Equivalent Debt incurred pursuant to
Section 7.1(c)(i)(B) in reliance on this clause (i) of the Incremental Cap) (the
“Fixed Dollar Incremental Amount”), plus (ii) an unlimited amount so long as in
the case of this clause (ii), the Net First Lien Leverage Ratio does not exceed
4.50 to 1.00, determined on a Pro Forma Basis after giving effect to such
Commitment Increase and the application of the proceeds thereof and any related
transaction, assuming (x) that all such Indebtedness incurred pursuant to such
Commitment Increase (including the Incremental Equivalent Debt) is secured on a
first lien basis even if not so secured, and (y) in the case of an Incremental
Revolving Credit Facility, such Incremental Revolving Credit Facility has been
drawn in full as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements have been or were
required to be delivered pursuant to Section 6.1(a) and Section 6.1(b) (such
amount under this clause (ii), the “Ratio-Based Incremental Amount”); provided,
that any Incremental Facility may be incurred under either clause (i) or clause
(ii) as selected by the Borrower in its sole discretion, including by
designating any portion of any Incremental Facility in excess of an amount
permitted to be incurred under clause (ii) at the time of such

 

 81 

 

 

incurrence as incurred under clause (i), and unless the Borrower otherwise
elects, any portion of any Commitment Increase that could be established in
reliance on this clause (ii) at the time of incurrence shall be deemed to have
been incurred in reliance on the Ratio-Based Incremental Amount without reducing
the Fixed Dollar Incremental Amount(the total aggregate amount described under
clauses (i) and (ii) hereof, the “Incremental Cap”). Each Commitment Increase
shall be in a minimum principal amount of $10,000,000 and integral multiples of
$1,000,000 million in excess thereof; provided that such amount may be less than
$10,000,000 if such amount represents all the remaining availability under the
aggregate principal amount of Commitment Increases set forth above. No Lender
shall be obligated to provide any Commitment Increase unless it so agrees.

 

(c)        Each notice from the Borrower pursuant to this Section 2.13 shall set
forth the requested amount of the relevant Commitment Increase.

 

(d)        Upon the implementation of any Incremental Revolving Credit Facility
or Revolving Credit Commitment Increase pursuant to this Section 2.13, (A) each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each relevant Additional
Revolving Lender, and each relevant Additional Revolving Lender will
automatically and without further act be deemed to have assumed a portion of
such Revolving Lender’s Participating Interests such that, after giving effect
to each deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Additional Revolving Lender’s) Participating Interests
shall be held on a pro rata basis on the basis of their Revolver Percentage
(after giving effect to any Revolving Credit Commitment Increase) and (B) the
existing Revolving Lenders of the applicable Class shall assign Revolving Loans
to certain other Revolving Lenders of such Class (including the Additional
Revolving Lenders providing the relevant Revolving Credit Commitment Increase),
and such other Revolving Lenders (including the Additional Revolving Lenders
providing the relevant Revolving Credit Commitment Increase) shall purchase such
Revolving Loans, in each case to the extent necessary so that all of the
Revolving Lenders of such Class participate in each outstanding Borrowing of
Revolving Loans of such Class pro rata on the basis of their Revolver Percentage
(after giving effect to any Revolving Credit Commitment Increase); it being
understood and agreed that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Credit Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

 

(e)         Effective on the date of each Incremental Revolving Credit Facility
the maximum amount of L/C Exposure permitted hereunder shall increase by an
amount, if any, agreed upon by the Administrative Agent, the Issuing Banks and
the Borrower; provided that the L/C Exposure shall not exceed the Revolving
Facility Commitment after giving effect to the Incremental Revolving Credit
Facility.

 

(f)         An Incremental Amendment may, subject to Section 2.13(a), without
the consent of any other Lenders, effect such amendments to this Credit
Agreement and the other Fundamental Documents as may be necessary, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.13 (including, in connection with a Revolving
Credit Commitment Increase, to reallocate Revolving Exposure on a pro rata basis
among the relevant Revolving Lenders).

 

Section 2.14.         Extensions of Term Loans and Revolving Credit Commitments.

 

(a)         Notwithstanding anything to the contrary in this Credit Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower after the Closing Date to all Lenders holding Term A Loans
or Term B Loans, with a like maturity date or

 

 82 

 

 

Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of all or a portion of each such Lender’s Term Loans and/or
Revolving Credit Commitments and otherwise modify the terms of such Term Loans
and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including by increasing the interest rate or fees payable in
respect of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such Term
Loans) (each, an “Extension,” and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted and any Extended Revolving Credit Commitments shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied:

 

(i)          no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders;

 

(ii)         except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Lenders) as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Section 2.3(k) to the extent dealing with Letters of Credit which
mature or expire after a maturity date when there exist Extended Revolving
Credit Commitments with a longer maturity date, all Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Extended Revolving
Credit Commitments in accordance with their Revolver Percentages (and except as
provided in Section 2.3(k), without giving effect to changes thereto on an
earlier maturity date with respect to Letters of Credit theretofore incurred or
issued), (y) all borrowings and repayments (except for (A) payments of interest
and fees at different rates on Extended Revolving Credit Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments and (C) repayments made in connection
with a permanent repayment and reduction or termination of commitments) of
Extended Revolving Loans after the applicable Extension date shall be made on a
pro rata basis with all other Revolving Credit Commitments and (z) at no time
shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments, any commitments with respect to any Incremental
Revolving Credit Facility and any original Revolving Credit Commitments) that
have more than three (3) different maturity dates;

 

(iii)        except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans extended pursuant to any Extension (any such extended Term Loans,
“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans;

 

 83 

 

 

(iv)        (A) the final maturity date of any Extended Term Loans consisting of
Term A Loans shall be no earlier than the Term A Termination Date and (B) the
final maturity date of any Extended Term Loans consisting of Term B Loans shall
be no earlier than the Term B Termination Date;

 

(v)         (A) the Average Life of any Extended Term Loans consisting of Term A
Loans shall be no shorter than the remaining Average Life of the Term A Loans
extended thereby and (B) the Average Life of any Extended Term Loans consisting
of Term B Loans shall be no shorter than the remaining Average Life of the Term
B Loans extended thereby;

 

(vi)        any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments in respect of the applicable
Term Facility, in each case as specified in the respective Extension Offer,
notwithstanding anything in this Credit Agreement or any other Fundamental
Document to the contrary;

 

(vii)       if the aggregate principal amount of Term Loans (calculated on the
face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loans, as the case may
be, of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

 

(viii)      the Extensions shall be in a minimum amount of $50,000,000;

 

(ix)         any applicable Minimum Extension Condition shall be satisfied or
waived by the Borrower; and

 

(x)          all documentation in respect of such Extension shall be consistent
with the foregoing.

 

(b)        With respect to all Extensions consummated by the Borrower pursuant
to this Section 2.14, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments or commitment reductions for purposes of
Section 2.8, 2.9, 2.10 or Section 2.11, (ii) the amortization schedules (insofar
as such schedule affects payments due to Lenders participating in the relevant
Facility) set forth in Section 2.7 shall be adjusted to give effect to the
Extension of the relevant Facility and (iii) except as required by clause
(a)(viii) above, no Extension Offer is required to be in any minimum amount or
any minimum increment; provided that the Borrower may at its election specify as
a condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and which may be waived by the Borrower)
of Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable tranches to be tendered. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.14 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Credit Agreement (including Section 2.8,
2.9, 2.10 or Section 2.11) or any other Fundamental Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.14.

 

 84 

 

 

(c)         No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Credit Commitments (or a portion thereof), the
consent of the Issuing Banks, which consent shall not be unreasonably withheld
or delayed. All Extended Term Loans and Extended Revolving Credit Commitments
and all obligations in respect thereof shall be Obligations under this Credit
Agreement and the other Fundamental Documents that are secured by the Collateral
and guaranteed on a pari passu basis with all other applicable Obligations under
this Credit Agreement and the other Fundamental Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Credit Agreement and the other Fundamental Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.14. In addition, if so provided in such amendment and with the consent
of the Issuing Banks, participants in Letters of Credit expiring on or after the
latest maturity date (but in no event later than the date that is five (5)
Business Days prior to the Revolving Credit Termination Date) in respect of the
Revolving Credit Commitments shall be re-allocated from Lenders holding
non-extended Revolving Credit Commitments to Lenders holding Extended Revolving
Credit Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. Without limiting
the foregoing, in connection with any Extensions the respective Credit Parties
shall (at their expense) amend (and the Administrative Agent is hereby directed
to amend) any mortgage entered into in accordance with Section 6.14 that has a
maturity date prior to the later of the Final Maturity Date and the Final
Revolving Credit Termination Date so that such maturity date is extended to the
later of the Final Maturity Date and the Final Revolving Credit Termination Date
(or such later date as may be advised by local counsel to the Administrative
Agent).

 

(d)         In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.14.

 

Section 2.15.         Refinancing Facilities.

 

(a)         Notwithstanding anything to the contrary in this Credit Agreement,
the Borrower may by written notice to the Administrative Agent establish one or
more additional tranches of term loans under this Credit Agreement (such loans,
“Refinancing Term Loans”), all Net Cash Proceeds of which are used to refinance
in whole or in part any Class of Term Loans pursuant to Section 2.8(c)(i). Each
such notice shall specify the date (each, a “Refinancing Effective Date”) on
which the Borrower proposes that the Refinancing Term Loans shall be made, which
shall be a date not earlier than five (5) Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its sole discretion); provided that:

 

(i)          before and after giving effect to the borrowing of such Refinancing
Term Loans on the Refinancing Effective Date each of the conditions set forth in
Section 5.2 shall be satisfied;

 

 85 

 

 

(ii)         the final maturity date of the Refinancing Term Loans shall be no
earlier than the maturity date of the refinanced Term Loans;

 

(iii)        the Average Life of such Refinancing Term Loans shall be no shorter
than the then-remaining Average Life of the refinanced Term Loans;

 

(iv)        the aggregate principal amount of the Refinancing Term Loans shall
not exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith and other fees, costs and
expenses relating thereto;

 

(v)         all other terms applicable to such Refinancing Term Loans (other
than provisions relating to original issue discount, upfront fees, interest
rates and any other pricing terms (which original issue discount, upfront fees,
interest rates and other pricing terms shall not be subject to the provisions
set forth in Section 2.13(a)(H)) and optional prepayment or mandatory prepayment
or redemption terms, which shall be as agreed between the Borrower and the
Lenders providing such Refinancing Term Loans) shall be substantially similar
to, or no less favorable to the Borrower and its Subsidiaries, when taken as a
whole, than (as reasonably determined by the Borrower), the terms, taken as a
whole, applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the latest maturity
date applicable to the Term Loans being refinanced unless less favorable terms
are added for the benefit of the existing Lenders);

 

(vi)        with respect to Refinancing Term Loans secured by Liens on the
Collateral, such Liens rank pari passu in right of security to the Term Loans
and are subject to a customary Intercreditor Agreement;

 

(vii)       there shall be no borrower (other than the Borrower) and no
guarantors (other than the Guarantors) in respect of such Refinancing Term
Loans; and

 

(viii)      Refinancing Term Loans shall not be secured by any assets of the
Borrower and its Subsidiaries other than the Collateral.

 

(b)         The Borrower may approach any Lender or any other person that would
be an Eligible Assignee to provide all or a portion of the Refinancing Term
Loans; provided that any Lender offered or approached to provide all or a
portion of the Refinancing Term Loans may elect or decline, in its sole
discretion, to provide a Refinancing Term Loan. Any Refinancing Term Loans made
on any Refinancing Effective Date shall be designated an additional Class of
Term Loans for all purposes of this Credit Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to the Borrower.

 

(c)         Notwithstanding anything to the contrary in this Credit Agreement,
the Borrower may by written notice to the Administrative Agent establish one or
more additional Facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Credit Commitments”), which
replace in whole or in part any Class of Revolving Credit Commitments under this
Credit Agreement. Each such notice shall specify the date (each, a “Replacement
Revolving Credit Facility Effective Date”) on which the Borrower proposes that
the Replacement Revolving Credit Commitments shall become effective, which shall
be a date not less than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its reasonable discretion); provided that:

 

 86 

 

 

(i)          before and after giving effect to the establishment of such
Replacement Revolving Credit Commitments on the Replacement Revolving Credit
Facility Effective Date, each of the conditions set forth in Section 5.2 shall
be satisfied;

 

(ii)         after giving effect to the establishment of any Replacement
Revolving Credit Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Credit Commitments, the aggregate amount of
Revolving Credit Commitments shall not exceed the aggregate amount of the
Revolving Credit Commitments outstanding immediately prior to the applicable
Replacement Revolving Credit Facility Effective Date plus amounts used to pay
fees, premiums, costs and expenses (including original issue discount) and
accrued interest associated therewith and other fees, costs and expenses
relating thereto;

 

(iii)        no Replacement Revolving Credit Commitments shall have a final
maturity date (or require commitment reductions or amortizations) prior to the
Revolving Credit Termination Date for the Revolving Credit Commitments being
replaced;

 

(iv)        all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to (x) fees, interest rates and other pricing
terms and prepayment and commitment reduction and optional redemption terms
which shall be as agreed between the Borrower and the Lenders providing such
Replacement Revolving Credit Commitments and (y) the amount of any letter of
credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Credit Commitments, the Administrative Agent and the replacement issuing bank,
if any, under such Replacement Revolving Credit Commitments), when taken as a
whole, shall be substantially similar to, or no less favorable to the Borrower
and its Subsidiaries than (as reasonably determined by the Borrower), those,
taken as a whole, applicable to the Revolving Credit Commitments so replaced
(except to the extent such covenants and other terms apply solely to any period
after the latest Revolving Credit Termination Date in effect at the time of
incurrence or added for the benefit of the existing Lenders);

 

(v)         there shall be no borrower (other than the Borrower) and no
guarantors (other than the Guarantors) in respect of such Replacement Revolving
Facility;

 

(vi)        Replacement Revolving Credit Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
Subsidiaries other than the Collateral; and

 

(vii)       if such Replacement Revolving Facility is secured by Liens on the
Collateral, such Liens rank pari passu in right of security to the Revolving
Loans and are subject to a customary Intercreditor Agreement.

 

(d)         The Borrower may approach any Lender or any other person that would
be an Eligible Assignee of a Revolving Credit Commitment to provide all or a
portion of the Replacement Revolving Credit Commitments; provided that any
Lender offered or approached to provide all or a portion of the Replacement
Revolving Credit Commitments may elect or decline, in its sole discretion, to
provide a Replacement Revolving Credit Commitment. Any Replacement Revolving
Credit Commitment made on any Replacement Revolving Credit Facility Effective
Date shall be designated an additional Class of Revolving Credit Commitments for
all purposes of this Credit Agreement; provided that any Replacement Revolving
Credit Commitments may, to the extent provided in the applicable Refinancing
Amendment, be designated as an increase in any previously established Class of
Revolving Credit Commitments.

 

 87 

 

 

(e)         The Borrower and each Lender providing the applicable Refinancing
Term Loans and/or Replacement Revolving Credit Commitments (as applicable) shall
execute and deliver to the Administrative Agent an amendment to this Credit
Agreement (a “Refinancing Amendment”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Refinancing Term
Loans and/or Replacement Revolving Credit Commitments (as applicable). For
purposes of this Credit Agreement and the other Fundamental Documents, (A) if a
Lender is providing a Refinancing Term Loan, such Lender will be deemed to have
a Term Loan having the terms of such Refinancing Term Loan and (B) if a Lender
is providing a Replacement Revolving Credit Commitment, such Lender will be
deemed to have a Revolving Credit Commitment having the terms of such
Replacement Revolving Credit Commitment. Notwithstanding anything to the
contrary set forth in this Credit Agreement or any other Fundamental Document
(including without limitation this Section 2.15), (i) no Refinancing Term Loan
or Replacement Revolving Credit Commitment is required to be in any minimum
amount or any minimum increment, (ii) there shall be no condition to any
incurrence of any Refinancing Term Loan or Replacement Revolving Credit
Commitment at any time or from time to time other than those set forth in
clauses (a) or (c) above, as applicable, and (iii) all Refinancing Term Loans,
Replacement Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Credit Agreement and the other Fundamental
Documents that rank equally and ratably in right of security with the Term Loans
and other Obligations.

 

Section 2.16.         Defaulting Lenders. Notwithstanding any provision of this
Credit Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)         Fees shall cease to accrue for such Defaulting Lender pursuant to
Section 2.12.

 

(b)         The Revolving Credit Commitments, Loans and Revolving Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders, Required RC Lenders or Required RC/TLA Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.12); provided that this Section 2.16(b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification effecting (i) an increase or extension of such
Defaulting Lender’s Revolving Credit Commitment or (ii) the reduction or excuse
of principal amount of, or interest or fees payable on, such Defaulting Lender’s
Loans or the postponement of the scheduled date of payment of such principal
amount, interest or fees to such Defaulting Lender.

 

(c)         If any Letters of Credit exist at the time such Lender becomes a
Defaulting Lender then:

 

(i)          Such Defaulting Lender’s L/C Exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Revolver
Percentages (but excluding the Revolving Credit Commitments of all the
Defaulting Lenders from both the numerator and the denominator) but only to the
extent (x) the sum of all the Revolving Exposure owed to all non-Defaulting
Lenders does not exceed the total of all non-Defaulting Lenders’ Unused
Revolving Credit Commitments, (y) the Revolving Exposure owed to any
non-Defaulting Lender does not exceed such non-Defaulting Lender’s Revolving
Credit Commitment, (z) the representations and warranties of each Credit Party
set forth in the Fundamental Documents to which it is a party are true and
correct at such time, except to the extent that any such representation and
warranty relates to an earlier date (in which case such representation and
warranty shall be true and correct as of such earlier date), and (z) no Default
shall have occurred and be continuing at such time;

 

 88 

 

 

(ii)         If the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall, within two Business Days
following notice by the Administrative Agent, cash collateralize for the benefit
of relevant Issuing Banks such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) for so long as
any Letters of Credit are outstanding;

 

(iii)        If the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized by the Borrower;

 

(iv)        If L/C Exposures of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Revolving Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted to reflect
such non-Defaulting Lenders’ L/C Exposure as reallocated; and

 

(v)         If any Defaulting Lender’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to clauses (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any
Revolving Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to each applicable Issuing Bank until such L/C Exposure is cash
collateralized and/or reallocated.

 

(d)        So long as such Defaulting Lender is a Defaulting Lender, the Issuing
Banks shall not be required to issue, amend or increase any Letter of Credit,
unless the related L/C Exposure will be 100% covered by the Unused Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.16(c)(ii), and the
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.16(c)(i) (and such Defaulting Lender shall not participate therein).

 

The rights and remedies against a Defaulting Lender under this Credit Agreement
are in addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default. In the event that the Administrative Agent, the
Borrower and each applicable L/C Issuer each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Revolving Exposure shall be readjusted to reflect the inclusion
of such Lender’s unused Revolving Credit Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause such outstanding Revolving Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Revolving Lenders
(including such Lender) in accordance with their applicable percentages,
whereupon such Lender will cease to be a Defaulting Lender and will be a
non-Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and any L/C Exposure of such Lender reallocated
pursuant to the requirements above shall be reallocated back to such Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided that, subject to Section 11.22 and except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

 89 

 

 

ARTICLE 3CHANGES IN CIRCUMSTANCES, TAXES, INDEMNITY

 

Section 3.1.          Inability to Determine Interest Rate. If prior to the
first day of any Interest Period:

 

(a)         the Administrative Agent shall have determined (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Base Rate or the
Eurodollar Rate, as applicable, for such Interest Period, or

 

(b)         the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Base Rate or the Eurodollar Rate, as applicable, determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

 

Section 3.2.          Change in Legality.

 

(a)         Notwithstanding anything to the contrary contained elsewhere in this
Credit Agreement, if any change after the date hereof in Applicable Law,
guideline or order, or in the interpretation thereof by any Governmental
Authority charged with the administration thereof, shall make it unlawful for
any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to a Eurodollar Loan, then, by
written notice to the Borrower and the Administrative Agent such Lender may
(i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder and/or (ii) require that, subject to Section 3.6, all outstanding
Eurodollar Loans made by it be converted to Base Rate Loans whereupon all of
such Eurodollar Loans shall automatically be converted to Base Rate Loans as of
the effective date of such notice as provided in paragraph (b) below. Such
Lender’s Percentage of any subsequent Eurodollar Loan shall, instead, be an Base
Rate Loan unless such declaration is subsequently withdrawn.

 

(b)         A notice to the Borrower by any Lender pursuant to paragraph (a)
above shall be effective for purposes of clause (ii) thereof, if lawful, on the
last day of the current Interest Period for each outstanding Eurodollar Loan;
and in all other cases, on the date of receipt of such notice by the Borrower.

 

Section 3.3.          Change in Circumstances. (a) In the event that any Change
in Law shall occur or, with respect to clauses (iii) or (iv) below, after the
Closing Date, any changes in conditions shall occur, which in either case shall:

 

 90 

 

 

(i)          subject any Lender to, or increase the net amount of, any tax,
levy, impost, duty, charge, fee, deduction or withholding with respect to any
Loan, or change the basis of taxation of any payment to any Lender of principal
of or interest on any Loan or other fees and amounts payable to any Lender
hereunder (other than withholding tax imposed by Canada or the United States of
America, or any political subdivision or taxing authority thereof or therein, or
any other tax, levy, impost, duty, charge, fee, deduction or withholding (x)
that is measured with respect to the overall net income of such Lender or of a
Lending Office of such Lender, and that is imposed by Canada, the United States
of America or by the jurisdiction in which such Lender or Lending Office carries
on business, is incorporated, located, managed or controlled, or has its
principal office or a presence not otherwise connected with, or required by,
this transaction (or any political subdivision or taxing authority thereof or
therein), (y) that is imposed solely by reason of any Lender failing to make a
declaration of, or otherwise to establish, nonresidence, or to make any other
claim for exemption, or otherwise to comply with any certification,
identification, information, documentation or reporting requirements prescribed
under the laws of the relevant jurisdiction, in those cases where a Lender may
properly make such declaration or claim or so establish nonresidence or
otherwise comply or (z) imposed under FATCA); or

 

(ii)         impose, modify or deem applicable any reserve, deposit or similar
requirement against any assets held by, deposits with or for the account of, or
loans or commitments by, an office of such Lender with respect to any Loan; or

 

(iii)        impose upon such Lender or the London interbank market any other
condition with respect to this Credit Agreement;

 

and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making or maintaining any Eurodollar Loan hereunder or to reduce
the amount of any payment (whether of principal, interest or otherwise) received
or receivable by such Lender in connection with any Eurodollar Loan hereunder,
or to require such Lender to make any payment in connection with any Eurodollar
Loan hereunder, in each case by or in an amount which such Lender in its sole
judgment shall deem material, then and in each case, the Borrower agrees to pay
to the Administrative Agent for the account of such Lender, as provided in
paragraph (c) below, such amounts as shall be necessary to compensate such
Lender for such cost, reduction or payment.

 

(b)         If any Lender or an Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the applicable Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank holding company,
if any, as a consequence of this Credit Agreement or the Loans made or Letters
of Credit issued or participated in by such Lender or such Issuing Bank pursuant
hereto to a level below that which such Lender or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such applicability, adoption,
change or compliance (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity) by an amount deemed by
such Lender or such Issuing Bank to be material, then from time to time the
Borrower agrees to pay to the Administrative Agent for the account of such
Lender, as provided in paragraph (c) below, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered to the extent
attributable to this Credit Agreement or the Loans or Letters of Credit issued
or participated in made pursuant hereto.

 

(c)         Each Lender and Issuing Bank shall deliver to the Borrower and to
the Administrative Agent from time to time one or more certificates setting
forth the amounts due to such Lender or such Issuing Bank under paragraphs (a)
or (b) above, the changes as a result of which such amounts are due and the
manner of computing such amounts. Each such certificate shall be conclusive in

 

 91 

 

 

the absence of manifest error. The Borrower shall pay to the Administrative
Agent for the account of each such Lender or such Issuing Bank the amounts shown
as due on any such certificate within fifteen (15) Business Days after the
Borrower’s receipt of the same. Failure on the part of any Lender or such
Issuing Bank to demand compensation under paragraphs (a) or (b) above on any one
occasion shall not constitute a waiver of its right to demand such compensation
on any other occasion, provided that the Borrower shall not be required to
compensate a Lender or Issuing Bank pursuant to paragraphs (a) or (b) above for
any increased costs incurred or reductions suffered more than 180 days prior to
the date that such Lender or Issuing Bank, as the case may be, notifies the
Borrower of the changes giving rise to such increased costs or reductions and of
such Lender’s or Issuing Bank’s intention to claim compensation therefrom. The
protection of this Section 3.3 shall be available to each Lender or such Issuing
Bank regardless of any possible contention of the invalidity or inapplicability
of any law, regulation or other condition which shall give rise to any demand by
such Lender or such Issuing Bank for compensation hereunder.

 

(d)         Each Lender agrees that after it becomes aware of the occurrence of
an event or the existence of a condition that (i) would cause it to incur any
increased cost hereunder or render it unable to perform its agreements hereunder
for the reasons specifically set forth in this Section 3.3 or Section 3.4 or
(ii) would require the Borrower to pay an increased amount under this
Section 3.3 or Section 3.4, to the extent not inconsistent with such Lender’s
internal policies it will use reasonable efforts to make, fund or maintain the
affected Loans of such Lender through another Lending Office of such Lender if
as a result thereof the additional monies which would otherwise be required to
be paid or the reduction of amounts receivable by such Lender thereunder in
respect of such Loans would be materially reduced, or such inability to perform
would cease to exist, or the increased costs which would otherwise be required
to be paid in respect of such Loans pursuant to this Section 3.3 or Section 3.4
would be materially reduced or the taxes or other amounts otherwise payable
under this Section 3.3 or Section 3.4 would be materially reduced, and if, as
determined by such Lender, in its sole discretion, the making, funding or
maintaining of such Loans through such other Lending Office would not otherwise
materially adversely affect such Loans or such Lender.

 

(e)         Each Lender will use reasonable efforts to notify the Borrower,
through the Administrative Agent, of any event of which it has knowledge that
will entitle such Lender to compensation pursuant to this Section 3.3 or
Section 3.4. Other than as set forth in this Section 3.3, no inadvertent failure
by any Lender to give (or delay in giving) such notice shall adversely affect
such Lender’s rights to such compensation.

 

(f)         If the Borrower shall receive notice from any Lender that amounts
are due to such Lender pursuant to paragraph (c) hereof or that any of the
events designated in paragraph (d) hereof have occurred, the Borrower may (but
subject in any such case to the payments required by Section 3.1 and
Section 3.6), upon at least five (5) Business Days’ prior written or telecopier
notice to such Lender and the Administrative Agent, identify to the
Administrative Agent a lending institution acceptable to the Borrower and the
Administrative Agent, which will purchase the Revolving Credit Commitments, the
amount of outstanding Loans and any participations in Letters of Credit from the
Lender providing such notice, and such Lender shall thereupon assign its
Revolving Credit Commitment, any Loans owing to such Lender, any participations
in Letters of Credit and the Notes held by such Lender to such replacement
lending institution pursuant to Section 11.3.

 

(g)         This Section shall survive the termination of this Credit Agreement
and the payment of the Loans and/or the expiration of any Letter of Credit.

 

Section 3.4.          Withholding Taxes. (a) Prior to the date of the initial
Loans hereunder, and prior to the effective date set forth in the Assignment and
Assumption with respect to any

 

 92 

 

 

Lender becoming a Lender after the date hereof, and from time to time thereafter
if requested by the Borrower or the Administrative Agent or required because, as
a result of a Change in Law or a change in circumstances or otherwise, a
previously delivered form or statement becomes incomplete or incorrect in any
material respect, each Lender shall provide, if applicable and to the extent a
Lender is legally entitled to do so, the Administrative Agent and the Borrower
with complete, accurate and duly executed forms or other statements prescribed
by the Canada Revenue Agency or the Internal Revenue Service of the United
States, as applicable, certifying such Lender’s exemption from, or entitlement
to a reduced rate of, Canadian or United States withholding taxes (including
backup withholding taxes) with respect to all payments to be made to such Lender
hereunder and under any other Fundamental Document. Where a payment made to a
Lender organized under the laws of a jurisdiction outside the United States
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
fails to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Administrative Agent and the Borrower at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent, such documentation under any
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
or reasonably requested by the Administrative Agent or the Borrower sufficient
for the Administrative Agent or the Borrower to comply with their respective
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements, or to determine the amount to deduct and
withhold, if any, from such payment. Solely for purposes of the preceding
sentence, “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement.

 

(b)         The Borrower and the Administrative Agent shall be entitled to
deduct and withhold any and all present or future taxes or withholdings, and all
liabilities with respect thereto, from payments to a Lender hereunder or under
any other Fundamental Document, if and to the extent that the Borrower or the
Administrative Agent in good faith determines that such deduction or withholding
is required by the law of Canada or the United States, including, without
limitation, any applicable treaty of Canada or the United States. In the event
the Borrower or the Administrative Agent shall so determine that deduction or
withholding of taxes is required, they shall advise the affected Lender as to
the basis of such determination prior to actually deducting and withholding such
taxes. In the event the Borrower or the Administrative Agent shall so deduct or
withhold taxes from amounts payable hereunder, they (i) shall pay to, or deposit
with, the appropriate taxing authority in a timely manner the full amount of
taxes it has deducted or withheld; (ii) shall provide to each Lender from whom
taxes were deducted or withheld, evidence of payment of such taxes to, or the
deposit thereof with, the appropriate taxing authority and a statement setting
forth the amount of taxes deducted or withheld, the applicable rate, and any
other information or documentation reasonably requested by such Lender; and
(iii) shall forward to each such Lender any official tax receipts or other
documentation with respect to the payment or deposit of the deducted or withheld
taxes as may be issued from time to time by the appropriate taxing authority.
Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments hereunder or under any
Note are not subject to Canadian or United States withholding tax (as
applicable) or are subject to such tax at a rate reduced by an applicable tax
treaty, the Borrower or the Administrative Agent may withhold taxes from such
payments at the applicable statutory rate in the case of payments to or for any
Lender organized under the laws of a jurisdiction outside Canada or the United
States, as the case may be.

 

(c)        Each Lender agrees (i) to the extent required by applicable law, that
as between it and the Borrower or the Administrative Agent, such Lender shall be
the Person to deduct and withhold taxes, and shall deduct and withhold taxes on
amounts that such Lender may remit to any other Person(s) by reason of any
undisclosed transfer or assignment of an interest in this Credit Agreement to
such other Person(s) pursuant to Section 11.3; and (ii) to indemnify the
Administrative Agent and any Related Party of the Administrative Agent against,
and to hold them harmless from, any tax, interest, additions to tax, penalties,
reasonable counsel and accountants’ fees, disbursements or payments arising from
(a) the

 

 93 

 

 



assertion by any appropriate taxing authority of any claim against them relating
to a failure to withhold taxes as required by law with respect to such Lender or
(b) the failure of such Lender to comply with the provisions of Section 11.3(d)
relating to the maintenance of a Participant Register.

 

(d)          Each assignee of a Lender’s interest in this Credit Agreement in
conformity with Section 11.3 shall be bound by this Section 3.4, so that such
assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 3.4.

 

(e)          Notwithstanding the foregoing, in the event that any withholding
taxes or additional withholding taxes (other than, for the avoidance of doubt,
any such taxes that are Excluded Taxes) shall become payable in respect of any
sum payable hereunder or under any other Fundamental Document to any Lender or
the Administrative Agent solely as a result of any change in any statute,
treaty, ruling, determination or regulation occurring after the Closing Date or,
if later, the date on which such Lender becomes a Lender hereunder (pursuant to
an assignment or otherwise) or changes its applicable Lending Office, (i) the
sum payable by the Borrower or any Guarantor shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.4) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the applicable
withholding agent, shall make such deductions, (iii) the applicable withholding
agent shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with Applicable Law and (iv) the applicable
withholding agent shall forward to such Lender or the Administrative Agent (as
the case may be) the official tax receipts or other documentation pursuant to
Section 3.4(b). In addition, the Borrower shall indemnify each Lender, the
Issuing Bank and the Administrative Agent within ten (10) Business Days after
written demand, for any additional withholding taxes paid by such Lender,
Issuing Bank or the Administrative Agent, as the case may be, in respect of
which withholding taxes the Borrower or any Guarantor would have a gross-up
obligation pursuant to clause (i) in the immediately preceding sentence, or any
liability (including penalties and interest) arising therefrom or with respect
thereto, whether or not such additional withholding taxes were correctly or
legally asserted by the relevant Governmental Authority. Notwithstanding
anything to the contrary in this Credit Agreement, the Borrower will not be
required to pay any increased amounts or indemnify any Person for Excluded
Taxes.

 

(f)          In the event that a Lender receives a refund of taxes withheld or
paid pursuant to clause (e) of this Section, which refund is identified by such
Lender as being a result of taxes withheld or paid in connection with sums
payable hereunder or under any other Fundamental Document, such Lender shall
promptly notify the Administrative Agent and the Borrower and shall, if no
Default or Event of Default has occurred and is continuing, remit to the
Borrower the amount of such refund allocable to payments made hereunder or under
any other Fundamental Document, net of any reasonable out-of-pocket expenses
(including taxes) incurred in obtaining such refund.

 

(g)          Each Lender agrees that after it becomes aware of the occurrence of
an event that would cause the Borrower to pay any amount pursuant to clause (e)
of this Section 3.4, it will use reasonable efforts to notify the Borrower of
such event and, to the extent not inconsistent with such Lender’s internal
policies, will use its reasonable efforts to make, fund or maintain the affected
Loans of such Lender through another Lending Office of such Lender if as a
result thereof the additional monies which would otherwise be required to be
paid by reason of Section 3.4(e) in respect of such Loans would be materially
reduced, and if, as determined by such Lender, in its discretion, the making,
funding or maintaining of such Loans through such other Lending Office would not
otherwise materially adversely affect such Loans or such Lender.

 

 94 

 

 

(h)          This Section shall survive the termination of this Credit Agreement
and the payment of the Loans.

 

For purposes of this Section 3.4, the term “Lender” includes the Issuing Banks.

 

Section 3.5.             Foreign Currency Conversion; Withholding. If the net
amount of any payment received by the Administrative Agent hereunder, after such
amount has (in the case of an amount received in a currency other than Dollars
and/or received outside of the United States) been converted into Dollars and
transferred to New York in accordance with normal banking procedures, is less
than the amount otherwise then due and owing by the Borrower to the Lenders
hereunder, or if the Administrative Agent is unable to immediately convert and
transfer any such amount as aforesaid, then the Borrower agrees as a separate
obligation to the Lenders to indemnify the Lenders against the loss incurred by
reason of such shortfall or delay to the extent but only to the extent such
shortfall or delay is due to (i) the application of any exchange controls or
similar laws and regulations or (ii) the fact that such amount was received in a
currency other than Dollars; and if the amount of Dollars thus received by the
Administrative Agent, after such conversion, exceeds the amount otherwise then
due and owing, the Administrative Agent shall remit such excess to the Borrower.

 

Section 3.6.              Indemnity. The Borrower shall reimburse each Lender on
demand for any loss (excluding any loss of the Applicable Margin) incurred or to
be incurred by it in the reemployment of the funds released (i) by any
prepayment or conversion (for any reason) of any Eurodollar Loan if such Loan is
repaid other than on its last day of the Interest Period for such Loan or (ii)
in the event that after the Borrower delivers a notice of advance, continuation
or conversion of a Borrowing under Section 2.5 in respect of Eurodollar Loans,
such Loan is not made on the first day of the Interest Period specified in such
notice of borrowing for any reason other than (I) a suspension or limitation
under Section 3.3(b) of the right of the Borrower to select a Eurodollar Loan or
(II) a breach by the Lenders of their obligation hereunder. Such loss shall be
the amount as reasonably determined by such Lender as the excess, if any, of (A)
the amount of interest which would have accrued to such Lender on the amount so
paid or not borrowed, continued or converted at a rate of interest equal to the
interest rate applicable to such Loan pursuant to Section 2.4 hereof (but
excluding the Applicable Margin) over (B) the amount realized by such Lender in
reemploying the funds not advanced or the funds received in prepayment or
realized from the Loan so continued or converted during the period referred to
above. Each Lender shall deliver to the Borrower from time to time one or more
certificates setting forth the amount of such loss (and in reasonable detail the
manner of computation thereof) as determined by such Lender, which certificates
shall be conclusive absent manifest error. The Borrower shall pay the
Administrative Agent for the account of such Lender the amount shown or such
certificate within ten (10) days of the Borrower’s receipt of such certificate.

 

Section 3.7.             Replacement of Lenders. If any Lender (i) requests
compensation under Section 3.3 or Section 3.4, (ii) becomes a Defaulting Lender,
(iii) does not consent to any waiver, consent or modification requested by the
Borrower (but only where the consent of all the Lenders or all Lenders directly
affected thereby, or all the Lenders of the applicable Class is required for
such waiver, consent or modification and the Borrower obtains approval for the
waiver, consent or modification from the Required Lenders or a majority of all
Lenders or all Lenders of the applicable Class, as the case may be, directed
affected thereby have otherwise consented), or (iv) refuses to provide or
requires the conversion of its Eurodollar Loans pursuant to Section 3.2, then
the Borrower may, at its sole expense and effort and upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.3), all of its interests, rights and obligations under this Credit
Agreement and the other Fundamental Documents to an assignee which shall assume
such obligations and which accepts such assignment; provided, that (x) such
Lender shall have received payment of an amount equal to the

 

 95 

 

 

outstanding principal of its Loans, accrued interest thereon, accrued fees, and
all other amounts then payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and a release of its liability with regard to its
Percentage of the L/C Exposure, and (y) in the case of any such assignment
resulting from a claim for compensation under Section 3.3 or payments required
to be made pursuant to Section 3.4, such assignment will result in a reduction
in such compensation or payment on an ongoing basis. No Lender shall be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each party hereto agrees
that an assignment required pursuant to this Section 3.7 may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the affected Lender required to
make such assignment need not be a party thereto.

 

Section 3.8.              Interest Adjustments. If the provisions of this Credit
Agreement or any Note would at any time require payment by the Borrower to a
Lender of any amount of interest in excess of the maximum amount then permitted
by Applicable Law with respect to any Loan, the interest payments to that Lender
shall be reduced to the extent necessary in order that such Lender shall not
receive interest in excess of such maximum amount. If, as a result of the
foregoing, a Lender shall receive interest payments hereunder or under a Note in
an amount less than the amount otherwise provided hereunder, such deficit
(hereinafter called the “Interest Deficit”) will, to the fullest extent
permitted by Applicable Law, cumulate and will be carried forward (without
interest) until the termination of this Credit Agreement. Interest otherwise
payable to a Lender hereunder and under a Note for any subsequent period shall
be increased by the maximum amount of the Interest Deficit that may be so added
without causing such Lender to receive interest in excess of the maximum amount
then permitted by Applicable Law with respect to the Loans.

 

The amount of any Interest Deficit relating to a Loan and any Note shall be
treated as a prepayment penalty and shall, to the fullest extent permitted by
Applicable Law, be paid in full at the time of any optional prepayment by the
Borrower to the Lenders of all the Loans under the relevant Facility at that
time outstanding pursuant to Section 2.8(a) or Section 2.8(b). The amount of any
Interest Deficit relating to a particular Loan and Note at the time of any
complete payment of the Loans at that time outstanding (other than an optional
prepayment thereof pursuant to Section 2.8(a) or Section 2.8(b) hereof and a
termination of the Revolving Credit Commitments under Section 2.10) shall be
canceled and not paid.

 

ARTICLE 4REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES

 

In order to induce the Administrative Agent, the Issuing Banks and the Lenders
to enter into this Credit Agreement and to make the Loans and issue the Letters
of Credit provided for herein, the Credit Parties, jointly and severally, make
the following representations and warranties to, and agreements with, the
Administrative Agent, the Issuing Banks and the Lenders on the date hereof and
on the dates to the extent required pursuant to Section 5.1 and Section 5.2, as
applicable, all of which shall survive the execution and delivery of this Credit
Agreement, the issuance of the Notes and the making of the Loans and issuance of
the Letters of Credit:

 

Section 4.1.             Existence and Power. (a) Each of the Credit Parties is
a corporation, limited liability company or partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is qualified to do business and in good standing in all jurisdictions where
the nature of its properties or business so requires, except where the failure
to be so qualified and in good standing would not, individually or in the
aggregate, have a Material Adverse Effect.

 

 96 

 

 

(b)          Each of the Credit Parties has the power and authority (i) to own
its respective properties and carry on its respective business as now being
conducted, except where the failure to have such power or authority would not,
individually or in the aggregate, have a Material Adverse Effect, (ii) to
execute, deliver and perform, as applicable, its obligations under the
Fundamental Documents, (iii) in the case of the Borrower, to borrow the Loans
hereunder, (iv) to grant to the Administrative Agent, for the benefit of itself
and the Secured Parties, a security interest in the Collateral, as contemplated
by this Credit Agreement and the other Fundamental Documents to which it is a
party; and (v) in the case of the Guarantors, to guarantee the Obligations as
contemplated by Article 9 hereof.

 

Section 4.2.             Authority and No Violation. The execution, delivery and
performance of this Credit Agreement and the other Fundamental Documents to
which it is a party, by each Credit Party, the grant to the Administrative Agent
for the benefit of the Administrative Agent and the Secured Parties of the
security interest in the Collateral, as contemplated herein and by the other
Fundamental Documents and, in the case of the Borrower, the Borrowings hereunder
and the execution, delivery and performance of the Notes and, in the case of
each Guarantor, the Guarantee of the Obligations as contemplated in Article 9
hereof, (i) have been duly authorized by all necessary corporate or company (as
applicable) action on the part of each such Credit Party, (ii) will not
constitute a violation of any provision of Applicable Law or any order of any
Governmental Authority applicable to such Credit Party, or any of its properties
or assets, (iii) will not violate any provision of the Certificate of
Incorporation, By-Laws, limited liability company agreement or any other
organizational document of any Credit Party, (iv) will not violate any provision
of any Distribution Agreement, indenture, agreement, bond, note or other similar
instrument to which such Credit Party is a party or by which such Credit Party
or any of its properties or assets are bound, (v) will not be in conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, or create any right to terminate, any such Distribution
Agreement, indenture, agreement, bond, note or other instrument, and (vi) will
not result in the creation or imposition of any Lien, charge or encumbrance of
any nature whatsoever, other than any Permitted Lien, upon any of the properties
or assets of any of the Credit Parties other than pursuant to this Credit
Agreement or the other Fundamental Documents, except, in the case of clauses
(ii), (iv) and (v) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse
Effect.

 

Section 4.3.             Governmental Approval. All material authorizations,
approvals, registrations or filings from or with any Governmental Authority
(other than UCC 1 and PPSA financing statements, the publication/registration of
the notice with respect to the Hypothec, the Copyright Security Agreement and
the Trademark Security Agreement, filings with the UK Companies House, and any
other filings necessary for granting any lien or obtaining perfection, in each
case which will be delivered to the Administrative Agent on or prior to the
Closing Date or otherwise in accordance with the Fundamental Documents, in form
suitable for recording or filing with the appropriate filing office) required
for the execution, delivery and performance by any Credit Party of this Credit
Agreement and the other Fundamental Documents to which it is a party, and the
execution and delivery by the Borrower of the Notes, have been duly obtained or
made, and are in full force and effect, except for such authorizations,
approvals, registrations or filings as would not adversely affect the ability of
the Borrower or the Guarantors to enter into or perform their obligations under
the Fundamental Documents or have a Material Adverse Effect.

 

Section 4.4.             Binding Agreements. This Credit Agreement and the other
Fundamental Documents when executed, will constitute the legal, valid and
binding obligations of each Credit Party that is a party thereto, enforceable
against such Credit Party in accordance with their respective terms, subject, as
to the enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization and similar laws affecting creditors’ rights generally and to
general principles of equity.

 97 

 

  

Section 4.5.           Financial Statements.

 

(a)          The audited consolidated balance sheets of the Borrower and its
Subsidiaries at March 31, 2016, March 31, 2015 and March 31, 2014, together with
the related statements of income, equity and cash flows and the related notes
and supplemental information for the fiscal years then ended, have been prepared
in accordance with GAAP in effect as of such date consistently applied, except
as otherwise indicated in the notes to such financial statements. Such financial
statements fairly present the financial position or the results of operations of
the Borrower and its Subsidiaries on a consolidated basis at the dates or for
the periods indicated and reflect all known liabilities, contingent or
otherwise, that GAAP require, as of such dates, to be shown or reserved against.

 

(b)          The unaudited condensed balance sheet of the Borrower and its
Subsidiaries at September 30, 2016, together with the related statements of
income, equity and cash flows and the related notes and supplemental information
for the fiscal quarter then ended, have been prepared in accordance with GAAP in
effect as of such date consistently applied, except as otherwise indicated in
the notes to such financial statements. Such financial statements fairly present
the financial position or the results of operations of the Borrower and its
Subsidiaries on a consolidated basis at the date or for the period indicated and
reflect all known liabilities, contingent or otherwise, that GAAP require, as of
such dates, to be shown or reserved against.

 

(c)          The audited consolidated balance sheets of the Target and its
Subsidiaries at December 31, 2015, December 31, 2014 and December 31, 2013,
together with the related statements of income, equity and cash flows and the
related notes and supplemental information for the fiscal years then ended, have
been prepared in accordance with GAAP in effect as of such date consistently
applied, except as otherwise indicated in the notes to such financial
statements. Such financial statements fairly present the financial position or
the results of operations of the Target and its Subsidiaries on a consolidated
basis at the dates or for the periods indicated and reflect all known
liabilities, contingent or otherwise, that GAAP require, as of such dates, to be
shown or reserved against.

 

(d)          The unaudited condensed balance sheet of the Target and its
Subsidiaries at September 30, 2016, together with the related statements of
income, equity and cash flows and the related notes and supplemental information
for the fiscal quarter then ended, have been prepared in accordance with GAAP in
effect as of such date consistently applied, except as otherwise indicated in
the notes to such financial statements. Such financial statements fairly present
the financial position or the results of operations of the Target and its
Subsidiaries on a consolidated basis at the date or for the period indicated and
reflect all known liabilities, contingent or otherwise, that GAAP require, as of
such dates, to be shown or reserved against.

 

(e)          The Lenders have been furnished the pro forma consolidated balance
sheet of the Borrower and its Subsidiaries (including the Target) as of
September 30, 2016 and the related pro forma consolidated statement of income of
the Borrower and its Subsidiaries (including the Target) for the twelve-months
ended September 30, 2016 (such pro forma balance sheet and statement of income,
the “Pro Forma Financial Statements”), which have been prepared giving effect to
the Acquisition and the Transactions as if such events had occurred on such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of the statement of income). The Pro Forma Financial Statements have been
prepared in good faith, based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof, it being understood that any
projections and estimates contained in such Pro Forma Financial Statements are
subject to uncertainties and contingencies, many of which are beyond the control
of the Borrower, that actual results may vary from projected results and such
variances may be material and that the Borrower makes no representation as to
the attainability of such projections or as to whether such projections will be
achieved or will materialize.

 

 98 

 

  

Section 4.6.           No Material Adverse Change; No Default; Solvency. (a)
There has been no material adverse change with respect to the business, assets,
properties, management, operations, or financial condition of the Credit Parties
taken as a whole since March 31, 2016.

 

(b)          No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Credit Agreement or any other Fundamental Document.

 

(c)          As of the date hereof, immediately after giving effect to the
consummation of the Transactions, (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its Subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date. As of the date hereof, immediately after giving effect to the
consummation of the Transactions, the Borrower does not intend to, and the
Borrower does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such Subsidiary and the
timing and amounts of cash to be payable on or in respect of its debts or the
debts of any such Subsidiary.

 

Section 4.7.           Ownership of Subsidiaries, etc. (a) The outstanding
shares or other equity interests of the Restricted Subsidiaries have been duly
and validly authorized and issued, are fully paid and non-assessable, except as
would not reasonably be expected to have a Material Adverse Effect. The
outstanding shares or other Capital Stock of each Restricted Subsidiary that are
owned directly or indirectly by the Borrower, are owned free and clear of any
lien, charge, encumbrance, hypothec, security interest, restriction on voting or
transfer or any other claim of any third party, other than (i) Permitted Liens
or (ii) any restrictions on transfer under applicable securities laws.

 

(b)          Annexed hereto as Schedule 4.7(b) is a correct and complete list of
all Unrestricted Subsidiaries as of the date hereof.

 

Section 4.8.           Title to Properties.

 

(a)          Except as would not reasonably be expected to result in a Material
Adverse Effect, the Credit Parties have good title to each of the properties and
assets owned thereby and all such properties and assets are free and clear of
Liens, except Permitted Liens.

 

(b)          The Borrower and its Restricted Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, provincial, local
or foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses, except where the failure to possess or make the same
would not, individually or in the aggregate, have a Material Adverse Effect; and
neither the Borrower nor any of its Restricted Subsidiaries has received notice
of any revocation or modification of any such license, certificate, permit or

 

 99 

 

 

authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course, except as
would not have a Material Adverse Effect.

 

(c)          The Borrower and its Restricted Subsidiaries own or possess
adequate rights to use all material patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of their respective businesses, except for
the lack of which would not have, individually or in the aggregate, a Material
Adverse Effect; and the conduct of their respective businesses does not conflict
in any material respect with any such rights of others, and the Borrower and its
Restricted Subsidiaries have not received any notice of any claim of
infringement of or conflict with any such rights of others that, if determined
adversely to the Borrower or any of its Restricted Subsidiaries, would
individually or in the aggregate have a Material Adverse Effect.

 

Section 4.9.          Litigation. There are no actions, suits or other
proceedings at law or in equity by or before any arbitrator or arbitration
panel, or any Governmental Authority (including, but not limited to, matters
relating to environmental liability) or any investigation by any Governmental
Authority of the affairs of, or to the best of each Credit Party’s knowledge,
threatened action, suit or other proceeding against any Credit Party or of any
of their respective properties or rights which either (A) if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
(B) exists on the Closing Date (or on the date of any Credit Extension after the
Closing Date to the extent that the applicable action, suit, proceeding or
investigation is brought by the Borrower or any of its subsidiaries) and
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Fundamental Documents to which it is a party, or the
validity or enforceability of any Fundamental Document or any action taken
thereunder. No Credit Party is in default with respect to any order, writ,
injunction, decree, rule or regulation of any Governmental Authority binding
upon such Person, which default would reasonably be expected to have a Material
Adverse Effect.

 

Section 4.10.         Federal Reserve Regulations. No part of the proceeds of
the Loans will be used, directly or indirectly, for any other purpose violative
of Regulations T, U and X of the Board.

 

Section 4.11.         Investment Company Act. No Credit Party is, or will be
after giving effect to the making of the Loans on the Closing Date, an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.12.         Taxes. Each Credit Party has filed or caused to be filed
all federal, state, local and foreign tax returns which are required to be filed
with any Governmental Authority after giving effect to applicable extensions,
and has paid or has caused to be paid all taxes as shown on said returns or on
any assessment received by them in writing, to the extent that such taxes have
become due, except in any case in which the failure to so pay or file would not,
individually or in the aggregate, have a Material Adverse Effect.

 

Section 4.13.         Compliance with ERISA; Labor Disputes. (a) Except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, (i) except with respect to Multiemployer Plans, each
Qualified Plan has either received a favorable determination letter from the
Internal Revenue Service or may rely on a favorable opinion letter issued by the
Internal Revenue Service, and nothing has occurred that would cause the loss of
such qualification or tax-exempt status; (ii) each Pension Plan is in compliance
in all respects with the applicable provisions of ERISA, the Code and its terms,
including the timely filing of all reports required under the Code or ERISA;
(iii) neither any Credit Party nor ERISA Affiliate has failed to make any
contribution or pay any

 

 100 

 

 

amount due as required by either Section 412 of the Code or Section 302 of ERISA
or the terms of any such Pension Plan; and (iv) no “prohibited transaction,” as
defined in Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan that would subject any Credit Party to a tax on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the Code.

 

(b)          Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect: (i) no Title IV Plan is or is
reasonably expected to be in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (ii) no ERISA Event has occurred or to the
knowledge of any Credit Party is reasonably expected to occur; (iii) there are
no pending, or to the knowledge of any Credit Party, threatened material claims
(other than claims for benefits in the normal course), sanctions, actions or
lawsuits, asserted or instituted against any Plan or any Person as fiduciary or
sponsor of any Plan; (iv) no Credit Party or ERISA Affiliate has incurred or
reasonably expects to incur any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan; and (v) within the last five years no
Title IV Plan of any Credit Party or ERISA Affiliate has been terminated,
whether or not in a “standard termination” as that term is used in Section 4041
of ERISA, nor has any Title IV Plan of any Credit Party or any ERISA Affiliate
(determined at any time within the last five years) with unfunded pension
liabilities been transferred outside of the “controlled group” (within the
meaning of Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate
(determined at such time).

 



(c)          Except as disclosed to the Lenders on or prior to the Closing Date,
no labor disturbance by or dispute with employees of the Borrower or any of its
Subsidiaries exists or, to the knowledge of the Borrower and each of the
Guarantors, is contemplated or threatened and neither the Borrower nor any
Guarantor is aware of any existing or imminent labor disturbance by, or dispute
with, the employees of any of the Borrower’s or any of the Borrower’s
Subsidiaries’ principal suppliers, contractors or customers, except as would not
have a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries
has received any notice of cancellation or termination with respect to any
collective bargaining agreement to which it is a party. 



 

Section 4.14.         Non-U.S. Plan Compliance. Except as would not reasonably
be expected to result in a Material Adverse Effect, each Non-U.S. Plan has been
maintained in compliance with its terms and with the requirements of any and all
Applicable Laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities. All contributions required to be made with respect to a Non-U.S.
Plan have been timely made, except as would not reasonably be expected to result
in a Material Adverse Effect. With respect to each Non-U.S. Plan, neither any
Credit Party nor any Restricted Subsidiaries or any of their respective
directors, officers, employees or agents has engaged in a transaction which
would subject any Credit Party or any Restricted Subsidiary, directly or
indirectly, to a tax or civil penalty which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. Except
as would not reasonably be expected to result in a Material Adverse Effect, the
present value of the accrued benefit liabilities (whether or not vested) under
each Non-U.S. Plan, determined as of the end of the Credit Party’s most recently
ended fiscal year on the basis of actuarial assumptions, each of which is
reasonable, did not materially exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities. No Non-U.S. Plan is a
“registered pension plan” within the meaning of section 147.1 of the Income Tax
Act (Canada) and no Credit Party or any Restricted Subsidiaries have ever
maintained, sponsored or contributed to any such “registered pension plan”.

 

Section 4.15.         Agreements. (a) There exists no default by any Credit
Party in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument (including,
without limitation, any Distribution Agreement) to which it is a party which
would reasonably be expected to result in a Material Adverse Effect.

 

 101 

 

 

(b)          Schedule 4.15 is a true and complete listing as of the date hereof
of all credit agreements, indentures, and other agreements or instruments of
indebtedness for borrowed money of any Credit Party (including all credit
agreements related to production loans, which are identified as such on such
Schedule), other than the Fundamental Documents.

 

Section 4.16.         Creation, Validity and Perfection of Security Interest.
The execution and delivery of this Credit Agreement and the Collateral Documents
is effective to create and grant to the Administrative Agent for the benefit of
itself and the other Secured Parties, a valid and enforceable security interest
in the Collateral. Upon (i) the filing of UCC-1 and PPSA financing statements
and the publication/registration of the notice with respect to the Hypothec
pursuant to CCQ, the Copyright Security Agreement and the Trademark Security
Agreement in the appropriate filing offices, (ii) the delivery of the Pledged
Collateral (as defined in the Pledge and Security Agreement) with appropriate
stock powers and instruments of endorsement to the Administrative Agent and
(iii) with respect to the Initial Lux/UK Guarantors, the completion of the
actions referred to in Section 6.17 (including for the avoidance of doubt, upon
completion of any perfection formalities applicable), the Collateral Documents
shall be effective to create a fully perfected (to the extent that perfection
can be achieved by the actions described in the foregoing clauses (i), (ii) or
(iii), as applicable) Lien on, and security interest in, all right, title and
interest of the Credit Parties in the Collateral as security for the
Obligations, in each case prior and superior in right to any other Person
(except for Permitted Liens), subject, as to the enforcement of remedies, to
applicable bankruptcy, insolvency or reorganization or similar laws affecting
creditors’ rights generally and to principles of equity.

 

Section 4.17.         Disclosure. All information furnished in writing to the
Administrative Agent for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders by any Credit Party in connection with the transactions
contemplated hereby (other than any projections, forward-looking information and
information of a general economic or industry nature), at the time it was
furnished or delivered, did not contain any untrue statement of a material fact
regarding the Credit Parties or, when taken together with all such other
agreements, documents, certificates and statements, omit to state a material
fact necessary under the circumstances under which it was made in order to make
the statements contained herein or therein not misleading.

 

Section 4.18.         Distribution Rights. Except as would not reasonably be
expected to result in a Material Adverse Effect, each Credit Party has
sufficient right, title and interest in each item of Product to enable it (i) to
enter into and perform all of the Distribution Agreements to which it is a party
and other agreements generating accounts receivable reflected on the most recent
balance sheet delivered to the Lenders pursuant hereto, and (ii) to charge,
earn, realize and retain all fees and profits to which such Credit Party is
entitled thereunder. Each Credit Party is not in breach of any of its
obligations under any such agreements, nor does any Credit Party have any
knowledge of any breach or anticipated breach by any other parties thereto,
which breach in either case either individually or when aggregated with all
other such breaches would reasonably be expected to have a Material Adverse
Effect.

 

Section 4.19.         Environmental Liabilities. (a) Except as would not
reasonably be expected to have a Material Adverse Effect, (i) no Credit Party
has used, stored, treated, transported, manufactured, refined, handled, produced
or disposed of any Hazardous Materials on, under, at, from or in any way
affecting, any of its properties or assets owned or leased by a Credit Party, in
any manner which at the time of the action in question violated any
Environmental Law governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of Hazardous Materials
and (ii) to the best of each Credit Party’s knowledge, no prior owner of such
property or asset or any tenant, subtenant, prior tenant or prior subtenant
thereof has used Hazardous Materials on or affecting such property or asset, or
otherwise, in any manner which at the time of the action in question violated

 

 102 

 

 

any Environmental Law governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of Hazardous
Materials.

 

(b)          To the best of each Credit Party’s knowledge (i) no Credit Party
has any obligations or liabilities, known or unknown, matured or not matured,
absolute or contingent, assessed or unassessed, which would reasonably be
expected to have a Material Adverse Effect and (ii) no claims have been made
against any of the Credit Parties in the past five years and no presently
outstanding citations or notices have been issued against any of the Credit
Parties, which would reasonably be expected to have a Material Adverse Effect,
which in the case of clauses (i) or (ii) have been or are imposed by reason of
or based upon any provision of any Environmental Law, including, without
limitation, any such obligations or liabilities relating to or arising out of or
attributable, in whole or in part, to the manufacture, processing, distribution,
use, treatment, storage, disposal, transportation or handling of any Hazardous
Materials by any Credit Party, or any of its employees, agents, representatives
or predecessors in interest in connection with or in any way arising from or
relating to any of the Credit Parties or any of their respective owned or leased
properties, or relating to or arising from or attributable, in whole or in part,
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of any such substance, by any other Person at or on
or under any of the real properties owned or used by any of the Credit Parties
or any other location where such would reasonably be expected to have a Material
Adverse Effect.

 

Section 4.20.         Compliance with Laws. No Credit Party is in violation of
any Applicable Law except for such violations in the aggregate which would not
have a Material Adverse Effect.

 

Section 4.21.         Real Property. Except as set forth on Schedule 4.21, as of
the Closing Date, each Credit Party does not have any ownership interest in real
property.

 

Section 4.22.         OFAC, FCPA, etc.

 

(a)          None of the Credit Parties or any of their Subsidiaries (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 and Annex A of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages, in
any dealings or transactions prohibited by executive order, or is otherwise
associated with any such person in any manner violative of such executive order,
(iii) appears on any list maintained by the United States Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) of persons with whom U.S.
persons are prohibited from dealing, including OFAC’s Specially Designated
Nationals and Blocked Persons List and Foreign Sanctions Evaders List, or is
subject to the limitations or prohibitions under any other OFAC regulation or
executive order, or (iv) is a person subject to the limitations or prohibitions
under any other economic or trade sanctions issued by regulation or executive
order of the U.S. Department of State, the U.S. Department of Commerce, or the
Canadian federal government (including the Special Economic Measures Act
(SEMA)).

 

(b)          Each Credit Party and its Subsidiaries is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the USA Patriot Act.

 

(c)          No part of the proceeds of the Loans will be used, directly or, to
the knowledge of the Borrower, indirectly, (i) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in

 

 103 

 

 

order to improperly obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended; (ii) for the purpose of financing the activities of any person
currently the subject of sanctions administered by OFAC, the U.S. Department of
State, the U.S. Department of Commerce, or the Canadian federal government; or
(iii) for the purpose of financing any transactions or dealings with the
governments of, or with any person resident in, Cuba, Iran, North Korea, Sudan,
Syria, or the Crimea region of Ukraine.

 

Section 4.23.         Use of Proceeds.

 

(a)          The proceeds of the Revolving Loans, and Letters of Credit to be
issued, will be used (A) on the Closing Date, to (i) to fund Transaction
Expenses in connection with the Acquisition in an aggregate amount not to exceed
$150,000,000, (ii) for working capital purposes in an aggregate amount not to
exceed $100,000,000, and (iii) to replace, backstop or cash collateralize
letters of credit of the Borrower and its Subsidiaries outstanding on the
Closing Date; and (B) after the Closing Date, for working capital needs and for
other general corporate purposes of the Borrower and its Subsidiaries, including
the financing of acquisitions and Investments permitted hereunder.

 

(b)          The proceeds of the Term Loans will be used on the Closing Date to
finance all or a portion of the purchase price for the payment of the
Acquisition, the Closing Date Refinancing and/or the payment of Transaction
Expenses.

 

ARTICLE 5CONDITIONS PRECEDENT

 

Section 5.1.          Conditions to Initial Credit Extension. The obligation of
each Lender to make a Credit Extension hereunder on the Closing Date is subject
to satisfaction in full of the following conditions precedent:

 

(a)          Corporate Documents. The Administrative Agent shall have received,
with copies for each of the Lenders:

 

(i)          a copy of the articles or certificate of incorporation or other
organizational document of each Credit Party, duly certified by the Secretary of
such Credit Party;

 

(ii)         to the extent available, a certificate of the Secretary of State or
other appropriate governmental official of each Credit Party’s jurisdiction of
incorporation or organization, dated as of a recent date as to the good standing
of each Credit Party;

 

(iii)        a certificate of the Secretary of each Credit Party, dated the
Closing Date and certifying:

 

(A) that attached thereto is a true and complete copy of the by-laws, articles
or limited liability company agreement, as the case may be, of such party as in
effect on the date of such certification;

 

(B) that attached thereto is a true and complete copy of the resolutions adopted
by the Board of Directors of such party authorizing the execution, delivery and
performance in accordance with their respective terms of the Fundamental
Documents executed by such Credit Party and any other documents required or
contemplated hereunder or thereunder, the grant of the security interests in the
Collateral, and in the case of the Borrower, the borrowings hereunder, and that

 

 104 

 

 

such resolutions have not been amended, rescinded or supplemented and are
currently in effect;

 

(C) either (I) that the certificate of incorporation or organization or other
similar organizational document of such party has not been amended since the
date of the last amendment thereto indicated on the certificates of the
Secretary of State or other appropriate governmental official furnished pursuant
to clause (i) above or (II) that attached thereto is a true and complete copy of
such certificate or other organizational document including all amendments
thereto; and

 

(D) as to the incumbency and specimen signature of each officer of such party
executing any Fundamental Document;

 

(b)          Credit Agreement. The Administrative Agent shall have received
executed counterparts of this Credit Agreement, which, when taken together, bear
the signatures of the Administrative Agent, all of the Credit Parties and all of
the Lenders.

 

(c)          Opinion of Counsel. The Administrative Agent shall have received
the written opinions of (i) Dentons Canada LLP, Canadian counsel to the Credit
Parties, (ii) Wachtell, Lipton, Rosen & Katz, special New York counsel to the
Credit Parties, and (iii) Wayne Levin, Esq., General Counsel and California
counsel for the Credit Parties and addressed to the Administrative Agent and the
Lenders which opinions shall be in form and substance satisfactory to the
Administrative Agent.

 

(d)          Security and Other Documentation. The Administrative Agent shall
have received fully executed copies of (i) the Pledge and Security Agreement,
executed by each Credit Party party thereto; (ii) a Copyright Security Agreement
executed by each Credit Party party thereto; (iii) a Trademark Security
Agreement executed by each Credit Party party thereto; (iv) a Parent Security
Agreement executed by each Credit Party party thereto; (v) a Hypothec (and all
related agreements and instruments) executed by each Credit Party domiciled in
the Province of Québec and each Credit Party where Collateral with respect to
such Credit Party is located therein, or perfection of a Lien in such Collateral
is required under the Applicable Laws of the Province of Québec or under any
applicable PPSA; and (vi) appropriate UCC-1 and PPSA financing statements (or
CCQ financing statements or comparable documents, if and as applicable) relating
to the Collateral.

 

(e)          Financial Statements. The Administrative Agent shall have received
all financial statements referred to in Section 4.5.

 

(f)          Solvency Certificate. The Administrative Agent shall have received
a Solvency Certificate signed by the chief financial officer of the Borrower.

 

(g)          Payment of Fees. All fees required to be paid on the Closing Date
pursuant to the Fee Letters and reasonable and invoiced out-of-pocket expenses
required to be paid on the Closing Date, in the case of expenses, to the extent
invoiced at least three business days prior to the Closing Date shall, upon the
initial Credit Extension, have been paid (which amounts may be offset against
the proceeds of the initial Credit Extension).

 

(h)          UCC/PPSA Searches. The Administrative Agent shall have received
UCC, PPSA, copyright office and other searches satisfactory to it indicating
that no other filings, encumbrances or transfers (other than in connection with
Permitted Liens) with regard to the Collateral are of record in any jurisdiction
in which it shall be necessary or desirable for the Administrative Agent to make
a UCC or

 

 105 

 

 

PPSA filing in order to provide the Administrative Agent (for the benefit of the
Secured Parties) with a perfected security interest in the Collateral.

 

(i)          USA Patriot Act. The Administrative Agent shall have received at
least three Business Days prior to the Closing Date any information requested at
least ten Business Days prior to the Closing Date by the Administrative Agent
that such Administrative Agent reasonably determines is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act.

 

(j)          Notice. The Administrative Agent shall have received a notice with
respect to the Credit Extension to be made on the Closing Date as required by
Section 2.5 hereof.

 

(k)          Notes. The Administrative Agent shall have received Notes executed
by the Borrower in favor of each Lender that has requested such a Note.

 

(l)          No Company Material Adverse Effect. Since June 27, 2016, there
shall not have occurred and be continuing any event, occurrence, fact,
condition, change, development or effect that has had or would reasonably be
expected to have a Company Material Adverse Effect.

 

(m)          Acquisition. The Acquisition shall have been consummated, or
substantially simultaneously with the initial Credit Extension to be made on the
Closing Date, shall be consummated, in all material respects in accordance with
the terms of the Merger Agreement, without giving effect to any modifications,
amendments, consents or waivers thereto by the Borrower or Merger Sub or any of
their affiliates (other than, for the avoidance of doubt, the Target or any of
its affiliates) that are material and adverse to the Lenders or the Arrangers in
their capacities as such without the prior consent of the Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned). For purposes
of the foregoing condition, it is understood and agreed that (i) any increase in
the purchase price of not more than 20% in connection with the Acquisition shall
not be deemed to be material and adverse to the interests of the Lenders or the
Arrangers (provided that such increases are funded with equity), (ii) any
increase in purchase price that is not funded by any incurrence of Indebtedness
shall not be deemed to be material and adverse to the interests of the Lenders
or the Arrangers and (iii) any reduction in the purchase price shall not be
deemed to be material and adverse to the interests of the Lenders or the
Arrangers; provided that any such reduction of the purchase price shall be
allocated to a reduction of the Facilities (other than the Revolving Facility)
on a pro rata basis.

 

(n)          Merger Agreement Representations and Specified Representations. The
Specified Merger Agreement Representations and the Specified Representations
shall be true and correct in all material respects taken as a whole, provided
that, notwithstanding the foregoing or anything to the contrary in this Credit
Agreement or any other Fundamental Document, to the extent any Specified
Representation would not be true and correct due to the failure by the Borrower
or any Guarantor to provide any lien search, guaranty or any Collateral (or to
create or perfect of any security interest therein) on the Closing Date (other
than (x) execution and delivery of a customary guaranty (in the case of
Guarantors organized in the United States or Canada or any state or province
thereof, other than Québec) and personal property security agreement (in the
case of the Borrower and all Guarantors organized in the United States or Canada
or any state thereof), (y) delivery of stock or other equity certificates of
subsidiaries of the Borrower or a Guarantor organized in the United States or
Canada or any state or province thereof, other than Québec, that are Material
Specified Guarantors to the extent such equity securities are owned by the
Borrower or any Guarantor organized in the United States, Canada or any state or
province thereof, other than Québec (with respect to the Target and its
subsidiaries, to the extent received from the Target after the Borrower has used
commercially reasonable efforts to obtain them on the Closing Date) and (z) the
perfection of security interests in assets with respect to which a lien may be

 

 106 

 

 

perfected by the filing of a financing statement under the Uniform Commercial
Code (or, with respect to Canada, the Personal Property Security Act (but not,
for the avoidance of doubt, the Civil Code of Québec))) after the Borrower’s use
of commercially reasonable efforts to do so, the accuracy of such Specified
Representation shall not be a condition precedent to the availability of any
Credit Extension on the Closing Date.

 

(o)          Closing Date Refinancing. The Closing Date Refinancing shall have
been consummated substantially concurrently with the initial Credit Extension to
be made on the Closing Date.

 

Notwithstanding the foregoing or anything to the contrary in this Credit
Agreement or any other Fundamental Document, to the extent any lien search,
guaranty or any Collateral (or the creation or perfection of any security
interest therein) is not or cannot be provided and/or perfected on the Closing
Date (other than (x) execution and delivery of a customary guaranty (in the case
of Guarantors organized in the United States or Canada or any state or province
thereof, other than Québec) and personal property security agreement (in the
case of the Borrower and all Guarantors organized in the United States or Canada
or any state thereof), (y) delivery of stock or other equity certificates of
subsidiaries of the Borrower or a Guarantor organized in the United States or
Canada or any state or province thereof, other than Québec, that are Material
Specified Guarantors to the extent such equity securities are owned by the
Borrower or any Guarantor organized in the United States, Canada or any state or
province thereof, other than Québec (with respect to the Target and its
subsidiaries, to the extent received from the Target after the Borrower has used
commercially reasonable efforts to obtain them on the Closing Date) and (z) the
perfection of security interests in assets with respect to which a lien may be
perfected by the filing of a financing statement under the Uniform Commercial
Code (or, with respect to Canada, the Personal Property Security Act (but not,
for the avoidance of doubt, the Civil Code of Québec))) after the Borrower’s use
of commercially reasonable efforts to do so, then the provision of such lien
search, guaranty or Collateral (or the creation or perfection of any security
interest therein) shall not constitute a condition precedent to the availability
of any Credit Extension on the Closing Date, but instead shall be required to be
delivered within 60 days after the Closing Date (or such later date as may be
agreed by the applicable Administrative Agent, in its sole discretion).

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Credit Agreement shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto in reasonable detail. The
Administrative Agent shall promptly notify the Lenders and the Borrower in
writing of the occurrence of the Closing Date.

 

Section 5.2.          Conditions to Each Subsequent Credit Extension. The
obligation of each Lender to make a Credit Extension hereunder after the Closing
Date is subject to satisfaction in full of the following conditions precedent:

 

(a)          Representations and Warranties. Each of the representations and
warranties made by any Credit Party in or pursuant to the Fundamental Documents
shall be true and correct in all material respects (or in all respects, if
qualified by a materiality threshold) on and as of such date as if made on and
as of such date (except to the extent that such representations and warranties
expressly relate to an earlier date).

 107 

 

 

(b)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(c)          Revolving Credit Availability. After giving effect to any requested
extension of credit, the aggregate principal amount of all Revolving Loans and
L/C Obligations under this Credit Agreement shall not exceed the aggregate
Revolving Credit Commitments.

 

(d)          Other. (i) In the case of Loans, the Administrative Agent shall
have received the notice required by Section 2.5 hereof, (ii) in the case of the
issuance of any Letter of Credit the applicable Issuing Bank shall have received
a duly completed Application, and/or (iii) in the case of an extension or
increase in the amount of a Letter of Credit, the applicable Issuing Bank shall
have received a written request therefor in a form reasonably acceptable to the
applicable Issuing Bank.

 

Each Borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

ARTICLE 6AFFIRMATIVE COVENANTS

 

From the date hereof and for so long as the Revolving Credit Commitments shall
be in effect, any Loan shall remain outstanding, or L/C Exposure shall remain
outstanding or any monetary Obligation then due and payable shall remain unpaid
or unsatisfied (other than with respect to a Specified Swap Agreement or
Specified Cash Management Agreement):

 

Section 6.1.           Financial Statements and Other Information.

 

(a)          Within 45 days after the end of each fiscal quarter of the Borrower
not corresponding with the fiscal year end of the Borrower, commencing with the
first fiscal quarter ending after the Closing Date, the Borrower shall deliver
to the Administrative Agent (for delivery to the Lenders) the Borrower’s
consolidated balance sheet as at the end of such fiscal quarter and the related
consolidated statements of income, and cash flows for such fiscal quarter and
for the elapsed portion of the fiscal year-to-date period then ended, each in
reasonable detail, prepared by the Borrower in accordance with GAAP, and setting
forth comparative figures for the corresponding fiscal quarter in the prior
fiscal year, all of which shall be certified by the chief financial officer or
other financial or accounting officer of the Borrower that they fairly present
in all material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(b)          Within 90 days after the close of each fiscal year of the Borrower
(commencing with the fiscal year of the Borrower ending after the Closing Date),
the Borrower shall deliver to the Administrative Agent (for delivery to the
Lenders) a copy of the Borrower’s consolidated balance sheet as of the last day
of the fiscal year then ended and the Borrower’s consolidated statements of
income, cash flows and shareholders’ equity for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail and showing in comparative
form the figures for the previous fiscal year, accompanied by a report thereon
of Ernst & Young LLP or another firm of independent public accountants of
recognized national standing, selected by the Borrower, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of

 

 108 

 

 

such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards (which report shall be
unqualified as to scope of such audit and shall not contain any “going concern”,
other than solely with respect to, or resulting solely from, an upcoming
maturity date under any Indebtedness incurred under this Credit Agreement
occurring within one year from the time such opinion is delivered).

 

(c)          Within 90 days after the commencement of each fiscal year of the
Borrower, the Borrower shall deliver to the Administrative Agent (for delivery
to the Lenders) an annual budget for the Borrower and its Subsidiaries for such
fiscal year in a form customarily prepared by management of the Borrower for its
internal use (including a projected consolidated balance sheet and consolidated
statements of income and capital expenditures as of the end of and for such
fiscal year).

 

(d)          The Borrower shall deliver to the Administrative Agent (for
delivery to the Lenders) (i) within 45 days after the close of each of the first
three (3) fiscal quarters of the Borrower, a customary management discussion and
analysis of the Borrower’s and its Subsidiaries’ financial performance for that
fiscal quarter and a comparison of financial performance for that financial
quarter to the corresponding fiscal quarter of the previous fiscal year and (ii)
within 90 days after the close of each fiscal year, a management discussion and
analysis of the Borrower’s and its Subsidiaries’ financial performance for that
fiscal year and a comparison of financial performance for that fiscal year to
the prior year.

 

(e)          For purposes of this Section 6.1, the Borrower and the Guarantors
will be deemed to have furnished the reports and other information to the
Lenders as required by this Section 6.1 if the Borrower has filed such reports
with the SEC via the EDGAR or any successor filing system and such reports are
publicly available.

 

(f)          The Borrower will also hold a conference call each quarter to
discuss such results of operations for the relevant reporting period, which
conference call may be with Lenders only or may be with investors generally
(including, for the avoidance of doubt, earnings calls consistent with past
practice).

 

Section 6.2.           Compliance Certificate and Other Information.

 

(a)          At the time of the delivery or making available of the annual and
quarterly financial statements pursuant to Section 6.1(a) and Section 6.1(b),
the Borrower shall deliver to the Administrative Agent (for delivery to the
Lenders) a Compliance Certificate signed by the chief financial officer or other
financial or accounting Officer of the Borrower (w) stating no Default or Event
of Default has occurred and is then continuing or, if a Default or Event of
Default exists, a detailed description of the Default or Event of Default and
all actions the Borrower is taking with respect to such Default or Event of
Default, (x) to the extent the Revolving Facility or Term Loan A Facility
remains outstanding, showing the Borrower’s compliance with the financial ratios
set forth in Section 7.9(a) and (b) and (y) solely in connection with the
delivery of financial statements pursuant to Section 6.1(b) for any fiscal year
beginning with the first full fiscal year ended after the Closing Date and
solely to the extent the Term B Facility remains outstanding, if the Net First
Lien Leverage Ratio calculated on a Pro Forma Basis as of the last day of such
fiscal year is greater than 4.00:1.00, calculating Excess Cash Flow for such
fiscal year.

 

(b)          The Borrower shall provide to the Administrative Agent, within 10
days after receiving knowledge of the occurrence thereof, (i) written notice of
any events which would constitute a Default, their status and what action the
Borrower is taking or proposing to take in respect thereof, (ii) written notice
of the commencement of, or threat in writing of, any action, suit or proceeding,
whether at

 

 109 

 

 

law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of the Restricted Subsidiaries as to which an
adverse determination is reasonably probable and which would reasonably be
expected to result in a Material Adverse Effect, and (iii) any other event which
would reasonably be expected to result in a Material Adverse Effect.

 

(c)          The Borrower shall provide to the Administrative Agent, from time
to time, such other information or documents (financial or otherwise) as the
Administrative Agent may reasonably request (for itself or on behalf of any
Lender); provided that the Administrative Agent may request such information in
its capacity as Administrative Agent only and may not use such information for
any purpose other than a purpose reasonably related to its capacity as
Administrative Agent.

 

Information and documents required to be delivered pursuant to Section 6.1 or
this Section 6.2 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address provided to the Administrative Agent or on an Intralinks
or similar site to which the Lenders have been granted access; or (ii) on which
such documents are transmitted by electronic mail to the Administrative Agent.

 

Section 6.3.          Taxes. The Borrower shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all taxes, assessments and
governmental levies except such as are contested in good faith and by
appropriate negotiations or proceedings or where the failure to make payment
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

 

Section 6.4.          Corporate Existence. Except as (i) permitted by
Section 7.6 or (ii) with respect to clause (a) (other than the Borrower and LGEI
(but, for the avoidance of doubt, not the Restricted Subsidiaries thereof, other
than LGEI)) or (b), would not reasonably be expected to result in a Material
Adverse Effect, the Borrower shall do or cause to be done all things necessary
to preserve and keep in full force and effect (a) its corporate existence and
the corporate, partnership, limited liability company, unlimited liability
company or other existence of each of its Restricted Subsidiaries, in accordance
with the respective organizational documents (as the same may be amended from
time to time) of the Borrower or any such Restricted Subsidiary and (b) the
rights (charter and statutory), licenses and franchises of the Borrower and its
Restricted Subsidiaries necessary to the conduct of its business or the business
of any of its Restricted Subsidiaries.

 

Section 6.5.          Maintenance of Properties and Insurance.

 

(a)          The Borrower will cause all properties used or useful in the
conduct of its business or the business of any of its Restricted Subsidiaries to
be maintained and kept in good condition, repair and working order as in the
judgment of the Borrower may be necessary so that the business of the Borrower
and its Restricted Subsidiaries may be properly conducted at all times; provided
that nothing in this Section 6.5 prevents the Borrower or any Restricted
Subsidiary from discontinuing the use, operation or maintenance of any of such
properties or disposing of any of them, if such discontinuance or disposal
(i)(A) is, in the judgment of the Borrower, desirable in the conduct of the
business of the Borrower and its Restricted Subsidiaries taken as a whole or (B)
would not reasonably be expected to have a Material Adverse Effect.

 

(b)          The Borrower will provide or cause to be provided, for itself and
its Restricted Subsidiaries, insurance (including appropriate self-insurance)
against loss or damage of the kinds that, in the good faith opinion of the
Borrower, is adequate and appropriate for the conduct of the business of the
Borrower and its Restricted Subsidiaries.

 

 110 

 

 

Section 6.6.          Books and Records. The Borrower will, and will cause each
Restricted Subsidiary to, maintain proper books of record and account in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or its Restricted Subsidiary, as the case may be.

 

Section 6.7.          Inspection Rights. The Borrower will, and will cause each
Restricted Subsidiary to, permit officers, designated representatives and agents
of the Administrative Agent (or during the occurrence and continuation of any
Event of Default, any Lender solely if accompanying the Administrative Agent),
to visit and inspect any tangible property of the Borrower or such Restricted
Subsidiary, and to examine the books of account of the Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with its and their officers and
independent accountants, all at such reasonable times during normal business
hours as the Administrative Agent may request; provided that (i) reasonable
prior written notice of any such visit, inspection or examination shall be
provided to the Borrower and such visit, inspection or examination shall be
performed at reasonable times to be agreed to by the Borrower, which agreement
will not be unreasonably withheld, (ii) excluding any such visits and
inspections during the continuation of an Event of Default, the Administrative
Agent shall not exercise its rights under this Section 6.7 more often than one
time during any such fiscal year, the Borrower is not obligated to compensate
the Administrative Agent for more than one inspection and examination by the
Administrative Agent during any calendar year, and (iii) the Administrative
Agent may conduct inspections pursuant to this Section 6.7 in its respective
capacity as Administrative Agent only and may not conduct inspections or utilize
information from such inspections for any purpose other than a purpose
reasonably related to its capacity as Administrative Agent. The Administrative
Agent shall give the Borrower a reasonable opportunity to participate in any
discussions with the Borrower’s independent public accountants.

 

Section 6.8.          Compliance with Laws. The Borrower shall, and shall cause
each Restricted Subsidiary to, comply in all respects with all Applicable Laws,
where any such non-compliance, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

Section 6.9.          Compliance with Agreements. Except as would not reasonably
be expected to result in a Material Adverse Effect, the Borrower shall, and
shall cause each Restricted Subsidiary to duly observe and perform all material
terms and conditions of all agreements with respect to the production,
distribution and/or exploitation of items of Product and diligently protect and
enforce the rights of the Credit Parties under all such agreements in a manner
consistent with prudent business judgment and subject to the terms and
conditions of such agreements.

 

Section 6.10.         ERISA Event Notice. Promptly following receipt thereof,
the Borrower shall furnish copies of (i) any documents described in Sections
101(k) or 101(l) of ERISA that any Credit Party or any ERISA Affiliate may
request with respect to any Multiemployer Plan or any documents described in
Section 101(f) of ERISA with respect to any Title IV Plan or any Multiemployer
Plan provided to or received by any Credit Party or any ERISA Affiliate;
provided, that if the relevant Credit Parties or ERISA Affiliates have not
requested or received such documents or notices, as applicable, from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, such Credit Party or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof. As soon
as possible upon becoming aware of the occurrence of any ERISA Event that has
resulted or would reasonably be expected to result in material liability to any
Credit Party, the Borrower shall furnish Administrative Agent a written notice
specifying the nature thereof, what action the Credit Party or any of

 

 111 

 

 

their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the U.S. Department of Labor or the Pension Benefit Guarantee
Corporation with respect thereto; and (ii) with reasonable promptness, and upon
the Administrative Agent’s request, furnish copies of each Schedule SB
(Actuarial Information) to the annual report (Form 5500 Series) filed by any of
the Credit Parties or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Title IV Plan.

 

Section 6.11.         Non-U.S. Plan Compliance and Reports.

 

(a)          Each Credit Party and each of their applicable Subsidiaries shall
cause all Non-U.S. Plans administered by it, or into which it is required to
make payments, obtains or retains (as applicable) registered status under and as
required by applicable law and is administered in a timely manner in all
respects in compliance with all applicable laws, except where the failure to do
so would not result in a Material Adverse Effect.

 

(b)          The Borrower shall furnish to the Administrative Agent as soon as
possible, and in any event within twenty (20) Business Days after receipt,
copies of any notices received by any Credit Party or any of their Subsidiaries
with respect to any Non-U.S. Plan with respect to which there would reasonably
be expected to result in a Material Adverse Effect.

 

Section 6.12.         Environmental Laws.

 

(a)          The Borrower shall promptly notify the Administrative Agent upon
any Credit Party becoming aware of any violation or potential violation or
non-compliance with, or liability or potential liability under any Environmental
Laws which, when taken together with all other actual or pending violations or
liabilities under any Environmental Laws would reasonably be expected to have a
Material Adverse Effect, and promptly furnish to the Administrative Agent all
notices of any nature which any Credit Party may receive from any Governmental
Authority or other Person with respect to any violation, or potential violation
or non-compliance with, or liability or potential liability under any
Environmental Laws which, in any case or when taken together with all such other
notices, could reasonably be expected to have a Material Adverse Effect.

 

Section 6.13.         Additional Guarantors.

 

(a)          The Borrower shall not, as of the last day of each fiscal quarter
of the Borrower, to the extent that as of such date the Net Total Leverage Ratio
is greater than 4.00 to 1.00, permit the Credit Parties, taken as a whole, to
represent less than (A) 70% of the consolidated revenue (calculated on a Pro
Forma Basis) for the then-ended Test Period or (B) 70% of the total assets as of
such date, in each case of the Borrower and the Restricted Subsidiaries (other
than any Special Purpose Producer which is not a Guarantor pursuant to clause
(l) of the definition of Excluded Subsidiary) on a consolidated basis.

 

(b)          Promptly (i) after formation or acquisition of any new Wholly-Owned
Subsidiary other than an Excluded Subsidiary after the Closing Date, (ii) to the
extent required to comply with the provisions of Section 6.13(a), after the
delivery of the most recent financial statements delivered or required to be
delivered pursuant to Section 6.1 or (iii) after any Restricted Subsidiary that
is not a Credit Party Guarantees any Material Indebtedness of the Borrower, the
Credit Parties shall cause such new or additional Restricted Subsidiary (and,
without limiting the foregoing, the Borrower may, in its sole discretion, cause
any other Restricted Subsidiary including any Excluded Subsidiary which is
organized in an Approved Jurisdiction), to execute and deliver to the
Administrative Agent a Joinder Agreement to this Credit Agreement or such other
document as the Administrative Agent shall reasonably deem appropriate for such
purpose pursuant to which such Restricted Subsidiary will agree to be a
Guarantor

 

 112 

 

 

under this Credit Agreement and be bound by the terms of this Credit Agreement
applicable to Guarantors, including, but not limited to, Article 9.

 

Section 6.14.         Further Assurances.

 

(a)          If (i)(A) property (other than Excluded Assets) is acquired by the
Borrower or a Guarantor (other than property acquired by a Guarantor which is
organized outside of the United States or Canada and which is not of the type
covered by the Collateral Documents governed by the law of such Guarantor’s
jurisdiction then outstanding), or (B) property that is owned by the Borrower or
a Guarantor which had been an Excluded Asset ceases to be an Excluded Asset, and
in either case such property is not automatically subject to a perfected
security interest under the Collateral Documents or (ii) a Subsidiary of the
Borrower becomes a Guarantor under this Credit Agreement, then the Borrower or
such Guarantor will, as soon as reasonably practical (and in any event within 20
Business Days, or such longer period as (1) provided in the second-to-last
sentence of this Section 6.14(a), (2) provided in Section 6.14(b) below with
respect to owned real property or (3) otherwise agreed to by the Administrative
Agent) after such property’s acquisition or its no longer being an Excluded
Asset or such Subsidiary’s becoming a Guarantor, as applicable, provide security
over such property or the assets of such Guarantor in favor of the
Administrative Agent on a basis that would provide a perfected Lien on such
terms, in each case, consistent with the Collateral Documents, and take such
additional actions (including any of the actions described in this Section 6.14)
as the Administrative Agent may deem reasonable and appropriate or advisable to
create and fully perfect in favor of the secured parties under the Collateral
Documents a valid and enforceable security interest in such Collateral. To the
extent that any Collateral Document provides that, as to any property or asset,
the Borrower or the Guarantors shall have greater than 20 Business Days to grant
or perfect a security interest, or that the Borrower or the Guarantors need only
use commercially reasonable efforts to grant or perfect a security interest, or
otherwise limits the obligations of the Borrower or the Guarantors to comply
with this Section 6.14(a), the provisions of such Collateral Document shall
control.

 

(b)          Within 90 days of the purchase by the Borrower or the Guarantors of
any owned real property which is not an Excluded Asset, the Borrower shall (i)
furnish and deliver to the Administrative Agent an executed mortgage with
respect to such real property and (ii) use commercially reasonable efforts to
furnish and deliver to the Administrative Agent a title insurance policy for the
benefit of the Administrative Agent in the amount of 120% of the Fair Market
Value of such real property with extended coverage covering the real property as
well as a current ALTA survey thereof, together with a surveyor’s certificate
unless the title insurance policy referred to above shall not contain an
exception for any matter shown by a survey (except to the extent an existing
survey has been provided and specifically incorporated into such title insurance
policy), each in form and substance reasonably satisfactory to the
Administrative Agent. If any portion of any mortgaged property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then the
Borrower shall, or shall cause each Guarantor to (A) prior to the delivery of
any such executed mortgage for such property, deliver to the Administrative
Agent (for further distribution to the Lenders) advance notice of the location
of any such property as required to permit the Administrative Agent and the
Lenders to determine whether such property is located in any such special flood
hazard area, (B) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and other-wise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (C) cooperate with the Administrative Agent and provide
information reasonably required by the Administrative Agent to comply with the
Flood Insurance Laws and (iii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent, including, without limitation, evidence of annual renewals
of such insurance, provided that, notwithstanding this clause (b), (i) no such
security interest

 

 113 

 

 

shall be granted by the applicable Credit Party nor accepted by the
Administrative Agent until the Administrative Agent has received confirmation
that each Lender under the Term A Facility and Revolving Facility has completed
its flood insurance due diligence to its reasonable satisfaction (it being
understood that such satisfactory due diligence of such Lenders shall be deemed
completed to the extent the Administrative Agent has not received written notice
to the contrary within ten (10) Business Days after notice of location of such
property has been made available to the Lenders), and (ii) to the extent real
property which is not an Excluded Asset is acquired by any Guarantor organized
outside of the United States or Canada, such Guarantor may (I) comply with this
clause (b), (II) provide security over such real property pursuant to
documentation and procedures customary in its jurisdiction as reasonably agreed
between the Borrower and the Administrative Agent or (III) if agreed to by the
Administrative Agent in its sole discretion, not provide any security over such
real property.

 

(c)          Upon the reasonable request of the Administrative Agent, the
Borrower and each of the Guarantors will make, execute, endorse, acknowledge,
file, record, register and/or deliver such agreements, documents, instruments,
and further assurances (including, without limitation, UCC, CCQ and PPSA
financing statements, mortgages, hypothecs, deeds of trust, vouchers, invoices,
schedules, confirmatory assignments, conveyances, transfer endorsements, powers
of attorney, certificates, real property surveys and reports), and take such
other actions, as may be required under Applicable Law or as the Administrative
Agent may deem reasonably appropriate or advisable to create, perfect, preserve
or protect the security interest in the Collateral of the secured parties under
the Collateral Documents, all at the Borrower’s expense; provided that,
notwithstanding anything herein or in any other Fundamental Document to the
contrary, under no circumstances will the Borrower or any Guarantor be obligated
to enter into any pledgeholder, laboratory access or similar arrangements or
deposit account control agreements, securities account control agreements, or
other lockbox or control agreements, or to obtain bailee agreements or landlord
or mortgagee waivers, or to send any notices to account debtors or other
contractual third parties unless an Event of Default has occurred and is
continuing. Additionally, notwithstanding anything in this Agreement or in any
other Fundamental Document to the contrary, under no circumstances will the
Borrower or any Guarantor be obligated to (i) enter security agreements or
pledge agreements or similar agreements governed under the laws of any non-U.S.
or non-Canadian jurisdiction or (ii) take any other actions in any non-U.S. or
non-Canadian jurisdiction to create or perfect any security interests, except in
each case to the extent the Borrower elects to add any Guarantor organized
outside of the U.S. or Canada, in which case the Borrower will cause such
Guarantor to enter into customary security and pledge agreements consistent with
the terms of this Agreement governed by the law of such jurisdiction, and the
Administrative Agent (with the cooperation of such Guarantor) may take customary
actions to create and perfect security interests on the assets of such Guarantor
in such jurisdiction.

 

Section 6.15.         OFAC, FCPA.

 

(a)          The Borrower will use the proceeds of each Extension of Credit in
accordance with Section 4.22(c) and Section 4.23.

 

(b)          The Borrower will maintain in effect and enforce policies and
procedures designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with the provisions of
Section 4.22.

 

Section 6.16.         Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to cause to be maintained at all times (a)(i) a corporate
family rating, in the case of Moody’s or (ii) an issuer credit rating, in the
case of S&P, for the Borrower and (b) credit ratings for the Facilities from
Moody’s and S&P, but in the case of clauses (a) and (b), for the avoidance of
doubt, not any specific rating.

 

 114 

 

 

Section 6.17.         Post-Closing Actions.

 

The Borrower and each other Credit Party shall take each action set forth on
Schedule 6.17 within the period set forth on such Schedule 6.17 for such action;
provided that, in each case, the Administrative Agent may, in its sole
reasonable discretion, grant extensions of the time periods set forth on such
Schedule 6.17 and, each representation or warranty which would be true, each
covenant or agreement which would be complied with, and each condition which
would be satisfied, in each case as set forth in any Fundamental Document, but
for an action set forth on Schedule 6.17 not having been completed, will be
deemed true, complied with, or satisfied, as the case may be, unless such action
is not completed within the period set forth in Schedule 6.17 for such action
(as such period may be extended by the Administrative Agent).

 

Section 6.18.         ERISA Matters. No Credit Party shall, or shall cause or
permit any ERISA Affiliate to, cause or permit to occur (i) an event that would
result in the imposition of an ERISA Lien or (ii) an ERISA Event to the extent
such ERISA Event or ERISA Lien, either alone or together with all such other
ERISA Events, would reasonably be expected to have a Material Adverse Effect.

 

ARTICLE 7NEGATIVE COVENANTS

 

From the date hereof and for so long as the Revolving Credit Commitments shall
be in effect, any Loan shall remain outstanding, or L/C Exposure shall remain
outstanding or any monetary Obligation then due and payable shall remain unpaid
or unsatisfied (other than with respect to a Specified Swap Agreement or
Specified Cash Management Agreement):

 

Section 7.1.          Limitations on Indebtedness.

 

(a)          The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Secured Funded Indebtedness;
provided, however, that the Borrower and the Guarantors may Incur Secured Funded
Indebtedness if on the date thereof and after giving effect thereto and to the
application of the proceeds thereof on a Pro Forma Basis: (i) the Net First Lien
Leverage Ratio is not greater than 4.50 to 1.00; and (ii) no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence of
Incurring such Secured Funded Indebtedness or the application of the proceeds
thereof.

 

(b)          The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness; provided,
however, that the Borrower and the Guarantors may Incur Indebtedness if on the
date thereof and after giving effect thereto and to the application of the
proceeds thereof on a Pro Forma Basis: (i) the Net Total Leverage Ratio is not
greater than 6.00 to 1.00; and (ii) no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence of Incurring such
Indebtedness or the application of the proceeds thereof.

 

(c)          The foregoing Section 7.1(a) and (b) will not prohibit the
Incurrence of the following Indebtedness:

 

(i)          (A) Indebtedness Incurred under this Credit Agreement (including
any Guarantee under Article 9 of this Credit Agreement), including Indebtedness
Incurred pursuant to Section 2.13, Section 2.14 or Section 2.15, (B) any
Incremental Equivalent Debt incurred in lieu of Incremental Facilities, and (C)
any Refinancing Notes;

 

 115 

 

 

(ii)         (A) Indebtedness of the Borrower and its Restricted Subsidiaries
(including, for the avoidance of doubt, Target and the Restricted Subsidiaries
thereof) in existence on the Closing Date (other than Indebtedness described in
clauses (i), (iii), (iv) and (vi) of this Section 7.1(c)), (B) the Senior Notes
in an aggregate principal amount not to exceed $520,000,000 and (C) the Bridge
Credit Facility in an aggregate principal amount not to exceed $150,000,000;

 

(iii)        Guarantees by (A) the Borrower or the Guarantors of Indebtedness
permitted to be Incurred by the Borrower or a Guarantor in accordance with the
terms of this Credit Agreement, provided that in the event such Indebtedness
that is being Guaranteed is a Subordinated Obligation, then the related
Guarantee shall be subordinated in right of payment to the Loans or the
Guarantees under Article 9 of this Credit Agreement, as the case may be,
substantially to the same extent as such Indebtedness is subordinated to the
Loans or the Guarantees under Article 9 of this Credit Agreement, as applicable,
and (B) Non-Guarantor Subsidiaries of Indebtedness Incurred by Non-Guarantor
Subsidiaries in accordance with the terms of this Credit Agreement;

 

(iv)        Indebtedness of the Borrower owing to and held by any Wholly-Owned
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Borrower or any Wholly-Owned Subsidiary; provided, however,

 

(A)         if the Borrower is the obligor on Indebtedness owing to a
Non-Guarantor Subsidiary, such Indebtedness is expressly subordinated to the
prior payment in full in cash of all obligations under this Credit Agreement;

 

(B)         if a Guarantor is the obligor on such Indebtedness and the Borrower
or a Guarantor is not the obligee, such Indebtedness is subordinated in right of
payment to the Guarantee of such Guarantor under Article 9 of this Credit
Agreement; and

 

(C)         (1) any subsequent issuance or transfer of Capital Stock or any
other event which results in any such Indebtedness being held by a Person other
than the Borrower or a Wholly-Owned Subsidiary of the Borrower and (2) any sale,
assignment, transfer, conveyance, exchange or other disposition of any such
Indebtedness of any such Indebtedness to a Person other than the Borrower or a
Wholly-Owned Subsidiary of the Borrower, shall be deemed, in each case, to
constitute an Incurrence of such Indebtedness by the Borrower or such
Subsidiary, as the case may be.

 

(v)         Indebtedness (A) of the Borrower or any Restricted Subsidiary
Incurred to finance the acquisition of or a merger, amalgamation or
consolidation with another Person (or a line of business of any Person) or (B)
of any Person Incurred and outstanding on the date on which such Person became a
Restricted Subsidiary or was acquired by, or merged, amalgamated or consolidated
into, the Borrower or any Restricted Subsidiary; provided, however, that at the
time such Person or line of business is acquired or merged, amalgamated or
consolidated, after giving effect thereto and to the Incurrence of such
Indebtedness pursuant to this clause (v) and the use of the proceeds thereof on
a Pro Forma Basis, (1) either (I) the Borrower would have been able to Incur
$1.00 of additional Indebtedness pursuant to Section 7.1(b) above or (II) the
Net Total Leverage Ratio would be no greater than it was immediately prior to
such transaction and (2) in the event that such Indebtedness is secured on a
pari passu basis with the Obligations, the Borrower would have been able to
Incur $1.00 of Secured Funded Indebtedness pursuant to Section 7.1(a) above.

 

(vi)        Indebtedness under Hedging Obligations that are Incurred (A) for the
purpose of fixing or hedging interest rate risk with respect to any Indebtedness
not prohibited by this Credit Agreement; (B) for the purpose of fixing or
hedging currency exchange rate risk; or (C) for the purpose of fixing or hedging
commodity price risk;

 

 116 

 

 

(vii)       Indebtedness (including Capitalized Lease Obligations) of the
Borrower or a Restricted Subsidiary Incurred to finance the purchase, lease,
construction or improvement of any property, plant or equipment used or to be
used in the business of the Borrower or such Restricted Subsidiary, whether
through the direct purchase of such property, plant or equipment or the purchase
of Capital Stock of any Person owning such property, plant or equipment (but no
other material assets), in a principal amount outstanding not to exceed, at the
time of Incurrence thereof, together with all other outstanding (x) Indebtedness
incurred under this clause (vii) and (y) Refinancing Indebtedness incurred under
clause (xi) in respect of Indebtedness previously incurred under this clause
(vii), the greater of (A) $250,000,000 and (B) 3.0% of Total Assets;

 

(viii)      Indebtedness Incurred by the Borrower or its Restricted Subsidiaries
in respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance, self-insurance
obligations, performance, bid surety and similar bonds and Completion Guarantees
(not for borrowed money) provided by the Borrower or a Restricted Subsidiary in
the ordinary course of business;

 

(ix)         Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case, Incurred or assumed in connection
with the disposition of any business or assets of the Borrower or any business,
assets or Capital Stock of a Restricted Subsidiary, other than Guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition,
provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the Fair Market Value of such non-cash proceeds being measured at the
time received and without giving effect to subsequent changes in value) actually
received by the Borrower and the Restricted Subsidiaries in connection with such
disposition;

 

(x)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business, provided, however, that such Indebtedness is extinguished within five
Business Days of Incurrence;

 

(xi)         the Incurrence or issuance by the Borrower or any Restricted
Subsidiary of Refinancing Indebtedness that serves to refund, refinance or
defease any Indebtedness Incurred as permitted under Section 7.1(a) or (b) above
and clauses (i)(B), (i)(C), (ii), (v), (vii), (xix) and this clause (xi) of this
Section 7.1(c) or any Indebtedness issued to so refund, refinance or defease
such Indebtedness, including additional Indebtedness Incurred to pay premiums
(including reasonable, as determined in good faith by the Borrower, tender
premiums), defeasance costs, accrued interest and fees and expenses in
connection therewith prior to its respective maturity;

 

(xii)        Indebtedness incurred by the Borrower or any Restricted Subsidiary
that is a Special Purpose Producer which is non-recourse to the Borrower or any
Restricted Subsidiary other than such Special Purpose Producer, except to the
extent that a Negative Pick-up Obligation, Program Acquisition Guarantee or
short-fall guarantee would be considered recourse Indebtedness of the Borrower
or any of its Restricted Subsidiaries;

 

(xiii)       (A) to the extent constituting Indebtedness pursuant to the
definition thereof, any Permitted Slate Financing and (B) any Indebtedness
incurred by any ProdCo to the extent not prohibited by the definition of
“Permitted Slate Transaction”;

 

 117 

 

 

(xiv)      Replication Advances not to exceed $100,000,000 outstanding in the
aggregate at the time of Incurrence thereof, which are otherwise entered into in
the ordinary course of business and on terms and conditions substantially no
less favorable in any material respect, taken as a whole, to the Borrower as
similar transactions entered into by the Borrower or its Subsidiaries prior to
the Closing Date; provided that, the granting of a Lien in respect of the
related assets, which is junior in right to the Lien on such assets which
secures the Loans, to secure any such Replication Advances will not be
considered to be less favorable to the Borrower;

 

(xv)       Indebtedness secured solely by liens on tax credits which is
otherwise non-recourse to the Borrower and any Restricted Subsidiary, other than
customary representations and warranties;

 

(xvi)      liabilities relating to profit participations, revenue
participations, talent participations, deferments and guild residuals, and music
royalties, collection agencies and tribunals (e.g., ASCAP), arising in the
ordinary course of business in connection with the production, acquisition
and/or distribution of Product;

 

(xvii)     unsecured liabilities (including without limitation Guarantees) or
liabilities (including without limitation Guarantees) secured solely by the
related rights related to the acquisition, production or distribution of Product
or acquisitions of rights incurred in the ordinary course of business (including
co-productions, co-ventures and other co-financing arrangements), which are not
otherwise prohibited hereunder, in an amount no greater than $30,000,000
outstanding in the aggregate at the time of Incurrence thereof;

 

(xviii)    Negative Pick-up Obligations, Program Acquisition Guarantees and
direct or indirect guarantees (including minimum guarantees) related to the
acquisition or production of items of Product in the ordinary course of
business; and

 

(xix)       in addition to the items referred to in clauses (i) through (xviii)
above, Indebtedness of the Borrower and the Restricted Subsidiaries in an
aggregate outstanding principal amount not to exceed, at the time of Incurrence
thereof, together with all other outstanding (x) Indebtedness incurred under
this clause (xix) and (y) Refinancing Indebtedness incurred under clause (xi) in
respect of Indebtedness previously incurred under this clause (xix), the greater
of (a) $250,000,000 and (b) 3.0% of Total Assets;

 

(d)          For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 7.1:

 

(i)          subject to clause (ii) and (vi) below, in the event that
Indebtedness meets the criteria of more than one of the types of Indebtedness
described in Section 7.1(a), (b) and (c) above, the Borrower, in its sole
discretion, may classify such item (or portion) of Indebtedness on the date of
Incurrence and may later re-divide or reclassify such item (or portion) of
Indebtedness in any manner that complies with this covenant;

 

(ii)         Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness that is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;

 

(iii)        if obligations in respect of letters of credit are Incurred
pursuant to a credit facility and are being treated as Incurred pursuant to
Section 7.1(a) or Section 7.1(b) above and the letters of credit relate to other
Indebtedness, then such other Indebtedness shall not be included;

 

 118 

 

 

(iv)        the principal amount of any Disqualified Stock of the Borrower or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
a Guarantor, will be, subject to the next succeeding paragraph, equal to the
greater of the maximum mandatory redemption or repurchase price (not including,
in either case, any redemption or repurchase premium) or the liquidation
preference thereof;

 

(v)         subject to clause (vi) below, Indebtedness permitted by this
Section 7.1 need not be permitted solely by reference to one provision
permitting such Indebtedness but may be permitted in part by one such provision
and in part by one or more other provisions of this Section 7.1 permitting such
Indebtedness;

 

(vi)        (A) Indebtedness under this Credit Agreement (including any
Guarantee under Article 9 of this Credit Agreement), including Indebtedness
Incurred pursuant to Section 2.13, Section 2.14 or Section 2.15, (B) any
Incremental Equivalent Debt incurred in lieu of Incremental Facilities, and (C)
any Refinancing Notes, shall in any event be deemed to be Incurred solely under
Section 7.1(c)(i)(A), (B) or (C), as applicable; and

 

(vii)       the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP.

 

(e)          Accrual of interest, accrual of dividends, the accretion of
accreted value or the amortization of debt discount, the payment of interest in
the form of additional Indebtedness and the payment of dividends in the form of
additional shares of Preferred Stock or Disqualified Stock will not be deemed to
be an Incurrence of Indebtedness for purposes of this Section 7.1. The amount of
any Indebtedness outstanding as of any date shall be (i) the accreted value
thereof in the case of any Indebtedness issued with original issue discount or
the aggregate principal amount outstanding in the case of Indebtedness issued
with interest payable in kind and (ii) the principal amount or liquidation
preference thereof, together with any interest thereon that is more than 30 days
past due, in the case of any other Indebtedness.

 

(f)          If at any time an Unrestricted Subsidiary becomes a Restricted
Subsidiary, any Indebtedness of such Subsidiary shall be deemed to be Incurred
by a Restricted Subsidiary as of such date (and, if such Indebtedness is not
permitted to be Incurred as of such date under this Section 7.1, the Borrower
shall be on such date in Default under this Section 7.1).

 

(g)          For purposes of determining compliance with any Dollar denominated
restriction on the Incurrence of Indebtedness, the Dollar equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term Indebtedness, or first committed,
in the case of revolving credit Indebtedness; provided that if such Indebtedness
is Incurred to refinance other Indebtedness denominated in a foreign currency,
and such refinancing would cause the applicable Dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such Dollar denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced. Notwithstanding any other provision of this
Section 7.1, the maximum amount of Indebtedness that the Borrower or the
Restricted Subsidiaries may Incur pursuant to this Section 7.1 shall not be
deemed to be exceeded solely as a result of fluctuations in the exchange rate of
currencies. The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the

 

 119 

 

 

currency exchange rate applicable to the currencies in which such Refinancing
Indebtedness is denominated that is in effect on the date of such refinancing.

 

Section 7.2.          Limitations on Restricted Payments.

 

(a)          The Borrower will not, and will not permit any of the Restricted
Subsidiaries, directly or indirectly, to:

 

(i)          declare or pay any dividend or make any distribution (whether made
in cash, securities or other property) on or in respect of the Borrower’s or any
of its Restricted Subsidiaries’ Capital Stock (including any payment in
connection with any merger, amalgamation or consolidation involving the Borrower
or any of its Restricted Subsidiaries) other than:

 

(A)         dividends or distributions by the Borrower payable solely in Capital
Stock (other than Disqualified Stock) of the Borrower;

 

(B)         dividends or distributions by a Restricted Subsidiary so long as, in
the case of any dividend or distribution payable on or in respect of any Capital
Stock issued by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
the Borrower or Restricted Subsidiary holding such Capital Stock receives at
least its pro rata share of such dividend or distribution; or

 

(C)         cash payments made to (or on behalf of) current and former officers,
directors and employees of the Borrower and its Subsidiaries to pay tax
liabilities incurred by such Persons upon the vesting of equity interests of any
kind held thereby, including restricted stock units;

 

(ii)         purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Borrower or any direct or indirect parent of the Borrower held by
Persons other than the Borrower or a Restricted Subsidiary (other than in
exchange for Capital Stock of the Borrower (other than Disqualified Stock)),
including in connection with any merger, amalgamation or consolidation;

 

(iii)        make any principal payment on, or purchase, repurchase, redeem,
defease or otherwise acquire or retire for value, prior to any scheduled
repayment, scheduled sinking fund payment, or scheduled maturity, any
Subordinated Obligations, other than:

 

(A)         Indebtedness permitted under Section 7.1(c)(iv); or

 

(B)         the purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Subordinated Obligations purchased in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of purchase, repurchase,
redemption, defeasance or other acquisition or retirement; or

 

(iv)        make any Restricted Investment in any Person;

 

(all such payments and other actions referred to in the foregoing clauses (i)
through (iv) (other than any exception thereto) shall be collectively referred
to as a “Restricted Payment”), unless, at the time of and after giving effect to
such Restricted Payment:

 

(A)         no Default shall have occurred and be continuing (or would result
therefrom);

 

 120 

 

 

(B)         in the case of a Restricted Payment of the type referred to in
clauses (i) through (iii) of this Section 7.2(a), the Borrower shall be in
compliance with the financial ratios set forth in Section 7.9(a) and (b) for the
relevant fiscal quarter on a Pro Forma Basis; and

 

(C)         the aggregate amount of such Restricted Payment and all other
Restricted Payments declared or made subsequent to the Closing Date (excluding
Restricted Payments made pursuant to clauses (i), (ii), (iii), (iv), (vi),
(vii), (viii), (ix), (x), (xi), (xii), (xiii) and (xiv) of Section 7.2(b)) would
not exceed the sum of (without duplication):

 

(1)100% of Adjusted EBITDA of the Borrower and its Restricted Subsidiaries for
the period (treated as one accounting period) from the Closing Date to the end
of the most recent fiscal quarter ending prior to the date of such Restricted
Payment for which financial statements have been delivered or were required to
be delivered pursuant to Section 6.1(a) and Section 6.1(b) less 1.4 times the
Consolidated Applicable Interest Charge of the Borrower and its Restricted
Subsidiaries for the same period; plus

 

(2)100% of the aggregate Net Cash Proceeds and the Fair Market Value of any
property other than cash received by the Borrower from the issue or sale of its
Capital Stock (other than Disqualified Stock) or other capital contributions
subsequent to the Closing Date, (other than Net Cash Proceeds received from an
issuance or sale of such Capital Stock to a Subsidiary of the Borrower or to an
employee stock ownership plan, option plan or similar trust to the extent such
sale to an employee stock ownership plan or similar trust is financed by loans
from or Guaranteed by the Borrower or any Restricted Subsidiary unless such
loans have been repaid with cash on or prior to the date of determination)
excluding in any event Excluded Contributions; plus

 

(3)the amount by which Indebtedness of the Borrower or its Restricted
Subsidiaries is reduced on the Borrower’s consolidated balance sheet upon the
conversion or exchange (other than by a Subsidiary of the Borrower) subsequent
to the Closing Date of any Indebtedness of the Borrower or its Restricted
Subsidiaries for Capital Stock (other than Disqualified Stock) of the Borrower
or any direct or indirect parent of the Borrower (less the amount of any cash,
or the Fair Market Value of any other property, distributed by the Borrower upon
such conversion or exchange); plus

 

(4)the amount equal to the net reduction in Restricted Investments made by the
Borrower or any of the Restricted Subsidiaries in any Person resulting from:

 

(A)         repurchases or redemptions of such Restricted Investments by such
Person, proceeds realized upon the sale of such Restricted Investment to an
unaffiliated purchaser, repayments of loans or advances or other transfers of
assets (including by way of dividend or distribution) by such Person to the
Borrower or any Restricted Subsidiary; or

 

(B)         the redesignation of Unrestricted Subsidiaries as Restricted
Subsidiaries or the merger or consolidation of an Unrestricted Subsidiary with
and into the Borrower or any of its Restricted Subsidiaries (valued in each case
as provided in the definition of “Investment”) not to exceed the amount of
Investments previously made by the Borrower or any Restricted Subsidiary in such
Unrestricted Subsidiary,

 

 121 

 

 

which amount in each case under this clause (4) was included in the calculation
of the amount of Restricted Payments; provided, however, that no amount will be
included under this clause (4) to the extent it is already included in Adjusted
EBITDA; plus

 

(5)         $150,000,000.

 

(b)          The foregoing Section 7.2(a) will not prohibit:

 

(i)          any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Capital Stock, Disqualified Stock or Subordinated
Obligations of the Borrower or any Guarantor made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Capital Stock of the Borrower
or contributions to the equity capital of the Borrower (other than Disqualified
Stock and other than Capital Stock issued or sold to a Subsidiary of the
Borrower or an employee stock ownership plan or similar trust to the extent such
sale to an employee stock ownership plan or similar trust is financed by loans
from or Guaranteed by the Borrower or any Restricted Subsidiary unless such
loans have been repaid with cash on or prior to the date of determination);
provided, however, that the Net Cash Proceeds from such sale of Capital Stock
will be excluded from Section 7.2(a)(iv)(C)(2) above;

 

(ii)         any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Subordinated Obligations of the Borrower or any
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Subordinated Obligations of the Borrower or any Guarantor
that, in each case, is permitted to be Incurred under Section 7.1 and that, in
each case, constitutes Refinancing Indebtedness;

 

(iii)        any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Disqualified Stock of the Borrower or a Restricted
Subsidiary made by exchange for or out of the proceeds of the substantially
concurrent sale of Disqualified Stock of the Borrower or such Restricted
Subsidiary, as the case may be, that, in each case, is permitted to be Incurred
under Section 7.1 and that, in each case, constitutes Refinancing Indebtedness;

 

(iv)        any purchase or redemption of Subordinated Obligations from Net
Available Cash to the extent the Borrower has complied with its obligations to
prepay all Term Loans to the extent required by Section 2.8(c)(ii) prior to such
purchase or redemption;

 

(v)         dividends or distributions paid within 60 days after the date of
declaration if at such date of declaration such dividends or distributions would
have complied with this provision;

 

(vi)        the purchase, redemption or other acquisition, cancellation or
retirement for value of Capital Stock, or options, warrants, equity appreciation
rights or other rights to purchase or acquire Capital Stock of the Borrower or
any direct or indirect parent of the Borrower, or cash dividends distributed to
any direct or indirect parent of the Borrower for the purpose of consummating
such purchase, redemption or other acquisition, cancellation or retirement for
value; provided that such redemptions or repurchases pursuant to this clause
(vi) will not exceed $75,000,000 in the aggregate during any fiscal year;
provided further that (x) such amount, if not so expended in the fiscal year for
which it is permitted, may be carried forward in the next fiscal year and (y)
redemptions or repurchases made pursuant to this clause (vi) during any fiscal
year shall be deemed made first in respect of amounts carried over from the
prior fiscal year and second in respect of amounts permitted for such fiscal
year as provided above;

 

 122 

 

 

(vii)       the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Borrower permitted to be Incurred pursuant
to Section 7.1 of this Credit Agreement;

 

(viii)      repurchases of Capital Stock deemed to occur upon the exercise of
stock options, warrants, other rights to purchase Capital Stock or other
convertible securities if such Capital Stock represents a portion of the
exercise price thereof;

 

(ix)         the declaration and payment of cash dividends, distributions, loans
or other transfers by the Borrower to any direct or indirect parent of the
Borrower, directly or indirectly, in amounts required for such other parent
entity to pay, in each case without duplication:

 

(A)         federal, provincial or local income taxes payable to the extent that
such income taxes are directly attributable to the income of the Borrower and
its Subsidiaries (rather than the income of such parent entity resulting from
distributions of property from the Borrower or any Subsidiary) and only to the
extent such taxes are not offset by applicable tax credits, tax losses or other
assets; provided that in each case the amount of such payments in any fiscal
year does not exceed the amount that the Borrower and its Subsidiaries would be
required to pay in respect of foreign, federal, provincial, state and local
taxes for such fiscal year were the Borrower and its Subsidiaries to pay such
taxes separately from any such parent entity;

 

(B)         franchise taxes and other fees required to maintain such parent
entity’s legal existence; and

 

(C)         corporate overhead expenses Incurred in the ordinary course of
business, and salaries or other compensation of employees who perform services
for both such parent entity and the Borrower, provided that the amount available
under this clause (C) in any fiscal year shall not exceed the greater of
$20,000,000 and 3.0% of Adjusted EBITDA of the Borrower for such fiscal year;

 

(x)          payments on the Existing Convertible Notes or the purchase of call
options to hedge the Borrower’s or any Restricted Subsidiary’s exposure in
connection with the issuance of the Existing Convertible Notes, which call
options are to be settled on a net (not cash) basis;

 

(xi)         Restricted Payments that are made with the proceeds of Excluded
Contributions;

 

(xii)        other Restricted Payments made in an aggregate amount (as reduced
by the amount of capital returned from any such Restricted Payments that
constituted Restricted Investments in the form of cash and Cash Equivalents
(exclusive of items reflected in Consolidated Net Income)) from the Closing Date
not to exceed $150,000,000;

 

(xiii)       other Restricted Payments of the type referred to in clauses (i) or
(ii) of Section 7.2(a), provided, however, that at the time of and after giving
pro forma effect to any such Restricted Payment, the Net Total Leverage Ratio is
not greater than 4.00 to 1.00 on a Pro Forma Basis; and

 

(xiv)      other Restricted Payments of the type referred to in clauses (iii) or
(iv) of Section 7.2(a), provided, however, that at the time of and after giving
pro forma effect to any such Restricted Payment, the Net Total Leverage Ratio is
not greater than 4.50 to 1.00 on a Pro Forma Basis;

 

 123 

 

 

provided, however, that at the time of and after giving effect to, any
Restricted Payment permitted under the foregoing clauses (iv), (vi), (xi),
(xii), (xiii) and (xiv), no Default shall have occurred and be continuing or
would occur as a consequence thereof.

 

(c)          The amount of all Restricted Payments (other than cash) shall be
the Fair Market Value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.

 

(d)          As of the Closing Date, all of the Borrower’s Subsidiaries will be
Restricted Subsidiaries, except for the Initial Unrestricted Subsidiaries. The
Borrower will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except in accordance with the definition of “Unrestricted
Subsidiary.” For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Borrower and its
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments and/or, in the discretion of
the Borrower, Investments, in an amount determined as set forth in the
definition of “Investment.” Such designation will be permitted only if a
Restricted Payment (and/or Permitted Investment) in such amount would be
permitted at such time and if such Subsidiary otherwise meets the definition of
an Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to any
of the restrictive covenants set forth in this Credit Agreement.

 

Section 7.3.          Limitation on Liens. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, create,
Incur, assume or suffer to exist any Lien (other than Permitted Liens) upon any
of its property or assets (including Capital Stock of Subsidiaries), or income
or profits therefrom, whether owned on the Closing Date or acquired after that
date, which Lien secures any Indebtedness.

 

Section 7.4.          Limitation on Restrictions on Distribution from Restricted
Subsidiaries.

 

(a)          The Borrower will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, create or otherwise cause or permit to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any Restricted Subsidiary to:

 

(i)          pay dividends or make any other distributions on its Capital Stock
to the Borrower or any of its Restricted Subsidiaries, or with respect to any
other interest or participation in, or measured by, its profits (it being
understood that the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on any other Capital Stock shall not be deemed a restriction on the ability
to make distributions on Capital Stock); or

 

(ii)         make any loans or advances to the Borrower or any Restricted
Subsidiary (it being understood that the subordination of loans or advances made
to the Borrower or any Restricted Subsidiary to other Indebtedness Incurred by
the Borrower or any Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances).

 

(b)          The foregoing Section 7.4(a) will not apply to encumbrances or
restrictions existing under or by reason of:

 

(i)          contractual encumbrances or restrictions pursuant to an agreement
in effect on the Closing Date (including, for the avoidance of doubt agreements
of Target and the Restricted

 

 124 

 

 

Subsidiaries thereof), including without limitation, the Senior Notes, the
Bridge Credit Facility and the Existing Convertible Notes (and related
documentation) in effect on such date;

 

(ii)         this Credit Agreement and the Collateral Documents;

 

(iii)        any agreement or other instrument of a Person acquired by the
Borrower or any of its Restricted Subsidiaries in existence at the time of such
acquisition (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired (including after acquired
property);

 

(iv)        any amendment, restatement, modification, renewal, supplement,
refunding, replacement or refinancing of an agreement or arrangement referred to
in Section 7.4(a)(ii); provided, however, that any encumbrances or restrictions
contained in any such amendments, restatements, modifications, renewals,
supplements, refundings, replacements, or refinancings are, in the good faith
judgment of the Borrower, no less favorable in any material respect, taken as a
whole, to the Lenders than the encumbrances and restrictions contained in the
agreements or arrangement so amended, restated, modified, renewed, supplemented,
refunded, replaced or refinanced;

 

(v)         purchase money obligations and Capitalized Lease Obligations
permitted under this Credit Agreement;

 

(vi)        customary restrictions on cash or other deposits or net worth
imposed by customers or by co-production partners, Joint Venture partners or
similar parties under contracts;

 

(vii)       any customary provisions in Joint Venture agreements and other
similar agreements;

 

(viii)      any customary provisions in leases, subleases or licenses and other
agreements entered into by the Borrower or any Restricted Subsidiary;

 

(ix)         encumbrances or restrictions arising or existing by reason of
Applicable Law or any applicable rule, regulation or order;

 

(x)          any restriction with respect to the Borrower or a Restricted
Subsidiary or any asset or line of business thereof imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Capital Stock or assets of the Borrower or such Restricted Subsidiary or any
asset or line of business thereof pending the closing of such sale or
disposition;

 

(xi)         imposed by any agreement relating to Indebtedness or Investments,
as applicable, permitted to be Incurred in accordance with Section 7.1, 7.2 or
the definition of “Permitted Investment,” in each case, if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
Investments and/or only to the Restricted Subsidiary incurring such Indebtedness
or in which such Investments are made, or its Subsidiaries;

 

(xii)        other Indebtedness, Disqualified Stock or Preferred Stock of
Borrower or any Restricted Subsidiary so long as such encumbrances and
restrictions contained in any agreement or instrument will not materially affect
Borrower’s or any Guarantor’s ability to make anticipated principal or interest
payments on the Loans (in each case, as determined in good faith by Borrower),
provided that such Indebtedness, Disqualified Stock or Preferred Stock is
permitted to be Incurred pursuant to Section 7.1; and

 

 125 

 

 

(xiii)       any restrictions or encumbrances imposed on Special Purpose
Producers or ProdCos, or otherwise in connection with any Permitted Slate
Financing or Permitted Slate Transaction, in each case which are customary for
slate or production financing or similar transactions.

 

Section 7.5.          Limitation on Affiliate Transactions.

 

(a)          The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or conduct any transaction
(including the purchase, sale, lease, exchange or other disposition of any
property or asset or the rendering of any service) with any Affiliate of the
Borrower (an “Affiliate Transaction”) involving consideration in excess of
$30,000,000 unless:

 

(i)          the terms of such Affiliate Transaction are not materially less
favorable to the Borrower or such Restricted Subsidiary, as the case may be,
than those that could have been obtained by the Borrower or such Restricted
Subsidiary in a comparable transaction with a Person that is not an Affiliate;
and

 

(ii)         in the event such Affiliate Transaction involves an aggregate
consideration in excess of $60,000,000 (or with respect to transactions
involving any item of Product, $90,000,000), the terms of such transaction have
been approved by a majority of the members of the Board of Directors of the
Borrower and by a majority of the members of such Board of Directors having no
personal stake in such transaction, if any (and such majority or majorities, as
the case may be, determines that such Affiliate Transaction satisfies the
criteria in clause (i) above).

 

(b)          The preceding Section 7.5(a) will not apply to:

 

(i)          (A) transactions between or among the Borrower and any of its
Restricted Subsidiaries, and (B) any merger, amalgamation, or consolidation of
the Borrower and any direct parent of the Borrower, provided, however that such
parent shall have no Indebtedness other than Indebtedness that would be
permitted to be Incurred by the Borrower at the time of such merger,
amalgamation, or consolidation and such merger, amalgamation, or consolidation
is otherwise not prohibited by the terms of this Credit Agreement;

 

(ii)         any Restricted Payment permitted to be made under Section 7.2 or
any Permitted Investments;

 

(iii)        any loan or issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements and other compensation arrangements, options to purchase
Capital Stock of the Borrower, restricted stock plans, long-term incentive
plans, stock appreciation rights plans, participation plans or similar employee
benefits plans and/or indemnity provided on behalf of Officers and employees;

 

(iv)        the payment of reasonable and customary fees and reimbursement of
expenses paid to and indemnity provided on behalf of, directors of the Borrower
or any Restricted Subsidiary;

 

(v)         any agreement as in effect as of the Closing Date (including, for
the avoidance of doubt, agreements of Target and the Restricted Subsidiaries
thereof) , as these agreements may be amended, modified, supplemented, extended
or renewed from time to time, so long as any such amendment, modification,
supplement, extension or renewal is not more disadvantageous to the Lenders in
any material respect in the good faith judgment of the Borrower when taken as a
whole than the terms of the agreements in effect on the Closing Date;

 

 126 

 

 

(vi)        any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged, amalgamated or
consolidated into the Borrower or a Restricted Subsidiary; provided, that such
agreement was not entered into in contemplation of such acquisition or merger,
amalgamation, or consolidation , or any amendment thereto (so long as any such
agreement is not disadvantageous to the Lenders in the good faith judgment of
the Borrower when taken as a whole as compared to the applicable agreement as in
effect on the date of such acquisition or merger, amalgamation, or
consolidation);

 

(vii)       transactions with customers, clients, suppliers, Joint Venture
partners or purchasers or sellers of goods or services (including, without
limitation, licensing, production, co-production, services (e.g., shared
services agreements), advertising, distribution, promotional or delivery
agreements), in each case in the ordinary course of the business of the Borrower
and the Restricted Subsidiaries and otherwise in compliance with the terms of
this Credit Agreement; provided that in the reasonable determination of the
Borrower, such transactions are on terms that are no less favorable to the
Borrower or the relevant Restricted Subsidiary than those that could reasonably
have been obtained at the time of such transactions in a comparable transaction
by the Borrower or such Restricted Subsidiary with an unrelated Person;

 

(viii)      any issuance or sale of Capital Stock (other than Disqualified
Stock) to affiliates of the Borrower and the granting of registration and other
customary rights in connection therewith;

 

(ix)         the entering into of any tax sharing agreement or arrangement and
the performance thereunder;

 

(x)          any contribution to the capital of the Borrower, or any sale of
Capital Stock of the Borrower (other than Disqualified Stock);

 

(xi)         transactions permitted by, and complying with, the provisions of
Section 7.6;

 

(xii)        pledges of Capital Stock of Unrestricted Subsidiaries;

 

(xiii)       any employment agreements entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

 

(xiv)      any distribution, license, participation, sale, lease, production,
reproduction or co-financing agreement, guarantee, negative pick-up or other
acquisition agreement, or other similar agreement to any of the foregoing,
entered into in the ordinary course of business and on an arm’s length basis;
and

 

(xv)       any Permitted Slate Transaction.

 

Section 7.6.          Limitation on Mergers and Consolidations.

 

(a)          The Borrower will not merge, amalgamate or consolidate with or into
(whether or not the Borrower is the surviving corporation), or convey, transfer
or lease all or substantially all of its assets to, any Person, unless:

 

(i)          the Borrower is the surviving person or the resulting, surviving or
transferee Person (the “Successor Borrower”) is a corporation organized and
existing under the laws of

 

 127 

 

 

Canada, any Province of Canada, the United States of America, any State of the
United States or the District of Columbia;

 

(ii)         the Successor Borrower (if not the Borrower) will expressly assume,
by documentation executed and delivered to the Administrative Agent, in form
satisfactory to the Administrative Agent, all the obligations of the Borrower
under this Credit Agreement and the Collateral Documents (as applicable) and
shall cause such amendments, supplements or other instruments to be executed,
filed, and recorded in such jurisdictions as may be required by Applicable Law
to preserve and protect the Lien on the Collateral owned by or transferred to
the Successor Borrower, together with such financing statements or comparable
documents as may be required to perfect any security interests in such
Collateral which may be perfected by the filing of a financing statement or a
similar document under the applicable PPSA, the CCQ, the UCC or other similar
statute or regulation of the relevant states or jurisdictions;

 

(iii)        immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Borrower or any
Subsidiary of the Successor Borrower as a result of such transaction as having
been Incurred by the Successor Borrower or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

 

(iv)        immediately after giving pro forma effect to such transaction and
any related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, the Borrower (including any
Successor Borrower) shall be in compliance with the financial ratios set forth
in Section 7.9(a) and (b) for the relevant fiscal quarter on a Pro Forma Basis;

 

(v)         each Guarantor (unless it is the other party to the transactions
above, in which case the next succeeding paragraph shall apply) shall have by
documentation in form and substance satisfactory to the Administrative Agent,
confirmed that its Guarantee under Article 9 of this Credit Agreement shall
apply to such Person’s obligations in respect of this Credit Agreement and shall
have by written agreement confirmed that its obligations under the Collateral
Documents Agreement shall continue to be in effect and shall cause such
amendments, supplements or other instruments to be executed, filed, and recorded
in such jurisdictions as may be required by Applicable Law to preserve and
protect the Lien on the Collateral owned by such Guarantor, together with such
financing statements or comparable documents as may be required to perfect any
security interests in such Collateral which may be perfected by the filing of a
financing statement or a similar document under the applicable PPSA, the CCQ,
the UCC or other similar statute or regulation of the relevant provinces, states
or jurisdictions; and

 

(vi)        the Borrower shall have delivered to the Administrative Agent an
Officers’ Certificate stating that such merger, amalgamation, consolidation,
conveyance or transfer and such supplemental documentation (if any) comply with
the terms of this Credit Agreement and any other documentation and other
information about the Successor Borrower as shall have been reasonably required
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulation, including
the Patriot Act.

 

(b)          Notwithstanding clauses (iii) and (iv) of the preceding
Section 7.6(a):

 

(i)          any Restricted Subsidiary may merge with, amalgamate with,
consolidate with or into or transfer all or part of its properties and assets to
the Borrower so long as no Capital Stock of the Restricted Subsidiary is
distributed to any Person other than the Borrower or another Restricted
Subsidiary; and

 

 128 

 

 

(ii)         the Borrower may merge with, amalgamate with or consolidate with an
Affiliate of the Borrower solely for the purpose of reincorporating the Borrower
in Canada, a Province of Canada or a State or territory of the United States or
the District of Columbia, so long as the amount of Indebtedness of the Borrower
and its Restricted Subsidiaries is not increased thereby; provided that, in the
case of a Restricted Subsidiary that merges, amalgamates or consolidates into
the Borrower, the Borrower will not be required to comply with
Section 7.6(a)(iv).

 

(c)          The Borrower will not permit any Guarantor to merge, amalgamate or
consolidate with or into (whether or not the Borrower or such Guarantor is the
surviving corporation), or convey, transfer or lease all or substantially all of
its properties and assets to any Person (other than with or into, or to, the
Borrower or a Guarantor) unless:

 

(i) if such entity remains a Guarantor, the resulting, surviving or transferee
Person (the “Successor Guarantor”) will be a corporation, partnership, trust or
limited liability company organized and existing under the laws of Luxembourg,
any country within the United Kingdom, Canada, a Province of Canada, the United
States of America, any State of the United States or the District of Columbia or
the jurisdiction of organization of such Guarantor and shall assume by written
agreement all the obligations of such Guarantor under the Collateral Documents
(as applicable) and shall cause such amendments, supplements or other
instruments to be executed, filed and recorded in such jurisdictions as may be
required by Applicable Law to preserve and protect the Lien on the Collateral
pledged by or transferred to the surviving entity, together with such financing
statements or comparable documents as may be required to perfect any security
interest in such Collateral which may be perfected by the filing of a financing
statement or similar document under the applicable PPSA, the CCQ, the UCC or
other similar statute or regulation of the relevant states, provinces or
jurisdictions in each case in a form reasonably satisfactory to the
Administrative Agent;

 

(ii) the Successor Guarantor, if other than such Guarantor, expressly assumes
all the obligations of such Guarantor under this Credit Agreement and its
Guarantee under Article 9 hereof pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent;

 

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the resulting, surviving or
transferee Person or any Restricted Subsidiary as a result of such transaction
as having been Incurred by such Person or such Restricted Subsidiary at the time
of such transaction), no Default or Event of Default shall have occurred and be
continuing; and

 

(iv) the Borrower will have delivered to the Administrative Agent an Officers’
Certificate stating that such consolidation, merger, winding up or disposition
and such supplemental documentation (if any) comply with the terms of this
Credit Agreement.

 

Except as otherwise described in this Credit Agreement, the Successor Guarantor
shall succeed to, and be substituted for, such Guarantor under this Credit
Agreement and the Guarantee of such Guarantor.

 

Notwithstanding this Section 7.6(c), without complying with any of clauses
(i)-(iv) of this Section 7.6(c), any Guarantor may merge, amalgamate or
consolidate with or into or transfer all or part of its properties and assets
(A) to another Guarantor or the Borrower or (B) to any other Person in a
transaction permitted by Section 7.6 or by the definition of the term “Asset
Sale”.

 

 129 

 

 

Additionally, notwithstanding this Section 7.6(c), any Guarantor may merge,
amalgamate or consolidate with a Restricted Subsidiary of the Borrower solely
for the purpose of reincorporating the Guarantor federally, in a Province of
Canada or a State of the United States or the District of Columbia, as long as
the amount of Indebtedness of such Guarantor and its Restricted Subsidiaries is
not increased thereby.

 

(d)          The Borrower or a Guarantor, as the case may be, will be released
from its obligations under this Credit Agreement and its Guarantee under Article
9 hereof, as the case may be, and the Successor Borrower or Successor Guarantor,
as the case may be, will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower or a Guarantor, as the case may be, under
this Credit Agreement, the Guarantee under Article 9 hereof and the Collateral
Documents; provided that, in the case of a lease of all or substantially all its
assets, the Borrower will not be released from the obligation to pay the
principal of and interest on the Loans and a Guarantor will not be released from
its obligations under Article 9 hereof.

 

Section 7.7.          Limitation on Lines of Business. The Borrower will not,
and will not permit any Restricted Subsidiary to, engage in any material respect
in any business other than a Related Business.

 

Section 7.8.          Limitation on Sales of Assets. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, cause or make any Asset
Sale, unless:

 

(i)          the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at least equal to the Fair Market Value (such Fair Market
Value to be determined on the date of contractually agreeing to such Asset Sale)
of the shares and assets subject to such Asset Sale;

 

(ii)         at least 75% of the consideration from such Asset Sale received by
the Borrower or such Restricted Subsidiary, as the case may be, is in the form
of cash or Cash Equivalents; and

 

(iii)        the Net Available Cash from such Asset Sale is applied by the
Borrower or such Restricted Subsidiary in accordance with Section 2.8(c)(ii).

 

For the purpose of this Section 7.8 and for no other purpose, the following will
be deemed to be cash:

 

(I)         any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet) of the Borrower or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Loans or the Guarantees under Article 9 of this Credit Agreement) that are
assumed by the transferee of any such assets and from which the Borrower and all
Restricted Subsidiaries have been validly released by all creditors in writing;

 

(II)        any securities, notes or other obligations received by the Borrower
or any Restricted Subsidiary from the transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale;

 

(III) consideration consisting of Indebtedness of the Borrower (other than
Subordinated Obligations) received after the Closing Date from Persons who are
not the Borrower or any Restricted Subsidiary, and

 

 130 

 

 

(IV) any Designated Non-cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value
(as determined in good faith by Borrower), taken together with all other
Designated Non-cash Consideration received pursuant to this Section 7.8(IV) that
is at that time outstanding, not to exceed the greater of $100,000,000 and 1.25%
of Total Assets at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

 

Section 7.9.          Financial Covenant. Solely with respect to the Revolving
Facility and the Term A Facilities:

 

(a)          Net First Lien Leverage Ratio. The Borrower shall not, as of the
last day of each fiscal quarter of the Borrower ending during each of the
periods specified below, permit the Net First Lien Leverage Ratio to be greater
than:

 

 

From and Including

  To but Excluding  

The Net First Lien Leverage
Ratio

Shall Not Be Greater

Than

March 31, 2017   March 31, 2018   5.25 to 1.00 March 31, 2018   March 31, 2019  
4.75 to 1.00 March 31, 2019   All periods thereafter   4.50 to 1.00

 

(b)          Interest Coverage Ratio: The Borrower shall not, as of the last day
of each fiscal quarter of the Borrower, permit the Interest Coverage Ratio to be
less than 2.75 to 1.00.

 

(c)          Notwithstanding the foregoing, compliance with (a) and (b) of this
Section 7.9 shall commence as of the last day of the fiscal quarter of the
Borrower ending on March 31, 2017, provided that, to the extent any provision
under this Credit Agreement requires the Borrower to be in pro forma compliance
with the financial ratios set forth in this Section 7.9 prior to such date, such
provision shall be satisfied to the extent that the Borrower is in compliance as
of such date of determination with the financial ratios set forth in this
Section 7.9 for the most recent Test Period on a Pro Forma Basis.

 

ARTICLE 8EVENTS OF DEFAULT

 

Section 8.1.          Events of Default. Any one or more of the following shall
constitute an “Event of Default”:

 

(a)          default (i) in the payment when due (whether at the stated maturity
thereof or at any other time provided for in this Credit Agreement) of all or
any part of the principal of any Loan or Reimbursement Obligation or (ii) in the
payment when due of interest on any Loan, any fee, or any other amount payable
hereunder or under any other Fundamental Document and such default shall
continue unremedied for a period of five (5) Business Days; or

 

(b)          default in the observance or performance of any covenant set forth
in Section 6.2(b)(i), Section 6.4 (with respect to the Borrower) or Article 7
hereof; provided that no breach or default by the Borrower under Section 7.9
shall constitute an Event of Default with respect to the Term B Facility, unless
and until the Required RC/TLA Lenders have accelerated the Revolving Loans
and/or Term A Loans and/or terminated the Revolving Credit Commitments; or

 

 131 

 

  

(c)          failure by the Borrower or any Guarantor to comply for 30 days
after notice as provided below with any of its other agreements contained in the
Fundamental Documents; or

 

(d)          any representation or warranty made by the Borrower or any
Guarantor herein or in any other Fundamental Document or that is contained in
any certificate or other document furnished by it at any time under or in
connection with this Credit Agreement or any other Fundamental Document shall
prove to have been inaccurate in any material respect on or as of the date made;
or

 

(e)          default under any mortgage, indenture, agreement or instrument, in
each case governing Indebtedness for money borrowed by any Guarantor or the
Borrower or any of the Restricted Subsidiaries (or the payment of which is
guaranteed by any Guarantor or the Borrower or any of the Restricted
Subsidiaries), other than Indebtedness owed to any Guarantor or the Borrower or
a Restricted Subsidiary, and other than Indebtedness incurred by a Special
Purpose Producer that is non-recourse to the Borrower or any Restricted
Subsidiary other than such Special Purpose Producer (for the avoidance of doubt,
an outstanding Negative Pick-up Obligation of the Borrower or a Restricted
Subsidiary shall be considered recourse Indebtedness of the Borrower or such
Restricted Subsidiary), whether such indebtedness or guarantee now exists, or is
created after the Closing Date, which default:

 

(i)          is caused by a failure to pay principal of such Indebtedness prior
to the expiration of the final maturity date provided in such Indebtedness
unless such Indebtedness is discharged (“payment default”); or

 

(ii)         results in the acceleration of such Indebtedness prior to its
maturity; or

 

(iii)        which default causes, or permits the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders), with
all applicable grace or cure periods having expired, to cause any such
Indebtedness to become due or required to be prepaid, repurchased, defeased or
redeemed prior to its stated maturity;

 

and, in each case, the principal amount of such Indebtedness, together with the
principal amount of any other such Indebtedness under which there has been a
payment default or such other default or the maturity of which has been so
accelerated, aggregates $75,000,000 or its foreign currency equivalent or more;
or

 

(f)          the Borrower, any Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together (as of
the most recent audited consolidated financial statements of the Borrower and
the Restricted Subsidiaries), would constitute a Significant Subsidiary,
pursuant to or within the meaning of any Bankruptcy Law:

 

(i)          commences proceedings to be adjudicated bankrupt or insolvent;

 

(ii)         consents to the institution of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking an
arrangement of debt, reorganization, dissolution, winding up or relief under
applicable Bankruptcy Law (including, for the avoidance of doubt, the filing of
a notice of intention under the Bankruptcy and Insolvency Act (Canada) or of an
application under the Companies’ Creditors Arrangement Act (Canada) or any
proposal to compromise, arrange or reorganize any of its debts or obligations
under Section 192 of the Canada Business Corporations Act or any similar
provision of Canadian federal or provincial corporate law, or any applicable
Bankruptcy Law in Luxembourg or England);

 

 132 

 

 

(iii)        consents to the appointment of a receiver, interim receiver,
receiver and manager, liquidator, assignee, trustee, sequestrator or other
similar official of it or for all or substantially all of its property; or

 

(iv)        makes a general assignment for the benefit of its creditors; or

 

(g)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

 

(i)          is for relief against the Borrower, any Restricted Subsidiary that
is a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together (as of the most recent audited consolidated financial statements of the
Borrower and the Restricted Subsidiaries), would constitute a Significant
Subsidiary, in a proceeding in which the Borrower, any such Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together (as of the most recent audited consolidated
financial statements of the Borrower and the Restricted Subsidiaries), would
constitute a Significant Subsidiary, is to be adjudicated bankrupt or insolvent;

 

(ii)         appoints a receiver, interim receiver, receiver and manager,
liquidator, assignee, trustee, sequestrator or other similar official of the
Borrower, any Restricted Subsidiary that is a Significant Subsidiary or any
group of Restricted Subsidiaries that, taken together (as of the most recent
audited consolidated financial statements of the Borrower and the Restricted
Subsidiaries), would constitute a Significant Subsidiary, or for all or
substantially all of the property of the Borrower, any Restricted Subsidiary
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together (as of the most recent audited consolidated financial statements
of the Borrower and the Restricted Subsidiaries), would constitute a Significant
Subsidiary;

 

(iii)        orders the liquidation, dissolution or winding up of the Borrower,
any Restricted Subsidiary that is a Significant Subsidiary or any group of
Subsidiaries that, taken together (as of the most recent audited consolidated
financial statements of the Borrower and the Restricted Subsidiaries), would
constitute a Significant Subsidiary; or

 

(iv)        orders the presentation of any plan or arrangement, compromise or
reorganization of the Borrower, any Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together (as of
the most recent audited consolidated financial statements of the Borrower and
the Restricted Subsidiaries), would constitute a Significant Subsidiary;

 

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

 

(h)          failure by the Borrower or any Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Borrower and the Restricted
Subsidiaries), would constitute a Significant Subsidiary to pay final judgments
aggregating in excess of $75,000,000 or its foreign currency equivalent (net of
any amounts that a reputable and creditworthy insurance company has acknowledged
liability for in writing), which judgments are not paid, discharged or stayed
for a period of 60 days; or

 

(i)          (i) an ERISA Event shall have occurred; (ii) a trustee shall be
appointed by a United States district court to administer any Plan; (iii) the
PBGC shall institute proceedings to terminate any Plan; (iv) any Credit Party or
any of their respective ERISA Affiliates shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred or will be assessed Withdrawal
Liability to such Multiemployer Plan and such entity does not have reasonable
grounds for contesting such Withdrawal Liability or is not contesting such
Withdrawal Liability in a timely and appropriate manner; or (v) any

 

 133 

 

 

other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to result in a Material Adverse Effect;

 

(j)          (i) any of the Fundamental Documents shall, for any reason, not be
or shall cease to be in full force and effect or shall be declared null and void
or (ii) the validity or enforceability of the Liens granted or purported to be
granted by any Collateral Document on any material portion of the Collateral
shall cease to be valid and perfected, or shall be contested by any Credit
Party, except to the extent that any such loss of perfection results from the
limitations of foreign laws, rules and regulations as they apply to pledges of
Capital Stock in Foreign Subsidiaries or the application thereof, or from
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents, or to file Uniform Commercial Code continuation statements or other
similar statements (so long as such failure does not result from the breach or
non-compliance with the Fundamental Documents by any Credit Party); or

 

(k)          a Change of Control shall occur.

 

Section 8.2.          Non-Bankruptcy Defaults. When any Event of Default other
than those described in subsection (f) or (g) of Section 8.1 hereof has occurred
and is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required RC Lenders, terminate the remaining
Revolving Credit Commitments, and if so directed by the Required Lenders,
terminate all other obligations of the Lenders hereunder on the date stated in
such notice (which may be the date thereof); (b) if so directed by the Required
Lenders, declare the principal of and the accrued interest on all outstanding
Loans to be forthwith due and payable and thereupon all outstanding Loans,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other amounts payable under the Fundamental
Documents without further demand, presentment, protest or notice of any kind;
(c) after a breach or default by the Borrower under Section 7.9, if so directed
by the Required RC/TLA Lenders, terminate the remaining Revolving Credit
Commitments and declare the principal of and the accrued interest on all
outstanding Revolving Loans and Term A Loans to be forthwith due and payable,
and thereafter, if so directed by the Required RC/TLA Lenders, terminate all
other obligations of the Revolving Lenders and Term A Lenders hereunder on the
date stated in such notice (which may be the date thereof) and (d) if so
directed by the Required Revolving Lenders, demand that the Borrower immediately
pay to the Administrative Agent, as cash collateral, the full amount then
available for drawing under each or any Letter of Credit, whether or not any
drawings or other demands for payment have been made under any Letter of Credit.

 

Section 8.3.          Bankruptcy Defaults. When any Event of Default described
in subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Fundamental Documents without
presentment, demand, protest or notice of any kind, the Revolving Credit
Commitments and any and all other obligations of the Lenders to extend further
credit pursuant to any of the terms hereof shall immediately terminate and the
Borrower shall immediately pay to the Administrative Agent, as cash collateral,
the full amount then available for drawing under all outstanding Letters of
Credit, whether or not any draws or other demands for payment have been made
under any of the Letters of Credit.

 

Section 8.4.          Collateral for Undrawn Letters of Credit.

 

(a)          If the prepayment of the amount available for drawing under any or
all outstanding Letters of Credit is required under Section 2.8(c)(iv) or under
Section 8.2 or Section 8.3

 

 134 

 

 

above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.

 

(b)          All amounts prepaid pursuant to clause (a) above shall be held by
the Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the Issuing Banks, and to the payment of the
unpaid balance of any other Obligations in respect of any Letter of Credit. The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks. If and when requested
by the Borrower, the Administrative Agent shall invest funds held in the
Collateral Account from time to time in direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America with a remaining maturity of one year or less; provided
that the Administrative Agent is irrevocably authorized to sell investments held
in the Collateral Account when and as required to make payments out of the
Collateral Account for application to amounts due and owing from the Borrower to
the Issuing Banks, the Administrative Agent or the Lenders in respect of any
Letter of Credit; provided, however, that if (i) the Borrower shall have made
payment of all such obligations referred to in clause (a) above and (ii) no
Letters of Credit remain outstanding hereunder, then the Administrative Agent
shall release to the Borrower any remaining amounts held in the Collateral
Account.

 

Section 8.5.          Right to Realize on Collateral and Enforce Guarantees.
Anything contained in any of the Fundamental Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Secured Party
hereby agree that (a) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee set forth in any
Fundamental Document, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Administrative Agent; provided that, notwithstanding the
foregoing, the Lenders may exercise the set-off rights contained in Section 11.6
in the manner set forth therein, and (b) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Administrative Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent at such sale or other disposition.

 

Section 8.6.          Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.1 or Section 8.2 or otherwise, for purposes of
determining whether an Event of Default under Section 7.9 has occurred, the cash
proceeds of any equity contribution in the form of common equity, “qualified”
preferred or other equity on terms acceptable to the Administrative Agent made
to, and actually received by, the Borrower during the period commencing after
the last day of any fiscal quarter and ending fifteen (15) Business Days after
the date on which financial statements are required to be delivered hereunder
with respect to such fiscal quarter (such period, the “Equity Cure Period”), if
requested in writing by the Borrower, shall be deemed to increase Adjusted
EBITDA for purposes of determining compliance with Section 7.9 at the end of
such fiscal quarter and applicable

 

 135 

 

 

subsequent periods that include such fiscal quarter (any such equity
contribution so included in the calculation of Adjusted EBITDA, a “Specified
Equity Contribution”); provided that (i) in each period of four consecutive
fiscal quarters, there shall be at least two fiscal quarters in which no
Specified Equity Contribution is made, (ii) no more than four (4) Specified
Equity Contributions may be made in the aggregate during the term of this Credit
Agreement, (iii) the amount of any Specified Equity Contribution shall be no
more than the amount required to cause the Borrower to be in pro forma
compliance with ‎Section 7.9 for any applicable period and (iv) the Specified
Equity Contributions shall be counted solely for the purposes of compliance with
Section 7.9 and shall not be included for any other purposes including
availability or amount of any covenant “baskets”, Excess Cash Flow and, whether
or not used to prepay indebtedness, there shall be no reduction in indebtedness
or netting of cash in connection with the proceeds of any Specified Equity
Contributions for determining compliance with any financial ratio during any
fiscal quarter in which it is included in Adjusted EBITDA. Upon receipt by the
Administrative Agent of such written request from the Borrower prior to the last
day of the Equity Cure Period, neither the Administrative Agent nor any Lender
shall exercise any rights or remedies under Section 8.2 on the basis of any
failure to comply with Section 7.9 until the expiration of the Equity Cure
Period. For the avoidance of doubt, no Revolving Lender shall be obligated to
fund any Revolving Loan during such Equity Cure Period.

 

ARTICLE 9GUARANTEE

 

Section 9.1.          Guarantee. (a) Each Guarantor, jointly and severally,
unconditionally and irrevocably guarantees to the Administrative Agent, the
Issuing Banks and the other Secured Parties the due and punctual payment by, and
performance of, the Obligations (including interest accruing on and after the
filing of any petition in bankruptcy or of reorganization of the obligor whether
or not post filing interest is allowed in such proceeding). Each Guarantor
further agrees that the Obligations may be increased, extended or renewed, in
whole or in part, without notice or further assent from it (except as may be
otherwise required herein), and it will remain bound upon this Guarantee
notwithstanding any extension or renewal of any Obligation.

 

(b)          Each Guarantor waives presentation to, demand for payment from and
protest to, as the case may be, any Credit Party or any other guarantor of any
of the Obligations, and also waives notice of protest for nonpayment, notice of
acceleration and notice of intent to accelerate. The obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent, the Issuing Banks or any Secured Party to assert any claim
or demand or to enforce any right or remedy against the Borrower or any
Guarantor or any other guarantor under the provisions of this Credit Agreement
or any other agreement or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) the failure of the Administrative Agent, the
Issuing Banks or any Secured Party to obtain the consent of the Guarantor with
respect to any rescission, waiver, compromise, acceleration, amendment or
modification of any of the terms or provisions of this Credit Agreement, the
Notes or of any other agreement; (iv) the release, exchange, waiver or
foreclosure of any security held by the Administrative Agent for the Obligations
or any of them; (v) the failure of the Administrative Agent, the Issuing Banks
or any Secured Party to exercise any right or remedy against any other Guarantor
or any other guarantor of the Obligations; (vi) any bankruptcy, reorganization,
liquidation, dissolution or receivership proceeding or case by or against either
Borrower or other Credit Party, any change in the corporate existence,
structure, ownership or control of either Borrower or other Credit Party
(including any of the foregoing arising from any merger, consolidation,
amalgamation, reorganization or similar transaction); or (vii) the release or
substitution of any Guarantor or any other guarantor of the Obligations. Without
limiting the generality of the foregoing or any other provision hereof
(including, without limitation, Section 11.7 hereof), to the extent permitted by
Applicable Law, each Guarantor hereby expressly waives any and all benefits
which might otherwise be available to it under California Civil Code Sections
2799, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2848, 2849,
2850, 2899 and 3433.

 

 136 

 

 

(c)          Each Guarantor further agrees that this Guarantee is a continuing
guarantee, shall secure the Obligations and any ultimate balance thereof,
notwithstanding that the Borrower or others may from time to time satisfy the
Obligations in whole or in part and thereafter incur further Obligations, and
that this Guarantee constitutes a guarantee of performance and of payment when
due and not just of collection, and waives any right to require that any resort
be had by the Administrative Agent, the Issuing Banks or any Secured Party to
any security held for payment of the Obligations or to any balance of any
deposit, account or credit on the books of the Administrative Agent, the Issuing
Banks or any Secured Party in favor of the Borrower or any Guarantor, or to any
other Person.

 

(d)          Each Guarantor hereby expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower, the Guarantors and
any other guarantors of the Obligations and any circumstances affecting the
Collateral or the ability of the Borrower to perform under this Credit
Agreement.

 

(e)          Each Guarantor’s obligations under the Guarantee shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations, the Notes or any other instrument evidencing any Obligations, or by
the existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this Guarantee. The Administrative Agent, the
Issuing Banks and the Secured Parties make no representation or warranty with
respect to any such circumstances and have no duty or responsibility whatsoever
to any Guarantor in respect to the management and maintenance of the Obligations
or any collateral security for the Obligations.

 

Section 9.2.          No Impairment of Guarantee, etc. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (except payment and performance in full
of the Obligations), including, without limitation, any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent, the Issuing Banks or any
Secured Party to assert any claim or demand or to enforce any remedy under this
Credit Agreement or any other agreement, by any waiver or modification of any
provision hereof or thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of such Guarantor or would otherwise
operate as a discharge of such Guarantor as a matter of law, unless and until
the Obligations are paid in full.

 

Section 9.3.          Continuation and Reinstatement, etc.

 

(a)          Each Guarantor further agrees that its Guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent, the Issuing Banks or the Secured
Parties upon the bankruptcy or reorganization of the Borrower or a Guarantor, or
otherwise. In furtherance of the provisions of this Article 9, and not in
limitation of any other right which the Administrative Agent, the Issuing Banks
or the Secured Parties may have at law or in equity against the Borrower, a
Guarantor or any other Person by virtue hereof, upon failure of the Borrower to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice or otherwise, each Guarantor hereby promises to
and will, upon receipt of written demand by the Administrative Agent on behalf
of itself, the Issuing Banks and/or the Secured Parties, forthwith pay or cause
to be paid to the Administrative Agent for the benefit of itself, the Issuing
Banks and/or the Lenders

 

 137 

 

 

(as applicable) in cash an amount equal to the unpaid amount of all the
Obligations with interest thereon at a rate of interest equal to the rate
specified in Section 2.4 hereof, and thereupon the Administrative Agent shall
assign such Obligation, together with all security interests, if any, then held
by the Administrative Agent in respect of such Obligation, to the Guarantors
making such payment; such assignment to be subordinate and junior to the rights
of the Administrative Agent on behalf of itself, the Issuing Banks and the
Secured Parties with regard to amounts payable by the Borrower in connection
with the remaining unpaid Obligations and to be pro tanto to the extent to which
the Obligation in question was discharged by the Guarantor or Guarantors making
such payments.

 

(b)          All rights of a Guarantor against the Borrower, arising as a result
of the payment by such Guarantor of any sums to the Administrative Agent for the
benefit of the Administrative Agent, the Issuing Banks and/or the Secured
Parties or directly to the Lenders hereunder by way of right of subrogation or
otherwise, shall in all respects be subordinated and junior in right of payment
to, and shall not be exercised by such Guarantor until and unless, the prior
final and indefeasible payment in full of all the Obligations. If any amount
shall be paid to such Guarantor (other than a Luxembourg Guarantor) for the
account of the Borrower, such amount shall be held in trust for the benefit of
the Administrative Agent, segregated from such Guarantor’s own assets, and shall
forthwith be paid to the Administrative Agent on behalf of the Administrative
Agent, the Issuing Banks and/or the Secured Parties to be credited and applied
to the Obligations, whether matured or unmatured. If any amount shall be paid to
a Luxembourg Guarantor for the account of the Borrower, such Luxembourg
Guarantor will hold such amount for and on behalf of the Administrative Agent.

 

Section 9.4.          Limitation on Guaranteed Amount, etc. Notwithstanding any
other provision of this Article 9, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations under this Article 9 shall not be subject to avoidance under Section
548 of the Bankruptcy Code or to being set aside or annulled under any
Applicable Law relating to fraud on creditors. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation or contribution which such Guarantor may have under this Article 9,
any other agreement or Applicable Law shall be taken into account. In addition,
to the extent that any Person becomes a Guarantor of this Credit Agreement and
such Person is organized outside of the United States or Canada, the Guarantee
by such Person of the Obligations hereunder may be subject to such other
limitations as are customary in such Guarantor’s jurisdiction as reasonably
agreed by the Administrative Agent and the Borrower.

 

Section 9.5.          Voluntary Arrangements.

 

(a)          Without prejudice to the Administrative Agent's, the Issuing Banks’
and the Secured Parties' rights to recover such sums under the Guarantee and
indemnity under Section 9.1, on the approval of any company voluntary
arrangement in respect of the Borrower (or the implementation of any compromise
or scheme of arrangement or any analogous procedure to any of the foregoing in
any other jurisdiction) under which the Borrower's obligations to the
Administrative Agent, the Issuing Banks and the Secured Parties are compromised
in any way, each Guarantor shall as principal obligor be liable to the
Administrative Agent, the Issuing Banks and the Secured Parties for, and hereby
undertakes to the Administrative Agent, the Issuing Banks and the Secured
Parties (as a separate and additional covenant) immediately on demand from time
to time to pay to the Administrative Agent, the Issuing Banks and the Secured
Parties, amounts equal to the sums that would have been payable to the
Administrative Agent, the Issuing Banks and the Secured Parties by the Borrower,
or any guarantor of the Borrower, had such compromise not occurred, and so that
payment shall be made by a Guarantor to the Administrative Agent, the Issuing
Banks and the Secured Parties under this Section in the amounts and at the times
at which but for the said compromise the Borrower would have been obliged to
make payment to the Administrative

 

 138 

 

 

Agent, the Issuing Banks and the Secured Parties. Each Guarantor's liability
under Section 9.1 and this Section 9.5 shall not be affected in any way by the
Administrative Agent and the Lenders voting in favor of (if the Administrative
Agent, the Issuing Banks and the Secured Parties chooses to do so) any company
voluntary arrangement, compromise, scheme of arrangement or analogous procedure
proposed by or in respect of the Borrower.

 

(b)          If and to the extent that any right is or may be held by a
Guarantor as against the Borrower, the existence or exercise of which may affect
the right or ability of the Administrative Agent, the Issuing Banks and the
Secured Parties to obtain the full benefit of this Guarantee and indemnity from
a Guarantor if a company voluntary arrangement, compromise, scheme of
arrangement or analogous procedure proposed by or in respect of the Borrower is
approved, each Guarantor hereby waives such right. In the event of any
inconsistency between this Section and any other provision of the Credit
Agreement this Section shall prevail.

 

Section 9.6.          Release of Guarantees.

 

(a)          A Guarantor shall be automatically and unconditionally released and
discharged from its obligations under its Guarantee, this Credit Agreement and
the Fundamental Documents to which it is a party, and no further action by such
Guarantor, the Borrower or the Administrative Agent shall be required for the
release of such Guarantor’s Guarantee, upon:

 

(i)          any sale, assignment, transfer, conveyance, exchange or other
disposition (by merger, amalgamation, consolidation or otherwise) of the Capital
Stock of such Guarantor, after which the applicable Guarantor is no longer a
Restricted Subsidiary or any sale, assignment, transfer, conveyance, exchange or
other disposition of all or substantially all the assets of such Guarantor
(other than by lease); provided that, in each of the foregoing cases, (x) such
sale, assignment, transfer, conveyance, exchange or other disposition is made in
compliance with this Credit Agreement, including Section 7.6 and 7.7 (it being
understood that only such portion of the Net Available Cash as is required to be
applied on or before the date of such release in accordance with Section 2.8(c)
is to be applied in accordance therewith at such time) and (y) all the
obligations of such Guarantor under all Consolidated Indebtedness of the
Borrower terminate upon consummation of such transaction;

 

(ii)         the proper designation of any Restricted Subsidiary that is a
Guarantor as an Unrestricted Subsidiary;

 

(iii)        in the case of any Guarantor which has provided a Guarantee in the
Borrower’s discretion and which does not or, substantially contemporaneously
with the release, will not Guarantee any Material Indebtedness of the Borrower,
the Borrower’s delivering notice to the Administrative Agent of its election to
release such Guarantor from its Guarantee;

 

(iv)        in the case of any Guarantor which meets the definition of an
Excluded Subsidiary, delivery to the Administrative Agent of an Officer’s
Certificate certifying thereto, and requesting the release of the Guarantees
provided by such Guarantor; and

 

(v)         the Termination Date.

 

Section 9.7.          Indemnity and Subrogation. In addition to all such rights
of indemnity and subrogation as the Guarantors may have under applicable law
(but subject to Section 9.9), the Borrower agrees that (a) in the event a
payment shall be made by any Guarantor under this Credit Agreement or any other
Fundamental Document or related agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the

 

 139 

 

 

person to whom such payment shall have been made to the extent of such payment
and (b) in the event any assets of any Guarantor shall be sold pursuant to any
Collateral Document to satisfy in whole or in part a claim of any Secured Party,
the Borrower shall indemnify such Guarantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

 

Section 9.8.          Contribution and Subrogation. Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 9.9) that, in the event a
payment shall be made by any other Guarantor hereunder or under any other
Fundamental Document or related agreement, in respect of any Obligation, or
assets of any other Guarantor shall be sold pursuant to any Collateral Document
to satisfy any Obligation owed to any Secured Party, and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the Borrower
as provided in Section 9.7, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the Fair Market Value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto after the date
hereof, the date such Guarantor becomes a party).  Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 9.8 shall be
subrogated to the rights of such Claiming Guarantor under Section 9.7 to the
extent of such payment.

 

Section 9.9.          Subordination. (a) Notwithstanding any provision of this
Credit Agreement to the contrary, all rights of the Guarantors under Section 9.7
and 9.8 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations.  No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 9.7 and 9.8
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of its obligations hereunder.

 

(b)          The Borrower and each Guarantor hereby agree that all Indebtedness
and other monetary obligations owed by it to the Borrower or any Subsidiary
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations.

 

Section 9.10.         Luxembourg Guarantors. (a) Notwithstanding any other
provision of this Credit Agreement, the maximum liability of any Guarantor
incorporated under the laws of Luxembourg (a “Luxembourg Guarantor”) under this
Section 9.10 for the Obligations of any obligor (including, but not limited to,
the Borrower) which is not a direct or indirect Subsidiary of such Luxembourg
Guarantor shall be limited to the sum of:

 

(i)          an amount equal to the aggregate (without double-counting) of (A)
all moneys received by the Luxembourg Guarantor or its direct or indirect
present of future Subsidiaries under the Fundamental Documents and (B) the
aggregate amount directly or indirectly made available to the Luxembourg
Guarantor or its direct or indirect present or future Subsidiaries by other
members of the Group that has been financed by a borrowing under the Fundamental
Documents;

 

plus

 

(ii)         an amount equal to 95% of the greater of (a) the Luxembourg
Guarantor’s own funds (capitaux propres), as referred to in annex I to the grand
ducal regulation dated December 18, 2015 defining the form and content of the
presentation of balance sheet and profit and loss account implementing Articles
34, 35, 46 and 47 of the Luxembourg law dated December 19, 2002 concerning the
trade and companies register and the accounting and annual accounts of
undertakings as amended (the “Regulation”) as increased by the amount of any
Intra Group Liabilities, each as reflected

 

 140 

 

 

in the Luxembourg Guarantor’s latest duly approved annual accounts and other
relevant documents available to the Administrative Agent at the date of this
Credit Agreement or (B) the Luxembourg Guarantor’s own funds (capitaux propres),
as referred to in the Regulation as increased by the amount of any Intra Group
Liabilities, each as reflected in the Luxembourg Guarantor’s latest duly
approved annual accounts and other relevant documents available to the
Administrative Agent at the time the Guarantee is called.

 

For the purposes of this paragraph, “Intra Group Liabilities” means all existing
liabilities owed by the Luxembourg Guarantor to the Borrower or any Guarantor
that have not been financed, directly or indirectly, by a borrowing under the
Fundamental Documents.

 

Where for the purpose of the determination of the Luxembourg Guarantor’s own
funds under paragraph (ii) above, no duly established and approved annual
accounts are available for the relevant reference period (which, for the
avoidance of doubt, includes a situation where, in respect of the determination
to be made under (ii) above, no final annual accounts have been established in
due time in respect of the then most recently ended financial year) the relevant
Luxembourg Guarantor shall, promptly, establish unaudited interim accounts (as
of the date of the end of the then most recent financial quarter) or annual
accounts (as applicable) duly established in accordance with applicable
accounting rules, pursuant to which the relevant Luxembourg Guarantor’s own
funds and Intra Group Liabilities will be determined. If the relevant Luxembourg
Guarantor fails to provide such unaudited interim accounts or annual accounts
(as applicable) within 30 Business Days as from the request of the
Administrative Agent, the Administrative Agent may appoint an independent
auditor (réviseur d’entreprises agréé) or an independent reputable investment
bank which shall undertake the determination of the relevant Guarantor’s own
funds and Intra Group Liabilities. In order to prepare such determination, the
independent auditor (réviseur d’entreprises agréé) or the independent reputable
investment bank shall take into consideration such available elements and facts
at such time, including without limitation, the latest annual accounts of its
Subsidiaries, any recent valuation of the assets of such Luxembourg Guarantor
and its subsidiaries (if available), the market value of the assets of such
Luxembourg Guarantor and its subsidiaries as if sold between a willing buyer and
a willing seller as a going concern using a standard market multi criteria
approach combining market multiples, book value, discounted cash flow or
comparable public transaction of which price is known (taking into account
circumstances at the time of the valuation and making all necessary adjustments
to the assumption being used) and acting in a reasonable manner.

 

The limitation set out in this Section 9.10 does not apply to any security
granted by any Luxembourg Guarantors under the Collateral Documents (excluding
any personal or corporate guarantee).

 

(b)          Notwithstanding any other provision of this Credit Agreement to the
contrary, in this Credit Agreement where it relates to the Borrower (to the
extent organized under the laws of Luxembourg), any Guarantor organized under
the laws of Luxembourg, or any other party which is organized under the laws of
Luxembourg, a reference to:

 

(i)          a winding-up, administration, liquidation, bankruptcy, general
assignment for the benefit of creditors, receivership, insolvency,
reorganization or dissolution includes bankruptcy (faillite), insolvency,
voluntary or judicial liquidation (liquidation voluntaire ou judiciare),
composition with creditors (concordat préventif de la faillite), moratorium or
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), fraudulent conveyance (action paulienne), general settlement with
creditors, reorganization or similar laws affecting the rights of creditors
generally;

 

 141 

 

 

(ii)         a receiver, receiver and manager, liquidator, administrator,
trustee, custodian, sequestrator, conservator or similar officer includes a juge
délégué, commissaire, juge-commissaire, mandataire ad hoc, administrateur
provisoire, liquidateur or curateur;

 

(iii)        a lien or security interest includes any hypothèque, nantissement,
gage, privilège, sûreté réelle, droit de rétention, and any type of security in
rem (sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;

 

(iv)        attachments or similar creditors process means an executory
attachment (saisie exécutoire) or conservatory attachment (saisie arrêt);

 

(v)         by-laws includes its articles of association (statuts); and

 

(vi)        a “set-off” includes, for purposes of Luxembourg law, legal set-off.

 

ARTICLE 10THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS

 

Section 10.1.          Administration by the Administrative Agent. (a) The
general administration of the Fundamental Documents and any other documents
contemplated by this Credit Agreement or any other Fundamental Document shall be
by the Administrative Agent or its designees. Except as otherwise expressly
provided herein (including by way of an express instruction given to the
Administrative Agent by the Required Lenders, Required RC Lenders or Required
RC/TLA Lenders, as applicable under the circumstances), each of the Lenders and
the Issuing Banks hereby irrevocably authorizes the Administrative Agent, at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Fundamental
Documents, the Notes and any other documents contemplated by this Credit
Agreement or any other Fundamental Document as are expressly delegated by the
terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto. The Administrative Agent shall have no duties or
responsibilities except as set forth in the Fundamental Documents.

 

(b)          The Lenders and the Issuing Banks hereby authorize the
Administrative Agent (without the consent of any Lender or Issuing Bank, who
hereby irrevocably authorize any such action pursuant to this clause (b)):

 

(i)          to release any Lien on the Collateral or any Guarantor from its
guarantee in accordance with the terms of this Credit Agreement or any other
applicable Fundamental Document;

 

(ii)         to determine that the cost to the Borrower or another Credit Party
is disproportionate to the benefit to be realized by the Administrative Agent,
the Issuing Banks and the Lenders by perfecting a Lien in a given asset or group
of assets included in the Collateral and that the Borrower or other Credit Party
should not be required to perfect such Lien in favor of the Administrative Agent
(for the benefit of itself, the Issuing Banks and the Lenders);

 

(iii)        to appoint subagents to be the holder of record of a Lien to be
granted to the Administrative Agent (for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders);

 

(iv)        in connection with an item of Product being produced by a Credit
Party, the principal photography of which is being done outside the United
States, to approve arrangements with such Credit Party as shall be satisfactory
to the Administrative Agent with respect to the temporary storage of the
original negative film, the original sound track materials or other Physical
Materials (as

 

 142 

 

 

defined in the Pledge and Security Agreement) of such item of Product in a
production laboratory located outside the United States;

 

(v)         to enter into and perform its obligations under the other
Fundamental Documents;

 

(vi)        to enter into intercreditor, subordination, non-disturbance and/or
attornment agreements, or any similar or comparable agreement, with (A) any
union and/or guild with respect to the security interests in favor of such
unions and/or guilds required pursuant to the terms of collective bargaining
agreements, (B) Persons who have been granted Liens which are permitted pursuant
to this Credit Agreement, (C) any licensee, licensor, co-financier or
co-producer having any rights to any item of Product, (D) Persons providing any
services in connection with any item of Product, or (E) any other lessor to or
lessee of the Borrower or any Subsidiaries, or any other counterparty of the
Borrower or any or its Subsidiaries, at the request of the Borrower;

 

(vii)       upon the request of the Borrower, if any additional Indebtedness
permitted to be incurred under this Credit Agreement is secured by first
priority Liens or junior Liens on the Collateral and permitted to be incurred
under this Credit Agreement (including any Permitted Slate Financing or
Permitted Slate Transaction), the Administrative Agent shall, at the request of
the Borrower, enter into an (or amend any existing) Intercreditor Agreement with
such other secured creditor(s), as necessary to accommodate the additional
Indebtedness; and

 

(viii)       upon the request of the Borrower, to enter into amendments,
replacements, extensions, restatements, modifications and supplements of or to
any Intercreditor Agreements then in existence.

 

(c)          It is understood and agreed that the use of the term “agent” herein
or in any other Fundamental Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 10.2.          Sharing of Setoffs. Each of the Lenders agrees that if it
shall, through the exercise of a right of banker’s lien, setoff or counterclaim
against any Credit Party (including, but not limited to, a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim and received by such Lender
under any applicable bankruptcy, insolvency or other similar law) or otherwise,
obtain payment in respect of its Obligations (which term, for purposes of this
Section 10.2 only, shall refer solely to those Obligations referred to in clause
(a) of the definition of “Obligations”) as a result of which the unpaid portion
of its Obligations is proportionately less than the unpaid portion of
Obligations of any of the other Lenders (a) it shall promptly purchase at par
(and shall be deemed to have thereupon purchased) from such other Lenders a
participation in the Obligations of such other Lenders, so that the aggregate
unpaid principal amount of each of the Lender’s Obligations and its
participation in Obligations of the other Lenders shall be in the same
proportion to the aggregate unpaid amount of all remaining Obligations as the
amount of its Obligations prior to the obtaining of such payment was to the
amount of all Obligations prior to the obtaining of such payment and (b) such
other adjustments shall be made from time to time as shall be equitable to
ensure that the Lenders share such payment pro rata. If all or any portion of
such excess payment is thereafter recovered from the Lender which originally
received such excess payment, such purchase (or portion thereof) shall be
canceled and the purchase price restored to the extent of such recovery. The
Credit Parties expressly consent to the foregoing arrangements and agree that
any Lender or Lenders holding (or deemed to be holding) a participation in a
Note or Letter of Credit may exercise

 

 143 

 

 

any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing by the Borrower to such Lender or Lenders as fully as if
such Lender or Lenders held a Note and was the original obligee thereon or was
the issuer of the Letter of Credit, in the amount of such participation.
Notwithstanding the foregoing, a Defaulting Lender shall not be entitled to
share in any benefit contemplated by this Section 10.2 realized by a
non-Defaulting Lender until all the Obligations owed to the non-Defaulting
Lenders have been paid in full and the Revolving Credit Commitments have been
terminated. Notwithstanding the foregoing, the provisions of this Section 10.2
shall not be construed to apply to any payment made by or on behalf of the
Borrower or any Subsidiary thereof pursuant to and in accordance with the
express terms of this Credit Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant,
including the Borrower or any Subsidiary thereof.

 

Section 10.3.          Notice to the Lenders. (a) Upon receipt by the
Administrative Agent or the Issuing Banks from any of the Credit Parties of any
communication calling for an action on the part of the Lenders, or upon notice
to the Administrative Agent or an Issuing Bank of any Event of Default, the
Administrative Agent or such Issuing Bank will in turn immediately inform the
other Lenders in writing (which shall include facsimile communications) of the
nature of such communication or of the Event of Default, as the case may be.

 

(b)          The Administrative Agent or the Issuing Banks shall not be deemed
to know of any Default or Event of Default unless a Responsible Officer of the
Administrative Agent or the Issuing Banks has actual knowledge thereof or unless
written notice of any event which is in fact such a Default or Event of Default
is received by the Administrative Agent or the Issuing Banks at its address for
notices set forth in Section 11.1, and such notice references the existence of a
Default or Event of Default and this Credit Agreement.

 

Section 10.4.          Liability of the Administrative Agent, Issuing Banks. (a)
The Administrative Agent, or the Issuing Banks, when acting on behalf of the
Lenders, may execute any of its duties under this Credit Agreement or the other
Fundamental Documents by or through its officers, agents, or employees and
neither the Administrative Agent, the Issuing Banks nor their respective
officers, agents or employees shall be liable to the Lenders or any of them for
any action taken or omitted to be taken in good faith, nor be responsible to the
Lenders or to any of them for the consequences of any oversight or error of
judgment, or for any loss, unless the same shall happen through its gross
negligence or willful misconduct. The Administrative Agent, the Issuing Banks
and their Related Parties shall in no event be liable to the Lenders or to any
of them for any action taken or omitted to be taken by it pursuant to: (i)
instructions received by it from the Required Lenders, Majority Facility
Lenders, Required RC Lenders or Required RC/TLA Lenders, as applicable or (ii)
in reliance upon the advice of counsel selected by it with reasonable care.
Without limiting the foregoing, neither the Administrative Agent, the Issuing
Banks, nor any of its Related Parties shall be responsible to any of the Lenders
for the due execution, validity, genuineness, effectiveness, sufficiency, or
enforceability of, or for any statement, warranty, or representation in, or for
the perfection of any security interest contemplated by, this Credit Agreement,
any other Fundamental Document or any related agreement, document or order, or
for freedom of any of the Collateral from prior Liens or security interests, or
shall be required to ascertain or to make any inquiry concerning the performance
or observance by the Borrower or any other Credit Party of any of the terms,
conditions, covenants, or agreements of this Credit Agreement, any other
Fundamental Document, or any related agreement or document.

 

(b)          None of the Administrative Agent (in its capacity as agent for the
Lenders), the Issuing Banks or any of their Related Parties shall have any
responsibility to the Borrower or any other Credit Party on account of the
failure or delay in performance or breach by any of the Lenders of any of such
Lender’s obligations under this Credit Agreement, the other Fundamental
Documents or any related

 

 144 

 

 

agreement or document or in connection herewith or therewith. No Lender nor any
of its Related Parties shall have any responsibility to the Borrower or any
other Credit Party on account of the failure or delay in performance or breach
by any other Lender of such other Lender’s obligations under this Credit
Agreement, the other Fundamental Documents or any related agreement or document
or in connection herewith or therewith.

 

(c)          The Administrative Agent, as agent for the Lenders hereunder and
the Issuing Banks in such capacity, shall be entitled to rely on any
communication, instrument, or document believed by it to be genuine or correct
and to have been signed or sent by a Person or Persons believed by it to be the
proper Person or Persons, and it shall be entitled to rely on advice of legal
counsel, independent public accountants, and other professional advisers and
experts selected by it.

 

(d)          The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through one or more sub-agents. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
any respective Related Parties of the Administrative Agent or the Issuing Banks
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of this Credit Agreement as well as activities
as Administrative Agent or the Issuing Banks. The Administrative Agent and the
Issuing Banks shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
or the Issuing Bank, as applicable, acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

(e)          None of the provisions of this Credit Agreement shall require the
Administrative Agent or the Issuing Banks to expend or risk its own funds or
otherwise to incur any liability, financial or otherwise, in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or indemnity reasonably satisfactory to it against such risk or liability is not
assured to it.

 

Section 10.5.          Reimbursement and Indemnification.

 

(a)          Each of the Lenders agrees (i) to reimburse the Administrative
Agent and the Issuing Banks for such Lender’s applicable Percentage of any
expenses and fees incurred for the benefit of the Lenders under the Fundamental
Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, and
any other expense incurred in connection with the operations or enforcement
thereof not reimbursed by or on behalf of the Borrower and (ii) to indemnify and
hold harmless the Administrative Agent, any of its Related Parties and the
Issuing Banks, on demand, in accordance with such Lender’s Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against, any
of them in any way relating to or arising out of any Fundamental Documents or
any related agreement or document, or any action taken or omitted by it or any
of them under the Fundamental Documents or any related agreement or document, to
the extent not reimbursed by or on behalf of the Borrower or any other Credit
Party (except such as shall result from their gross negligence or willful
misconduct). To the extent indemnification payments made by the Lenders pursuant
to this Section 10.5 are subsequently recovered by the Administrative Agent, or
the Issuing Banks from a Credit Party, the Administrative Agent will promptly
refund such previously paid indemnity payments to the Lenders. Notwithstanding
the foregoing, if there are at the time of computation of a reimbursement and/or
indemnity obligation one or more Defaulting Lenders which have not fulfilled
their obligations under this Section 10.5, the obligations of such
non-performing Defaulting Lenders shall be reallocated among the other Lenders
(including performing Defaulting Lenders), in proportion to the percentage of
such Lender

 

 145 

 

 

to the aggregate percentage of all Lenders (other than that of the
non-performing Defaulting Lender or Defaulting Lenders).

 

(b)          The provisions of Section 10.5(a) are agreements among the
Administrative Agent and the Lenders and are not for the benefit of any of the
Credit Parties and may not be asserted by any of the Credit Parties as a defense
to, or a limitation of, their respective Obligations under this Credit
Agreement.

 

Section 10.6.          Rights of Administrative Agent. (a) It is understood and
agreed that the Administrative Agent shall have the same duties, rights and
powers as a Lender hereunder (including the right to give such instructions) as
any of the other Lenders and may exercise such rights and powers, as well as its
rights and powers under other agreements and instruments to which it is or may
be party, and engage in other transactions with any Credit Party or Affiliate
thereof, as though it were not the Administrative Agent, of the Lenders under
this Credit Agreement and the other Fundamental Documents.

 

(b)          The Administrative Agent may consult with counsel of its selection
and the written advice of such counsel shall be full and complete authorization
and protection from liability in respect of any action taken, suffered or
omitted by it hereunder in good faith and in reliance thereon.

 

Section 10.7.          Independent Investigation by Lenders. Each of the Lenders
acknowledges that it has decided to enter into this Credit Agreement and the
other Fundamental Documents and to make the Loans and participate in the Letters
of Credit hereunder based on its own analysis of the transactions contemplated
hereby and of the creditworthiness of the Credit Parties and agrees that neither
the Administrative Agent nor the Issuing Banks shall bear any responsibility
therefor.

 

Section 10.8.          Agreement of Required Lenders. Except as otherwise
expressly stated herein, upon any occasion requiring or permitting an approval,
consent, waiver, election or other action on the part of the Required Lenders,
Majority Facility Lenders, Required RC Lenders or Required RC/TLA Lenders, as
required under this Credit Agreement, action shall be taken by the
Administrative Agent for and on behalf of, or for the benefit of, all Lenders
upon the direction of such Required Lenders, Majority Facility Lenders, Required
RC Lenders or Required RC/TLA Lenders, as applicable, and any such action shall
be binding on all Lenders. No amendment, modification, consent or waiver shall
be effective except in accordance with the provisions of Section 11.12 hereof.

 

Section 10.9.          Notice of Transfer. The Administrative Agent and the
Issuing Banks may deem and treat any Lender which is a party to this Credit
Agreement as the owner of such Lender’s respective portions of the Loans and
participations in Letters of Credit for all purposes, unless and until a written
notice of the assignment or transfer thereof executed by any such Lender shall
have been received by the Administrative Agent and become effective in
accordance with Section 11.3 hereof.

 

Section 10.10.         Successor Administrative Agent. The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower. Such resignation shall become effective upon the earlier to occur of
(i) 30 days from the date of such notice and (ii) acceptance by a successor
agent of its appointment pursuant hereto (the “Resignation Effective Date”).
Upon the Resignation Effective Date, the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Fundamental Documents (except that in the case of any collateral security held
by the Administrative Agent on behalf of the Lenders under any of the
Fundamental Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed). Upon any such resignation, the Required Lenders shall promptly
appoint a successor agent from among the Lenders which successor

 

 146 

 

 

shall be experienced and sophisticated in entertainment industry lending,
provided that such replacement is reasonably acceptable (as evidenced in
writing) to the Borrower; provided, however, that such approval by the Borrower
shall not be required at any time when an Event of Default is continuing. If no
successor agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment, within thirty (30) days after the retiring
agent’s giving of notice of resignation, the Borrower may appoint a successor
agent (which successor may be replaced by the Required Lenders; provided that
such successor is experienced and sophisticated in entertainment industry
lending and reasonably acceptable to the Borrower), which shall be either a
Lender or a commercial bank organized, licensed, carrying on business under the
laws of the United States of America or of any State thereof and shall have a
combined capital and surplus of at least $500,000,000 and shall be experienced
and sophisticated in entertainment industry lending. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor agent, such
successor agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Credit Agreement, the other Fundamental Documents and any other credit
documentation. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article 10 and Article 11 shall
inure to such retiring Administrative Agent, its sub-agents and their respective
Related Parties’ benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Credit Agreement.

 

Section 10.11.         Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any bankruptcy or insolvency proceeding or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations
under the Fundamental Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel.

 

Section 10.12.         Québec Security. For the purposes of holding any security
granted by or to be granted by any of the Credit Parties pursuant to the laws of
the Province of Québec, each of the parties hereto hereby appoints and
designates JPMorgan Chase Bank, N.A. as the hypothecary representative (within
the meaning of Article 2692 of the CCQ) for the Administrative Agent, the
Issuing Banks, and all present and future Lenders and their Affiliates and the
other Secured Parties. By executing an Assignment and Assumption, any future
Lender (and their Affiliates) shall be deemed to ratify the appointment as
hypothecary representative granted to JPMorgan Chase Bank, N.A. hereunder for
and on behalf of the Administrative Agent, the Issuing Banks, all present and
future Lenders and their Affiliates and the other Secured Parties. JPMorgan
Chase Bank, N.A. agrees to act in such capacity. The execution prior to the date
hereof by JPMorgan Chase Bank, N.A. in its capacity as hypothecary
representative of any security pursuant to the laws of the Province of Québec is
hereby ratified and confirmed. For greater

 

 147 

 

 

certainty, JPMorgan Chase Bank, N.A., acting as hypothecary representative,
shall have the same rights, powers, immunities, indemnities and exclusions from
liability as prescribed in favour of the Administrative Agent in this Credit
Agreement, which shall apply mutatis mutandis. In the event of the resignation
or replacement and appointment of a successor Administrative Agent, such
successor Administrative Agent shall also act as the hypothecary representative
unless a hypothecary representative is otherwise appointed.

 

Section 10.13.         Other Agent Titles. Other than the title “Administrative
Agent,” any title accorded to any Person on the cover page hereof including
Joint Bookrunner, Joint Lead Arranger or any other title containing the word
“Agent,” is granted for recognition only and any such Person granted such a
title shall not have any right, power, obligation, liability, responsibility or
duty under this Credit Agreement other than those applicable to all such Persons
as such. Without limiting the foregoing, no such Person shall have or be deemed
to have any fiduciary relationship with any other Lender or the Credit Parties.
Each Lender acknowledges that it has not relied, and will not rely, on any
Person having any such title in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder. In the event of any claim against any
such Person in any capacity or purported capacity inferred from any such title,
such Person shall have the benefit of Section 11.5 to the same extent as the
Administrative Agent.

 

ARTICLE 11MISCELLANEOUS

 

Section 11.1.          Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic photocopy (i.e., “PDF” or “TIFF”) format sent by electronic mail, as
follows, (a) if to the Administrative Agent or JPMorgan Chase Bank, N.A., to it
at (i) JPMorgan Chase Bank, N.A., 2029 Century Park East, 38th Floor, Los
Angeles, CA, 90067, Attention: David Shaheen, Phone No.: 310-860-7241, Facsimile
No.: 310-860-7260 or (b) if to any Credit Party to it at Lions Gate
Entertainment Inc., 2700 Colorado Avenue, Santa Monica, CA, 90404, Attn: Wayne
Levin and James Gladstone , Facsimile No.: 310-452-8934, E-mail:
wlevin@lionsgate.com, jgladstone@lionsgate.com, or (c) if to a Lender or an
Issuing Bank, to it at its address set forth on the signature pages hereto, or
such other address as such party may from time to time designate by giving
written notice to the other parties hereunder. Notwithstanding the foregoing,
any notification made by the Borrower to the Administrative Agent from time to
time with respect to the identity of the Disqualified Lenders shall be sent by
electronic mail to: JPMDQ_Contact@jpmorgan.com. Any failure of the
Administrative Agent, an Issuing Bank or a Lender giving notice pursuant to this
Section 11.1, to provide a courtesy copy to a party as provided herein, shall
not affect the validity of such notice. All notices and other communications
given to any party hereto in accordance with the provisions of this Credit
Agreement shall be deemed to have been given on the fifth (5th) Business Day
after the date when sent by registered or certified mail, postage prepaid,
return receipt requested, if by mail, or upon receipt by such party, if by any
telegraphic or facsimile communications equipment or electronic mail, in each
case addressed to such party as provided in this Section 11.1 or in accordance
with the latest unrevoked written direction from such party.

 

Section 11.2.          Termination, Survival of Agreement, Representations and
Warranties, etc. All warranties, representations and covenants made by any of
the Credit Parties herein, in any other Fundamental Document or in any
certificate or other instrument delivered by it or on its behalf in connection
with this Credit Agreement or any other Fundamental Document shall be considered
to have been relied upon by the Administrative Agent, Issuing Banks and the
Lenders and, except for any terminations, amendments, modifications or waivers
thereof in accordance with the terms hereof, shall survive the making of the
Loans and the issuance of the Letters of Credit herein contemplated and the
execution and delivery to the Administrative Agent of the Notes regardless of
any investigation made by

 

 148 

 

 

the Administrative Agent, the Issuing Banks or the Lenders or on their behalf
and shall continue in full force and effect until the Termination Date. This
Credit Agreement and each other Fundamental Document will terminate and be of no
further force and effect on the Termination Date, except with respect to those
sections hereof or thereof which expressly survive.

 

Section 11.3.          Successors and Assigns; Syndications; Loan Sales;
Participations.

 

(a)           Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that, other
than as permitted by Section 7.6 of this Credit Agreement, the Borrower may not
assign or otherwise transfer any of its rights or obligations under any
Fundamental Document without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of clause (b) of this Section 11.3, (ii) by way of
participation in accordance with the provisions of clause (d) of this Section or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (f) of this Section 11.3. Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Credit Agreement.

 

(b)          Assignments by Lenders.

 

(i)          Any Lender may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Credit Agreement with
respect to all or a portion of its Revolving Credit Commitment(s) and the Loans
at the time owing to it.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Revolving Credit Commitment(s) and the Loans at the
time owing to it or in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund with respect to a Lender, the aggregate amount of
the Revolving Credit Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of such Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Facility, or less than
$1,000,000, in the case of any assignment in respect of any Term Facility
(calculated, in each case, in the aggregate with respect to multiple,
simultaneous assignments by two (2) or more Approved Funds) unless each of the
Administrative Agent and the Borrower otherwise consent (each such consent not
to be unreasonably withheld or delayed);

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Facility or the Revolving Credit
Commitment assigned, except that this clause (B) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

 

 149 

 

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise waived or reduced by the
Administrative Agent in its sole discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in a form supplied by the Administrative Agent and
completed by such Eligible Assignee; and

 

(D)         the Eligible Assignee provides the Borrower and the Administrative
Agent the forms required by Section 3.4(a) prior to the assignment.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.3, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, shall become a Lender hereunder and have the
rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Assumption covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of Section 3.3, Section 3.4, 11.4 and 11.5 and subject to any
obligations hereunder with respect to facts and circumstances occurring prior to
the effective date of such assignment. All parties hereto consent that
assignments to the Borrower permitted by the terms hereof shall not be construed
as violating pro rata, optional redemption or any other provisions hereof, it
being understood that, notwithstanding anything to the contrary elsewhere in
this Credit Agreement, immediately upon receipt by the Borrower of any Loans
and/or Revolving Credit Commitments the same shall be deemed cancelled and no
longer outstanding for any purpose under this Credit Agreement, including
without limitation, Section 11.12, and in no event shall the Borrower have any
rights of a Lender under this Credit Agreement or any other Fundamental
Document.

 

(c)          Register.

 

(i)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, the Revolving Credit Commitment(s) of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time, and each repayment in respect of the principal amount (and
any interest thereon) (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (as to its own interest,
but not the interest of any other Lender), at any reasonable time and from time
to time upon reasonable prior notice.

 

(ii)         The Administrative Agent shall (A) accept the Assignment and
Assumption and (B) promptly record the information contained therein in the
Register once all the requirements of clause (a) and (b) above have been met. No
assignment shall be effective unless it has been recorded in the Register.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower, the Administrative Agent or any Issuing Bank, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) or a Disqualified Lender) (each, a “Participant”) in all
or a portion of

 

 150 

 

 

such Lender’s rights and/or obligations under this Credit Agreement (including
all or a portion of its Revolving Credit Commitment(s) and/or the Loans owing to
it); provided that (i) such Lender’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification,
supplement or waiver of any provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification, supplement or
waiver described in subclause (A) (to the extent that such Participant is
directly affected) or (B) of Section 11.12. Subject to clause (e) of this
Section 11.3, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.3, Section 3.4 and Section 3.6 (subject to the
requirements and limitations therein (including the requirements under
Section 3.4, it being understood that the documentation required to be provided
under Section 3.4 shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 11.3. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.2 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 10.2 as though it were a Lender.

 

Each Lender that sells a participation pursuant to this Section 11.3(d), acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register for the recordation of the names and addresses of the Participants,
the commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Participant pursuant to the terms hereof from time to time, and
each repayment in respect of the principal amount (and any interest thereon)
(each, a “Participant Register”). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender and the Borrower shall
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of a participation for all purposes of this Credit
Agreement, notwithstanding notice to the contrary; provided that no Lender shall
have the obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loan or other Obligations under any Fundamental
Document) to any Person except to the extent such disclosure is necessary in
connection with a tax audit or other proceeding to establish that any such
Obligations are in registered form for U.S. federal income tax purposes.

 

(e)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.3 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. A Participant shall not be entitled to receive any
greater payment under Section 3.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to a greater payment results from a Change
in Law after the sale of the participation.

 

(f)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (other than to any Disqualified Lender) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 11.3 shall not apply to any pledge or assignment of a security
interest; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

 151 

 

 

(g)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

 

(h)          Assignments to the Borrower and its Subsidiaries. The Borrower or
its Subsidiaries may purchase by way of open market purchases or auction or
otherwise, and become an Assignee with respect to Term B Loans at any time and
from time to time from Lenders in accordance with Section 11.3(b) hereof,
subject to the following limitations:

 

(i)          under no circumstances, whether or not a Credit Party is subject to
bankruptcy or other insolvency proceeding, shall the Borrower or such Subsidiary
be entitled to exercise any voting rights or other privileges with respect to
Term B Loans under this Credit Agreement and the other Fundamental Documents;

 

(ii)         the Borrower or such Subsidiary shall not receive information
provided solely to Lenders by the Administrative Agent or any Lender and shall
not be permitted to attend or participate in meetings by the Administrative
Agent and the Lenders and their advisors;

 

(A) the Revolving Facility shall not be utilized to fund the purchase or
assignment and (B) no Default or Event of Default shall have occurred and be
continuing at the time of such purchase or assignment; and

 

(iii)        all Term B Loans acquired by the Borrower or any of its
Subsidiaries shall be immediately and automatically cancelled.

 

Notwithstanding anything to the contrary herein, this Section 11.3(h) shall
supersede any provisions in Section 10.2 to the contrary.

 

(i)          If the Borrower wishes to replace the Loans or Revolving Credit
Commitments under any Facility with ones having different terms, it shall have
the option, with the consent of the Administrative Agent and subject to at least
three (3) Business Days’ advance notice to the Lenders under such Facility,
instead of prepaying the Loans or reducing or terminating the Revolving Credit
Commitments to be replaced, to (i) require the Lenders under such Facility to
assign all such Loans or Revolving Credit Commitments under such Facility to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 11.12 (with such replacement, if applicable, deemed to
have been made pursuant to Section 2.15). Pursuant to any such assignment, all
Loans and Revolving Credit Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Revolving Credit
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment by the Borrower of any accrued interest and fees thereon
and any amounts owing pursuant to Section 11.4 to the extent demanded in writing
prior to the date of such assignment. By receiving such purchase price, the
Lenders under such Facility shall automatically be deemed to have assigned the
Loans or Revolving Credit Commitments under such Facility pursuant to the terms
of the form of Assignment and Assumption attached hereto as Exhibit F and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (i) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

 152 

 

 

Section 11.4.          Expenses; Documentary Taxes. The Borrower agrees to pay
(a) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the performance of due diligence, the
syndication of the credit facility contemplated hereby, the negotiation,
preparation, execution, delivery, waiver or modification and administration of
this Credit Agreement and any other documentation contemplated hereby, the
making of the Loans and the issuance of the Letters of Credit, the Collateral or
any Fundamental Document, including but not limited to, the verification of
financial data and the transactions contemplated hereby, including the
reasonable fees and disbursements of one firm of outside counsel to the
Administrative Agent and, if reasonably necessary, one firm of special or local
counsel in each applicable jurisdiction, and (b) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Banks
or the Lenders in the enforcement or protection (as distinguished from
administration) of the rights and remedies thereof in connection with this
Credit Agreement, the other Fundamental Documents, the Letters of Credit or the
Notes, or as a result of any transaction, action or non-action arising from any
of the foregoing, including but not limited to, the reasonable fees and
disbursements of one firm of outside counsel for the Administrative Agent, the
Issuing Banks or the Lenders and, if reasonably necessary, one firm of special
or local counsel in each applicable jurisdiction. Such payments shall be made on
the date this Credit Agreement is executed by the Borrower and thereafter
promptly upon on demand. The Borrower agrees that it shall indemnify the
Administrative Agent, the Issuing Banks and the Lenders from and hold them
harmless against any documentary taxes, assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this Credit
Agreement or the Notes or the issuance of the Letters of Credit, but, in each
case, only if and to the extent that the Administrative Agent, the Issuing Banks
and the Lenders comply with all reasonable requests of the Borrower to comply
with applicable reporting requirements (which requirements would not subject the
Administrative Agent, the Issuing Banks or Lenders to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to the
Administrative Agent, Issuing Banks or Lenders, as applicable) as may be
necessary to reduce or eliminate such documentary taxes, assessments or charges.
The obligations of the Borrower under this Section shall survive the termination
of this Credit Agreement and the payment of the Loans and/or the expiration of
any Letter of Credit.

 

Section 11.5.          Indemnification of the Administrative Agent, the Issuing
Banks and the Lenders. The Borrower agrees (a) to indemnify and hold harmless
the Administrative Agent, the Issuing Banks and the Lenders and their respective
Related Parties (each, an “Indemnified Party”) (to the full extent permitted by
Applicable Law) from and against any and all claims, demands, losses, judgments
and liabilities (including liabilities for penalties) of whatsoever nature, and
(b) to pay to the Indemnified Parties an amount equal to the amount of all
reasonable and documented out-of-pocket costs and expenses of investigation or
defense, including reasonable legal fees of one firm of outside counsel for all
Indemnified Parties taken as a whole, and, if reasonably necessary, one firm of
special or local counsel in each applicable jurisdiction (or, in the event of an
actual or perceived conflict of interest, one additional firm of counsel for
such Indemnified Parties so conflicted) and disbursements, and with regard to
both (a) and (b) in connection with or resulting from any litigation,
investigation or other proceedings relating to the Collateral, this Credit
Agreement and the other Fundamental Documents and the Letters of Credit, the
making of the Loans, the Acquisition or any other Transaction (regardless of
whether such Indemnified Party is a party thereto, and whether or not such
proceedings are brought by a Credit Party, their equity holders, Affiliates,
creditors or any other third Person) but excluding therefrom all claims,
demands, losses, judgments, liabilities, costs and expenses arising out of or
resulting from (i) the gross negligence, willful misconduct, or material breach
of its obligations under this Credit Agreement or any Fundamental Document by an
Indemnified Party, as determined by a court of competent jurisdiction in a final
and non-appealable decision, (ii) litigation or claims among Indemnified Parties
in connection with the Fundamental Documents or in any way relating to the
transactions contemplated hereby not involving an act or omission by a Credit
Party (other than disputes involving claims against the Administrative Agent or
Arranger or any Person with another titled capacity or similar role in its
capacity as such), (iii) claims

 

 153 

 

 

asserted or litigation commenced against any Indemnified Party by a Credit Party
in which the Credit Party is the prevailing party, and (iv) an act or omission
that does not involve a Credit Party and is not a claim against an Indemnified
Party. The foregoing indemnity agreement includes any reasonable out-of-pocket
costs incurred by any Indemnified Party in connection with any action or
proceeding which may be instituted in respect of the foregoing by any
Indemnified Party, or by any other Person either against the Lenders or in
connection with which any officer, director, agent or employee of any
Indemnified Party is called as a witness or deponent, including, but not limited
to, the reasonable fees and disbursements of outside counsel to the
Administrative Agent (subject to the limitations described in this clause (b) on
number and type of counsel), and any out-of-pocket costs incurred by any
Indemnified Party in appearing as a witness or in otherwise complying with legal
process served upon them.

 

All indemnities contained in this Section 11.5 shall survive the expiration or
earlier termination of this Credit Agreement and shall inure to the benefit of
any Person who was a Lender notwithstanding such Person’s assignment of all its
Loans and Revolving Credit Commitments as to any actions taken or omitted to be
taken by it while it was a Lender.

 

Section 11.6.          Set-Off. In addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
upon the occurrence and during the continuation of any Event of Default, each
Lender and each subsequent holder of any Obligation is hereby authorized by the
Borrower at any time or from time to time, without prior notice to the Borrower
or to any other Person, any such notice being hereby expressly waived, to
set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts, and
in whatever currency denominated) and any other indebtedness at any time held or
owing by that Lender or that subsequent holder to or for the credit or the
account of the Borrower, whether or not matured, against and on account of any
amount due and payable by the Borrower hereunder. Each Lender or any such
subsequent holder of any Obligations agrees to promptly notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

Section 11.7.          CHOICE OF LAW. THIS CREDIT AGREEMENT AND THE NOTES SHALL
IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST
RATES, ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA; PROVIDED THAT,
NOTWITHSTANDING ANY GOVERNING LAW PROVISION OF THE FUNDAMENTAL DOCUMENTS, (A)
THE INTERPRETATION OF THE DEFINITION OF “COMPANY MATERIAL ADVERSE EFFECT” (AND
WHETHER OR NOT A COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED), (B) THE
DETERMINATION OF THE ACCURACY OF ANY SPECIFIED MERGER AGREEMENT REPRESENTATION
AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF EITHER THE BORROWER OR ITS
APPLICABLE AFFILIATE HAS THE RIGHT TO TERMINATE ITS OBLIGATIONS UNDER THE MERGER
AGREEMENT OR TO DECLINE TO CONSUMMATE THE ACQUISITION AND (C) THE DETERMINATION
OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF
THE MERGER AGREEMENT AND, IN ANY CASE, CLAIMS OR DISPUTES ARISING OUT OF ANY
SUCH INTERPRETATION OR DETERMINATION OR ANY ASPECT THEREOF SHALL, IN EACH CASE,
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 154 

 

 

Section 11.8.          WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT OR
THE SUBJECT MATTER THEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THE
PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH SUCH
OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS
CREDIT AGREEMENT AND ANY OTHER FUNDAMENTAL DOCUMENT. ANY PARTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.8 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF ANY OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL
BY JURY.

 

Section 11.9.          WAIVER WITH RESPECT TO DAMAGES. EACH CREDIT PARTY
ACKNOWLEDGES THAT NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING BANKS NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, ANY CREDIT
PARTY ARISING OUT OF OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OTHER
FUNDAMENTAL DOCUMENT AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE LENDERS, ON THE ONE HAND, AND THE CREDIT PARTIES, ON THE
OTHER HAND, IN CONNECTION THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, NO CREDIT PARTY SHALL ASSERT, AND EACH
CREDIT PARTY HEREBY WAIVES, ANY CLAIMS AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE LENDERS ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS CREDIT AGREEMENT,
ANY FUNDAMENTAL DOCUMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 11.10.         No Waiver. No failure on the part of the Administrative
Agent or any Lender or the Issuing Banks to exercise, and no delay in
exercising, any right, power or remedy hereunder, under the Notes or any other
Fundamental Document or with regard to any Letter of Credit shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.

 

Section 11.11.         Extension of Payment Date. Except as otherwise
specifically provided in Article 2 hereof, should any payment or prepayment of
principal of or interest on the Notes or any other amount due hereunder, become
due and payable on a day other than a Business Day, the due date of such payment
or prepayment shall be extended to the next succeeding Business Day and, in the
case of a payment or prepayment of principal, interest shall be payable thereon
at the rate herein specified during such extension.

 

 155 

 

 

Section 11.12.         Amendments, etc.

 

(a)          Except as provided (X) in Section 2.13 with respect to any
Incremental Facility, Section 2.14 with respect to any Extension and
Section 2.15 with respect to any Refinancing Term Loans or Replacement Revolving
Facility, (Y) Section 10.1 or (Z) as otherwise expressly provided herein or in
any Fundamental Document, (a) no provision of this Credit Agreement or the other
Fundamental Documents may be amended, modified, supplemented or waived unless
such amendment, modification, supplement or waiver is in writing and is signed
by (i) the Borrower, (ii) the Required Lenders, (iii) if the rights or duties of
the Administrative Agent are adversely affected thereby, the Administrative
Agent, and (iv) if the rights or duties of the Issuing Banks are affected
thereby, the Issuing Banks; provided that:

 

(A)         no amendment, modification, supplement or waiver pursuant to this
Section 11.12 shall:

 

(i) increase any Revolving Credit Commitment or extend the expiry date of any
such Revolving Credit Commitment of any Lender without the consent of such
Lender (it being understood that any such amendment, modification, supplement or
waiver that provides for the payment of interest in kind in addition to, and not
as substitution for or as conversion of, the interest otherwise payable
hereunder shall only require the consent of the Required Lenders and that a
waiver of any condition precedent or the waiver of any Default or Event of
Default or mandatory prepayment shall not constitute an extension or increase of
any Revolving Credit Commitment);

 

(ii) reduce the amount of, postpone the date for any scheduled payment of any
principal of or interest or fee on, or extend the final maturity of any Loan or
of any Reimbursement Obligation or of any fee payable hereunder (other than with
respect to a waiver of default interest and it being understood that any change
in the definitions of any ratio used in the calculation of such rate of interest
or fees (or the component definitions) shall not constitute a reduction in any
rate of interest or fees) without the consent of each Lender (but not the
Required Lenders) to which such payment is owing or which has committed to make
such Loan or Letter of Credit (or participate therein) hereunder; or

 

(iii) change the application of payments set forth in Section 2.9 hereof without
the consent of any Lender adversely affected thereby;

 

(B)         no amendment, modification, supplement or waiver pursuant to this
Section 11.12 shall, unless signed by each Lender:

 

(i) change the definition of “Required Lenders” in a manner that reduces the
voting percentages set forth therein;

 

(ii) change the provisions of this Section 11.12;

 

(iii) release all or substantially all of the Collateral (except as expressly
provided in the Fundamental Documents) or all or substantially all of the value
of the guarantees provided by the Guarantors (except as expressly provided in
the Fundamental Documents);or

 

 156 

 

 

(iv) change or waive Section 10.2;

 

(C)         no amendment, modification, supplement or waiver pursuant to this
Section 11.12 shall amend or otherwise modify Section 2.8 or any other
provisions of any Fundamental Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
consent of the Majority Facility Lenders of each affected Class (it being
understood that the Required Lenders may waive, in whole or in part, any
prepayment of Loans hereunder so long as the application, as between Classes, of
any portion of such prepayment that is still required to be made is not
altered); and

 

(D)         no amendment, modification, supplement or waiver pursuant to this
Section 11.12 shall amend or modify the provisions of Section 2.3 or any letter
of credit application and any bilateral agreement between the Borrower and an
Issuing Bank regarding such Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Borrower and such Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and such Issuing Bank, respectively.

 

Notwithstanding anything to the contrary herein:

 

(v) except as set forth in clause (A) above, no Defaulting Lender shall have any
right to approve or disapprove any amendment, modification, supplement, waiver
or consent hereunder or otherwise give any direction to the Administrative
Agent;

 

(w) the Borrower and the Administrative Agent may, without the input or consent
of any other Lender, effect amendments to this Credit Agreement and the other
Fundamental Documents as may be necessary in the reasonable opinion of the
Borrower and the Administrative Agent to effect the provisions of
Section 2.8(d), 2.13, 2.14, 2.15, Section 7.6 or as contemplated by
Section 10.1;

 

(x) intercreditor agreements, guarantees, collateral or security documents and
other related documents executed by the Borrower or any of its Subsidiaries in
connection with this Credit Agreement may be in a form reasonably determined by
the Administrative Agent and may be amended, restated, supplemented or waived
without the consent of any Lender;

 

(y) the Administrative Agent may, with the consent of Borrower only, amend,
modify or supplement this Credit Agreement or any other Fundamental Document to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender and the Lenders shall have received, at least five (5) Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment;

 

(z) in connection with the addition of any Guarantor from an Approved
Jurisdiction, the Borrower and the Administrative Agent may, without the consent
of any Lender, amend, modify or supplement any Fundamental Documents, in order
to include provisions which are reasonably required as to Guarantors organized
in the applicable jurisdiction, including customary limitation language for such
jurisdictions.

 

Notwithstanding the foregoing, (i) only the consent of the Required RC/TLA
Lenders shall be required in respect of amendments, modifications or waivers of
the financial covenants set forth in Section 7.9 (or any component definition
thereof to the extent applicable thereto) and (ii) only the

 

 157 

 

 

consent of the Required RC Lenders shall be required with respect to waivers of
any conditions to the Borrowing of any Revolving Loans, and any such amendment,
modification or waiver may be made without the consent of any other Lender
(including, for the avoidance of doubt, the Required Lenders).

 

In addition, notwithstanding the foregoing, this Credit Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders (as
determined hereunder prior to any such amendment or amendment and restatement),
the Administrative Agent and the Borrower (i) to add one or more additional
credit facilities to this Credit Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Credit
Agreement and the other Fundamental Documents with the Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders, the Required RC/TLA Lenders, the Required RC Lenders and other
definitions related to such new credit facilities; provided that no Lender shall
be obligated to commit to or hold any part of such credit facilities.

 

(b)          Each waiver, amendment, modification, supplement or consent made or
given pursuant to this Section 11.12 shall be effective only in the specific
instance and for the specific purpose for which given, and such waiver,
amendment, modification or supplement shall apply equally to each of the Lenders
and shall be binding on the Credit Parties, the Lenders, the Administrative
Agent and all future holders of the Loans and Revolving Credit Commitments.

 

Section 11.13.         Severability. Any provision of this Credit Agreement or
of the Notes which is invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 11.14.         SERVICE OF PROCESS; SUBMISSION TO JURISDICTION. EACH
PARTY HERETO (EACH, A “SUBMITTING PARTY”) HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK IN NEW YORK
COUNTY AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF OR BASED UPON THIS CREDIT AGREEMENT (INCLUDING, BUT
NOT LIMITED TO, THE LETTERS OF CREDIT), THE SUBJECT MATTER HEREOF, ANY OTHER
FUNDAMENTAL DOCUMENT AND THE SUBJECT MATTER THEREOF. EACH SUBMITTING PARTY TO
THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION
OR OTHER PROCEEDING BROUGHT IN THE ABOVE-NAMED COURTS, ANY CLAIM THAT IT IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY IS
EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS CREDIT AGREEMENT, THE SUBJECT
MATTER HEREOF, THE OTHER FUNDAMENTAL DOCUMENTS OR THE SUBJECT MATTER THEREOF (AS
APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT, (B) HEREBY WAIVES THE RIGHT
TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING INSTITUTED BY THE ADMINISTRATIVE
AGENT, AN ISSUING BANK OR A LENDER IN STATE COURT TO FEDERAL COURT, AND (C)
HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY
OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE
ARISE FROM THE SAME SUBJECT MATTER. EACH SUBMITTING PARTY HEREBY CONSENTS TO
SERVICE OF

 

 158 

 

 

PROCESS BY MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT
TO SECTION 11.1 HEREOF. EACH SUBMITTING PARTY AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF EACH OF THE OTHER SUBMITTING PARTIES. FINAL JUDGMENT AGAINST ANY
SUBMITTING PARTY IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON
THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF
THE FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY
THEREIN DESCRIBED OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS
OF SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT,
THE ISSUING BANKS OR A LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER
JUDICIAL PROCEEDINGS AGAINST A SUBMITTING PARTY OR ANY OF ITS ASSETS IN ANY
STATE OR FEDERAL COURT OF THE UNITED STATES OF AMERICA OR OF ANY COUNTRY OR
PLACE WHERE THE SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.

 

Section 11.15.         Headings. Section headings used herein and the Table of
Contents are for convenience only and are not to affect the construction of or
be taken into consideration in interpreting this Credit Agreement.

 

Section 11.16.         Execution in Counterparts. This Credit Agreement may be
executed in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
instrument.

 

Section 11.17.         USA Patriot Act. Each Lender hereby notifies each of the
Credit Parties that, pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Credit
Parties and their investors, which information includes the name and address of
each such Person and other information that will allow such Lender to identify
such Person in accordance with the USA Patriot Act.

 

Section 11.18.         Entire Agreement. This Credit Agreement (including the
Exhibits and Schedules hereto) represents the entire agreement of the parties
with regard to the subject matter hereof and the terms of any letters and other
documentation entered into between any of the parties hereto prior to the
execution of this Credit Agreement which relate to Loans to be made hereunder
shall be replaced by the terms of this Credit Agreement.

 

Section 11.19.         Confidentiality.

 

(a)          Each of the Administrative Agent, the Issuing Banks and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to it and its affiliates’ Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
Governmental Authority (including any self-regulatory authority), (c) to the
extent required by Applicable Law or by any subpoena or similar legal process,
(d) to any other party to this Credit Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Credit Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 11.19, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Credit Agreement, (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations and (iii) to

 

 159 

 

 

any credit insurance provider relating to the Borrower and the Obligations, (g)
with the consent of the Borrower, or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this
Section 11.19, or (y) becomes available to the Administrative Agent, the Issuing
Banks or any Lender on a non-confidential basis from a source other than a
Credit Party that is not actually known by the recipient to have breached a
binding confidentiality agreement by having remitted such Information. For the
purposes of this Section 11.19, “Information” means all information received
from any Credit Party relating to any Credit Party or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Banks or any Lender on a non-confidential basis prior to disclosure by such
Credit Party and other than information pertaining to this Credit Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided, that in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 11.20.         Judgment Currency.

 

(a)          If for the purpose of obtaining or enforcing judgment against the
Borrower or any other Credit Party which is incorporated or organized under the
laws of Canada or any province thereof in any court in any jurisdiction, it
becomes necessary to convert into Canadian currency an amount due in United
States Dollars under this Credit Agreement or any other Fundamental Document,
the conversion shall be made at the rate of exchange prevailing on the Business
Day immediately preceding:

 

(i)          the date of actual payment of the amount due, in the case of any
proceeding in the courts of the Province of British Columbia or in the courts of
any other jurisdiction that will give effect to such conversion being made on
such date; or

 

(ii)         the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 11.20(a)(ii) being hereinafter in
this Section 11.20 referred to as the “Judgment Conversion Date”).

 

(b)          If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 11.20(a)(ii), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the Borrower shall pay such additional or lesser amount as
may be necessary to ensure that the amount paid in Canadian currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of United States dollars which could have been purchased with
the amount of Canadian dollars stipulated in the judgment or judicial order at
the rate of exchange prevailing on the Judgment Conversion Date.

 

(c)          Any amount due from the Borrower or any other Credit Party under
the provisions of Section 11.20(b) shall be due as a separate debt and shall not
be affected by judgment being obtained for any other amounts due under or in
respect of this Credit Agreement or any other Fundamental Document.

 

(d)          The term “rate of exchange” in this Section 11.20 means the noon
rate of exchange based on Canadian interbank transactions in United States
dollars and Canadian dollars published or quoted by the Bank of Canada for the
day in question.

 

 160 

 

  

Section 11.21.         Lender Obligations Several. The respective obligations of
the Lenders under this Credit Agreement and the other Fundamental Documents are
several and not joint, and no Lender shall be responsible for the failure of any
other Lender to satisfy its obligations hereunder and thereunder.

 

Section 11.22.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Fundamental
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Fundamental Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(1)         a reduction in full or in part or cancellation of any such
liability;

 

(2)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this Credit
Agreement or any other Fundamental Document; or

 

(3)         the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[SIGNATURE PAGES TO FOLLOW]

 

 161 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and the year first written.

 

  BORROWER:       LIONS GATE ENTERTAINMENT CORP.           By /s/ Wayne Levin  
  Name: Wayne Levin     Title: General Counsel and Chief Strategic Officer

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  GUARANTORS:       100 Plus Productions, Inc.   Alibi Productions, LLC  
Alternate Universe, LLC   American Lion Productions, Inc.   Amnesia Productions,
LLC (f/k/a Exterior Productions, LLC)   Artisan Entertainment Inc.   Artisan
Home Entertainment Inc.   Artisan Pictures LLC   Atom Productions, Inc.   Awaken
Productions Corp.   Awaken Productions, Inc.   Blair Witch Films, LLC   Blue
Mountain State Productions Corp.   Boss Kane Productions, Inc.   Bottled Vines
Productions Inc. (f/k/a Phat Vines Productions Inc.)   Caller Productions, Inc.
  Casual Productions, Inc.   CATX Certain Slant 12 Productions, Inc.   CATX
Exorcism 12 Productions, Inc.   CATX Reawakening 12 Productions, Inc.   CATX
Ricky 12 Productions, Inc.   CATX Time After Time 12 Productions, Inc.   CATX
Two Eyes 12 Productions, Inc.   CATX Wee 12 Productions, Inc.   CBLG
Productions, LLC   Chains Productions, Inc.   Condemned Productions, Inc.  
Cooper Productions Louisiana, LLC   Covered Moon Productions, LLC   Crash
Television Productions, Inc.   Crushed Productions, Inc.   Dancing Productions,
Inc.   Davyco Productions, LLC   DD1 Productions Canada Inc.   DD1 Productions,
LLC   DD2 Acquisition Corp.   Dead Zone Production Corp.   Debmar/Mercury, LLC  
Debmar/Mercury (WW) Productions LLC   Debmar Studios, Inc.   Delish Projects,
LLC   Delish Television Development, LLC   DHW Productions, LLC   Diable
Productions, Inc.   DJM Services, Inc.   Donor Productions, Inc.

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  Drawback Productions, LLC   Driving All the Way Productions, LLC   Elah
Productions, LLC   Film Holdings Co.   Find Series Productions, LLC   Friends
Financing, Inc.   Full Moon Productions, LLC   GC Films, Inc.   Get Some
Productions, LLC   GOE Productions, LLC   Go For Broke Productions, Inc. (f/k/a
Cuckoo Productions, Inc.)   Good Evel Productions, Inc.   Graves Productions,
Inc.   Grindstone Entertainment Group, LLC   Guilt Productions, Inc.   HGMJ
Productions Canada Inc./Les Productions HGMJ Canada Inc.   Highchair
Productions, Inc.   Higher Post LLC   Houdini Productions, Inc.   House Row
Productions, LLC   HSKL Productions Canada Inc. (f/k/a Pyramania Productions
Canada, Inc.)   HSKL Productions, Inc.   Invisible Casting Inc.   Jardinero
Productions, LLC   Jessabelle Productions, Inc.   Just Rewards Productions, Inc.
  Johnson Goode, LLC   JV1 Delish, LLC   Kill Pit Productions Inc.   Knowing
Domestic Rights, LLC   Knowing Productions, LLC   Landscape Entertainment Corp.
  LG Capital Corporation   LG Horror Channel Holdings, LLC   LG JV Servicing
Company, LLC   LG Leopard GP Canada Inc.   LG-Max LLC   LGAC 1, LLC   LGAC 3,
LLC   LGAC International LLC   Lions Gate Digital Projects, Inc.   Lions Gate
Entertainment Inc.   Lions Gate Exhibition, Inc.   Lions Gate Films Inc.   Lions
Gate Films Holdings Company #1, Inc.   Lions Gate Films Holdings Company #2,
Inc.

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  Lions Gate India Inc.   Lions Gate International Sales, LLC   Lions Gate
Mandate Financing Vehicle Inc.   Lions Gate Music Corp.   Lions Gate Music, Inc.
  Lions Gate Music Publishing LLC   Lions Gate Online Shop Inc.   Lions Gate
Pennsylvania, Inc.   Lions Gate Records, Inc.   Lions Gate Releasing LLC   Lions
Gate Spirit Holdings, LLC   Lions Gate Television Development LLC   Lions Gate
Television Inc.   Lions Gate Television International- Latin America, Inc.  
Lions Gate X Productions, LLC   Lions Gate X Productions Corp.   Lionsgate LBE,
Inc.   Love Lessons Productions, Inc.   Lucky 7 Productions Corp.   LWH
Productions, LLC   Mandate Films, LLC   Mandate Pictures, LLC   Manifest
Entertainment, LLC   MK Animated, LLC   MOAL, LLC   Mort Productions US, Inc.  
Mother Productions Corp.   MQP, LLC   NGC Films, Inc.   Niche Productions, LLC  
NR Productions, Inc.   Nurse Productions Inc.   NYSM2 Productions, LLC   Old
Hickory Productions, Inc.   Orion Arm Holding Co., LLC   P2 Productions U.S.,
LLC   Peeples Productions, Inc.   PGH Productions, Inc.   Power Mongering
Despot, Inc.   Preach Productions, Inc.   Presidential Productions, Inc.  
Production Management Inc.   Profiler Productions, Inc.   Psycho Productions
Services Corp.   PWG Productions, Inc.   PX1 Productions Corp.   PX1
Productions, Inc.   R & B Productions, Inc.   Rabbit Productions, Inc.

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  Red 2 US Productions, LLC   RG Productions, Inc.   RHO Productions, LLC  
Royals Productions, Inc.   RRR Productions, LLC   Saint Productions, Inc.  
Screening Room, Inc.   SDI Productions, Inc.   See Me Louisiana, L.L.C.   SELP,
LLC   Silent Development Corp.   South Shore Productions, Inc.   Spoken
Productions, Inc. (f/k/a CATX Tape4 12 Productions, Inc.)   Stanton Productions,
LLC   Step Up 5 Productions Canada, Inc.   SU4, LLC   SU5 Productions, Inc.
(f/k/a CATX Addicted 12 Productions, Inc.)   Summit Distribution, LLC   Summit
Entertainment Development Services   Summit Entertainment, LLC   Summit Guaranty
Services, LLC   Summit International Distribution, Inc.   Summit Productions,
LLC   Summit Signature, LLC   TCT Productions, Inc.   Term Productions, Inc.  
Terrestrial Productions Corp.   Tiny Horse Productions, Inc.   TSBD Louisiana,
L.L.C.   TSBD Productions, LLC   TWA Productions, Inc.   Twilight Domestic
Rights, LLC   Twilight Productions, LLC   United Fandom, LLC   UNZ Productions,
Inc.   U.R.O.K. Productions, Inc.   Verdict Productions, Inc.   Verona
Productions, LLC   Vestron Inc.   Wallflower, LLC   White Famous Productions,
Inc.   Wikal Productions, LLC   Wilde Kingdom Productions Corp.   Women in
Comedy Documentary, LLC

 

  By: /s/ Wayne Levin     Name: Wayne Levin     Title: Authorized Person

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  Starz Acquisition LLC   Starz, LLC   Aries Pictures LLC   Namor Productions,
LLC   Starz Investments, LLC (fka SEG Investments, LLC)   Starz Entertainment,
LLC   Starz Nu Documentary Productions, LLC   Starz Ballet Productions, LLC  
Starz Pirates Productions, LLC   Starz Power Productions, LLC   Starz Remorse
Productions, LLC   Starz Evil Productions, LLC   Starz Finance Corp.   Starz
Independent, LLC   Starz Media Group, LLC   Starz Media, LLC   Anchor Bay
Entertainment, LLC   Overture Films, LLC

 

  By: /s/ Timothy A. Sweeney     Name: Timothy A. Sweeney     Title: Authorized
Person

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

  

  Iniquity Productions Limited         By: /s/ Zygmunt Jan Kamasa     Name:
Zygmunt Jan Kamasa     Title: Director         Lions Gate China (UK) Limited    
    By: /s/ Zygmunt Jan Kamasa     Name: Zygmunt Jan Kamasa     Title: Director
        Lions Gate International Media Limited         By: /s/ Zygmunt Jan
Kamasa     Name: Zygmunt Jan Kamasa     Title: Director         Lions Gate
International (UK) Limited         By: /s/ Zygmunt Jan Kamasa     Name: Zygmunt
Jan Kamasa     Title: Director         Lions Gate Pictures International (UK)
Limited         By: /s/ Zygmunt Jan Kamasa     Name: Zygmunt Jan Kamasa    
Title: Director

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

  

  NYSM2 Productions Limited         By: /s/ Zygmunt Jan Kamasa     Name: Zygmunt
Jan Kamasa     Title: Director         RHO Productions Limited         By: /s/
Zygmunt Jan Kamasa     Name: Zygmunt Jan Kamasa     Title: Director

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

  



  ENTERTAINMENT CAPITAL HOLDINGS S.À R.L.   société à responsabilité limitée  
13-15, avenue de la Liberté   L-1931 Luxembourg   RCS number B 180844        
By: /s/ Ludovic Trogliero     Name: Ludovic Trogliero     Title: Manager B and
Authorized Signatory         ENTERTAINMENT CAPITAL HOLDINGS II S.À R.L.  
société à responsabilité limitée   13-15, avenue de la Liberté   L-1931
Luxembourg   RCS number B 195833         By: /s/ Ludovic Trogliero     Name:
Ludovic Trogliero     Title: Manager B and Authorized Signatory         LIONS
GATE INTERNATIONAL MOTION PICTURES S.À R.L.   société à responsabilité limitée  
13-15, avenue de la Liberté   L-1931 Luxembourg   RCS number B 185480        
By: /s/ Ludovic Trogliero      Name: Ludovic Trogliero     Title: Manager B and
Authorized Signatory

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

  



  LIONS GATE INTERNATIONAL HOLDINGS S.À R.L.,   société à responsabilité limitée
  13-15, avenue de la Liberté   L-1931 Luxembourg   RCS number B 193597        
By: /s/ Ludovic Trogliero     Name: Ludovic Trogliero     Title: Manager B and
Authorized Signatory         LIONS GATE INTERNATIONAL SLATE INVESTMENT S.A.,  
société anonyme   13-15, avenue de la Liberté   L-1931 Luxembourg   RCS number B
193789         By: /s/ Ludovic Trogliero     Name: Ludovic Trogliero     Title:
Manager B and Authorized Signatory

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  JPMORGAN CHASE BANK, N.A.   as Administrative Agent and as a Lender         By
/s/ Lynn M. Braun     Name: Lynn M. Braun     Title: Executive Director        
Address for Notices:         JPMorgan Chase Bank, N.A.   2029 Century Park East,
38th Floor   Los Angeles, CA 90067   Attention:  David Shaheen  
Facsimile:  (310) 860-7260

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  BANK OF AMERICA, N.A.   as a Lender         By /s/ Matthew Koenig     Name:
Matthew Koenig     Title: Senior Vice President         Address for Notices:    
    On record with the Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  DEUTSCHE BANK AG NEW YORK BRANCH   as a Lender         By /s/ Scott Sartorius
    Name: Scott Sartorius     Title: Managing Director         By /s/ Ryan
Corning     Name: Ryan Corning     Title: Director         Address for Notices:
        On record with the Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  ROYAL BANK OF CANADA   as a Lender         By /s/ Alfonse Simone     Name:
Alfonse Simone     Title: Signatory         Address for Notices:         On
record with the Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 



 

 

 



  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH   as a Lender         By /s/ Vipul
Dhadda     Name: Vipul Dhadda     Title: Authorized Signatory         By /s/
Joan Park     Name: Joan Park     Title: Authorized Signatory         Address
for Notices:         On record with the Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 



 

 

 



  SUNTRUST BANK   as a Lender         By /s/ J. Matthew Rowand      Name: J.
Matthew Rowand     Title: Vice President         Address for Notices:         On
record with the Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 



 

 

 



  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.   as a Lender         By /s/ Anthony
Beaudoin     Name: Anthony Beaudoin     Title: Managing Director         Address
for Notices:        

The Bank of Tokyo-Mitsubichi UFJ, LTD.

Harborside Financial Center, Suite 500

Plaza III

Jersey City, NJ. 07311

Attention: Ligia Castro

Facsimile: 201-521-2304

 

[Signature Page to Credit and Guarantee Agreement]

 



 

 

 



  BARCLAYS BANK PLC   as a Lender         By /s/ Christopher Aitkin     Name:
Christopher Aitkin     Title: Assistant Vice President         Address for
Notices:         On record with the Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 



 

 

  



  WELLS FARGO BANK, N.A.   as a Lender         By /s/ Bryan Milinovich     Name:
Bryan Milinovich     Title: Vice President         Address for Notices:        
On record with the Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 



 

 

 



  BNP PARIBAS   as a Lender         By /s/ James McHale     Name: James McHale  
  Title: Managing Director         By /s/ Ade Adedeji     Name: Ade Adedeji    
Title: Vice President         Address for Notices:         On record with the
Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  COMERICA BANK   as a Lender         By /s/ Adam J. Korn     Name: Adam J. Korn
    Title: Senior Vice President         Address for Notices:        

entloanrequestsmail@comerica.com

On record with the Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 



 

 

 



  FIRST REPUBLIC   as a Lender         By /s/ Charles Heaphy     Name: Charles
Heaphy     Title: Senior Managing Director         Address for Notices:        
On record with the Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  EAST WEST BANK   as a Lender         By /s/ Jodi Chong     Name: Jodi Chong  
  Title: Vice President         Address for Notices:         On record with the
Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 



  BANK HAPOALIM   as a Lender         By /s/ Martin Greenberg      Name: Martin
Greenberg    

Title: Senior Vice President

Deputy Chief Credit Officer

Head of Asset Based Lending

        By /s/ Charles McLaughlin      Name: Charles McLaughlin    

Title: Senior Vice President

        Address for Notices:         On record with the Administrative Agent



 

[Signature Page to Credit and Guarantee Agreement]

 



 

 

 



  CIT   as a Lender         By /s/ Kevin Cullen     Name: Kevin Cullen    
Title: Managing Director         Address for Notices:         On record with the
Administrative Agent

 

[Signature Page to Credit and Guarantee Agreement]

 

 

 

 

Schedule 1.1

 

Schedule of Commitments

 

 

Initial Lender

 

Revolving

Facility

   Term A Facility   Term B Facility                   Total Commitment 
$1,000,000,000   $1,000,000,000   $2,000,000,000 

 



 

 